Exhibit 10.2

EXECUTION VERSION

Published deal CUSIP: 37249UAH9

Revolver CUSIP: 37249UAK2

Term Loan B CUSIP: 37249UAJ5

Term Loan C CUSIP: 37249UAL0

 

 

 

CREDIT AGREEMENT

Dated as of October 18, 2013

among

GENTIVA HEALTH SERVICES, INC.,

as the Borrower,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender and L/C Issuer,

The Other Lenders Party Hereto,

BARCLAYS BANK PLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GE CAPITAL MARKETS, INC.,

MORGAN STANLEY SENIOR FUNDING, INC.

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Book Managers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent,

and

BANK OF MONTREAL

GENERAL ELECTRIC CAPITAL CORPORATION,

MORGAN STANLEY SENIOR FUNDING, INC.

and

SUNTRUST BANK,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page      ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS   

1.01.

  

Defined Terms

     1   

1.02.

  

Other Interpretive Provisions

     34   

1.03.

  

Accounting Terms

     35   

1.04.

  

Rounding

     35   

1.05.

  

Times of Day

     35   

1.06.

  

Letter of Credit Amounts

     35       ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01.

  

The Loans

     35   

2.02.

  

Borrowings, Conversions and Continuations of Loans

     36   

2.03.

  

Letters of Credit; The Letter of Credit Commitment

     38   

2.04.

  

Swing Line Loans

     44   

2.05.

  

Prepayments

     46   

2.06.

  

Termination or Reduction of Commitments

     54   

2.07.

  

Repayment of Loans

     54   

2.08.

  

Interest

     55   

2.09.

  

Fees

     56   

2.10.

  

Computation of Interest and Fees

     57   

2.11.

  

Evidence of Debt

     57   

2.12.

  

Payments Generally; Administrative Agent’s Clawback

     57   

2.13.

  

Sharing of Payments by Lenders

     58   

2.14.

  

Increase in Commitments

     59   

2.15.

  

Cash Collateral

     61   

2.16.

  

Defaulting Lenders

     62   

2.17.

  

Extensions of Revolving Credit Commitments

     64   

2.18.

  

Extensions of Term Loans

     66   

2.19.

  

Refinancing Amendments

     68       ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01.

  

Taxes

     69   

3.02.

  

Illegality

     71   

3.03.

  

Inability to Determine Rates

     72   

3.04.

  

Increased Costs; Reserves on Eurodollar Rate Loans

     72   

3.05.

  

Compensation for Losses

     73   

3.06.

  

Mitigation Obligations; Replacement of Lenders

     74   

3.07.

  

Survival

     74       ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01.

  

Conditions of Initial Credit Extension

     74   

4.02.

  

Conditions to All Credit Extensions

     77   

 

-i-



--------------------------------------------------------------------------------

          Page      ARTICLE V       REPRESENTATIONS AND WARRANTIES   

5.01.

  

Existence, Qualification and Power

     78   

5.02.

  

Authorization; No Contravention

     78   

5.03.

  

Governmental Authorization; Other Consents

     78   

5.04.

  

Binding Effect

     79   

5.05.

  

Financial Statements; No Material Adverse Effect

     79   

5.06.

  

Litigation

     80   

5.07.

  

No Default

     80   

5.08.

  

Ownership of Property; Liens; Investments

     80   

5.09.

  

Environmental Compliance

     80   

5.10.

  

Insurance

     80   

5.11.

  

Taxes

     81   

5.12.

  

ERISA Compliance

     81   

5.13.

  

Subsidiaries; Equity Interests; Loan Parties

     81   

5.14.

  

Margin Regulations; Investment Company Act

     82   

5.15.

  

Disclosure

     82   

5.16.

  

Compliance with Laws

     82   

5.17.

  

Intellectual Property; Licenses, Etc.

     82   

5.18.

  

Solvency

     82   

5.19.

  

Casualty, Etc.

     82   

5.20.

  

Labor Matters

     83   

5.21.

  

Collateral Documents

     83   

5.22.

  

[Reserved]

     83   

5.23.

  

Regulation H

     83   

5.24.

  

Use of Proceeds

     83   

5.25.

  

Senior Debt

     83   

5.26.

  

Compliance with Health Care Laws

     83   

5.27.

  

HIPAA Compliance

     84   

5.28.

  

Anti-Corruption Laws and Sanctions

     85   

5.29.

  

PATRIOT Act

     85       ARTICLE VI       AFFIRMATIVE COVENANTS   

6.01.

  

Financial Statements

     85   

6.02.

  

Certificates; Other Information

     86   

6.03.

  

Notices

     88   

6.04.

  

Payment of Obligations

     89   

6.05.

  

Preservation of Existence, Etc.

     89   

6.06.

  

Maintenance of Properties

     89   

6.07.

  

Maintenance of Insurance

     89   

6.08.

  

Compliance with Health Care Laws

     89   

6.09.

  

Books and Records

     90   

6.10.

  

Inspection Rights

     90   

6.11.

  

Use of Proceeds

     90   

6.12.

  

Covenant to Guarantee Obligations and Give Security

     90   

6.13.

  

Compliance with Environmental Laws

     92   

6.14.

  

Further Assurances

     92   

6.15.

  

[Reserved]

     92   

6.16.

  

[Reserved]

     92   

6.17.

  

[Reserved]

     92   

6.18.

  

Designation as Senior Debt

     93   

6.19.

  

Maintenance of Debt Ratings

     93   

 

-ii-



--------------------------------------------------------------------------------

          Page  

6.20.

  

Post-Closing Covenants

     93   

6.21.

  

Compliance with Anti-Corruption Laws

     93       ARTICLE VII       NEGATIVE COVENANTS   

7.01.

  

Liens

     93   

7.02.

  

Indebtedness

     95   

7.03.

  

Investments

     97   

7.04.

  

Fundamental Changes

     100   

7.05.

  

Dispositions

     100   

7.06.

  

Restricted Payments

     101   

7.07.

  

Change in Nature of Business

     103   

7.08.

  

Transactions with Affiliates

     103   

7.09.

  

Burdensome Agreements; Negative Pledge Clauses

     103   

7.10.

  

Use of Proceeds

     104   

7.11.

  

Financial Covenant

     104   

7.12.

  

[Reserved]

     105   

7.13.

  

Amendments of Organization Documents

     105   

7.14.

  

Accounting Changes

     105   

7.15.

  

Prepayments, Etc. of Indebtedness

     105   

7.16.

  

Amendment, Etc. of Related Documents and Indebtedness

     105   

7.17.

  

[Reserved]

     105   

7.18.

  

HIPAA Business Associate Agreement

     105       ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES   

8.01.

  

Events of Default

     106   

8.02.

  

Remedies upon Event of Default

     107   

8.03.

  

Application of Funds

     108       ARTICLE IX       ADMINISTRATIVE AGENT   

9.01.

  

Appointment and Authority

     109   

9.02.

  

Rights as a Lender

     109   

9.03.

  

Exculpatory Provisions

     109   

9.04.

  

Reliance by Administrative Agent

     110   

9.05.

  

Delegation of Duties

     110   

9.06.

  

Resignation of Administrative Agent

     111   

9.07.

  

Non-Reliance on Administrative Agent and Other Lenders

     111   

9.08.

  

No Other Duties, Etc.

     111   

9.09.

  

Administrative Agent May File Proofs of Claim

     112   

9.10.

  

Collateral and Guaranty Matters

     112   

9.11.

  

Secured Cash Management Agreements and Secured Hedge Agreements

     113   

9.12.

  

Withholding Tax

     113       ARTICLE X       MISCELLANEOUS   

10.01.

  

Amendments, Etc.

     113   

10.02.

  

Notices; Effectiveness; Electronic Communications

     115   

10.03.

  

No Waiver; Cumulative Remedies; Enforcement

     117   

10.04.

  

Expenses; Indemnity; Damage Waiver

     117   

 

-iii-



--------------------------------------------------------------------------------

          Page  

10.05.

  

Payments Set Aside

     119   

10.06.

  

Successors and Assigns

     119   

10.07.

  

Treatment of Certain Information; Confidentiality

     122   

10.08.

  

Right of Setoff

     123   

10.09.

  

Interest Rate Limitation

     123   

10.10.

  

Counterparts; Integration; Effectiveness

     123   

10.11.

  

Survival of Representations and Warranties

     124   

10.12.

  

Severability

     124   

10.13.

  

Replacement of Lenders

     124   

10.14.

  

Governing Law; Jurisdiction; Etc.

     124   

10.15.

  

WAIVER OF JURY TRIAL

     125   

10.16.

  

No Advisory or Fiduciary Responsibility

     125   

10.17.

  

Electronic Execution of Assignments and Certain Other Documents

     126   

10.18.

  

USA PATRIOT Act

     126   

10.19.

  

Time of the Essence

     126   

10.20.

  

ENTIRE AGREEMENT

     126   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES 2.01    Commitments and Applicable Percentages 2.03    Existing
Letters of Credit 4.01(a)    Mortgaged Properties 5.05    Supplement to Interim
Financial Statements 5.06    Litigation 5.08(b)    Existing Liens 5.08(c)   
Owned Real Property 5.08(d)    Existing Investments 5.12(d)    Pension Plans
5.13    Subsidiaries and Other Equity Investments; Loan Parties 5.16   
Compliance with Laws 5.17    Intellectual Property Matters 5.20    Labor Matters
5.26(b)    Health Care Permits 5.26(c)    Program Participation Agreements
5.26(d)    Excluded Entities 5.26(e)    Corporate Integrity Agreements,
Settlement Agreements, Plans of Correction, Etc. 6.11    Refinancing
Indebtedness 6.12    Guarantors 6.20    Post Closing Covenants 7.02    Existing
Indebtedness 7.04(g)    Fundamental Changes - Subsidiaries 7.05    Permitted
Disposition Entities 7.09    Restrictions 10.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS Form of A    Committed Loan Notice B    Swing Line Loan Notice C-1   
Term Note C-2    Revolving Credit Note D    Compliance Certificate E-1   
Assignment and Assumption E-2    Administrative Questionnaire F    Guaranty G   
Security Agreement H-1    Perfection Certificate H-2    Perfection Certificate
Supplement I    [Reserved] J    Solvency Certificate K    [Reserved] L   
Acceptance and Prepayment Notice M    Discount Range Prepayment Notice N   
Discount Range Prepayment Offer O    Solicited Discounted Prepayment Offer P   
Solicited Discounted Prepayment Notice Q    Specified Discount Prepayment Notice
R    Specified Discount Prepayment Response S    United States Tax Compliance
Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 18, 2013,
among Gentiva Health Services, Inc., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BARCLAYS BANK PLC, as Administrative Agent, Swing
Line Lender and L/C Issuer, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent, and BANK OF MONTREAL, GENERAL ELECTRIC CAPITAL
CORPORATION, MORGAN STANLEY SENIOR FUNDING, INC. and SUNTRUST BANK, as
Co-Documentation Agents.

PRELIMINARY STATEMENTS:

Javelin Merger Sub, Inc., a Delaware corporation and a direct wholly-owned
subsidiary of the Borrower (the “Merger Sub”), was organized by the Borrower to
acquire control of Harden Healthcare Holdings, Inc., a Delaware corporation
(“Harden”) and certain of its Subsidiaries and Affiliates (collectively, the
“Acquired Business”).

Pursuant to the Agreement and Plan of Merger dated as of September 18, 2013 (the
“Merger Agreement”) among the Borrower, the Merger Sub, Javelin Healthcare
Holdings, LLC, a Delaware limited liability company, the sole member of which is
the Borrower (“LLC Sub”), Harden, R. Steven Hicks, in his capacity as
stockholder representative, the security holders named therein, and the other
Persons party thereto, the Borrower and the Merger Sub have agreed to consummate
a merger (the “First Merger”) with Harden in which the Merger Sub shall be
merged with and into Harden, with Harden as the surviving corporation and then
immediately after the First Merger, and as a part of an integrated plan, Harden
will merge with and into LLC Sub (together with the First Merger, the “Merger”),
with LLC Sub as the surviving entity.

The proceeds of the borrowings hereunder will be used to fund a portion of the
Transaction and provide ongoing working capital and for other general corporate
purposes of the Borrower and its Subsidiaries.

In furtherance of the foregoing, on the Closing Date, the Borrower has requested
that the Lenders provide a term B loan facility in the amount of $670,000,000, a
term C loan facility in the amount of $155,000,000 and a revolving credit
facility in the amount of $100,000,000, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit L.

“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acquired Business” has the meaning specified in the Preliminary Statements.

“Acquired Business Material Adverse Effect” means, with respect to the Acquired
Business, any one or more events, developments, circumstances, occurrences,
changes or effects that, individually or in the aggregate, are materially
adverse to (i) the business, assets, liabilities, condition (financial or
otherwise), or results of operations of the Acquired Business, taken as a whole
(excluding the Long-Term Care Business, the Long-Term Care Subsidiaries, the
Girling New York Business and the Girling New York Subsidiaries (as such terms
are defined in the Merger Agreement)), or (ii) the ability of the Acquired
Business to perform its obligations under the Merger Agreement or



--------------------------------------------------------------------------------

to consummate the transactions contemplated thereby; provided, however, that the
foregoing shall not include any event, development, circumstance, occurrence,
change or effect resulting from (A) changes in general economic or financial,
credit or securities market conditions or prevailing interest rates, (B) general
changes in the industries in which the Acquired Business operates, (C) changes
or proposed changes in reimbursement rates or coverage limitations applicable to
the products or services of the Acquired Business, (D) changes or proposed
changes in Law (as defined in the Merger Agreement) or accounting rules or
principles, including GAAP, or interpretations or enforcement thereof by any
Governmental Body (as defined in the Merger Agreement), (E) the announcement of
the Merger Agreement or any of the transactions contemplated thereby, the
fulfillment of the parties’ obligations under the Merger Agreement or the
consummation of the transactions contemplated thereby, (F) actions or omissions
taken or not taken by the Acquired Business at the Borrower’s request or with
the Borrower’s consent or (G) any “act of God” including, without limitation,
weather, natural disasters, earthquakes, or any hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions; except, with respect to clauses (A), (B), (C) and (D), to the
extent, and only to the extent, that such event, development, circumstance,
occurrence, change or effect is disproportionately adverse to the Acquired
Business, taken as a whole, as compared to other companies operating in the
industries in which the Acquired Business operates.

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Facility Joinder Agreement” has the meaning specified in
Section 2.14(c).

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any (a) Additional Revolving Credit Loans or
Additional Term Loans in accordance with Section 2.14 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19; provided that each Additional Lender (other than any Person that
is a Lender, an Affiliate of a Lender or an Approved Fund at such time) shall be
subject to the consent of the Administrative Agent, the L/C Issuer and/or the
Swing Line Lender (each such consent not to be unreasonably withheld or
delayed), in each case to the extent any such consent would be required from the
Administrative Agent, the L/C Issuer and/or the Swing Line Lender under
Section 10.06(b)(iii)(B), (C) and/or (D), respectively, for an assignment of
Loans to such Additional Lender.

“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Loans
pursuant to Section 2.14.

“Additional Revolving Credit Lenders” means the Lenders providing the Additional
Revolving Credit Commitments.

“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.

“Additional Term B Commitments” means the commitments of the Additional Term B
Lenders to make Additional Term B Loans pursuant to Section 2.14.

“Additional Term B Lenders” means the Lenders providing the Additional Term B
Loans.

“Additional Term B Loans” means any new tranche of Term B Loans or increases in
the aggregate principal amount of Term B Loans made pursuant to Section 2.14 in
respect of any Additional Term B Commitments.

“Additional Term C Commitments” means the commitments of the Additional Term C
Lenders to make Additional Term C Loans pursuant to Section 2.14.

“Additional Term C Lenders” means the Lenders providing the Additional Term C
Loans.

“Additional Term C Loans” means any new tranche of Term C Loans or increases in
the aggregate principal amount of Term C Loans made pursuant to Section 2.14 in
respect of any Additional Term C Commitments.

 

-2-



--------------------------------------------------------------------------------

“Additional Term Commitments” means, at any time, the Additional Term B
Commitments and/or the Additional Term C Commitments.

“Additional Term Lenders” means the Lenders providing the Additional Term Loans.

“Additional Term Loans” means, at any time, the Additional Term B Loans and/or
the Additional Term C Loans.

“Administrative Agent” means Barclays in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Administrative Rules” has the meaning specified in Section 5.27(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agency Fee Letter” means the letter agreement, dated October 18, 2013, by and
between the Borrower and Barclays Bank PLC.

“Agents” means, the Administrative Agent, the Collateral Agent (as defined in
the Security Agreement), the Syndication Agents and the Co-Documentation Agents;
and “Agent” shall mean any of them.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning specified in Section 2.05(a)(iv)(C)(2).

“Applicable Percentage” means, (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time, subject
to adjustment as provided in Section 2.16, and (ii) thereafter, the principal
amount of such Term B Lender’s Term B Loans at such time, (b) in respect of the
Term C Facility, with respect to any Term C Lender at any time, the percentage
(carried out to the ninth decimal place) of the Term C Facility represented by
(i) on or prior to the Closing Date, such Term C Lender’s Term C Commitment at
such time, subject to adjustment as provided in Section 2.16, and
(ii) thereafter, the principal amount of such Term C Lender’s Term C Loans at
such time and (c) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.16. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption, Additional Facility Joinder Agreement or Refinancing Amendment
pursuant to which such Lender becomes a party hereto, as applicable.

 

-3-



--------------------------------------------------------------------------------

“Applicable Rate” means (a) in respect of the Initial Term B Loans 4.25% per
annum for Base Rate Loans and 5.25% per annum for Eurodollar Rate Loans, (b) in
respect of the Initial Term C Loans 3.50% per annum for Base Rate Loans and
4.50% for Eurodollar Rate Loans and (c) in respect of the Revolving Credit
Facility 3.50% per annum for Base Rate Loans and 4.50% per annum for Eurodollar
Rate Loans, provided that, after the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.02(b) for the fiscal
quarter ended December 31, 2013, the Applicable Rate in respect of the Revolving
Credit Facility shall be the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(b):

 

Applicable Rate

 

Pricing Level

   Consolidated
Leverage Ratio    Eurodollar Rate for
Revolving Credit
Facility and Letter
of Credit Fees     Base Rate
for
Revolving
Credit
Facility  

1

   ³ 4.00 to 1.00      4.50 %      3.50 % 

2

   < 4.00 to 1.00      4.25 %      3.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such section, then Pricing Level 1 shall
apply with respect to the Revolving Credit Facility as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

If at a time when this Agreement is in effect and unpaid Obligations under this
Agreement are outstanding (other than Obligations under any (i) Secured Hedge
Agreement, (ii) treasury, depositary, credit or debit card, purchase card and
cash management services or in connection with any automated clearinghouse
transfer of funds, and (iii) indemnities and other contingent obligations not
yet due and payable), as a result of any restatement of or other adjustment to
the financial statements of the Borrower or for any other reason, the Borrower
or the Lenders determine that (i) the Consolidated Leverage Ratio as calculated
by the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of any Event of Default described
in Section 8.01(f) or 8.01(g), automatically and without further action by the
Administrative Agent, any Lender or L/C Issuer), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period; provided
that non-payment as a result of such inaccuracy shall not in any event be deemed
retroactively to be an Event of Default pursuant to Section 8.01(a), and such
amount payable shall be calculated without giving effect to any additional
interest payable on amounts under Section 2.08(b) if paid promptly on demand.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term B
Facility, the Term C Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term B Loan, a Term C
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

 

-4-



--------------------------------------------------------------------------------

“Approved Captive Insurance Subsidiary” means Gentiva Insurance Corporation, a
New York insurance company, and any other captive insurance subsidiary formed by
the Borrower and approved by the Administrative Agent pursuant to
Section 6.12(e).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided that neither the Borrower nor any of
its Affiliates shall be an Approved Fund.

“Arrangers” means Barclays Bank PLC, Merrill Lynch, Pierce Fenner & Smith
Incorporated, GE Capital Markets, Inc., Morgan Stanley Senior Funding, Inc. and
SunTrust Robinson Humphrey, Inc. in their capacity as joint lead arrangers and
joint bookrunning managers.

“Assessments” has the meaning specified in Section 5.27(a).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Subsidiaries or Affiliates may act as the Auction Agent.

“Audited Financial Statements” means, as applicable, (a) the Borrower’s audited
consolidated balance sheet as of December 31, 2012 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows,
including the notes thereto, each for the three fiscal years ended December 31,
2010, December 31, 2011 and December 31, 2012 and (b) Harden Healthcare
Holdings, Inc.’s audited consolidated balance sheet as of December 31, 2012 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows, including the notes thereto, each for the three fiscal
years ended December 31, 2010, December 31, 2011 and December 31, 2012.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date for the Revolving Credit Facility,
(ii) the date of termination of the Revolving Credit Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Amount” means, at any time, the aggregate of (a) $25,000,000, plus
(b) the sum of:

(i) the cumulative portion of Excess Cash Flow for each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2014, that is not
required to be applied to prepay or repay Loans pursuant to Section 2.05(b)(i);
plus

 

-5-



--------------------------------------------------------------------------------

(ii) the portion of the Net Cash Proceeds from any sale of Equity Interests of
the Borrower or contributions to the common equity of the Borrower (in each
case, other than with respect to Disqualified Equity Interests) after the
Closing Date (excluding Net Cash Proceeds in connection with Restricted Payments
made under Section 7.06(c)); plus

(iii) the Declined Prepayment Amount; minus

(iv) the aggregate amount of Restricted Payments made in reliance on
Section 7.06(d); minus

(v) the aggregate amount of Investments made in reliance on Section 7.03(k) (net
of any cash return to the Borrower and its Subsidiaries in respect of such
Investments); minus

(vi) the aggregate amount of Indebtedness prepaid in reliance on
Section 7.15(d);

For the avoidance of doubt, any unused Available Amount in any fiscal year shall
be rolled forward to the next succeeding fiscal year.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Administrative Agent as
its “prime rate,” and (c) the Eurodollar Rate for an Interest Period of one
month plus 1.00%. The “prime rate” is a rate set by Administrative Agent based
upon various factors including Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the foregoing, the Base Rate shall
not be deemed to be less than 2.25% with respect to the Term Loans.

“Base Rate Loan” means a Revolving Credit Loan, a Term B Loan or a Term C Loan
that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(iv).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(iv).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(iv).

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

-6-



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person for the acquisition (other than a
Permitted Acquisition) or leasing (pursuant to a Capitalized Lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a balance sheet of such Person. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Capital Expenditures only to the extent of the gross amount by which
such purchase price exceeds the credit granted by the seller of such equipment
for the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CareCentrix Note” means that certain $25,000,000 subordinated promissory note
from CareCentrix, Inc. payable to Gentiva Health Services Holding Corp., dated
as of September 19, 2011.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 365 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
365 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than three months from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and 95% of the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition;

 

-7-



--------------------------------------------------------------------------------

(e) repurchase obligations of any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days with respect to securities of the types described in clauses (a) and
(b) above;

(f) securities with maturities of three months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A-1 by S&P or P-1 by Moody’s; and

(g) securities with maturities of three months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, on the Closing Date with respect to a Cash Management
Agreement in effect prior to the Closing Date and continuing in effect
thereafter), is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Cash Management Agreement.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Borrower or
any of its Subsidiaries or any other event that gives rise to the receipt by the
Borrower or any Subsidiary of any insurance proceeds or condemnation awards in
respect of any property to replace or repair such property. “Casualty Event”
shall include but not be limited to any taking of all or any part of any real
property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Laws, or by reason of the temporary
requisition of the use or occupancy of all or any part of any real property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who

 

-8-



--------------------------------------------------------------------------------

were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, the
Senior Notes Documents or other Indebtedness exceeding the Threshold Amount
shall have occurred.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B Commitments, Term C Commitments, Additional Term B
Commitments, Additional Term C Commitments, Other Term Commitments, Revolving
Credit Commitments, Additional Revolving Credit Commitments or Extended
Revolving Credit Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Initial Term B Loans, Initial Term C Loans, Additional Term B Loans,
Additional Term C Loans, Other Term Loans, Extended Term Loans, Revolving Credit
Loans, Additional Revolving Credit Loans or Extended Revolving Credit Loans.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have different terms and conditions shall be construed to be in different
Classes. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means Bank of Montreal, General Electric Capital
Corporation, Morgan Stanley Senior Funding, Inc. and SunTrust Bank, in their
capacity as co-documentation agents.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” referred to in the Collateral Documents and all of the other property
that is or is intended under the terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Commitment” means a Term B Commitment, a Term C Commitment, an Additional Term
B Commitment, an Additional Term C Commitment, an Other Term Commitment, a
Revolving Credit Commitment, an Additional Revolving Credit Commitment or an
Extended Revolving Credit Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

-9-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Consolidated Funded Indebtedness of the Borrower and its
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Credit Loans or Swing Line Loans to the extent otherwise
included therein.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income and without
duplication: (i) Consolidated Interest Charges, (ii) the provision for federal,
state, local and foreign income taxes, (iii) depreciation and amortization
expense, (iv) extraordinary, unusual or non–recurring charges or losses reducing
such Consolidated Net Income related solely to the settlement of litigation in
an aggregate amount not to exceed $25,000,000; (v) other extraordinary, unusual
or nonrecurring cash charges reducing Consolidated Net Income in an aggregate
amount not to exceed $25,000,000 for each Measurement Period beginning after
September 30, 2013, (vi) any other non-cash charges or losses, including equity
based compensation expense, to the extent actually reimbursed, (vii) expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with the Merger or a Permitted Acquisition and only to the extent
such amount is in fact reimbursed within 180 days of request by the Borrower,
(viii) to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption and only to the
extent such account is in fact reimbursed within 180 days of request by the
Borrower, (ix) any non-cash purchase accounting adjustment and any write-downs
or impairment losses with respect to the valuation of long-lived assets or
deferred financing costs, including those recorded in connection with the
Transaction or any Investment permitted under Section 7.03, (x) non-cash losses
from joint ventures and non-cash minority interest reductions, (xi) costs
associated with the Transaction made or incurred by the Borrower and its
Subsidiaries in connection with the Transaction for such period that are paid,
accrued or reserved for within 365 days of the consummation of the Transaction
(in each case of or by the Borrower and its Subsidiaries for such Measurement
Period), (xii) charges or losses reducing Consolidated Net Income incurred
(a) in connection with the closure of certain facilities and branch offices of
the Borrower and its Subsidiaries in an aggregate amount not to exceed
$10,000,000, and (b) in connection with consolidations of branch offices in an
aggregate amount not to exceed $5,000,000, (xiii)(a) charges or losses reducing
Consolidated Net Income in an aggregate amount not to exceed $6,000,000 incurred
in connection with the corporate restructuring plan identified as the “One
Gentiva Initiative”, and (b) cost savings not to exceed $5,000,000 projected by
the Borrower in good faith to be realized within 18 months of the Closing Date,
in connection with the corporate restructuring plan identified as the “One
Gentiva Initiative”, and (xiv) integration expenses and one-time compensation
charges (including stay bonuses and severance expenses) in an aggregate amount
not to exceed $5,000,000, in each case, incurred as a result of the consummation
of the Merger; provided that, for purposes of this subclauses (vi), (vii),
(viii) and (ix) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made, plus (b) the amount of “run rate”
cost savings projected by the Borrower in good faith to be realized as a result
of specified actions taken or to be taken, in either case, within 18 months
after the Transaction or the consummation of any other acquisition or
disposition which is expected to result in such cost savings, net of the amount
of actual benefits realized from such actions during such period; provided that
the aggregate amount of such costs savings (x) related to the Transaction shall
not exceed $28,000,000 and (y) with respect to any other acquisition or
disposition shall not exceed 15% of Consolidated EBITDA (for the applicable
Measurement Period) (such determination to be made prior to giving effect to any
adjustments pursuant to this clause (b)), provided, further, that the Borrower
shall deliver to the Administrative Agent a certificate of a financial officer
of the Borrower setting forth calculations of such pro forma adjustments to
effect cost savings and synergies supporting them in reasonable detail, and
minus (c) the following to the extent included in calculating such Consolidated
Net Income: (i) federal, state, local and foreign income tax credits, (ii) all
non-cash items increasing Consolidated Net Income (including, among other
things, any non-cash items that increase Consolidated Net Income as a result of
prepayments of Term Loans pursuant to Section 2.05(a)(iv)), and
(iii) extraordinary, unusual or non-recurring income or gain increasing
Consolidated Net Income (in each case of or by the Borrower and its Subsidiaries
for such Measurement Period).

 

-10-



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (d) all Attributable
Indebtedness, (e) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (d) above
of Persons other than the Borrower or any Subsidiary, and (f) all Indebtedness
of the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary. Notwithstanding any other
provision of this Agreement to the contrary, (i) the term “Consolidated Funded
Indebtedness” shall not be deemed to include (A) any earn-out obligation until
such obligation appears in the liabilities section of the balance sheet of the
applicable Person, (B) any earn-out obligation that appears in the liabilities
section of the balance sheet of the applicable Person to the extent (1) such
Person is indemnified for the payment thereof by a Solvent Person reasonably
acceptable to the Administrative Agent or (2) amounts to be applied to the
payment thereof are in escrow, (C) any deferred compensation arrangements,
(D) any non-compete or consulting obligations incurred in connection with
Permitted Acquisitions, and (ii) the amount of Consolidated Funded Indebtedness
for which recourse is limited either to a specified amount or to an identified
asset of such Person shall be deemed to be equal to such specified amount or the
fair market value of such identified asset as determined by such Person in good
faith, as the case may be.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (b) all interest paid
or payable (without duplication) with respect to discontinued operations, plus
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, minus (d) non-cash interest expense in
connection with any convertible debt securities minus (e) any interest income,
in each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period minus (f) to the extent
otherwise included herein under clauses (a), (b) or (c) above, write-off of
financing costs.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date (net of cash and Cash
Equivalents of the Borrower and its Subsidiaries that is not Restricted in an
aggregate amount not to exceed $35,000,000 on a consolidated basis as of such
date) to (b) Consolidated EBITDA of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period; provided
that such Consolidated Leverage Ratio shall be determined on a Pro Forma Basis;
provided, further, that for purposes of determining the Consolidated Leverage
Ratio for purposes of Section 7.02(j) and (l) the cash proceeds of any
Indebtedness incurred pursuant to such provisions at such time shall not be
deemed to be on the consolidated balance sheet of the Borrower and its
Subsidiaries.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
and (b) any income (or loss) for such Measurement Period of any Person if such
Person is not a Subsidiary, except that the Borrower’s equity in the net income
of any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (a) of this
proviso).

 

-11-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate amount of, without duplication,
Indebtedness as of such date that is secured by a Lien on any assets of the
Borrower and its Subsidiaries (net of cash and Cash Equivalents of the Borrower
and its Subsidiaries that is not Restricted in an aggregate amount not to exceed
$35,000,000 on a consolidated basis as of such date) to (b) Consolidated EBITDA
of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided, the Consolidated Senior Secured
Leverage Ratio shall be determined on a Pro Forma Basis; provided, further, that
for purposes of determining the Consolidated Senior Secured Leverage Ratio for
Section 2.14, the cash proceeds of any Indebtedness incurred pursuant to such
provision at such time shall not be deemed to be on the consolidated balance
sheet of the Borrower and its Subsidiaries.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CPP” has the meaning specified in Section 6.08(e).

“Credit Agreement Refinancing Indebtedness” means any Indebtedness in the form
of Other Term Loans or Other Term Commitments incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Term Loans
(“Refinanced Term Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of the
Refinanced Term Debt except by an amount equal to unpaid accrued interest and
premium (including tender premium) thereon plus reasonable upfront fees and OID
on such exchanging, extending, renewing, replacing or refinancing Indebtedness,
plus other reasonable and customary fees and expenses in connection with such
exchange, modification, refinancing, refunding, renewal, replacement or
extension, (ii) such Indebtedness matures not earlier than, and has a weighted
average life to maturity not shorter than, such Refinanced Term Debt and
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing, premiums and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole as determined by the Borrower in good faith) are no more favorable to the
lenders providing such Indebtedness, than those applicable to such Refinanced
Term Debt (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness);
provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this
clause (iii) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” has the meaning specified in Section 6.19.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

-12-



--------------------------------------------------------------------------------

“Declined Prepayment Amount” has the meaning specified in Section 2.05(b)(ix).

“Declining Term Lender” has the meaning specified in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate applicable to Letter of Credit Fees plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Revolving Credit
Lender that, as reasonably determined by the Administrative Agent, (a) has
failed to perform any of its funding obligations hereunder, unless such
obligations are the subject of a good faith dispute, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Revolving
Credit Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit M.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(C)(1).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(iv)(B)(1),
Section 2.05(a)(iv)(C)(1) or Section 2.05(a)(iv)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of

 

-13-



--------------------------------------------------------------------------------

control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Revolving Credit Commitments), (b) is
redeemable at the option of the holder thereof, in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one days after the Latest Maturity Date of any
Facility hereunder; provided that if such Equity Interests are issued pursuant
to a plan for the benefit of employees of the Borrower or any Subsidiary or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that neither the
Borrower nor its Affiliates shall be an Eligible Assignee.

“Engagement Letter” means the letter agreement, dated September 18, 2013, among
the Borrower, Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as amended and supplemented by the letter agreement, dated
September 30, 2013, among the Borrower, Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, GE Capital Markets, Inc., Morgan Stanley
Senior Funding, Inc. and SunTrust Robinson Humphrey, Inc.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution and the protection
of the Environment, the Release or threat of Release of any materials into the
Environment, including those related to Hazardous Materials and to health and
safety matters as a result of exposure to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the Environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

-14-



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
insolvent or in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA (h) a failure by the Borrower or any ERISA Affiliate
to meet all applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, or a failure to make a required
contribution to a Multiemployer Plan; or (i) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available LIBOR
Rate (“LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, then the “Eurodollar Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Barclays and with a term equivalent to
such Interest Period would be offered by Barclays’ London Branch to major banks
in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two London Banking Days prior to the commencement of
such Interest Period; provided that, notwithstanding the foregoing, the
Eurodollar Rate shall not be deemed to be less than 1.25% per annum with respect
to the Term Loans; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Barclays’ London Branch
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term B Loan or a Term C
Loan that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, (a) the sum (for
each fiscal year) of (i) Consolidated EBITDA (excluding, for purposes of
calculating Consolidated EBITDA, the impact of clauses (a)(iv), (v), (xi),
(xii), (xiii) and (xiv) and clause (b) in the calculation of Consolidated
EBITDA) for such fiscal year

 

-15-



--------------------------------------------------------------------------------

plus (ii) the amount of the decrease, if any, in Consolidated Working Capital
minus (b) the sum (for such fiscal year) of (i) Consolidated Interest Charges
actually paid in cash by the Borrower and its Subsidiaries, (ii) scheduled
principal repayments, to the extent actually made, of Term Loans pursuant to
Section 2.07 or of any other Indebtedness constituting Revolving Credit Loans,
so long as the related commitments are terminated, (iii) all income taxes
actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital
Expenditures actually made by the Borrower and its Subsidiaries in such fiscal
year from Internally Generated Cash, (v) the amount of Internally Generated Cash
used to finance Investments permitted (including, without limitation, Permitted
Acquisitions) under the Loan Documents in such period and (vi) the amount of the
increase, if any, in Consolidated Working Capital in such fiscal year.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 30 of the Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) any Taxes imposed on or measured by such recipient’s net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income Taxes),
by a jurisdiction as a result of such recipient being organized or having its
principal office or applicable Lending Office in such jurisdiction or as a
result of any other present or former connection between such recipient and such
jurisdiction, other than any connection arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to and/or enforced any Loan Document,
(b) any branch profits Taxes imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any other jurisdiction described in clause (a), (c) any
withholding Tax attributable to a Lender’s failure to comply with
Section 3.01(e), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
withholding Tax that (i) is imposed on amounts payable to such Foreign Lender
pursuant to the Laws in effect at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Loan Party with respect to such withholding Tax
pursuant to Section 3.01, and (e) any U.S. federal withholding Tax imposed
pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 17, 2010 (as amended, restated, modified or supplemented prior to the
date hereof, and together with all annexes, exhibits and schedules thereto), by
and among the Borrower, Bank of America, N.A., as administrative agent, swing
line lender and L/C Issuer, and a syndicate of lenders.

“Existing Letters of Credit” means those Letters of Credit set forth on
Schedule 2.03.

“Existing Revolver Tranche” has the meaning specified in Section 2.17(a).

“Existing Term Tranche” has the meaning specified in Section 2.18(a).

“Extended Loans” means the Extended Revolving Credit Loans and the Extended Term
Loans.

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

 

-16-



--------------------------------------------------------------------------------

“Extended Revolving Credit Loans” has the meaning specified in Section 2.17(a).

“Extended Term Loans” has the meaning specified in Section 2.18(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.17(b).

“Extending Term Lender” has the meaning specified in Section 2.18(b).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility” means the Term B Facility, the Term C Facility, the Other Term Loan
Facility or the Revolving Credit Facility, as the context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or other official administrative interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Barclays on
such day on such transactions as determined by the Administrative Agent.

“First Merger” has the meaning specified in the Preliminary Statements.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-17-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof (whether state, local, county,
provincial or otherwise) and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12 (which shall exclude any Approved Captive Insurance Subsidiary,
any not-for-profit entity, any non-wholly-owned Subsidiary and those
Subsidiaries listed on Schedule 7.04(g)) and each other Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12, including, without limitation, each
Subsidiary of Harden listed on Schedule 6.12(b).

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all other substances, materials, pollutants, contaminants or wastes of any
nature regulated pursuant to any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Health Care Laws” means all federal and state laws regulating health services
or payment, including, but not limited to, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. § 3729
et seq.), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the
exclusion laws (42 U.S.C. § 1320a-7), the civil monetary penalty law (42 U.S.C.
§ 1320a-7a), HIPAA (42 U.S.C. §§ 1320d-1320d-8), Medicare, Medicaid, and any
other state or federal law, regulation, guidance document, manual provision,
program memorandum, opinion letter, or other issuance which regulates kickbacks,
patient or program charges, recordkeeping, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation, or any other aspect of providing health care.

“Health Care Permit” has the meaning specified in Section 5.26(b).

“Hedge Bank” means (a) any Person that, at the time it enters into an interest
rate Swap Contract, is a Lender or an Affiliate of a Lender, in its capacity as
a party to such Swap Contract, and (b) either of the two institutions or their
respective Affiliates that were identified previously to the Administrative
Agent (a “Non-Lender Counterparty”) with which a Loan Party has entered into an
interest rate Swap Contract that was provided or arranged by GE Capital or an
Affiliate of GE Capital, and any assignee of such Non-Lender Counterparty;
provided that with respect to clauses (a) and (b) such interest rate Swap
Contract is required or permitted under Article VI or VII herein.

 

-18-



--------------------------------------------------------------------------------

“HIPAA” means, collectively, the administrative simplification provisions of the
Health Insurance Portability and Accountability Act of 1996, as amended, the
Health Information Technology for Economic and Clinical Health Act of 2009 and
state privacy laws.

“HIPAA Business Associate Agreement” means a business associate contract in
accordance with 45 C.F.R. § 164.504 that permits the Borrower or any Subsidiary
to disclose protected health information (as defined under HIPAA) to
representatives and independent contractors of the Administrative Agent and each
Lender.

“HIPAA Compliance Plan” has the meaning specified in Section 5.27(a).

“HIPAA Compliant” has the meaning specified in Section 5.27(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

 

-19-



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Initial Term B Loans” means the Term B Loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01.

“Initial Term C Loans” means the Term C Loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01.

“Initial Term Loans” means, at any time, the Initial Term B Loans and the
Initial Term C Loans.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Intercompany Notes” has the meaning specified in the Security Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months requested by the Borrower and consented to by
all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internally Generated Cash” means any cash of the Borrower or any Subsidiary
that is not generated from a Disposition (other than Dispositions of inventory
in the ordinary course of business), an Extraordinary Receipt, an incurrence of
Indebtedness, an issuance of Equity Interests or a capital contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests, debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or interest in, another
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit or
all or a substantial part of the business of, such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” means the “Patent Security Agreement,” the
“Trademark Security Agreement” or the “Copyright Security Agreement,” as the
context requires, as defined in the Security Agreement.

 

-20-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning specified in Section 7.15.

“Junior Liens” shall mean Liens (other than Liens securing the Obligations) that
are subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priority to, or pari passu with, or
junior in priority to, other Liens constituting Junior Liens).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Additional Revolving
Credit Loan, any Additional Term Loan, any Other Term Loan or any Extended Loan,
in each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase in the amount
thereof.

“L/C Issuer” means (i) Barclays or another Lender selected by the Borrower and
reasonably acceptable to the Administrative Agent that agrees to issue Letters
of Credit pursuant hereto, in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) solely with respect to the Existing Letters of Credit, issuers of the
Existing Letters of Credit (it being understood that such issuers shall have no
obligation to issue any Letters of Credit or to amend or renew any Existing
Letters of Credit).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

-21-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $80,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Additional Facility Joinder Agreement, Revolving Credit
Extension Amendment, Term Extension Amendment or other amendment or modification
to this Agreement in accordance with the terms hereof, (d) any agreement
creating or perfecting rights in cash collateral pursuant to the provisions of
Section 2.15 of this Agreement, (e) the Guaranty, (f) the Collateral Documents,
(g) the Engagement Letter, (h) the Agency Fee Letter and (i) each Issuer
Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Owned Real Property” means any owned parcel of real property with a
fair market value in excess of $7,500,000.

“Maturity Date” means (a) with respect to the Revolving Credit Commitments as of
the Closing Date, the date that is five (5) years after the Closing Date,
(b) with respect to the Initial Term B Loans, the date that is six (6) years
after the Closing Date, (c) with respect to the Initial Term C Loans, the date
that is five (5) years after the Closing Date, (d) with respect to any tranche
of Extended Loans, the final maturity date as specified in the applicable
Revolving Credit Extension Request or Term Extension Request, as applicable,
accepted by the respective Lender or Lenders, (e) with respect to any Other Term
Loans, the final maturity date as specified in the applicable

 

-22-



--------------------------------------------------------------------------------

Refinancing Amendment and (f) with respect to any Additional Term Loans or
Additional Revolving Credit Loans, the final maturity date as specified in the
applicable Additional Facility Joinder Agreement; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day; provided, further, that if the Senior Notes (or any
refinancing, refunding, renewal or extensions thereof) are outstanding on a date
that is six (6) months prior to September 1, 2018 (such date, the “Acceleration
Date”) and the Senior Notes (or any refinancing, refunding, renewal or
extensions thereof) would mature on or prior to the date that is one-hundred and
eighty (180) days after the Maturity Date of the Initial Term B Loans, then the
Maturity Date with respect to the Initial Term B Loans, the Initial Term C Loan
and the Revolving Credit Facility (without giving effect to any extensions of
such Maturity Date pursuant to Section 2.17) shall auto accelerate and become
immediately due and payable on the Acceleration Date.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Medicare Administrative Contractor” means a Medicare Administrative Contractor
established by the Centers for Medicare and Medicaid Services.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Minimum Liquidity Condition” means, at any given time, that sum of (i) the
amount of the Borrower’s and the Subsidiaries’ unrestricted cash and Cash
Equivalents on the Borrower’s consolidated balance sheet and (ii) the amount of
the Revolving Credit Facility that is available for borrowing, is at least
$35,000,000; provided, that for purposes of determining the Minimum Liquidity
Conditions for purposes of Section 7.02(j) and (l) and Section 7.03(g), the cash
proceeds of any Indebtedness incurred pursuant to such provision at such time
shall not be deemed to be on the consolidated balance sheet of the Borrower and
its Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” means those certain fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies, with
endorsements and in amounts acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
the Liens permitted by Section 7.01, and providing for such other affirmative
insurance (including endorsements for future advances under the Loan Documents,
for mechanics’ and materialmen’s Liens and for zoning of the applicable
property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem reasonably necessary or desirable.

“Mortgaged Property” shall mean (a) each Material Owned Real Property identified
as a Mortgaged Property on Schedule 4.01(a) dated the Closing Date and (b) each
Material Owned Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 6.12.

“Mortgages” means the mortgages, deeds of trust, trust deeds, and deeds to
secure debt delivered pursuant to Section 6.12, in each case as amended, amended
and restated or otherwise modified and in each case in form and substance
acceptable to the Administrative Agent.

 

-23-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket
expenses (including attorneys’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, brokerage, consulting and other
customary fees) incurred by the Borrower or such Subsidiary in connection with
such transaction, (C) federal and state income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any Loan Party after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction; and

(b) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event
less any debt secured by such asset that is required to be repaid.

“New Revolving Credit Lender” has the meaning specified in Section 2.17(c).

“New Term Lender” has the meaning specified in Section 2.18(c).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-24-



--------------------------------------------------------------------------------

“Other First Liens” means Liens on the Collateral securing loans or notes on a
pari passu basis with the Liens securing the Obligations (such loans or notes,
the “Other First Lien Debt”), which may be (i) granted under the Loan Documents
to the Administrative Agent for the benefit of the holders of such Other First
Lien Debt and subject to a customary intercreditor agreement that is reasonably
satisfactory to the Administrative Agent that is entered into between the
Administrative Agent, an authorized representative of the holders of the Other
First Lien Debt and the Borrower and which provides for the pari passu treatment
of such Liens with the Lien securing the Obligations or (ii) granted under
separate security documents to a collateral agent for the benefit of the holders
of the Other First Lien Debt and subject to a customary intercreditor agreement
that is reasonably satisfactory to the Administrative Agent that is entered into
between the Administrative Agent, such other collateral agent and the Borrower
and which provides for lien sharing and for the pari passu treatment of such
Liens with the Liens securing the Obligations.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loan Borrowing” means a borrowing consisting of simultaneous Other
Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Other Term Loan Lenders pursuant to
Section 2.01(a).

“Other Term Loan Facility” means, at any time, the aggregate principal amount of
Other Term Loans of all Other Term Lenders outstanding at such time.

“Other Term Loan Lender” means any Lender or Additional Lender that holds Other
Term Loans.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

-25-



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means a certificate in the form of Exhibit H-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit H-2 or any other form approved by the Administrative Agent.

“Permitted Acquisition” means a Permitted Loan Party Acquisition and a Permitted
Non-Loan Party Acquisition.

“Permitted Loan Party Acquisition” has the meaning specified in
Section 7.03(g)(A).

“Permitted Non-Loan Party Acquisition” has the meaning specified in
Section 7.03(g)(B).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus other amounts paid, and underwriting discounts,
defeasance costs, fees, commissions and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.03, (b) such modification, refinancing,
refunding, renewal or extension has a weighted average life to maturity equal to
or greater than the shorter of (i) the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended and
(ii) the weighted average life to maturity that would result if all payments of
principal on the Indebtedness being refinanced that were due on or after the
date that is one year following the Maturity Date of the Term B Facility were
instead due on the date that is one year following the Maturity Date of the Term
B Facility, (c) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole, (d) the
terms and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not
materially less favorable in the good faith discretion of the Borrower to the
Loan Parties or the Lenders than the terms and conditions of the Indebtedness
being so modified, refinanced, refunded, renewed or extended, and (e) to the
extent such Person is a Loan Party, such modification, refinancing, refunding,
renewal or extension shall not be incurred by Subsidiaries that are not Loan
Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Securities” has the meaning specified in the Security Agreement.

“Privacy and Security Rules” has the meaning specified in Section 5.27(a).

 

-26-



--------------------------------------------------------------------------------

“Pro Forma Basis” means, as to any Person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the
Measurement Period: (i) in making any determination of Consolidated EBITDA,
effect shall be given to any Dispositions, Permitted Acquisition, Restricted
Payment or closure of any branches or divisions of the Borrower or its
Subsidiaries, in each case that occurred during the Measurement Period (or, in
the case of determinations made pursuant to Section 7.02, 7.03, 7.04, 7.05,
7.06, 7.11 or 7.15, occurring during the Measurement Period or thereafter and
through and including the date upon which the respective Permitted Acquisition
or relevant transaction is consummated), (ii) in making any determination on a
Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred
or assumed as a result of, or to finance, any relevant transactions and for
which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes, in each case not to finance
any acquisition) issued, incurred, assumed or permanently repaid during the
Measurement Period (or, in the case of determinations made pursuant to
Section 7.02, 7.03, 7.04, 7.05, 7.06, 7.11 or 7.15, occurring during the
Measurement Period or thereafter and through and including the date upon which
the respective Permitted Acquisition or relevant transaction is consummated)
shall be deemed to have been issued, incurred, assumed or permanently repaid at
the beginning of such period and (y) the interest expense of such person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods (taking into account any Swap Contract
applicable to the Indebtedness if the Swap Contract has a remaining term of at
least 12 months).

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower in accordance with GAAP and Regulation S-X promulgated under the
Securities Act of 1933, as amended or otherwise in express compliance with this
definition and the definition of the financial metric being calculated and may
include adjustments to give appropriate effect to cost savings and synergies
that are directly attributable to the relevant transactions, factually
supportable and expected to have a continuing impact on the financial results of
the Borrower and its Subsidiaries. The Borrower shall deliver to the
Administrative Agent a certificate of a financial officer of the Borrower
setting forth calculations of any such pro forma adjustments supporting them in
reasonable detail; provided that no adjustments for synergies or cost savings
shall be made with respect to such relevant transactions after the end of the
first four consecutive fiscal quarters ended following such transaction,
provided, further, that such adjustment for synergies or cost savings shall be
limited, in the aggregate in all periods, as set forth in the definition of
“Consolidated EBITDA.”

“Programs” has the meaning specified in Section 5.26(c).

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning specified in Section 2.05(b)(viii).

“Refinanced Term Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing” means the refinancing on the Closing Date of certain outstanding
Indebtedness of the Borrower and its Subsidiaries as set forth on Schedule 6.11
and the termination of all commitments with respect thereto.

“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.19.

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means the Merger Agreement and any alterations, amendments,
changes, supplements, consents or waivers thereof.

 

-27-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, any of its controlled
Affiliates or controlling persons or any of the officers, directors, employees,
agents or members of any of the foregoing.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

“Repricing Transaction” means the refinancing or repricing by the Borrower of
any of the Initial Term Loans under this Agreement (x) with the proceeds of any
long-term bank debt financing (including, without limitation, any new or
additional term loans pursuant to Section 2.14 or refinancing of term loans
pursuant to Section 2.19 and excluding for the avoidance of doubt, the proceeds
of any Borrowings under the Revolving Credit Facility or any other “revolving”
indebtedness) incurred for the primary purpose of repaying any Initial Term
Loans or (y) in connection with any amendment to or modification of this
Agreement (including an amendment pursuant to Section 2.18), (i) the primary
purpose of which in either case, has or results in an effective interest rate or
weighted average yield (as reasonably determined by the Administrative Agent
consistent with generally accepted financial practice, after giving effect to
margins, upfront or similar fees or original issue discount shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) as of the date of such
refinancing or effective date of such amendment that is, or could be by the
express terms of such Indebtedness (and not by virtue of any fluctuation in the
Eurodollar Rate or Base Rate), less than the Applicable Rate for, or weighted
average yield of (as reasonably determined by the Administrative Agent
consistent with generally accepted financial practice, on the same basis as
above) such Initial Term Loans as of the date of such repricing and (ii) in the
case of a refinancing of the applicable Initial Term Loans, the proceeds of
which are used to repay, in whole or in part, principal of such outstanding
Initial Term Loans.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of the
(a) Total Outstandings under such Facility or Facilities (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments under
such Facility or Facilities; provided that the unused Revolving Credit
Commitments of, and the portion of the Total Outstandings under such Facility or
Facilities held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

-28-



--------------------------------------------------------------------------------

“Responsible Officer” means the chairman, chief executive officer, president,
chief financial officer, or treasurer of a Loan Party and solely for purposes of
the delivery of incumbency certificates pursuant to Section 4.01, the secretary
or any assistant secretary of a Loan Party. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or
would be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower or such Subsidiary (unless such appearance is related solely to the
Loan Documents (or the Liens created thereunder)) or (ii) are subject to any
Lien (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Sections 7.01(a), (p) and (u)) in favor of any person other than
the Collateral Agent for the benefit of the Secured Parties.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption, under the
caption “Additional Revolving Credit Commitment” in the Additional Facility
Joinder Agreement or under the caption “Extended Revolving Credit Commitment” in
the Revolving Credit Extension Amendment pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the date hereof, the aggregate principal
amount of the Revolving Credit Commitments is $100,000,000.

“Revolving Credit Extension Amendment” has the meaning specified in
Section 2.17(d).

“Revolving Credit Extension Request” has the meaning specified in
Section 2.17(a).

“Revolving Credit Extension Series” has the meaning specified in
Section 2.17(f).

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

-29-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Subsidiaries and any Cash
Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between a Loan
Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, each other
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” means the “Joinder Agreement” as defined in the
Security Agreement.

“Senior Notes” means senior notes of the Borrower issued on August 17, 2010,
issued and sold pursuant to the Senior Notes Documents (including any registered
notes in exchange for privately placed senior notes pursuant to a registration
rights agreement).

“Senior Notes Documents” means any indenture among the Borrower, as issuer, the
guarantors party thereto and a trustee with respect to the Senior Notes, the
Senior Notes and all other agreements, instruments and other documents pursuant
to which the Senior Notes were issued or otherwise setting forth the terms of
the Senior Notes.

“Social Security Act” means the Social Security Act of 1965.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(iv)(D) substantially in the form of Exhibit P.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount

 

-30-



--------------------------------------------------------------------------------

that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit Q.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.

“Specified Prepayment Debt” means any senior unsecured, senior secured or
subordinated loans and/or notes of the Borrower or any other Loan Party, no part
of the principal of which is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or otherwise), prior to
the date that is six months after the final maturity of the Term Loans
outstanding on the date on which such Indebtedness is incurred (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the terms and conditions of which (other than with respect to pricing,
amortization, final maturity and collateral), taken as a whole, are not
materially less favorable to the Borrower and its Subsidiaries than this
Agreement or are otherwise reasonably acceptable to the Administrative Agent;
provided that, in respect of any senior secured Indebtedness with Liens on the
Collateral (which may be Liens that are pari passu with, or junior to, the Liens
on the Collateral securing the Obligations) such Liens shall be Other First
Liens or Junior Liens; provided further that, in respect of any Subordinated
Indebtedness, such Indebtedness shall be subject to customary subordination
provisions reasonably satisfactory to the Administrative Agent.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. As of the Closing Date, the Subsidiaries of the Borrower shall
include the Subsidiaries of the Borrower after giving effect to the Merger.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

-31-



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Barclays in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as syndication agent.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(a).

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term B Lender’s name on Schedule 2.01 under the caption “Term B Commitment”
or opposite such caption in the Assignment and Assumption or under the caption
“Additional Term B Commitment” in the Additional Facility Joinder Agreement
pursuant to which such Term B Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
As of the Closing Date, the aggregate principal amount of the Term B Commitments
is $670,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

 

-32-



--------------------------------------------------------------------------------

“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means any Initial Term B Loan or any Additional Term B Loan made
under this Agreement.

“Term Borrowing” means a Borrowing of any Term Loans.

“Term C Borrowing” means a borrowing consisting of simultaneous Term C Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term C Lenders pursuant to Section 2.01(b).

“Term C Commitment” means, as to each Term C Lender, its obligation to make Term
C Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term C Lender’s name on Schedule 2.01 under the caption “Term C Commitment”
or opposite such caption in the Assignment and Assumption or under the caption
“Additional Term C Commitment” in the Additional Facility Joinder Agreement
pursuant to which such Term C Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.
As of the Closing Date, the aggregate principal amount of the Term C Commitments
is $155,000,000.

“Term C Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term C Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term C Loans of all Term C Lenders outstanding
at such time.

“Term C Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term C Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term C Loans at such time.

“Term C Loan” means any Initial Term C Loan or any Additional Term C Loan made
under this Agreement.

“Term Commitment” means a Term B Commitment, a Term C Commitment or an Other
Term Commitment.

“Term Extension Amendment” has the meaning specified in Section 2.18(d).

“Term Extension Request” has the meaning specified in Section 2.18(a).

“Term Extension Series” has the meaning specified in Section 2.18(f).

“Term Facilities” means, at any time, any Facilities consisting of Term Loans
and/or Term Commitments.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Term B Loan, Term C Loan, Additional Term B Loan,
Additional Term C Loan, Other Term Loan or Extended Term Loan, as the context
may require.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.

“Threshold Amount” means $30,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

-33-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the Merger, (b) the
entering into by the Loan Parties and their applicable Subsidiaries of the Loan
Documents and the Related Documents to which they are or are intended to be a
party, (c) the Refinancing and (d) the payment of the fees and expenses incurred
in connection with the consummation of the foregoing.

“Tricare” means the health care program administered by the Department of
Defense that provides health care benefits to members of the military, military
retirees, certain members of the military reserve, and their dependents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of the
United States of America, any state thereof or the District of Columbia.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

-34-



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) When used herein, the phrase “to the knowledge of” (or words of similar
import), when applied to the Borrower or any Guarantors, shall mean the actual
knowledge of any Responsible Officer thereof or such knowledge that a
Responsible Officer should have in the carrying out of his or her duties with
ordinary care.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 840, FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan (each, an “Initial
Term B Loan”) to the Borrower on the Closing Date in an amount not to exceed
such Term B Lender’s Term B Commitment on the Closing Date. The Borrowing of
Initial

 

-35-



--------------------------------------------------------------------------------

Term B Loans shall consist of Initial Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitment on the
Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Initial Term B Loans may be Base Rate Loans or Eurodollar
Rate Loans as further provided herein.

(b) The Term C Borrowing. Subject to the terms and conditions set forth herein,
each Term C Lender severally agrees to make a single loan (each, an “Initial
Term C Loan”) to the Borrower on the Closing Date in an amount not to exceed
such Term C Lender’s Term C Commitment on the Closing Date. The Borrowing of
Initial Term C Loans shall consist of Term C Loans made simultaneously by the
Term C Lenders in accordance with their respective Term C Commitment on the
Closing Date. Amounts borrowed under this Section 2.01(b) and repaid or prepaid
may not be reborrowed. Initial Term C Loans may be Base Rate Loans or Eurodollar
Rate Loans as further provided herein

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b); Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may only be given in
writing. Each such notice must be received by the Administrative Agent not later
than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 12:00 noon four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 12:00 noon, three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may only be given in writing) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
notice by the Borrower pursuant to this Section 2.02(a) must be delivered to the
Administrative Agent in the form of a Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding.
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Class and Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting

 

-36-



--------------------------------------------------------------------------------

a conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. Notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to or borrowed as a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of Term Loans or Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 3:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Barclays with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Facility Lenders under the applicable Facility.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Barclays’ prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term B Borrowings, all conversions of Term B
Loans from one Type to the other, and all continuations of Term B Loans as the
same Type, there shall not be more than six Interest Periods in effect in
respect of the Term B Facility. After giving effect to all Term C Borrowings,
all conversions of Term C Loans from one Type to the other, and all
continuations of Term C Loans as the same Type, there shall not be more than six
Interest Periods in effect in respect of the Term C Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than six Interest Periods in
effect in respect of the Revolving Credit Facility. Notwithstanding the
foregoing, after the establishment of any new Class of Loans pursuant to an
Additional Facility Joinder Agreement, a Refinancing Amendment, a Revolving
Credit Extension Amendment and/or a Term Extension Amendment, the number of
Interest Periods otherwise permitted by this Section 2.02(e) shall increase by
three (3) Interest Periods for each applicable Class so established.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Credit Extension.

 

-37-



--------------------------------------------------------------------------------

2.03. Letters of Credit; The Letter of Credit Commitment.

(a) The Letter of Credit Commitments.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
(identified in clause (i) of the definition of “L/C Issuer” as to the following
clause (i)) agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; provided, the L/C Issuer shall issue a Letter of
Credit with an expiry date after the Letter of Credit Expiration Date so long as
the Borrower deposits into the Collateral Account on or prior to the Letter of
Credit Expiration Date an amount in immediately available funds equal to 103% of
the face amount of such Letter of Credit.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after

 

-38-



--------------------------------------------------------------------------------

giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C Obligations as to which the L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) [Reserved].

(vii) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer identified in clause (i)
of the definition thereof (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
noon at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to the
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
identified in clause (i) of the definition thereof will confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be

 

-39-



--------------------------------------------------------------------------------

deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (in writing) on
or before the day that is seven Business Days before the Non-Reinstatement
Deadline (A) from the Administrative Agent that the Required Revolving Lenders
have elected not to permit such reinstatement or (B) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).

 

-40-



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing Base Rate Loan
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including

 

-41-



--------------------------------------------------------------------------------

proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The foregoing shall not exculpate the Letter of Credit issuer from its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will promptly after
discovery thereof notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant

 

-42-



--------------------------------------------------------------------------------

or assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for Loans
that are Eurodollar Rate Loans times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum of 0.125%,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

-43-



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Letter of Credit Reports. At the end of each Business Day (and on such other
dates as the Administrative Agent may request), the L/C Issuer shall provide the
Administrative Agent (and, on the first Business Day after the end of each
fiscal quarter or at any time that there is a new Letter of Credit issued or
there is a change to any outstanding Letter of Credit, the Administrative Agent
shall provide to each of the Revolving Credit Lenders) a list of all Letters of
Credit issued by it that are outstanding at such time together with such other
information as the Administrative Agent may from time to time reasonably request
including, without limitation, a reconciliation of the outstanding Letters of
Credit issued by such L/C Issuer.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent. Each such notice shall be in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower, and
must be received by the Swing Line Lender and the Administrative Agent not later
than 12:00 noon Eastern Time on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 12:00 noon on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available

 

-44-



--------------------------------------------------------------------------------

funds. Notwithstanding anything to the contrary contained in this Section 2.04
or elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it to eliminate the Swing Line Lender’s risk with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line Lender
to support, such Defaulting Lender’s or Defaulting Lenders’ Applicable Revolving
Credit Percentage of the outstanding Swing Line Loans.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 3:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to otherwise purchase and fund risk participations
in Swing Line Loans pursuant to Section 2.04(c)(ii)) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

-45-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05. Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i),
Section 2.05(a)(iii), and Section 2.05(a)(iv), the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
any Class of Term Loans and Revolving Credit Loans in whole or in part without
premium (other than as set forth below) or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the Business Day prior to any date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied (x) to the principal repayment installments thereof as directed by
the Borrower and (y) if no direction is so provided by the Borrower, in direct
order of maturity, and subject to Section 2.16, each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities. Notwithstanding anything to the
contrary contained herein, the Borrower shall not be permitted to prepay the
Term Loans pursuant to this Section 2.05(a)(i) during the period from the
Closing Date through the date ten Business Days thereafter.

 

-46-



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $500,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything herein to the contrary, in the event that on or
prior to the twelve-month anniversary of the Closing Date, the Borrower
(x) effects any amendment of this Agreement resulting in a Repricing Transaction
or (y) prepays, refinances, substitutes or replaces any Initial Term Loans
pursuant to a Repricing Transaction (including, for the avoidance of doubt,
pursuant to this Section 2.05(a) or Section 2.05(b)(iii)), the Borrower agrees,
in each case, to pay to the Administrative Agent for the ratable account of each
Term Lender holding such Initial Term Loans (I) in the case of any amendment of
this Agreement resulting in a Repricing Transaction, a premium equal to 1% of
the aggregate principal amount of such Initial Term Loans outstanding
immediately prior to such amendment and (II) in the case of a prepayment,
refinancing, substitution or replacement of any Initial Term Loans pursuant to a
Repricing Transaction (including, for the avoidance of doubt, pursuant to this
Section 2.05(a) or Section 2.05(b)(iii)), a prepayment premium equal to 1% of
the aggregate principal amount of such Initial Term Loans prepaid, refinanced,
substituted or replaced.

(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(iv); provided that the Borrower shall not initiate any action
under this Section 2.05(a)(iv) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time offer to make a Discounted Term Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(iv)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Specified Discount Prepayment Response Date”).

 

-47-



--------------------------------------------------------------------------------

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at the Specified Discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make a prepayment of outstanding Term Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective Outstanding Amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2) above; provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and such Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to (x) each Term Lender and/or (y) each
Term Lender with respect to any Class of Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche
or tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by the Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Term Lender
is willing to allow prepayment of any or all of its then outstanding Term Loans
of the applicable tranche or tranches and the maximum aggregate principal amount
and tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term
Lender is willing to have prepaid at the Submitted Discount. Any Term

 

-48-



--------------------------------------------------------------------------------

Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Term Loan Prepayment of any of its Term Loans at
any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount (as defined below) and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The Borrower agrees
to accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the principal amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the Borrower of the respective Term
Lenders’ responses to such solicitation, the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate principal amount and tranches of Term Loans to be prepaid at the
Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Term Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Term Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to the Borrower shall be due
and payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, the Borrower may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Term Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $10,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by

 

-49-



--------------------------------------------------------------------------------

the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date (as defined below). The Auction Agent will promptly
provide each Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., on the third Business Day after the date of delivery of such
notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date (as defined
below), and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the lowest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount at the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the Borrower at the Acceptable Discount in
accordance with this Section 2.05(a)(iv)(D). If the Borrower elects to accept
any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Borrower will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate

 

-50-



--------------------------------------------------------------------------------

principal amount and the tranches of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Borrower
and Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Borrower and the
Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from the Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date together with any additional amounts required pursuant to Section 3.05.
Each prepayment of outstanding Term Loans pursuant to this Section 2.05(a)(iv)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be applied to the
relevant Loans of such Lenders in accordance with their respective pro rata
share of the Term Loans being prepaid. In connection with each prepayment
pursuant to this Section 2.05(a)(iv), the Borrower shall make a representation
to the Term Lenders that it does not possess material non-public information
(within the meaning of the United States and state securities laws) with respect
to the Borrower or its Subsidiaries or the securities of any of them that
(A) has not been disclosed to the Term Lenders generally (other than Term
Lenders who elect not to receive such information) and (B) would reasonably be
expected to have a material effect upon or otherwise be material to a Lender’s
decision to assign Loans, and shall waive any right to bring any action against
the Administrative Agent, in its capacity as such, in connection with any such
Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) The Borrower and the Term Lenders acknowledge and agree that the Auction
Agent may perform any and all of its duties under this Section 2.05(a)(iv) by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(iv) as well as
activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Term Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment

 

-51-



--------------------------------------------------------------------------------

Notice therefor at its discretion at any time on or prior to the applicable
Specified Discount Prepayment Response Date (and if such offer is revoked
pursuant to the preceding clauses, any failure by the Borrower to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(iv)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).

(K) The Borrower shall not use the proceeds from Revolving Credit Loans or Swing
Line Loans to make a voluntary prepayment pursuant to this Section 2.05(a)(iv).

(b) Mandatory.

(i) Within five Business Days after financial statements have been (or are
required to be) delivered pursuant to Section 6.01(a) for the fiscal year ended
December 31, 2014 and each fiscal year thereafter and the related Compliance
Certificate has been (or is required to be) delivered pursuant to
Section 6.02(b), the Borrower shall prepay an aggregate principal amount of
Loans equal to the excess (if any) of (A) 50% of Excess Cash Flow for the fiscal
year covered by such financial statements over (B) the aggregate principal
amount of Term Loans prepaid pursuant to Section 2.05(a)(i) and an amount equal
to the discounted amount actually paid by the Borrower in respect of the
principal amount of Term Loans voluntarily prepaid pursuant to
Section 2.05(a)(iv) during the applicable fiscal year or during the period after
such year-end but before the Excess Cash Flow payment is due and made so long as
(i) such prepayment is not deducted in the following fiscal year and (ii) such
prepayment is financed with Internally Generated Cash; provided the percentage
of Excess Cash Flow required to be applied in any given fiscal year as a
prepayment will be subject to (1) a step-down to 25% if the Borrower’s
Consolidated Leverage Ratio is less than or equal to 3.25:1:0 as of the end of
such fiscal year and (2) a step-down to 0% if the Borrower’s Consolidated
Leverage Ratio is less than or equal to 2.75:1:0 as of the end of such fiscal
year.

(ii) If (x) the Borrower or any of its Subsidiaries Disposes of any property
(other than any Disposition of any property permitted by Section 7.05(a), (b),
(c), (d), (e,), (f), (g), (h), (i), (j), (k), (m) and (n) provided that the
exclusion for Section 7.05(k) shall only apply to the first $35,000,000 of Net
Cash Proceeds received by the Borrower after the Closing Date from Dispositions
of property pursuant to such Section and all Net Cash Proceeds in excess of such
amount shall be applied as set forth in this Section 2.05(b)(ii)) or (y) any
Casualty Event occurs which results in the realization by such Person of Net
Cash Proceeds in excess of $5,000,000 for any occurrence, the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds within five Business Days of receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date such prepayment is
required to be made), and so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower or such Subsidiary may reinvest all or
any portion of such Net Cash Proceeds in operating assets of the Borrower or its
Subsidiaries so long as within 365 days after the receipt of such Net Cash
Proceeds, such reinvestment shall have been consummated (or a binding agreement
to reinvest shall have been entered into within such 365 day period and such
reinvestment shall have been made within 455 days after receipt of such Net Cash
Proceeds) (as certified by the Borrower in writing to the Administrative Agent);
and provided further, however, that any Net Cash Proceeds not so reinvested
shall be immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Specified Prepayment Debt, Credit Agreement Refinancing Indebtedness or
other Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans (or, in the case of Specified Prepayment Debt and
Credit Agreement Refinancing Indebtedness, the Term Loans being refinanced)
equal to 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clauses (v) and (viii) below).

(iv) [Reserved].

(v) Except as may otherwise be set forth in any Refinancing Amendment, Term
Extension Request or any Additional Facility Joinder Agreement and subject to
Section 2.05(b)(ix), each prepayment of Loans pursuant to the foregoing
provisions of this Section 2.05(b) shall be applied ratably to each of the Term
B Facility and the Term C Facility and to the principal repayment installments
thereof in direct order of maturity; provided that any prepayment of Term Loans
with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness shall be
applied solely to each applicable Class of Refinanced Term Debt.

 

-52-



--------------------------------------------------------------------------------

(vi) Notwithstanding any of the other provisions of clause (ii), (iii) or
(iv) of this Section 2.05(b), so long as no Default under Section 8.01(a) or
Section 8.01(f), or Event of Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii), (iii) or (iv) of this Section 2.05(b), the aggregate
amount of Net Cash Proceeds required by such clause to be applied to prepay
Loans on such date is less than or equal to $5,000,000, the Borrower may defer
such prepayment until the first date on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under any such clause (ii),
(iii) or (iv) of this Section 2.05(b) to be applied to prepay Loans exceeds
$5,000,000. During such deferral period the Borrower may apply all or any part
of such aggregate amount to prepay Revolving Credit Loans and may, subject to
the fulfillment of the applicable conditions set forth in Article IV, reborrow
such amounts (which amounts, to the extent originally constituting Net Cash
Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.05(b). Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall immediately prepay the Loans in the amount of all Net Cash
Proceeds received by the Borrower and other amounts, as applicable, that are
required to be applied to prepay Loans under this Section 2.05(b) (without
giving effect to the first and second sentences of this clause (vi)) but which
have not previously been so applied.

(vii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess in accordance with
Section 2.05(b)(viii).

(viii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full (the sum
of such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Borrower for
use in the ordinary course of its business, and the Revolving Credit Facility
shall be automatically and permanently reduced by the Reduction Amount as set
forth in Section 2.06(b)(i). Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.

(ix) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to this
Section 2.05(b) at least five (5) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the Term
Facilities). Any Term Lender (a “Declining Term Lender”) may elect, by
delivering, not less than three (3) Business Days prior to the proposed
prepayment date, a written notice, that any mandatory prepayment (other than any
mandatory prepayment with the proceeds of any Specified Prepayment Debt and any
Credit Agreement Refinancing Indebtedness) otherwise required to be made with
respect to the Term Loans held by such Term Lender pursuant to this
Section 2.05(b) not be made (the aggregate amount of such prepayments declined
by the Declining Term Lenders, the “Declined Prepayment Amount”). Any Declining
Term Lender may elect, by delivering, not less than one (1) Business Day prior
to the proposed prepayment date, a written notice, that such Lender’s ratable
portion of such Declined Prepayment Amount not be applied to repay such Lender’s
Term Loans, in which case the portion of such Declined Prepayment Amount which
would otherwise have been applied to such Term Loans of the Declining Term
Lenders shall instead be retained by the Borrower and may be used pursuant to
the Available Amount. For the avoidance of doubt, the Borrower may, at its
option, apply any amounts retained in accordance with this subclause (ix) to
prepay loans in accordance with Section 2.05(a) above.

 

-53-



--------------------------------------------------------------------------------

2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon, three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$3,000,000 or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire outstanding principal balance thereof, and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit.

(b) Mandatory.

(i) The Revolving Credit Facility shall be automatically and permanently reduced
on each date on which the prepayment of Revolving Credit Loans outstanding
thereunder is required to be made pursuant to Section 2.05(b)(i), (ii), (iii),
or (iv) by an amount equal to the applicable Reduction Amount.

(ii) If, after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
Reduction Amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07. Repayment of Loans.

(a) Initial Term B Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders of Initial Term B Loans
(i) on the last Business Day of each March, June, September and December,
commencing with the first full quarter after the Closing Date, an aggregate
amount equal to 0.25% of the aggregate principal amount of all Initial Term B
Loans outstanding on the Closing Date (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Initial Term B Loans, the aggregate principal amount of all Initial Term B Loans
outstanding on such date.

 

-54-



--------------------------------------------------------------------------------

(b) Initial Term C Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders of Initial Term C Loans on
each of the following dates (or, if any such day is not a Business Day, the
Business Day immediately preceding such date) and on the Maturity Date for the
Initial Term C Loans the principal amount of Initial Term C Loans opposite such
date below (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05):

 

Date

   Amount of Principal Payment  

March 31, 2014

   $ 2,906,250.00   

June 30, 2014

   $ 2,906,250.00   

September 30, 2014

   $ 2,906,250.00   

December 31, 2014

   $ 2,906,250.00   

March 31, 2015

   $ 4,843,750.00   

June 30, 2015

   $ 4,843,750.00   

September 30, 2015

   $ 4,843,750.00   

December 31, 2015

   $ 4,843,750.00   

March 31, 2016

   $ 5,812,500.00   

June 30, 2016

   $ 5,812,500.00   

September 30, 2016

   $ 5,812,500.00   

December 31, 2016

   $ 5,812,500.00   

March 31, 2017

   $ 7,750,000.00   

June 30, 2017

   $ 7,750,000.00   

September 30, 2017

   $ 7,750,000.00   

December 31, 2017

   $ 7,750,000.00   

March 31, 2018

   $ 15,500,000.00   

June 30, 2018

   $ 15,500,000.00   

September 30, 2018

   $ 15,500,000.00   

Maturity Date of Initial Term C Loans

    
 
  The entire unpaid principal
amount of all Initial
Term C Loans   
  
  

(c) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Commitments as of the
Closing Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date twenty Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Commitments as of the
Closing Date.

(e) Additional Term Loans and Other Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders of
Additional Term Loans or Other Term Loans on each date set forth in the
applicable Additional Facility Joinder Agreement or Refinancing Amendment, as
applicable, such amount of such Additional Term Loans or Other Term Loans as
agreed in such Additional Facility Joinder Agreement or Refinancing Amendment.

(f) Additional Revolving Credit Loans. The Borrower promises to repay to the
Administrative Agent for the ratable account of each Appropriate Lender of
Additional Revolving Credit Loans the aggregate unpaid principal amount of all
Additional Revolving Credit Loans (including any Letters of Credit and Swing
Line Loans) of such Lenders on the Maturity Date of such Additional Revolving
Credit Loans or earlier, if otherwise required by the terms hereof.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

-55-



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Facility Lenders under the
applicable Facility such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 8.01(a), (f) or (g) exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in a per annum rate equal to 0.50%
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans (other than Swing
Line Loans) and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16; provided that the amount of such
commitment fee shall decrease to a per annum rate of 0.375% for any fiscal
quarter if the Borrower’s Consolidated Leverage Ratio is less than or equal to
4.00:1.00 as of the end of the applicable fiscal quarter. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Credit Facility.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers for their own respective accounts
fees in the amounts and at the times specified in the Engagement Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Agency Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(iii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(iv) The Borrower shall pay to the Administrative Agent, (A) for the account of
each Term B Lender on the Closing Date, an upfront fee equal to 1.00% of the
aggregate principal amount of the Initial Term B Loans made on the Closing Date,
which may be reflected as original issue discount, (B) for the account of each
Term C Lender on the Closing Date, an upfront fee equal to 0.50% of the
aggregate principal amount of the Initial Term C Loans made on the Closing Date,
which may be reflected as original issue discount and (C) for the account of
each Revolving Credit Lender on the Closing Date, an upfront fee equal to 1.00%
of the aggregate amount of its Revolving Credit Commitments on the Closing Date.
All such fees payable under this Section 2.09(b)(iv) shall be payable in full on
the Closing Date.

 

-56-



--------------------------------------------------------------------------------

2.10. Computation of Interest and Fees. All computations of interest for Base
Rate Loans including Base Rate Loans (determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next preceding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds

 

-57-



--------------------------------------------------------------------------------

with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04 (c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to

 

-58-



--------------------------------------------------------------------------------

the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Facilities due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (1) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (2) the application of Cash
Collateral provided for in Section 2.15, (3) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply),
(4) Section 2.14, (5) Section 2.17, (6) Section 2.18 or (7) Section 2.19.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14. Increase in Commitments.

(a) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom, upon notice to the Administrative Agent, at any time
after the Closing Date, the Borrower may request Additional Term Commitments or
Additional Revolving Credit Commitments (it being understood and agreed that
(i) at the election of the Borrower, such additional commitments in respect of
any loans shall be implemented through (x) the addition of additional new
tranches of Term B Loans, Term C Loans or Revolving Credit Commitments that may
be a separate Class of loans or (y) the implementation of an increase in
existing Term Loans of a particular Class or an increase in existing Revolving
Credit Commitments of a particular Class and (ii) if the Borrower makes such
election, the provisions of this Section 2.14 shall be read in a manner that
permits such election to be implemented); provided that the Borrower is only
permitted to implement four additional commitments in respect of any loans under
this Section 2.14; provided further that (i) after giving effect to any such
addition, the aggregate amount of Additional Term Commitments and Additional
Revolving Credit Commitments that have been added pursuant to this Section 2.14
shall not exceed an amount such that the Consolidated Senior Secured Leverage
Ratio does not exceed 3.25 to 1.00 as of the most recently completed period for
which the financial statements required by Section 6.01(a) and (b) were required
to be delivered after giving effect to such Additional Term Commitments or
Additional Revolving Credit Commitments, as applicable, on a Pro Forma Basis
(and, in each case, in connection with the incurrence of any Additional
Revolving Credit Commitments, assuming a Borrowing of the maximum amount of
Loans available under such Additional Revolving Credit Commitments), (ii) any
such addition shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof (provided that such amount may be less
than $10,000,000 if such amount represents all remaining availability under the
aggregate limit in respect of

 

-59-



--------------------------------------------------------------------------------

Additional Term Commitments and Additional Revolving Credit Commitments set
forth in clause (i) to this proviso), (iii) the final maturity date of any
Additional Term Loans shall be no earlier than the Maturity Date for the Initial
Term B Loans (unless such Additional Term Loan is an Additional Term C Loan, in
which case the final maturity date of such Additional Term Loan shall be no
earlier than the Maturity Date for the Initial Term C Loans), (iv) the weighted
average life to maturity of the Additional Term Loans shall be no shorter than
the remaining weighted average life to maturity of the Initial Term B Loans
(unless such Additional Term Loan is an Additional Term C Loan, in which case
the weighted average life to maturity of such Additional Term Loan shall be no
shorter than the weighted average life to maturity of the Initial Term C Loans),
(v) in the case of an Additional Revolving Credit Commitment, the maturity date
of such Additional Revolving Credit Commitment shall be no earlier than the
Maturity Date applicable to the Revolving Credit Facility, and such Additional
Revolving Credit Commitment shall require no scheduled amortization or mandatory
commitment reduction prior to such Maturity Date and such Additional Revolving
Credit Commitment shall be on the exact same terms and pursuant to the exact
same documentation applicable to the Revolving Credit Facility, (vi) no Lender
shall be required to participate in the Additional Term Commitments or the
Additional Revolving Credit Commitments, (vii) the interest rate and
amortization schedule applicable to the Additional Term Commitments shall be
determined by the Borrower and the lenders thereof; provided that in the event
that the interest margins applicable to any such Additional Term Commitments
(other than Additional Term C Commitments) are greater than the interest margins
for the Initial Term B Loans by more than 50 basis points, then the interest
margins for the Initial Term B Loans shall be increased to the extent necessary
so that the interest margins for such Additional Term Commitments are no more
than 50 basis points greater than the interest margins for the Initial Term B
Loans (it being understood that the provisions of this proviso shall not apply
to the Initial Term C Loans); provided, further, that, in determining the
applicable interest rate margins for such Additional Term Commitments and the
Initial Term B Loans, (A) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by the Borrower to
the Lenders under the Initial Term B Loans or any Additional Term Commitments in
the initial primary syndication thereof shall be included (with OID being
equated to interest based on assumed four-year life to maturity), (B) customary
arrangement, structuring or other fees payable by the Borrower to any of the
Arrangers (or their respective Affiliates) in connection with the Initial Term B
Loans or to one or more arrangers (or their Affiliates) of any Additional Term
Commitments and that are not shared with all Lenders providing Additional Term
Commitments shall be excluded, and (C) if such Additional Term Commitments
include an interest rate floor greater than the interest rate floor applicable
to the Initial Term B Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the interest margins for the Initial Term B Loans shall be required, to the
extent an increase in the interest rate floor for the Initial Term B Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the interest rate floor (but not the interest margins for the Initial Term
B Loans) applicable to the Initial Term B Loans shall be increased by such
amount; and (viii) the Additional Term Loans shall rank pari passu in right of
payment and of security with the other Loans. Any Additional Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the Additional Facility Joinder Agreement.

(b) If any Additional Term Commitments or Additional Revolving Credit
Commitments are added in accordance with this Section 2.14, the Administrative
Agent and the Borrower shall determine the effective date (the “Additional
Commitments Effective Date”) of such addition. Additional Term Loans may be
made, and Additional Revolving Credit Commitments may be provided, by any
existing Lender (and each existing Term Lender will have the right, but not an
obligation, to make a portion of any Additional Term Loans and each existing
Revolving Credit Lender will have the right, but not an obligation, to provide a
portion of any Revolving Credit Commitments, in each case on terms permitted in
this Section 2.14 and otherwise on terms reasonably acceptable to the
Administrative Agent) or by any Additional Lender, provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender’s or Additional Lender’s providing such Additional
Revolving Credit Commitments if such consent would be required under
Section 10.06(b) for an assignment of Revolving Credit Commitments to such
Lender or Additional Lender. As a condition precedent to such addition, the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Additional Commitments Effective Date signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such increase,
(i) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (provided that
representations and warranties that are qualified by maturity shall be true and
correct in all respects) on and as of the Additional Commitments Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct in all
material respects (provided that representations and warranties that are
qualified by maturity shall be true and correct in all

 

-60-



--------------------------------------------------------------------------------

respects) as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, (ii) no Default or Event of Default exists immediately before or
immediately after giving effect to such addition, and (iii) after giving effect
to the making of Additional Term Loans or Additional Revolving Credit Loans, as
applicable, and on a Pro Forma Basis (and with respect to any Additional
Revolving Credit Loans, in the case of clause (B), assuming the Revolving Credit
Facility is fully drawn), the Borrower is in compliance with the covenant set
forth in Section 7.11, as of the most recently completed period for which the
financial statements required by Section 6.01(a) and (b) were required to be
delivered. On each Additional Commitments Effective Date, each applicable Lender
or other Person which is providing an Additional Term Commitment or an
Additional Revolving Credit Commitment (i) in the case of any Additional
Revolving Credit Commitment, shall become a “Revolving Credit Lender” for all
purposes of this Agreement and the other Loan Documents, (ii) in the case of any
Additional Term B Commitment, shall make an Additional Term B Commitment to the
Borrower in a principal amount equal to such Lender’s or Person’s Additional
Term B Commitment and shall become a “Term B Lender” and a “Term Lender” for all
purposes of this Agreement and the other Loan Documents and (iii) in the case of
any Additional Term C Commitment, shall make an Additional Term C Commitment to
the Borrower in a principal amount equal to such Lender’s or Person’s Additional
Term C Commitment and shall become a “Term C Lender” and a “Term Lender” for all
purposes of this Agreement and the other Loan Documents. Any Additional
Revolving Credit Loan shall be a “Revolving Credit Loan” for all purposes of
this Agreement and the other Loan Documents. The Borrower shall prepay any
Revolving Credit Loans outstanding on the Additional Commitments Effective Date
with respect to any Additional Revolving Credit Commitment (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments.

(c) Any other terms of and documentation entered into in respect of any
Additional Term B Loans or Additional Term C Loans made or any Additional
Revolving Credit Commitments provided, in each case pursuant to this
Section 2.14, shall be consistent with the Term B Loans, Term C Loans or the
Revolving Credit Commitments, as the case may be, (including with respect to
voluntary and mandatory prepayments), other than as contemplated by
Section 2.14(a)(iii), (iv) or (vii) above; provided that such other terms and
documentation in respect of any Additional Term B Loans or Additional Term C
Loans may be materially different from those of the Term B Loans or the Term C
Loans, respectively, to the extent such difference shall be reasonably
satisfactory to the Administrative Agent; provided, further, that any Additional
Term Loans made or any Additional Revolving Credit Commitments provided, as
applicable, shall be effected pursuant to one or more joinder agreements or
amendments (each, an “Additional Facility Joinder Agreement”) executed and
delivered by the Borrower, the Administrative Agent and the applicable
Additional Lenders, and to the extent applicable, the L/C Issuer and the Swing
Line Lender. Any Additional Term Loans or Additional Revolving Credit
Commitments, as applicable, made or provided pursuant to this Section 2.14 shall
be evidenced by one or more entries in the accounts or records maintained by the
Administrative Agent in accordance with the provisions set forth in
Section 2.11.

(d) This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary. Notwithstanding any other provision of any Loan
Document, the Loan Documents may be amended by the Administrative Agent and the
Loan Parties, if necessary, to provide for terms applicable to each Additional
Term B Commitment and/or Additional Revolving Credit Commitment, as the case may
be.

2.15. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C

 

-61-



--------------------------------------------------------------------------------

Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest-bearing deposit accounts at Barclays. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi)) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.15 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.16. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line

 

-62-



--------------------------------------------------------------------------------

Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest-bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

-63-



--------------------------------------------------------------------------------

2.17. Extensions of Revolving Credit Commitments.

(a) Request for Extended Revolving Credit Commitments. The Borrower may at any
time and from time to time, upon written request to the Administrative Agent
(each, a “Revolving Credit Extension Request”), request that an aggregate
principal amount of not less than $10,000,000 of the then existing Revolving
Credit Commitments of a given Class (each, an “Existing Revolver Tranche”) be
amended to, among other things, extend the applicable Maturity Date with respect
thereto to a date that is no earlier than the then Latest Maturity Date of the
Revolving Credit Facility hereunder (any such Revolving Credit Commitments so
amended, “Extended Revolving Credit Commitments” and the Loan thereunder,
“Extended Revolving Credit Loans”); provided that (i) after giving effect to any
Extended Revolving Credit Commitment under this Section 2.17, there shall be no
more than three (3) Classes of Revolving Credit Loans and Revolving Credit
Commitments outstanding at any time and (ii) any such Extended Revolving Credit
Commitments shall be offered on the same terms (including as to the proposed
interest rates and fees) to each Revolving Credit Lender under the applicable
Existing Revolver Tranche on a ratable basis. Promptly after receipt of any
Revolving Credit Extension Request, the Administrative Agent shall provide a
copy of such request to each of the Revolving Credit Lenders under the
applicable Existing Revolver Tranche to be amended, which request shall set
forth the proposed terms of the Extended Revolving Credit Commitments to be
established. At the time of sending such notice, the Borrower shall specify the
time period within which each applicable Revolving Credit Lender is requested to
respond to such request (which shall in no event be less than five (5) Business
Days from the date of delivery of such notice to such Revolving Credit Lenders)
and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purposes of this Section 2.17. Extended Revolving Credit Loans
shall be a separate Class of Revolving Credit Loans.

(b) Election to Extend. Any Revolving Credit Lender wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranches
amended into Extended Revolving Credit Commitments (each, an “Extending
Revolving Credit Lender”) pursuant to a Revolving Credit Extension Request shall
notify the Administrative Agent on or prior to the date specified in such
Revolving Credit Extension Request of the amount of its Revolving Credit
Commitments it has elected to be amended (subject to any minimum denomination
requirements imposed by the Borrower). No Revolving Credit Lender shall have any
obligation to agree to provide any Extended Revolving Credit Commitment pursuant
to any Revolving Credit Extension Request. Any Revolving Credit Lender not
responding within such time period shall be deemed to have declined to have its
Revolving Credit Commitments under the Existing Revolver Tranche amended into
Extended Revolving Credit Commitments. The Administrative Agent shall notify the
Borrower and each Revolving Credit Lender under the applicable Existing Revolver
Tranche of responses to such Revolving Credit Extension Request. In the event
that the aggregate principal amount of existing Revolving Credit Commitments
that the Extending Revolving Credit Lenders have elected to amend pursuant to
the relevant Revolving Credit Extension Request exceeds the amount of Extended
Revolving Credit Commitments requested by the Borrower, the principal amount of
Extended Revolving Credit Commitments requested by the Borrower shall be
allocated to each Extending Revolving Credit Lender on a pro rata basis.

(c) New Revolving Credit Lenders. Following any Revolving Credit Extension
Request made by the Borrower in accordance with Sections 2.17(a) and 2.17(b), if
the Revolving Credit Lenders under the applicable Existing Revolver Tranche
shall have declined to provide the entire amount of Extended Revolving Credit
Commitments requested by the Borrower, the Borrower may request that other
banks, financial institutions or other institutional lenders or investors who
are willing to provide an Extended Revolving Credit Commitment hereunder (each a
“New Revolving Credit Lender”) become a Revolving Credit Lender pursuant to a
joinder agreement reasonably satisfactory to the Administrative Agent and the
Borrower; provided that (i) the Extended Revolving Credit Commitments of such
New Revolving Credit Lenders with respect to a relevant Revolving Credit
Extension Request shall (A) not exceed the amount necessary to achieve the
requested amount of Extended Revolving Credit Commitments under such Revolving
Credit Extension Request and (B) be on identical terms as those offered to the
existing Revolving Credit Lenders under the applicable Existing Revolver Tranche
and (ii) prior to the effectiveness of any Extended Revolving Credit Commitment
of any New Revolving Credit Lender, the Administrative Agent, the L/C Issuer
and/or the Swing Line Lender shall have consented (such consent not to be
unreasonably withheld or delayed) to each New Revolving Credit Lender if such
consent would be required under Section 10.06(b)(iii)(B), (C) and/or (D),
respectively, for an assignment of Revolving Credit Commitments to such Person.
For the avoidance of doubt, neither the Borrower nor its Affiliates nor any
natural person may be a New Revolving Credit Lender. Upon effectiveness of the
Revolving Credit Extension Amendment to which each such New Revolving Credit
Lender is a party

 

-64-



--------------------------------------------------------------------------------

(1) each Revolving Credit Lender (under the relevant Existing Revolver Tranche)
who shall have declined to provide at least its Applicable Percentage of the
requested Extended Revolving Credit Commitments will be deemed automatically and
without any further act to have assigned to the New Revolving Credit Lenders
such portion of its existing Revolving Credit Commitment (including all
Revolving Credit Loans, participations in Letters of Credit and Swing Line Loans
related thereto) in a principal amount up to such Applicable Percentage it so
declined to provide, in each case, as specified in the relevant Revolving Credit
Extension Amendment (it being understood that, subject to the foregoing
limitations, the final allocation of any such assignment of Revolving Credit
Commitments shall be made in such manner and in such amounts as may be agreed by
the Administrative Agent and the Borrower, in their sole discretion, provided
that in no event shall the aggregate amount of Revolving Credit Commitments
deemed assigned pursuant to this Section 2.17 exceed the aggregate amount of
Extended Revolving Credit Commitments of all New Revolving Credit Lenders),
(2)(x) each New Revolving Credit Lender shall automatically and without any
further act be deemed to have assumed, the existing Revolving Credit Commitments
(including all Revolving Credit Loans, participations in Letters of Credit and
Swing Line Loans related thereto) so assigned in an amount equal to its proposed
Extended Revolving Credit Commitment and (y) all such assumed existing Revolving
Credit Commitments shall concurrently therewith be amended into Extended
Revolving Credit Commitments such that (I) the Extended Revolving Credit
Commitments of New Revolving Credit Lenders will be incorporated hereunder in
the same manner in which Extended Revolving Credit Commitments of the Extending
Revolving Credit Lenders are incorporated hereunder pursuant to this
Section 2.17 and (II) participations hereunder in Letters of Credit and Swing
Line Loans held by each Revolving Credit Lender of each Class of Revolving
Credit Commitments (including each such New Revolving Credit Lender and its
Extended Revolving Credit Commitment) will equal the Applicable Percentage
represented by such Revolving Credit Lender’s Revolving Credit Commitment, and
(3) each Revolving Credit Lender that shall be deemed to have assigned any
portion of its existing Revolving Credit Commitments to any New Revolving Credit
Lender shall have received payment of an amount equal to the outstanding
principal of the Revolving Credit Loans and funded participations in Letter of
Credit and Swing Line Loans so assigned together with accrued interest and fees
thereon to the date of such assignment (including any amounts payable under
Section 3.05) from such New Revolving Credit Lender.

(d) Revolving Credit Extension Amendment. Extended Revolving Credit Commitments
shall be established pursuant to an amendment (each, a “Revolving Credit
Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Revolving Credit Lender and each New Revolving Credit
Lender, if any, providing an Extended Revolving Credit Commitment thereunder,
which shall be consistent with the provisions set forth in Sections 2.17(a),
(b), (c) and (e) (but which shall not require the consent of any other Lender).
The effectiveness of any Revolving Credit Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 (unless the Extending Revolving Credit Lenders and New Revolving
Credit Lenders party to such Revolving Credit Extension Amendment otherwise
agree, consent or waive any such condition) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions, lien searches and officers’ certificates
substantially consistent with those delivered on the Closing Date and otherwise
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Revolving Credit Commitments are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Revolving Credit Lender as to the effectiveness of each Revolving Credit
Extension Amendment and the matters specified therein. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to a Revolving Credit Extension Amendment, without the consent
of any other Lender, to the extent (but only to the extent) necessary to
(A) reflect the existence and terms of the Extended Revolving Credit Commitments
incurred pursuant thereto and (B) effect such other amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.17, in each case, in a manner consistent with the
terms of this Section 2.17 and each Lender hereby expressly authorizes the
Administrative Agent to enter into any such Revolving Credit Extension
Amendment.

(e) Terms of Extended Revolving Credit Commitments. Except as expressly provided
herein, all Extended Revolving Credit Commitments effected pursuant to any
Revolving Credit Extension Request and Revolving Credit Extension Amendment
shall be subject to the same terms (including, without limitation, borrowing
terms, interest terms and payment terms), and shall be subject to the same
conditions as the then existing Revolving Credit Commitments (it being
understood that customary arrangement or commitment fees payable to one or more
arrangers

 

-65-



--------------------------------------------------------------------------------

(or their Affiliates) or one or more Extending Revolving Credit Lenders and/or
New Revolving Credit Lenders, as the case may be, may be different than those
paid with respect to the existing Revolving Credit Lenders under the then
existing Revolving Credit Commitments on or prior to the Closing Date or with
respect to any other Extending Revolving Credit Lenders and/or New Revolving
Credit Lenders in connection with any other Extended Revolving Credit
Commitments effected pursuant to this Section 2.17); provided, however, that at
the election of the Borrower, the Borrower may offer to effect Extended
Revolving Credit Commitments with (i) interest and fees at different rates
applicable solely with respect to such Extended Revolving Credit Commitments
(and related outstandings) and (ii) such other covenants and terms which apply
to any period after the Latest Maturity Date that is in effect on the effective
date of the Revolving Credit Extension Amendment related thereto (immediately
prior to the establishment of such Extended Revolving Credit Commitments). After
giving effect to any Extended Revolving Credit Commitment, all Borrowings under
the Revolving Credit Commitments (including any such Extended Revolving Credit
Commitment) and repayments thereunder shall be made on a pro rata basis (except
for (A) any payments of interest and fees at different rates on any Revolving
Credit Extension Series (and related outstandings) and (B) repayments required
upon the applicable Maturity Date of other Revolving Credit Commitments).

(f) Revolving Credit Extension Series. Any Extended Revolving Credit Commitments
effected pursuant to a Revolving Credit Extension Request shall be designated a
series (each, a “Revolving Credit Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments effected from an Existing Revolver Tranche
may, to the extent provided in the applicable Revolving Credit Extension
Amendment, be designated as an increase in any previously established Revolving
Credit Extension Series with respect to such Existing Revolver Tranche.

(g) No Prepayment. No conversion of Revolving Credit Loans pursuant to any
Revolving Credit Extension Amendment in accordance with this Section 2.17 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement. This Section 2.17 shall supersede any provisions in Section 2.12 or
10.01 to the contrary.

2.18. Extensions of Term Loans.

(a) Request for Extended Term Loans. The Borrower may at any time and from time
to time, upon written request to the Administrative Agent (each, a “Term
Extension Request”), request that an aggregate principal amount of not less than
$10,000,000 of the then existing Term Loans of a given Class (each, an “Existing
Term Tranche”) be amended to, among other things, extend the applicable Maturity
Date with respect thereto to a date that is no earlier than the then Latest
Maturity Date of such Class of outstanding Term Loans for which such Term
Extension Request is made (any such Term Loans so amended, “Extended Term
Loans”); provided that (i) after giving effect to any Extended Term Loans under
this Section 2.18, there shall be no more than five (5) Classes of Term Loans
outstanding at any time and (ii) any such Extended Term Loans shall be offered
on the same terms (including as to the proposed interest rates and fees) to each
Term Lender under the applicable Existing Term Tranche on a ratable basis.
Promptly after receipt of any Term Extension Request, the Administrative Agent
shall provide a copy of such request to each of the Term Lenders under the
applicable Existing Term Tranche to be amended, which request shall set forth
the proposed terms of the Extended Term Loans to be established. At the time of
sending such notice, the Borrower shall specify the time period within which
each applicable Term Lender is requested to respond to such request (which shall
in no event be less than five (5) Business Days from the date of delivery of
such notice to such Term Lenders) and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably, to accomplish the purposes of this Section 2.18. Extended
Term Loans shall be a separate Class of Term Loans.

(b) Election to Extend. Any Term Lender wishing to have all or a portion of its
Term Loans under the Existing Term Tranche amended into Extended Term Loans
(each, an “Extending Term Lender”) pursuant to a Term Extension Request shall
notify the Administrative Agent on or prior to the date specified in such Term
Extension Request of the amount of its Term Loans it has elected to be amended
(subject to any minimum denomination requirements imposed by the Borrower). No
Term Lender shall have any obligation to agree to provide any Extended Term Loan
pursuant to any Term Extension Request. Any Term Lender not responding within
such time period shall be deemed to have declined to have its Term Loans under
the Existing Term Tranche amended into Extended Term Loans. The Administrative
Agent shall notify the Borrower and each Term Lender under the applicable
Existing Term Tranche of responses to such Term Extension Request. In the event
that the aggregate principal

 

-66-



--------------------------------------------------------------------------------

amount of existing Term Loans that the Extending Term Lenders have elected to
amend pursuant to the relevant Term Extension Request exceeds the amount of
Extended Term Loans requested by the Borrower, the principal amount of Extended
Term Loans requested by the Borrower shall be allocated on a pro rata basis.

(c) New Term Lenders. Following any Term Extension Request made by the Borrower
in accordance with Sections 2.18(a) and 2.18(b), if the Term Lenders under the
applicable Existing Term Tranche shall have declined to provide the entire
amount of Extended Term Loans requested by the Borrower, the Borrower may
request that other banks, financial institutions or other institutional lenders
or investors who are willing to provide Extended Term Loans hereunder (each a
“New Term Lender”) become a Term Lender pursuant to a joinder agreement
reasonably satisfactory to the Administrative Agent and the Borrower; provided
that (i) the Extended Term Loans of such New Term Lenders with respect to a
relevant Term Extension Request shall (A) not exceed the amount necessary to
achieve the requested amount of Extended Term Loans under such Term Extension
Request and (B) be on identical terms as those offered to the existing Term
Lenders under the applicable Existing Term Tranche and (ii) prior to the
effectiveness of any Extended Term Loans of any New Term Lender, the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to each New Term Lender if such consent would be required
under Section 10.07(b)(iii)(B) for an assignment of Term Loans to such Person.
For the avoidance of doubt, neither the Borrower nor its Affiliates nor any
natural person may be a New Term Lender. Upon effectiveness of the Term
Extension Amendment to which each such New Term Lender is a party (1) each Term
Lender (under the relevant Existing Term Tranche) who shall have declined to
provide at least its Applicable Percentage of the requested Extended Term Loans
will be deemed automatically and without any further act to have assigned to the
New Term Lenders such portion of its existing Term Loans in a principal amount
up to such Applicable Percentage it so declined to provide, in each case, as
specified in the relevant Term Extension Amendment (it being understood that,
subject to the foregoing limitations, the final allocation of any such
assignment of Term Loans shall be made in such manner and in such amounts as may
be agreed by the Administrative Agent and the Borrower, in their sole
discretion, provided that in no event shall the aggregate amount of Term Loans
deemed assigned pursuant to this Section 2.18 exceed the aggregate amount of
Extended Term Loans of all New Term Lenders), (2)(x) each New Term Lender shall
automatically and without any further act be deemed to have assumed, the
existing Term Loans so assigned in an amount equal to its proposed Extended Term
Loans and (y) all such assumed existing Term Loans shall concurrently therewith
be amended into Extended Term Loans such that, the Extended Term Loans of New
Term Lenders will be incorporated hereunder in the same manner in which Extended
Term Loans of the Extending Term Lenders are incorporated hereunder pursuant to
this Section 2.18, and (3) each Term Lender that shall be deemed to have
assigned any portion of its existing Term Loans to any New Term Lender shall
have received payment of an amount equal to the outstanding principal of the
Term Loans so assigned together with accrued interest and fees, if any, thereon
to the date of such assignment (including any amounts payable under Section 3.05
and any premiums payable under Section 2.05(a)(1)(iii)) from such New Term
Lender.

(d) Term Extension Amendment. Extended Term Loans shall be established pursuant
to an amendment (each, a “Term Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender and each New
Term Lender, if any, providing an Extended Term Loan thereunder, which shall be
consistent with the provisions set forth in Sections 2.18(a), (b), (c) and
(e) (but which shall not require the consent of any other Lender). The
effectiveness of any Term Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Sections
4.02 (unless the Extending Term Lenders and New Term Lenders party to such Term
Extension Amendment otherwise agree, consent or waive any such condition) and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions, lien searches and
officers’ certificates substantially consistent with those delivered on the
Closing Date and otherwise reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that the Extended Term Loans are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Term Lender as to the effectiveness of each Term Extension Amendment and the
matters specified therein. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to a Term
Extension Amendment, without the consent of any other Lender, to the extent (but
only to the extent) necessary to (A) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto, and (B) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18, in each case, in a
manner consistent with the terms of this Section 2.18 and each Lender hereby
expressly authorizes the Administrative Agent to enter into any such Term
Extension Amendment.

 

-67-



--------------------------------------------------------------------------------

(e) Terms of Extended Term Loans. Except as expressly provided herein, all
Extended Term Loans effected pursuant to any Term Extension Request and Term
Extension Amendment shall be subject to the same terms (including, without
limitation, interest terms and payment terms), and shall be subject to the same
conditions as the then existing Term Loans (it being understood that customary
arrangement or upfront fees payable to one or more arrangers (or their
Affiliates) or one or more Extending Term Lenders and/or New Term Lenders, as
the case may be, may be different than those paid with respect to the existing
Term Lenders under the then existing Term Loans on or prior to the Closing Date
or with respect to any other Extending Term Lenders and/or New Term Lenders in
connection with any other Extended Term Loans effected pursuant to this
Section 2.18); provided, however, that at the election of the Borrower, the
Borrower may offer to effect Extended Term Loans with (i) interest and fees at
different rates applicable solely with respect to such Extended Term Loans and
(ii) such other covenants and terms which apply to any period after the Latest
Maturity Date that is in effect on the effective date of the Term Extension
Amendment related thereto (immediately prior to the establishment of such
Extended Term Loans). After giving effect to any Extended Term Loans, all
payments on Term Loans shall be made on a pro rata basis (except for (A) any
payments of interest and fees at different rates on any Term Extension Series
and (B) repayments required upon the applicable Maturity Date of Other Term
Loans).

(f) Term Extension Series. Any Extended Term Loans effected pursuant to a Term
Extension Request shall be designated a series (each, a “Term Extension Series”)
of Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans effected from an Existing Term Tranche may, to the extent
provided in the applicable Term Extension Amendment, be designated as an
increase in any previously established Term Extension Series with respect to
such Existing Term Tranche.

(g) No Prepayment. No conversion of Term Loans pursuant to any Term Extension
Amendment in accordance with this Section 2.18 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement. This
Section 2.18 shall supersede any provisions in Section 2.12 or 10.01 to the
contrary.

2.19. Refinancing Amendments. At any time after the Closing Date, the Borrower
may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this Section 2.19 will
be deemed to include any then outstanding Other Term Loans, Additional Term
Loans or Extended Term Loans), in the form of Other Term Loans or Other Term
Commitments in each case pursuant to a Refinancing Amendment; provided that such
Credit Agreement Refinancing Indebtedness (a) will rank pari passu in right of
payment and of security with the other Term Loans and Term Commitments
hereunder, (b) will have such pricing, premiums and optional prepayment or
redemption terms as may be agreed by the Borrower and the Lenders thereof,
(c) will have a maturity date not earlier than, and will have a weighted average
life to maturity not shorter than, the Term Loans being refinanced and (d) will
have terms and conditions (other than as set forth in the foregoing clause
(c) and pricing, premiums and optional prepayment or redemption terms) that are
substantially identical to, or (taken as a whole as determined by the Borrower
in good faith) are no more favorable to the lenders providing such Credit
Agreement Refinancing Indebtedness than those applicable to the Loans being
refinanced (except for covenants or other provisions applicable only to periods
after the Latest Maturity Date at the time of incurrence of such Indebtedness
(immediately prior to the effectiveness of the Refinancing Amendment); provided
further that the Borrower may incur such Credit Agreement Refinancing
Indebtedness to effectuate a Repricing Transaction. Any Other Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment. For the
avoidance of doubt, neither the Borrower nor its Affiliates may provide any
Other Term Loans. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, (i) receipt by the Administrative Agent of legal opinions,
resolutions, lien searches and officers’ certificates consistent with those
delivered on the Closing Date and otherwise reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Other Term Loans are provided with the benefit
of the applicable Loan Documents). Each Credit Agreement Refinancing
Indebtedness incurred under this Section 2.19 shall be in an aggregate principal
amount that is not less than $10,000,000. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of

 

-68-



--------------------------------------------------------------------------------

each Refinancing Amendment. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Commitments).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.19. This
Section 2.19 shall supersede any provisions in Section 2.12 or 10.01 to the
contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.

(ii) If any Loan Party, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Laws to withhold or deduct any
Taxes from any payment under any Loan Document, then (A) the applicable
withholding agent shall make such withholdings or deductions and shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with applicable Laws, and (B) to the extent that the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including withholdings or deductions applicable to additional sums payable
under this Section 3.01) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Loan Parties shall, and do hereby, jointly and severally
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted by any Loan Party or the Administrative Agent
or paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. After any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

-69-



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws and such other reasonably
requested information as will permit the Borrower or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by any Loan Party pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Each such Lender shall, whenever a
lapse in time or change in circumstances renders any such documentation
(including any specific documentation required below in this Section 3.01(e))
obsolete, expired or inaccurate in any respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding; and

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent, on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), two copies of whichever of the following
is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI (or any
successor form),

(III) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a Participating Lender), executed
originals of Internal Revenue Service Form W-8IMY (or any successor form) of the
Foreign Lender, accompanied by a Form W-8ECI, W-8BEN, W-8IMY, W-9, a United
States Tax Compliance Certificate, or any other required information (or any
successor form) from each beneficial owner that would be required under this
Section 3.01(e) if such beneficial owner were a Lender, as applicable (provided
that if the Foreign Lender is a partnership (and not a Participating Lender) and
one or more direct or indirect partners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Foreign Lender on behalf of such direct or indirect partner(s)),

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 971(h) or Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payments under any Loan Document are effectively connected with such
Foreign Lender’s conduct of a United States trade or business (any such
certificate a “United States Tax Compliance Certificate”) and (y) executed
originals of Internal Revenue Service Form W-8BEN (or any successor form), or

(V) executed originals of any other form prescribed by applicable U.S. federal
income tax Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax on any payments to such Lender under the Loan
Documents.

 

-70-



--------------------------------------------------------------------------------

(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

Notwithstanding any other provision of this Section 3.01(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the relevant Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes imposed with respect to such refund)
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Lender. For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any L/C Issuer and any Swing Line Lender.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in

 

-71-



--------------------------------------------------------------------------------

writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
Taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes indemnifiable under Section 3.01, or any
Excluded Taxes; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered. Notwithstanding anything herein
to the contrary, for all purposes under this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued; provided, that to the extent
any increased costs or reductions are incurred by any Lender as a result of any
requests, rules, guidelines or directives promulgated under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or pursuant to Basel III after the
Closing Date, then such Lender shall be compensated pursuant to this
Section 3.04 only if such Lender imposes such charges under other syndicated
credit facilities involving similarly situated borrowers that such Lender is a
lender under.

 

-72-



--------------------------------------------------------------------------------

(b) Capital or Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the computation of the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained but not including any loss of
anticipated profits. The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

-73-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent or any
assignment by a Lender.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the completed Perfection
Certificate and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Securities referred to therein (if
such Pledged Securities are certificated) accompanied by undated stock powers
executed in blank and instruments evidencing the Intercompany Notes indorsed in
blank and issuer acknowledges if otherwise,

 

-74-



--------------------------------------------------------------------------------

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, and bankruptcy searches or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that the Administrative Agent reasonably deems necessary
or appropriate, accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.01, or otherwise
acceptable to the Administrative Agent, or have been or contemporaneously will
be released or terminated or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
thereby,

(E) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements);

provided that delivery of the items described in the foregoing clauses (iii)(D)
through (E) shall be subject to the first paragraph of Section 4.02 and subject
to Section 6.20;

(iv) [reserved];

(v) subject to the first paragraph of Section 4.02, an intellectual property
security agreement (together with each other intellectual property security
agreement and intellectual property security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Intellectual Property
Security Agreement”), duly executed by each Loan Party, together with evidence
that all action that the Administrative Agent may reasonably deem necessary or
desirable in order to perfect the Liens created under the Intellectual Property
Security Agreement has been taken;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect (it being understood that certificates of good standing
shall only be delivered with respect to the jurisdiction of incorporation or
organization, as applicable, of each Loan Party);

 

-75-



--------------------------------------------------------------------------------

(viii) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substantive reasonably acceptable to the Administrative Agent and its counsel;

(ix) a favorable opinion of (a) Balch & Bingham, local counsel to the Loan
Parties in Alabama and Mississippi, and (b) Smith Moore Leatherwood LLP, local
counsel to the Loan Parties in North Carolina, in each case addressed to the
Administrative Agent and the Secured Parties, in form and substantive reasonably
acceptable to the Administrative Agent and its counsel;

(x) [Intentionally omitted];

(xi) a certificate of a Responsible Officer of each Loan Party either
(A) certifying that all consents, licenses and approvals (other than routine
change of ownership filings and other routine healthcare filings) required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party have been obtained,
and such consents, licenses and approvals shall be in full force and effect, in
each case except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect or (B) stating that no such consents,
licenses or approvals are so required;

(xii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that, subject to the proviso in the first paragraph of Section 4.02, the
conditions specified in Sections 4.02(a) and (b) have been satisfied, and
(B) that the condition set forth under Section 4.01(e) is met;

(xiii) a certificate substantially in the form of Exhibit J attesting to the
Solvency of the Borrower and its Subsidiaries before and immediately after
giving effect to the Transaction, from the Borrower’s chief financial officer;

(xiv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained (including, without limitation, flood insurance for
any Mortgaged Property) and is in effect, together with the certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or lenders loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

(xv) [Reserved];

(xvi) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated and all Liens securing obligations under
the Existing Credit Agreement have been, or concurrently with the Closing Date
are being, released; and

(xvii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Swing Line Lender reasonably may
require.

(b) (i) All fees and expenses (including reasonable fees and expenses of Cahill
Gordon & Reindel LLP, as counsel for the Arrangers and the Administrative Agent)
required to be paid to the Administrative Agent and the Arrangers on or before
the Closing Date shall have been paid and (ii) all fees required to be paid to
the Lenders on or before the Closing Date shall have been paid.

 

-76-



--------------------------------------------------------------------------------

(c) After giving effect to the Transaction, the Borrower and its Subsidiaries
shall have outstanding no Indebtedness or preferred stock other than (i) the
Loans and other Credit Extensions, (ii) the Senior Notes, and (iii) other
Indebtedness listed on Schedule 7.02.

(d) The First Merger shall be consummated pursuant to the Merger Agreement
substantially concurrently with the Closing Date, and the Administrative Agent
shall have received, or shall receive concurrently, certified copies of a
certificate of merger or other confirmation satisfactory to the Arrangers of the
consummation of the First Merger from the Secretary of State of the State of
Delaware.

(e) (i) Except for the distribution of the Long-Term Care Business and the
Girling New York Business as contemplated by Section 7.12 of the Merger
Agreement or as set forth on Schedule 4.9(a) of the Merger Agreement, since
December 31, 2012, there shall not have occurred and be continuing an Acquired
Business Material Adverse Effect, and (ii) there shall not have occurred and be
continuing an Acquired Business Material Adverse Effect since August 31, 2013.

(f) The Administrative Agent shall have received (a) audited consolidated
balance sheets of the Borrower and Harden Healthcare Holdings, Inc.,
respectively, and the related statements of income, changes in equity and cash
flows of the Borrower and Harden Healthcare Holdings, Inc., respectively, for
the three most recently completed fiscal years ended at least 90 days before the
Closing Date and (b) unaudited consolidated balance sheets and related
statements of income and cash flows of the Borrower and Harden Healthcare
Holdings, Inc., respectively, for each subsequent fiscal quarter after
December 31, 2012 ended at least 45 days before the Closing Date.

(g) On the Closing Date and immediately prior to giving effect to the First
Merger, the representations and warranties with respect to the Acquired Business
and its Subsidiaries shall be true and correct to the extent required by the
condition set forth in Section 8.2(a) of the Merger Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent
(provided that notwithstanding anything in this Section 4.02 to the contrary,
only the accuracy of the representations and warranties of the Borrower and its
Subsidiaries specified in Sections 5.01(b)(ii), 5.02 (with respect to the
authorization of the execution and delivery of each of the Loan Documents),
5.03(a), 5.03(c), 5.04, 5.14, 5.18, 5.21, 5.25, 5.28 and 5.29; provided that
(A) with respect to Section 5.02(c), to the extent any such conflicts would,
individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect, (B) with respect to Section 5.18, as to the Solvency of
the Borrower and its Subsidiaries on a consolidated basis on the Closing Date
immediately after giving effect to the Transaction, (C) with respect to
Section 5.21, to the extent that any Collateral (or the creation or perfection
of any security interest therein), in each case intended to be made or granted
(determined in accordance with the principles set forth in Section 6.12) is not
or cannot be made or granted on the Closing Date (other than (i) Uniform
Commercial Code lien searches, (ii) the pledge and perfection of collateral with
respect to which a lien may be perfected upon the Closing Date solely by the
filing of financing statements under the Uniform Commercial Code and (iii) the
pledge and perfection of security interests in the capital stock of the Borrower
and its domestic Subsidiaries with respect to which a Lien may be perfected upon
the Closing Date by the delivery of a stock certificate) after use by the
Borrower of commercially reasonable efforts to do so, then the provision of any
such Collateral (or creation or perfection of a security interest therein) shall
not constitute a condition precedent to the Closing Date but shall be required
to be delivered within the time periods to be mutually agreed by the Borrower
and the Administrative Agent), shall be a condition to the Credit Extension on
the Closing Date):

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document shall be true and correct in all material respects
(unless otherwise qualified by materiality or the occurrence of a Material
Adverse Effect) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects
(unless otherwise qualified by materiality or the occurrence of a Material
Adverse Effect) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

 

-77-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01. Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents and Related Documents to
which it is a party and consummate the Transaction and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document and Related Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law except in each case referred to in
clause (b)(i), (b)(ii) or (c), to the extent that such contravention or
violation would not reasonably be expected to have a Material Adverse Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Related
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the filings of the
certificates of merger in respect of the Merger, (iii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iv) those
approvals, consents, exemptions,

 

-78-



--------------------------------------------------------------------------------

authorizations or other actions, notices or filings, the failure to obtain or
make which in each case would not reasonably be expected to have a Material
Adverse Effect. All applicable waiting periods in connection with the
Transaction have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transaction or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them. The Merger
has been consummated in accordance with the Merger Agreement and applicable Law.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements with respect to the Borrower, and, to the
Borrower’s knowledge, the Audited Financial Statements with respect to the
Acquired Business (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries or the Acquired Business and its Subsidiaries,
as the case may be, as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein; and (iii) show all material Indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries or the
Acquired Business and its Subsidiaries, as the case may be, as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheets with respect to the Borrower dated
March 31, 2013 and June 30, 2013, and, to the Borrower’s knowledge, the
unaudited consolidated balance sheets with respect to Harden Healthcare
Holdings, Inc., dated March 31, 2013 and June 30, 2013, and the related
consolidated statements of income or operations and cash flows for the fiscal
quarter ended on that date, in each case, (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (y) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries or the
Acquired Business and its Subsidiaries, as the case may be, as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (x) and (y), to the absence of footnotes and to normal
year-end audit adjustments. Except as set forth on Schedule 5.05, none of the
Borrower and its consolidated Subsidiaries and the Acquired Business and its
consolidated Subsidiaries as of the date of such financial statements has any
material Indebtedness or other material liabilities, direct or contingent,
including liabilities for unpaid taxes and Indebtedness, in each case required
by GAAP to be reflected on their balance sheets, except as reflected on such
balance sheets referred to above.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of the Borrower and its
Subsidiaries as at June 30, 2013, and the related consolidated pro forma
statements of income and cash flows of the Borrower and its Subsidiaries for the
twelve months then ended, certified by the chief financial officer or treasurer
of the Borrower, copies of which have been furnished to each Lender, fairly
present in all material respects the consolidated pro forma financial condition
of the Borrower and its Subsidiaries as at such date and the consolidated pro
forma results of operations of the Borrower and its Subsidiaries for the period
ended on such date, in each case giving effect to the Transaction, all in
accordance with GAAP.

(e) The consolidated forecasted balance sheet, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Sections 4.01
and 6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

 

-79-



--------------------------------------------------------------------------------

5.06. Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document, any Related Document or the
consummation of the Transaction, or (b) either individually or in the aggregate,
if determined adversely, would reasonably be expected to have a Material Adverse
Effect.

5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
reasonably be expected to result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

5.08. Ownership of Property; Liens; Investments.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to all Material Owned Real Property except for such defects
in title as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, or valid leasehold interests in all Material
Owned Real Property Leases necessary or used in the ordinary conduct of its
business.

(b) Schedule 5.08(b) sets forth, as of the Closing Date, a complete and accurate
list of all Liens on the property or assets of each Loan Party except for those
Liens allowed under Section 7.01 (other than Section 7.01(b)), showing the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto. The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other than Liens
set forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth, as of the Closing Date, a complete and accurate
list of all Material Owned Real Property owned by each Loan Party and each of
its Subsidiaries, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, record owner and book and fair value
thereof. Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the Material Owned Real Property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents or otherwise permitted by
Section 7.01.

(d) Schedule 5.08(d) sets forth, as of the Closing Date, a complete and accurate
list of all material Investments held by any Loan Party or any Subsidiary of a
Loan Party, showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.

5.09. Environmental Compliance.

Except with respect to any matters that, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
neither any Loan Party nor any Subsidiary (a) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (b) has or would reasonably
be expected to become subject to any Environmental Liability, (c) has received
notice of any claim, complaint, proceeding, investigation or inquiry with
respect to any Environmental Liability (and no such claim, complaint,
proceeding, investigation or inquiry is pending or, to the knowledge of the
Borrower, is threatened) or (d) knows of any facts, events or circumstances,
including any Release or threat of Release of any Hazardous Materials at any
property, that would reasonably be expected to give rise to any basis for any
Environmental Liability of any Loan Party or any Subsidiary.

5.10. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies (which shall include an
Approved Captive Insurance Subsidiary) in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates and as otherwise required by
Section 6.07.

 

-80-



--------------------------------------------------------------------------------

5.11. Taxes. Except as would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect, the Borrower and each of its
Subsidiaries have filed all Tax returns and reports required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income or
assets (including in its capacity as withholding agent) otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no current or proposed Tax
assessment, deficiency or other claim against the Borrower or any Subsidiary
that would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect. The Merger will not be taxable to the Borrower, the
Acquired Business or any of their respective Subsidiaries or Affiliates.

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other federal or state laws except where such noncompliance
would not reasonably be expected to result in a Material Adverse Effect. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except (i) those created under the Collateral Documents,
and (ii) any nonconsensual Lien that is permitted under Section 7.01. No Loan
Party has any equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable. Set forth on Part (d) of Schedule 5.13 is a complete
and accurate list of all Loan Parties as of the Closing Date, showing (as to
each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S.

 

-81-



--------------------------------------------------------------------------------

taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation. The copy of the Organizational Documents
of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(vii) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15. Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Transaction and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

5.16. Compliance with Laws. Except as set forth on Schedule 5.16, each Loan
Party and each Subsidiary thereof is in compliance in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or where such
noncompliance would not reasonably be expected to have a Material Adverse
Effect.

5.17. Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict to the Borrower’s knowledge with the rights of any other Person, and
Schedule 5.17 sets forth, as of the Closing Date, a complete and accurate list
of all registered IP Rights owned or used by each Loan Party and each of its
Subsidiaries. To the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material or operation
of their respective business now employed, or now contemplated to be employed,
by any Loan Party or any of its Subsidiaries and material to the business of
such Loan Party or Subsidiary infringes upon or violates any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the knowledge of the Borrower, threatened in writing, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

5.18. Solvency. On the Closing Date immediately after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.

5.19. Casualty, Etc. Neither the businesses nor the properties, including
without limitation, the Mortgaged Properties, of any Loan Party or any of its
Subsidiaries are affected by any Casualty Event (whether or not covered by
insurance) that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

5.20. Labor Matters. There are no strikes, stoppages or slowdowns or other labor
disputes against the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened that (individually or in the aggregate)
would reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 5.20, to the knowledge of the Borrower, hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable requirement of
law dealing with such matters that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

5.21. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.22. [Reserved].

5.23. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.24. Use of Proceeds. The Borrower will use the proceeds of (a) the Initial
Term Loans to effect the Transaction and pay related fees and expenses and
(b) the Revolving Credit Loans and Swing Line Loans on and after the Closing
Date to provide ongoing working capital and for other general corporate purposes
(including to effect Permitted Acquisitions).

5.25. Senior Debt. The Obligations constitute “Designated Senior Indebtedness”
(or similar term) under, and defined in, any Subordinated Indebtedness of the
Borrower and its Subsidiaries.

5.26. Compliance with Health Care Laws. Without limiting the generality of any
other representation and warranty contained herein:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of the Borrower, its
Subsidiaries, and their respective officers, directors, employees, agents and
contractors (exercising their respective duties on behalf of the Borrower or any
of its Subsidiaries) and each hospice that is not a Subsidiary operated by the
Borrower or a Subsidiary is, and within the last six years has been, in
compliance with all relevant Health Care Laws, and, with respect to the civil
monetary penalty law (42 U.S.C. § 1320a-7a), none of them has engaged in any
conduct that would result in a material violation of any law or regulation for
which penalties could be imposed under 42 U.S.C. § 1320a-7a.

(b) Except as set forth on Schedule 5.26(b) and except as would not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries and each hospice that
is not a Subsidiary but is operated by the Borrower or a Subsidiary has (i) all
licenses, consents, certificates, permits, authorizations, approvals,
franchises, registrations, certificates of need, accreditations, and other
rights from, and has made all declarations and filings with, all applicable
Governmental Authorities, Medicare Administrative Contractors and accrediting
organizations (each, a “Health Care Permit”) necessary to operate its business,
and (ii) not received notice and has no knowledge that any Governmental
Authority, Medicare Administrative Contractor or accreditation organization is
considering limiting, suspending, terminating, or revoking any such Health Care
Permit. All such Health Care Permits are valid and in full force and effect,
except as would not reasonably be expected to have a Material Adverse Effect,
and the Borrower and each of its Subsidiaries and each hospice that is not a
Subsidiary but is operated by the Borrower or a Subsidiary is in material
compliance with the terms and conditions of all such Health Care Permits and
with the rules and regulations of the Governmental Authorities, Medicare
Administrative Contractors and accrediting organizations having jurisdiction
with respect to such Health Care Permits.

 

-83-



--------------------------------------------------------------------------------

(c) To the extent it participates in a particular Program, each of the Borrower
and its Subsidiaries and each hospice that is not a Subsidiary but is operated
by the Borrower or a Subsidiary meets all of the requirements of participation
and payment of Medicare, Medicaid, Tricare any other state or federal government
health care programs, and any other public or private third party payor programs
(collectively, “Programs”) and is a party to valid participation agreements for
payment by such Programs, except as would not reasonably be expected to have a
Material Adverse Effect. Except as set forth on Schedule 5.26(c), there is no
investigation, audit, claim review, or other action pending or, to the knowledge
of the Borrower, threatened which could result in a revocation, suspension,
termination, probation, material restriction, material limitation, or
non-renewal of any Program participation agreement or result in the Borrower or
any of its Subsidiaries exclusion from any Program, except as would not
reasonably be expected to have a Material Adverse Effect. Schedule 5.26(c) sets
forth an accurate, complete and current list of (i) all Medicaid, Tricare and
other state and federal government health care program participation agreements,
or, in the case of Medicare, each provider number, and (ii) the top twenty-five
(25) payors, by revenue, in each case, of the Borrower and its Subsidiaries, on
a consolidated basis, as of the Closing Date.

(d) None of the Borrower, any of its Subsidiaries, or their respective officers,
directors and, to the Borrower’s knowledge, employees, agents and contractors
has been or is currently excluded from participation in government health care
programs pursuant to 42 U.S.C. § 1320a-7; except (i) as set forth on Schedule
5.26(d) and (ii) with respect to employees, agents or contractors, where
exclusion from participation in such government health programs would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(e) Except as set forth on Schedule 5.26(e), as of the Closing Date, none of the
Borrower or any of its Subsidiaries, or any hospice that is not a Subsidiary but
is operated by the Borrower or a Subsidiary (i) is a party to a corporate
integrity agreement, (ii) has any reporting obligations pursuant to a settlement
agreement, plan of correction, or other remedial measure entered into with any
Governmental Authority or any Medicare Administrative Contractor, or (iii) has
been served with or received any search warrant, subpoena, civil investigative
demand or contact letter, or received notice of any audit (other than routine
audits in the ordinary course of business) from any Governmental Authority or
any Medicare Administrative Contractor related to its business operations. The
Borrower and each of its Subsidiaries, as applicable, has complied in all
material respects with the terms and conditions of any corporate integrity
agreements, settlement agreements, plans of correction, other remedial measures,
search warrants, subpoenas, civil investigative demands, or contract letters set
forth on Schedule 5.26(e).

5.27. HIPAA Compliance.

(a) To the extent that and for so long as (i) the Borrower or any of its
Subsidiaries or any hospice that is not a Subsidiary but is operated by the
Borrower or a Subsidiary is a “covered entity” as defined in 45 C.F.R.
§ 160.103, (ii) the Borrower or any of its Subsidiaries and/or its respective
business and operations are subject to or covered by the HIPAA administrative
requirements codified at 45 C.F.R. Parts 160 and 162 (the “Administrative
Rules”) and/or the HIPAA security and privacy requirements codified at 45 C.F.R.
Parts 160 and 164 (the “Privacy and Security Rules”), and/or (iii) the Borrower
or any of its Subsidiaries sponsors any “group health plans” as defined in 45
C.F.R. § 160.103, such Person has, except to the extent that the failure to do
any of the following would not reasonably be expected to have a Material Adverse
Effect: (x) completed, or will complete on or before any applicable compliance
date, surveys, audits, inventories, reviews, analyses and/or assessments,
including risk assessments (collectively “Assessments”), of all areas of its
business and operations subject to HIPAA and/or that could be adversely affected
by the failure of such Person to be HIPAA Compliant to the extent these
Assessments are appropriate or required for such Person to be HIPAA Compliant;
(y) established, or will establish a plan on or before any applicable compliance
date, for the Borrower and each of its Subsidiaries and each hospice that is not
a Subsidiary but is operated by the Borrower or a Subsidiary to be and remain
HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) implemented, or will
implement on or before any applicable compliance date, its HIPAA Compliance Plan
to ensure that such Person is HIPAA Compliant. For purposes of this Agreement,
“HIPAA Compliant” shall mean that a Person (1) is in compliance in all material
respects with the applicable requirements of HIPAA, including all requirements

 

-84-



--------------------------------------------------------------------------------

of the Administrative Rules and the Privacy and Security Rules and (2) is not
subject to, and would not reasonably be expected to become subject to, any civil
or criminal penalty or any investigation, claim or process that would reasonably
be expected to have a Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries and/or certain other respective
Affiliates thereof have elected to be treated as a single covered entity in
accordance with the Privacy and Security Rules (45 C.F.R. § 164.105(b)), have
documented such affiliation in accordance with 45 C.F.R. § 164.105(b), and are
in compliance with the requirements of 45 C.F.R. § 164.105(b).

5.28. Anti-Corruption Laws and Sanctions.

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respect directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions.
None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

5.29. PATRIOT Act.

To the extent applicable, each Loan Party is in compliance with any applicable
requirement of law relating to terrorism or money laundering in the respective
jurisdictions in which such Loan Party or its Affiliates operates, including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2011,
and the PATRIOT Act.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ending December 31, 2013), a consolidated
and consolidating balance sheet of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Borrower and its Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be

 

-85-



--------------------------------------------------------------------------------

filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ended September 30, 2013), a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and

(c) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of the Borrower, an annual business plan and budget of the
Borrower and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to the
Administrative Agent and the Required Lenders, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the then current fiscal year (including
the fiscal year in which the Maturity Date for the Term Facilities occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and, to the extent available without
additional material cost to the Borrower, stating that in making the examination
necessary therefor no knowledge was obtained of any Default under Section 7.11,
or, if any such Default shall exist, stating the nature and status of such
event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2013) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 

-86-



--------------------------------------------------------------------------------

(e) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for the Loan Parties and their
Subsidiaries in form and detail reasonably satisfactory to the Administrative
Agent and containing such additional information as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document or material indenture, loan or credit
or similar agreement and, from time to time upon request by the Administrative
Agent, such information and reports regarding such Related Documents,
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any materially adverse
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(j) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a report supplementing Schedule 5.08(c) for
each Loan Party, including an identification of all Material Owned Real Property
disposed of by any Loan Party during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value and fair market value thereof) of all Material Owned
Real Property acquired by such Loan Party during such fiscal year and a
description of such other changes in the information included in such Schedule
for such Loan Party as may be necessary for such Schedule to be accurate and
complete; (ii) a report supplementing Schedule 5.17, setting forth (A) a list of
registration numbers for all material U.S. patents, trademarks, service marks,
trade names and copyrights awarded to any Loan Party during such fiscal year and
(B) a list of all material U.S. patent applications, trademark applications,
service mark applications, trade name applications and copyright applications
submitted by any Loan Party during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedule 5.13 containing a
description of all changes in the information included in such Schedule as may
be necessary for such Schedule to be accurate and complete, each such report to
be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent;

(k) not later than 30 days after such amendment, copies of each material
amendment to any Organization Document of any Loan Party; and

(l) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or

 

-87-



--------------------------------------------------------------------------------

provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by facsimile or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority or any Medicare
Administrative Contractor; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of any Company in an aggregate amount exceeding $15,000,000;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets or Casualty
Event for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.05(b)(ii) regardless of its election to reinvest Net Cash Proceeds
and (ii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.05(b)(iii); and

(f) of any announcement by Moody’s or S&P of any change in a Debt Rating.

 

-88-



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 (other than Section 6.03(e) or (f))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable all its federal, state, and other material Taxes imposed upon it or its
properties or assets (including in its capacity as withholding agent), unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that the Borrower may consummate the
Merger; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except in the
case of clauses (a) and (b) where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, which
shall include an Approved Captive Insurance Subsidiary, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

(b) In addition to, and without limiting the foregoing, the Borrower and its
Subsidiaries shall maintain or require the maintenance of medical malpractice
and other professional insurance with a responsible insurance company, which
shall include an Approved Captive Insurance Subsidiary, for and covering each
Loan Party and each Loan Party’s employees, officers, directors or contractors
who provides professional medical services to patients. Such insurance shall
cover such casualties, risks and contingencies, shall be of the type and in
amounts, and may be subject to deductibles as are customarily maintained by
Persons employed or serving in the same or a similar capacity.

(c) With respect to each Mortgaged Property, obtain flood insurance in such
total amount and in such form as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any improvements are located on any Mortgaged Property is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), and otherwise comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as amended from time to time.

6.08. Compliance with Health Care Laws.

(a) Comply with all applicable Health Care Laws except where noncompliance would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(b) Obtain, maintain and preserve, and take all necessary action to timely
renew, all Health Care Permits which are necessary to operate its business
except where such failure to obtain, maintain or preserve would not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect.

 

-89-



--------------------------------------------------------------------------------

(c) (i) Remain in material compliance with all requirements of participation and
payment of any Programs in which it participates, and (ii) maintain valid
participation agreements for payment by any material Program that it bills and
participates in.

(d) Comply in all material respects with all terms and conditions of each
settlement agreement and corporate integrity agreement entered into with any
Governmental Authority or any Medicare Administrative Contractor.

(e) Maintain on its behalf a corporate health care regulatory compliance program
(“CPP”) which complies in all material respects with all applicable Health Care
Laws and which, during the term of this Agreements, shall be modified from time
to time, as necessary, to ensure continuing compliance in all material respects
with all applicable Health Care Laws.

6.09. Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any Loan Party will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any documents,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) to finance
the Merger and the Refinancing, (ii) to pay fees and expenses incurred in
connection with the Transaction and (iii) to provide ongoing working capital and
for general corporate purposes of the Borrower and its Subsidiaries.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (other than an Approved Captive Insurance Subsidiary, any
not-for-profit entity, any Subsidiary of the Borrower that is a CFC or any
Subsidiary of the Borrower that is held by a Subsidiary that is a CFC) by any
Loan Party (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Approved Captive Insurance Subsidiary),
then the Borrower shall, at the Borrower’s expense:

(i) within 30 days after such formation or acquisition, cause such Subsidiary to
duly execute and deliver to the Administrative Agent a joinder to the Guaranty,

(ii) within 30 days after such formation or acquisition, furnish to the
Administrative Agent a Perfection Certificate Supplement with respect to such
Subsidiary including a description of the Material Owned Real Property and
registered U.S. patents, trademarks, and copyrights of such Subsidiary, in
detail reasonably satisfactory to the Administrative Agent,

 

-90-



--------------------------------------------------------------------------------

(iii) within 30 days after such formation or acquisition, cause the equity
interests in such Subsidiary to be pledged to the Administrative Agent to the
extent required by the Security Agreement and cause such Subsidiary to duly
execute and deliver to the Administrative Agent Security Agreement Supplements
and IP Security Agreement Supplements (including delivery of all Pledged
Securities in and of such Subsidiary, and other instruments of the type
specified in Section 4.01(a)(iii)),

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct parent of such Subsidiary (if it has not already done so) to
take whatever action (including the filing of Uniform Commercial Code financing
statements and the endorsement of notices on title documents) as may be
reasonably necessary or advisable in the opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting first priority Liens on the
properties purported to be subject to the Security Agreement Supplements and IP
Security Agreement Supplements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in equity or
at law), but subject to the Liens permitted by Section 7.01,

(v) within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (i),
(iii) and (iv) above, and as to such other customary matters as the
Administrative Agent may reasonably request, and

(vi) within 90 days after such formation or acquisition, deliver, upon the
reasonable request of the Administrative Agent, to the Administrative Agent with
respect to each Material Owned Real Property, Mortgages, Mortgage Policies,
either a new ALTA survey or an existing survey together with a no-change
affidavit sufficient for the title company to remove the standard survey
exceptions and issue the survey related endorsements, opinions, life of loan
flood hazard determinations and such other customary documentation as reasonably
required by the Administrative Agent, each in scope, form and substance
reasonably satisfactory to the Administrative Agent.

(b) Upon the acquisition of any Material Owned Real Property or any other
material property by any Loan Party, if such property, in the reasonable
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties (subject to Liens permitted under
Section 7.01 and excluding any property that is Excluded Accounts or Excluded
Property under and as defined in the Security Agreement), then the Borrower
shall, at the Borrower’s expense:

(i) within 30 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail reasonably satisfactory to the
Administrative Agent,

(ii) within 30 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent a Security Agreement
Supplement and/or IP Security Agreement Supplement and other agreements required
by the Security Agreement, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the filing of Uniform Commercial Code financing
statements and the endorsement of notices on title documents) as may be
reasonably necessary or advisable in the opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting first priority Liens on such
property, enforceable against all third parties except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity
(regardless of whether enforcement is sought in equity or at law), but subject
to the Liens permitted by Section 7.01,

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the reasonable request of the Administrative Agent, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other customary matters as the Administrative Agent may
reasonably request, and

 

-91-



--------------------------------------------------------------------------------

(v) within 90 days after any acquisition of a Material Owned Real Property,
deliver, upon the reasonable request of the Administrative Agent, to the
Administrative Agent with respect to each Material Owned Real Property, a
Mortgage, Mortgage Policies, either a new ALTA survey or an existing survey
together with a no-change affidavit sufficient for the title company to remove
the standard survey exceptions and issue the survey related endorsements,
opinions, life of loan flood hazard determinations and any and such other
customary documentation as reasonably required by the Administrative Agent, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent.

(c) The Administrative Agent may extend any of the deadlines set forth above in
its reasonable discretion, if the Borrower is using commercially reasonable
efforts to comply.

(d) [Reserved].

(e) With respect to any captive insurance subsidiary to be formed after the
Closing Date, if no Default or Event of Default shall exist and be continuing,
the Borrower may request in writing to the Administrative Agent that such
Subsidiary be designated an Approved Captive Insurance Subsidiary. Such request
shall set forth the jurisdiction of organization of such Subsidiary,
descriptions of any insurance, reinsurance, insurance fronting arrangements,
material contracts and investments proposed to be entered into by such
subsidiary and include all other such documents, instruments, agreements and
certificates as the Administrative Agent may reasonably request. Upon receipt of
such notice, the Administrative Agent may designate such Subsidiary as an
Approved Captive Insurance Subsidiary.

6.13. Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (a) comply, and cause all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits; (b) obtain and
renew all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove; and (c) in each
case to the extent required by applicable Environmental Laws, clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14. Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time in order to (i) carry out more effectively the
purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Administrative Agent for the benefit of
the Secured Parties the rights granted or now or hereafter intended to be
granted to the Administrative Agent for the benefit of the Secured Parties under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party is to be a party.

6.15. [Reserved].

6.16. [Reserved].

6.17. [Reserved].

 

-92-



--------------------------------------------------------------------------------

6.18. Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” (or similar term) under, and defined in, any Subordinated
Indebtedness of any Loan Party.

6.19. Maintenance of Debt Ratings. The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower,
and a public rating of the Facilities by each of S&P and Moody’s (such ratings a
“Debt Rating”).

6.20. Post-Closing Covenants. The Borrower shall, and shall cause each
Subsidiary to, comply with the terms and conditions set forth on Schedule 6.20
in each case within the time limits specified on such schedule (or such later
time as the Administrative Agent shall agree in its reasonable discretion).

6.21. Compliance with Anti-Corruption Laws. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(e), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(e);

(c) Liens for taxes, assessments or governmental charges not yet due or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other social security
legislation or other insurance programs, other than any Lien imposed by ERISA;

(f) deposits in connection with or to secure the performance of utilities,
government contracts, bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, servitudes, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
encumbrances affecting real property which, in the aggregate, do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

-93-



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or Investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
and the applicable Indebtedness secured by such Lien is permitted under
Section 7.02(h);

(k) other Liens outstanding (other than any Lien imposed under ERISA) in an
aggregate principal amount not to exceed $40,000,000;

(l) the replacement, extension or renewal of any Lien permitted by clauses
(i) through (k) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Indebtedness secured thereby;

(m) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(n) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(o) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any Loan Party, including rights of offset and setoff;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower or any Loan Party, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(q) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens securing Swap Contracts entered into for bona fide hedging purposes of
the Borrower or any Loan Party not for purposes of speculation;

 

-94-



--------------------------------------------------------------------------------

(t) leases, licenses (including as to patents, trademarks, copyrights and other
intellectual property), subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or any material Subsidiary, taken as a whole,
or (ii) secure any Indebtedness;

(u) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of setoff)
and which are within the general parameters customary in the banking industry;

(v) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Loan Parties in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) (1) any options, put and call arrangements, rights of first refusal and any
other customary transfer restrictions relating to Investments in joint ventures,
partnerships and the like permitted to be made under this Agreement and (2) any
transfer restrictions existing on the Closing Date regarding Investments in the
joint ventures listed on Schedule 7.5; and

(x) Liens securing Specified Prepayment Debt permitted by Section 7.02(r) and
any Permitted Refinancing thereof; provided that, (if such Liens are (or are
intended to be) junior to the Liens securing the Obligations, such Liens shall
be Junior Liens and (ii) if such Liens are (or are intended to be) pari passu
with the Liens securing the Obligations, such Liens shall be Other First Liens.

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

(b) Indebtedness evidenced by the Senior Notes (and Guarantees thereof) in an
aggregate principal amount up to $325,000,000 and, in each case, any
supplements, refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
supplement, refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and the direct
or any contingent obligors with respect thereto are not changed, as a result of
or in connection with such supplement, refinancing, refunding, renewal, or
extension (except that any one or more guarantors of the Senior Notes need not
be guarantors under any such supplement, refinancing, refunding, renewal or
extension); and provided, further, that the terms relating to amortization,
maturity, ranking and other material terms taken as a whole as determined in
good faith by the Borrower of any such supplement, refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being supplemented, refinanced, refunded,
renewed or extended and the interest rate applicable to any such supplement,
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate; provided, further, that no Subsidiary of
the Borrower that is not a Guarantor of the Obligations shall be a guarantor of
the Senior Notes or any supplements, refinancings, refundings, renewals or
extensions thereof;

(c) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
wholly-owned Subsidiary of the Borrower or of the Borrower owed to a
wholly-owned Subsidiary of the Borrower or of a Subsidiary that is not a Loan
Party to another Subsidiary that is not a Loan Party, which Indebtedness shall
(A) in the case of Indebtedness owed to a Loan Party, constitute “Intercompany
Notes” under the Security Agreement, (B) be on terms (including subordination
terms) acceptable to the Administrative Agent and (C) be otherwise permitted
under the provisions of Section 7.03;

 

-95-



--------------------------------------------------------------------------------

(d) Indebtedness under the Loan Documents and any Credit Agreement Refinancing
Indebtedness;

(e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, further,
that the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(f) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(g) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$40,000,000;

(h) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in accordance with the terms of Section 7.03(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person becoming a Subsidiary of the Borrower) in an aggregate amount not to
exceed $50,000,000;

(i) unsecured Indebtedness in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding;

(j) additional unsecured Indebtedness of the Borrower and Subsidiaries; provided
that immediately before and immediately after giving effect to the incurrence of
such Indebtedness on a Pro Forma Basis, (i) no Default shall have occurred and
be continuing and (ii) the Consolidated Leverage Ratio shall be at least 0.25
less than the ratio set forth in Section 7.11(b) for the most recently ended
Measurement Period;

(k) Obligations pursuant to any Cash Management Agreement incurred in the
ordinary course of business;

(l) Indebtedness consisting of guarantees, indemnities, holdbacks or obligations
in respect of purchase price adjustments in connection with dispositions of
assets or acquisitions of assets, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such assets or Equity Interests of
such Loan Parties for the purpose of financing such acquisition; provided that
in the case of any acquisition of assets, (i) such Indebtedness shall not exceed
25% of the total purchase price of such assets and (ii) immediately before and
immediately after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis (A) no Default shall have occurred and be continuing, (B) the
Consolidated Leverage Ratio shall be at least 0.25 less than the ratio set forth
in Section 7.11 for the most recently ended Measurement Period and (C) the
Minimum Liquidity Condition shall have been met;

 

-96-



--------------------------------------------------------------------------------

(m) Indebtedness representing by (a) letters of credit for the account of the
Borrower or any Loan Party or (b) other obligations to reimburse third parties
pursuant to any surety bond or other similar arrangements, which letters of
credit or other obligations, as the case may be, are intended to provide
security for workers’ compensation claims, payment obligations in connection
with sales tax and insurance or other similar requirements in the ordinary
course of business;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days following its incurrence;

(o) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(p) Indebtedness representing deferred compensation to employees of the Borrower
and the Loan Parties incurred in the ordinary course of business;

(q) Indebtedness incurred by the Borrower or any of the Loan Parties in respect
of letters of credit, bank guarantees, obligations in respect of performance,
bid, appeal and surety bonds and performance and completion guarantees; and

(r) (i) Specified Prepayment Debt the Net Cash Proceeds of which are applied
solely to the prepayment of Loans in accordance with Section 2.05(b) and
(ii) any Permitted Refinancing thereof.

7.03. Investments. Make or hold any Investments, except the following (each, a
“Permitted Investment”):

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
invested from the date hereof not to exceed $10,000,000; provided that any
additional Investment under this subclause (iv) of this clause (c) by a Loan
Party in an Approved Captive Insurance Subsidiary shall be subject to the
limitations set forth in Section 7.03(i);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(d) and any modification,
extension or renewal thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.03;

(g) (A) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be a Guarantor (including as a result of a merger or
consolidation) (each, a “Permitted Loan Party Acquisition”); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.03(g)(A):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

 

-97-



--------------------------------------------------------------------------------

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same or
substantially related, ancillary or complementary lines of business as one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that would reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) immediately before and immediately after giving effect on a Pro Forma Basis
to any such purchase or other acquisition, and any incurrence of Indebtedness in
connection therewith, no Event of Default shall have occurred, the Borrower and
its Subsidiaries shall be in compliance with the financial covenants set forth
in Section 7.11 and the Minimum Liquidity Condition shall have been met;
provided that such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase, other acquisition or
incurrence of Indebtedness associated therewith had been consummated as of the
first day of the fiscal period covered thereby; and

(v) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (g)(A) have been satisfied or will be satisfied on or prior
to the consummation of such purchase or other acquisition;

(B) the purchase or other acquisition by a Subsidiary that is not a Guarantor of
all of the Equity Interests in, or all or substantially all of the property of,
any Person, (including as a result of a merger or consolidation) (each, a
“Permitted Non-Loan Party Acquisition”) in an amount not to exceed $10,000,000
in the aggregate; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g)(B):

(i) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same or
substantially related, ancillary or complementary lines of business as one or
more of the principal businesses of the Borrower and its Subsidiaries in the
ordinary course;

(ii) such purchase or other acquisition shall not include or result in any
contingent liabilities that would reasonably be expected to be material to the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iii) immediately before and immediately after giving effect on a Pro Forma
Basis to any such purchase or other acquisition, and any incurrence of
Indebtedness in connection therewith,

 

-98-



--------------------------------------------------------------------------------

no Event of Default shall have occurred, the Borrower and its Subsidiaries shall
be in compliance with the financial covenants set forth in Section 7.11 and the
Minimum Liquidity Condition shall have been met; provided that such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase, other acquisition or incurrence
of Indebtedness associated therewith had been consummated as of the first day of
the fiscal period covered thereby; and

(iv) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, certifying that all of the requirements set
forth in this clause (g)(B) have been satisfied or will be satisfied on or prior
to the consummation of such purchase or other acquisition

(h) any Investment made as a result of the receipt of non-cash consideration
from sale of assets permitted hereunder;

(i) Investments in Approved Captive Insurance Subsidiaries made in the ordinary
course of business in an aggregate amount not in excess of the reserves as shall
be required by GAAP after taking into account any advice of the Borrower’s
actuarial consultants and auditors; provided that (i) no Default or Event of
Default shall exist and be continuing, (ii) the Borrower shall have provided to
the Administrative Agent a certificate of a Responsible Officer demonstrating
that, after giving effect to such Investment, the Borrower and its Subsidiaries
on a consolidated basis would have been in compliance with the financial
covenants set forth in Section 7.11 for the most recently ended fiscal quarter
for which financial statements are available and (iii) on a Pro Forma Basis
giving effect to such Investment, the aggregate amount of Revolving Credit
Commitments minus all Revolving Credit Borrowings, Swing Line Borrowings and L/C
Obligations shall be greater than $20,000,000;

(j) Investments by any Approved Captive Insurance Subsidiary in cash and Cash
Equivalents or such other Investments permitted pursuant to the Medicare
Provider Reimbursement Manual Section 2162.2 (or any analogous regulation which
replaces said section);

(k) any Investments received in compromise of obligations of such Persons
incurred in the ordinary course of trade creditors or customers that were
incurred in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer;

(l) Swap Contracts permitted by Section 7.02;

(m) Investments the payment for which is Equity Interests of the Borrower;

(n) Investments in prepaid expenses, negotiable instruments held for collection,
utility and workers’ compensation, performance and similar deposits made in the
ordinary course of business;

(o) endorsements of negotiable instruments and documents in the ordinary course
of business;

(p) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.03 in an aggregate amount not to exceed $30,000,000; and

(q) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Borrower and its Subsidiaries shall be in compliance on a Pro Forma
Basis with the covenant set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such Investment

 

-99-



--------------------------------------------------------------------------------

had been made as of the first day of the fiscal period covered thereby,
commencing in fiscal year 2014, the Borrower and its Subsidiaries may make
Investments in an aggregate amount equal to the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(i), such election to be specified in a written notice of a Responsible Officer
of the Borrower calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party is merging with another
Subsidiary, such Loan Party shall be the continuing or surviving Person;

(b) any Loan Party may dissolve or Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise), if all or substantially all of
its assets are transferred to the Borrower or to another Loan Party;

(c) any Subsidiary that is not a Loan Party may dissolve or dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) if all or substantially all of its assets are transferred (i) to
another Subsidiary that is not a Loan Party or (ii) to a Loan Party;

(d) the Borrower and its Subsidiaries may consummate the Merger;

(e) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) except for acquisitions in accordance with Section 7.03(g), the Person
surviving such merger shall be a wholly-owned Subsidiary of the Borrower and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person;

(f) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation;

(g) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary listed on Schedule 7.04(g) may be dissolved or
liquidated at any time within twelve months of the Closing Date; and

(h) so long as no Default exists or would result therefrom, a Disposition
permitted pursuant to Section 7.05 (other than Section 7.05(e)).

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn-out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

 

-100-



--------------------------------------------------------------------------------

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Subsidiary to the Borrower
or to a Subsidiary that is a Loan Party or by a Subsidiary that is not a Loan
Party to another Subsidiary that is not a Loan Party; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) the sale or other disposition of Cash Equivalents and the CareCentrix Note;

(g) the unwinding of any Swap Contracts;

(h) a Restricted Payment or Permitted Investment that is permitted hereunder;

(i) the granting of a Lien permitted under Section 7.01;

(j) Dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in a bankruptcy or
similar proceeding and exclusive of factoring or similar arrangements;

(k) so long as no Default has occurred and is continuing or would result
therefrom, Dispositions by the Borrower and its Subsidiaries of property;
provided that such property shall be Disposed of for fair market value and at
least 75% of the purchase price for such property shall be paid to the Borrower
or its Subsidiaries in cash or Cash Equivalents; provided, further, that if the
Net Cash Proceeds of all property so Disposed after the Closing Date exceeds
$35,000,000, the Net Cash Proceeds from such Dispositions described in this
proviso shall be applied to prepay the Term Loans in accordance with
Section 2.05(b)(ii) hereof;

(l) Dispositions of Equity Interests in or assets of entities listed on Schedule
7.05;

(m) any assignment, transfer, abandonment, cancellation or other Disposition of
intellectual property in the ordinary course of business or that is not material
to the business of the Borrower and its Subsidiaries taken as a whole; and

(n) Dispositions of any assets of the Borrower or any of its Subsidiaries used
in the Las Vegas Hospice operations as of the Closing Date, not to exceed
$5,000,000;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(f) and Sections 7.05(k), (l) and (m) shall be for fair market
value.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

-101-



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests;

(d) so long as (x) no Default or Event of Default has occurred and is
continuing, (y) the Consolidated Senior Secured Leverage Ratio is less than or
equal to 3.25 to 1.00 on a Pro Forma Basis after giving effect to such
Restricted Payment determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the fiscal period covered thereby and (z) immediately after giving
effect to such Restricted Payment, the Borrower and its Subsidiaries shall be in
compliance on a Pro Forma Basis with the covenant set forth in Section 7.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such Restricted Payment had been made as of the
first day of the fiscal period covered thereby, commencing in fiscal year 2014,
the Borrower and its Subsidiaries may make Restricted Payments in an aggregate
amount equal to the portion, if any, of the Available Amount on such date that
the Borrower elects to apply to this clause (d), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the Available Amount immediately prior to such election and
the amount thereof elected to be so applied;

(e) so long as no Default has occurred and is continuing or would result
therefrom, Restricted Payments by the Borrower and its Subsidiaries, provided
that such Restricted Payments shall not exceed $25,000,000 from and after the
Closing Date;

(f) Restricted Payments made on the Closing Date to consummate the Transaction;

(g) the repurchase, redemption or other acquisition for value of Equity
Interests of Borrower or representing solely fractional shares of such Equity
Interests in connection with a merger, consolidation, amalgamation or other
combination involving the Borrower;

(h) repurchases of Equity Interests in the Borrower or any Loan Party deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(j) payments made or expected to be made by the Borrower or any of the Loan
Parties in respect of withholding or similar taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;

(k) the repurchase of the Borrower’s Equity Interests pursuant to a stock
repurchase plan approved by the Borrower’s board of directors in an aggregate
amount not to exceed $7,500,000 per fiscal year, provided that if immediately
after giving effect on a Pro Forma Basis to such repurchase the Consolidated
Leverage Ratio of the Borrower and its Subsidiaries is less than or equal to
3.5:1.0, such repurchase of Equity Interests shall not exceed an aggregate
amount of $25,000,000 per fiscal year; and

(l) the Borrower may make Restricted Payments to, directly or indirectly,
purchase Equity Interests of the Borrower from present or former officers,
directors, consultants, agents or employees (or their estates, trusts, family
members or former spouses) of the Borrower or any of its Subsidiaries upon the
death, disability, retirement or termination of the applicable officer,
director, consultant, agent or employee, or pursuant to any equity subscription
agreement, stock option or equity incentive award agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement; provided that the
aggregate

 

-102-



--------------------------------------------------------------------------------

amount of payments under this clause in any fiscal year shall not exceed the sum
of $3,000,000 in any calendar year; provided further, that any amount not used
in any fiscal year may be carried over to the next calendar year.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate.

The following items will not be deemed to be transaction with an Affiliate and,
therefore, will not be subject to the provisions of the prior paragraph:

(1) transactions (x) between or among the Borrower and/or any Loan Party,
(y) between or among any Subsidiaries that are not Loan Parties, or (z) between
or among any Loan Party and a Subsidiary that is not a Loan Party to the extent
otherwise expressly permitted in this Agreement;

(2) sales or awards of Equity Interests to Affiliates of the Borrower;

(3) reasonable and customary directors’ fees, indemnification and similar
arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements, incentive and
severance arrangements with any officer, director or employee of the Borrower or
a Loan Party entered into in the ordinary course of business;

(4) any transactions made in compliance with the provisions of Section 7.05;

(5) loans and advances to officers and employees of the Borrower or any Loan
Party in the ordinary course of business in accordance with the past practices
of the Borrower or any Loan Party to the extent otherwise permitted by this
Agreement;

(6) the Transaction and the payment of all fees and expenses related to the
Transaction;

(7) written agreements entered into or assumed in connection with acquisitions
of other businesses with Persons who were not Affiliates prior to such
transactions approved by a majority of the board of directors of the Borrower;
and

(8) any agreement as in effect as of the Closing Date or any amendment thereto
so long as any such amendment is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date.

7.09. Burdensome Agreements; Negative Pledge Clauses. Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document, the Senior Notes Documents or customary terms in any documentation
providing for any Permitted Refinancing thereof) that:

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower, and (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person;

 

-103-



--------------------------------------------------------------------------------

provided, however, that the foregoing shall not apply to Contractual Obligations
(i) (A) which exist on the date hereof and as set forth on Schedule 7.09 or
(B) exist at the time any Subsidiary becomes a Subsidiary of the Borrower, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary of the Borrower, (ii) in connection with any Lien
permitted by Section 7.01 or any Disposition permitted by Section 7.05,
(iii) which are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.03 and
applicable solely to such joint venture entered into in the ordinary course of
business, (iv) which are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 7.02 but solely to the extent
any negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof, (v) which are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (vi) which comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.02 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or,
in the case of Indebtedness incurred pursuant to Section 7.03(h) only, to the
Loan Parties incurring or guaranteeing such Indebtedness, (vii) which are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of any Subsidiary, (viii) which are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (ix) which are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business,
(x) which are in connection with cash or other deposits permitted under
Section 7.03 and (xi) which are customary provisions in Organization Documents
for not for profit entities and captive insurance entities and solely to the
extent entered into in the ordinary course of business consistent with past
practice or other agreements customarily entered into by not for profit entities
and captive insurance subsidiaries in the ordinary course of business consistent
with past practice.

7.10. Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in further of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

7.11. Financial Covenant. Permit the Consolidated Leverage Ratio at any time
during any period of four fiscal quarters of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Consolidated
Leverage Ratio

Closing Date through December 31, 2013

   6.75 to 1.00

March 31, 2014

   6.75 to 1.00

June 30, 2014

   6.75 to 1.00

September 30, 2014

   6.75 to 1.00

December 31, 2014

   6.75 to 1.00

March 31, 2015

   6.75 to 1.00

June 30, 2015

   6.50 to 1.00

September 30, 2015

   6.50 to 1.00

December 31, 2015

   6.50 to 1.00

March 31, 2016

   6.50 to 1.00

June 30, 2016

   6.25 to 1.00

September 30, 2016

   6.25 to 1.00

 

-104-



--------------------------------------------------------------------------------

Four Fiscal Quarters Ending

   Maximum Consolidated
Leverage Ratio

December 31, 2016

   6.25 to 1.00

March 31, 2017

   6.25 to 1.00

June 30, 2017

   6.00 to 1.00

September 30, 2017

   6.00 to 1.00

December 31, 2017

   6.00 to 1.00

March 31, 2018 and each fiscal quarter thereafter

   5.75 to 1.00

7.12. [Reserved].

7.13. Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Lenders (other than changes made
in compliance with Section 3.7 of the Security Agreement); it being specifically
acknowledged that LLC Sub may change its name to Harden Healthcare Holdings, LLC
on or after the Closing Date.

7.14. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness
subordinated in right of payment to the Obligations (collectively, “Junior
Financing”) or the Senior Notes, except (a) the prepayment of the Credit
Extensions in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments or redemptions of Indebtedness set forth in
Schedule 7.02 and refinancings and refundings of such Indebtedness in compliance
with Section 7.02(e), (c) refinancings and refundings of Indebtedness permitted
under Sections 7.02 in compliance with Section 7.02, (d) so long as (x) no
Default or Event of Default has occurred and is continuing and (y) the Borrower
and its Subsidiaries shall be in compliance on a Pro Forma Basis with all of the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such payment
had been made as of the first day of the fiscal period covered thereby,
commencing in fiscal year 2014, the Borrower and its Subsidiaries may make any
such payments in an aggregate amount equal to the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(d), such election to be specified in a written notice of a Responsible Officer
of the Borrower calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied and (e) after December 31, 2013, the prepayment of the Senior Notes or
any Junior Financing so long as the Consolidated Senior Secured Leverage Ratio
does not exceed 3.25 to 1.00 as of the most recently completed period for which
the financial statements required by Section 6.01(a) and (b) were required to be
delivered after giving effect to such prepayment and the proceeds of any
Indebtedness incurred in connection with or substantially simultaneously with
such prepayment on a Pro Forma Basis.

7.16. Amendment, Etc. of Related Documents and Indebtedness. (a) Cancel or
terminate any Related Document or consent to or accept any cancellation or
termination thereof, (b) amend, modify or change in any manner materially
adverse to the Lenders any term or condition of any Related Document or give any
consent, waiver or approval thereunder which would be materially adverse to the
Lenders, (c) waive any material default under or any material breach of any term
or condition of any Related Document, (d) take any other action in connection
with any Related Document that would materially impair the value of the interest
or rights of any Loan Party thereunder or that would materially impair the
rights or interests of the Administrative Agent or any Lender or (e) amend,
modify or change in any manner materially adverse to the Lenders any term or
condition of any Indebtedness set forth in Schedule 7.02, except for any
refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(e).

7.17. [Reserved].

7.18. HIPAA Business Associate Agreement. Terminate the HIPAA Business Associate
Agreement.

 

-105-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within three Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05(a), 6.11,
6.12 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof by Administrative Agent to
the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein or in any other Loan Document shall be incorrect or
misleading in any material respect (unless otherwise qualified by materiality or
the occurrence of a Material Adverse Effect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Senior Notes or any other
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that in the case of this clause (B) such
failure is unremedied and is not waived by the holders of such Indebtedness or
Guarantee prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

-106-



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties taken as a whole and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. (i) There is entered against any Loan Party or any Subsidiary
thereof one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) such final judgments would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
have not been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower to the Pension Plan, Multiemployer Plan or the PBGC
in an aggregate amount that would reasonably be expected to result in a Material
Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount that would reasonably be
expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on a material portion of the
Collateral purported to be covered thereby except to the extent that any such
loss of perfection or priority results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements; or

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Junior Financing (the “Subordination Provisions”) shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Junior Financing;
or (ii) the Borrower or any other Loan Party shall, directly or indirectly,
disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable Junior Financing, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-107-



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Commitment Fees
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

-108-



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Barclays
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-109-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless such Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agents.

 

-110-



--------------------------------------------------------------------------------

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower (which shall not be
unreasonably withheld or delayed) other than to the extent a Default or an Event
of Default has occurred and is continuing, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Barclays as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(ii) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Syndication Agents or Co-Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender or the L/C Issuer hereunder.

 

-111-



--------------------------------------------------------------------------------

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Credit Agreement Refinancing Indebtedness;
and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

 

-112-



--------------------------------------------------------------------------------

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than to the extent expressly provided in the
Loan Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.

9.12. Withholding Tax. To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 9.12,
include any L/C Issuer and any Swing Line Lender.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.02 as to any Credit Extension
under a particular Facility without the written consent of the Required Facility
Lenders under such Facility;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(d) reduce the principal of, or the rate of interest or premium specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender

 

-113-



--------------------------------------------------------------------------------

entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(e) change the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any
manner that materially and adversely affects the Lenders under a Facility
without the written consent of the Required Facility Lenders under the
applicable Facility;

(f) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Facility Lenders” without the written consent of each
Lender under the applicable Facility or (iii) or the definition of “Repricing
Transaction” without the written consent of each Lender materially and adversely
affected thereby;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under the applicable Facility;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) each
of the Engagement Letter and the Agency Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (v) no amendment, waiver or consent shall amend, modify supplement or waive
any condition precedent to any extension of credit under the Revolving Credit
Facility set forth in Section 4.02 without the written consent of the Required
Revolving Lenders under the Revolving Credit Facility (it being understood that
(A) amendments, modifications, supplements or waivers of any other provision of
any Loan Document, including any representation or warranty, any covenant or any
Default, shall be deemed to be effective for purposes of determining whether the
conditions precedent set forth in Section 4.02 have been satisfied regardless of
whether the Required Revolving Lenders shall have consented to such amendment,
modification, supplement or waiver and (B) such consent of the Required
Revolving Lenders under the Revolving Credit Facility shall be the only consent
required hereunder to make such modifications to the conditions precedent set
forth in Section 4.02). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

-114-



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.14, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

In addition, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, omission or defect of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender, all affected Lenders or all the Lenders or all affected Lenders with
respect to a certain Class of Loans or Commitments and that has been approved by
the Required Lenders or the Required Facility Lenders, as applicable, the
Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph) and includes the payment to such Lender of all amounts owed
including any premiums (it being understood if any non-consenting Lender is
required to assign all or a portion of its Initial Term Loans as provided herein
prior to the twelve-month anniversary of the Closing Date in connection with a
Repricing Transaction, the Borrower shall pay such non-consenting Lender a fee
equal to 1.00% of the principal amount of the Initial Term Loans so assigned by
such non-consenting Lender).

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
communication as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has

 

-115-



--------------------------------------------------------------------------------

notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

-116-



--------------------------------------------------------------------------------

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Arrangers and the Administrative Agent
(but limited to the reasonable and documented fees, charges and disbursements of
one firm of counsel for the Arrangers and the Administrative Agent, and one
local counsel for the Arrangers and the Administrative Agent in each applicable
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the L/C Issuer (including the reasonable and documented fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, but limited to one
counsel for all Lenders, the Administrative Agent and the L/C Issuer, and, if
necessary, of one local counsel for all Lenders, the Administrative Agent and
the L/C Issuer in each applicable jurisdiction (which may include a single
special counsel acting in multiple jurisdictions for all Lenders, the
Administrative Agent and the L/C Issuer), and, solely in the case of an actual
or perceived conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Persons.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, each Lender and the L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related reasonable and documented
out-of-pocket expenses (including the reasonable and documented fees, charges
and disbursements of any counsel, but limited to the reasonable and documented
attorneys’ fees of one firm of counsel for all Indemnitees, taken as a whole
and, if necessary, of one firm of local counsel in each appropriate jurisdiction
(which may include one firm of special counsel acting in multiple

 

-117-



--------------------------------------------------------------------------------

jurisdictions) for all Indemnitees, taken as a whole, and, solely in the case of
a conflict of interest, one additional counsel in each applicable material
jurisdiction to the affected Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on, at,
under or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related reasonable and documented out-of-pocket expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from (A) the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties, (B) a material breach of
this Agreement or any Loan Document by such Indemnitee or one of its Related
Parties or (C) disputes between and among Indemnitees that does not involve an
act or omission by the Borrower or any of its Subsidiaries (other than claims
against an Indemnitee acting in its capacity as an Agent or Arranger under this
Agreement unless such claims arise from the gross negligence, bad faith or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction by a final and nonappealable judgment)).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

-118-



--------------------------------------------------------------------------------

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f), (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facilities, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

-119-



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

-120-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the limitations and requirements of such Sections and Section 10.13)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive (absent manifest error), and the Borrower and the Lenders shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as a Participant for all purposes of this Agreement,
notwithstanding notice to the contrary; provided that no Lender shall have the
obligation to disclose all or a portion of the Participant Register (including
the identity of the Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person expect to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding to establish that any loans are in registered
form for U.S. federal income tax purposes.

 

-121-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that the Participant’s right to a
greater payment results from a Change in Law after the Participant became a
Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Barclays assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Barclays may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Barclays as L/C Issuer or Swing
Line Lender, as the case may be. If Barclays resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Barclays
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Barclays to effectively assume the
obligations of Barclays with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to any Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary

 

-122-



--------------------------------------------------------------------------------

after the date hereof, such information is clearly identified at the time of
delivery as confidential or is delivered pursuant to Section 6.01(c), 6.02 or
6.03 hereof. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application. Notwithstanding
the provisions of this Section 10.08, if at any time any Lender, the L/C Issuer
or any of their respective Affiliates maintains one or more deposit accounts for
the Borrower into which Medicare and/or Medicaid receivables are deposited, such
Person shall waive the right of setoff set forth herein.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-123-



--------------------------------------------------------------------------------

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
premiums) and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-124-



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN ANY
MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither

 

-125-



--------------------------------------------------------------------------------

the Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18. USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

-126-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

/s/ Rodney D. Windley

  Name:   Rodney D. Windley   Title:   Executive Chairman

 

S-1



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Revolving Credit Lender By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

 

S-2



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Revolving Credit Lender
By:  

/s/ Ronald B. Caldwell

  Name:   Ronald B. Caldwell   Title:   Managing Director

 

S-3



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Revolving Credit Lender By:  

/s/ Ryan Guenin

  Name:   Ryan Guenin   Title:   Duly Authorized Signatory

 

S-4



--------------------------------------------------------------------------------

SUNTRUST BANK, as Revolving Credit Lender By:  

/s/ C. David Yates

  Name:   C. David Yates   Title:   Managing Director

 

S-5



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Revolving Credit Lender By:  

/s/ Pramod Raju

  Name:   Pramod Raju   Title:   Authorized Signatory

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

Revolving Credit Commitments

 

Lender

   Revolving Credit
Commitment      Applicable Percentage  

Barclays Bank PLC

   $ 25,000,000.00         25.000000 % 

Bank of America, N.A.

   $ 20,000,000.00         20.000000 % 

SunTrust Bank

   $ 20,000,000.00         20.000000 % 

Morgan Stanley Bank

   $ 20,000,000.00         20.000000 % 

General Electric Capital Corporation

   $ 15,000,000.00         15.000000 %    

 

 

    

 

 

 

Total:

   $ 100,000,000.00         100.000000 %    

 

 

    

 

 

 

Term B Commitments

 

Lender

   Term Commitment      Applicable Percentage  

Barclays Bank PLC

   $ 670,000,000.00         100.000000 %    

 

 

    

 

 

 

Total:

   $ 670,000,000.00         100.000000 %    

 

 

    

 

 

 

Term C Commitments

 

Lender

   Term Commitment      Applicable Percentage  

Barclays Bank PLC

   $ 155,000,000.00         100.000000 %    

 

 

    

 

 

 

Total:

   $ 155,000,000.00         100.000000 %    

 

 

    

 

 

 

 

2.01



--------------------------------------------------------------------------------

SCHEDULE 2.03

EXISTING LETTERS OF CREDIT

 

LOC #

  

Beneficiary

   Total Balance     

Expiration Date

  

Issuer

68053537

  

Hartford Fire Insurance Co.

   $ 36,900,000       10/1/14    Bank of America, N.A.

68054171

  

National Union Fire Insurance

   $ 2,281,943       10/1/14    Bank of America, N.A.

68054098

  

ACE American Ins. Co.

   $ 8,027,802       10/1/14    Bank of America, N.A.

68054169

  

National Union Fire Insurance

   $ 1,849,322       10/1/14    Bank of America, N.A.

SB-01886

  

National Union Fire Insurance

   $ 3,287,500       7/31/14    Barclays Bank PLC

 

2.03



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

MORTGAGED PROPERTIES

None.

 

4.01(a)



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

Indebtedness of the Borrower set forth on the unaudited consolidated balance
sheets dated March 31, 2013 and June 30, 2013.

To the Borrower’s knowledge, Indebtedness set forth on the unaudited
consolidated balance sheets with respect to the Acquired Business dated May 31,
2013 and June 30, 2013, and the related consolidated statements of income or
operations and cash flows for the fiscal quarter ended on that date.

That certain Master Services Agreement between Affiliated Computer Services,
Inc. (a Xerox company) and Harden Healthcare, LLC dated December 30, 2011 for
the provision of certain information technology services.

 

5.05



--------------------------------------------------------------------------------

SCHEDULE 5.06

LITIGATION

 

  1) On May 5, 2008, Odyssey HealthCare, Inc. (“Odyssey”) received a letter from
the U.S. Department of Justice (“DOJ”) notifying Odyssey that the DOJ was
conducting an investigation of VistaCare, Inc. (“VistaCare”) and requesting that
Odyssey provide certain information and documents related to the DOJ’s
investigation of claims submitted by VistaCare to Medicare, Medicaid and the
U.S. government health insurance plan for active military members, their
families and retirees, formerly the Civilian Health and Medical Program of the
Uniformed Services (“TRICARE”), from January 1, 2003 through March 6, 2008, the
date Odyssey completed the acquisition of VistaCare. Odyssey has been informed
by the DOJ and the Medicaid Fraud Control Unit of the Texas Attorney General’s
Office that they are reviewing allegations that VistaCare may have billed the
federal Medicare, Medicaid and TRICARE programs for hospice services that were
not reasonably or medically necessary or performed as claimed. The basis of the
investigation is a qui tam lawsuit filed in the United States District Court for
the Northern District of Texas by a former employee of VistaCare. The lawsuit
alleges, among other things, that VistaCare submitted false claims to Medicare
and Medicaid for hospice services that were not medically necessary and for
hospice services that were referred in violation of the anti-kickback statute.
The court unsealed the lawsuit on October 5, 2009 and Odyssey was served on
January 28, 2010. In connection with the unsealing of the complaint, the DOJ
filed a notice with the court declining to intervene in the qui tam action at
such time. The Texas Attorney General also filed a notice of non-intervention
with the court. These actions should not be viewed as a final assessment by the
DOJ or the Texas Attorney General of the merits of this qui tam action. Odyssey
continues to cooperate with the DOJ and the Texas Attorney General in their
investigation. The relator has continued to pursue the qui tam lawsuit. Odyssey
and VistaCare filed motions to dismiss the relator’s complaint on March 30, 2010
and April 2, 2012. The court issued orders on the motions to dismiss on March 9,
2011 and July 23, 2012. Consistent with the court’s orders, relator’s false
claims act claims based on alleged medically unnecessary hospice services and
for hospice services referred in violation of the anti-kickback statute are
permitted to proceed to discovery. On or about September 6, 2013, relator filed
her fourth amended complaint. This pleading only alleges wrongdoing against
VistaCare from January 1, 2003 through December 31, 2012 and makes clear that it
does not allege any wrongdoing against Odyssey or the Company and only asserts
claims against them as purported successors in interest. On or about
September 27, 2013, VistaCare answered the fourth amended complaint, and the
Company and Odyssey moved to dismiss the allegations made against them. That
motion is pending before the Court. The case was set for trial on March 10,
2014, and the parties have submitted a proposed scheduling order, which is
pending before the Court, requesting a trial date of September 7, 2015.
VistaCare, Odyssey, and the Company deny the allegations made in this qui tam
action and will vigorously defend against them. Based on the information
available at this time, the Company cannot predict the outcome of the qui tam
lawsuit, the governments’ continuing investigation, the DOJ’s or Texas

 

5.06



--------------------------------------------------------------------------------

  Attorney General’s views of the issues being investigated, other than the
DOJ’s and Texas Attorney General’s notice declining to intervene in the qui tam
action, or any actions that the DOJ or Texas Attorney General may take.

 

  2) On February 23, 2010 Odyssey received a subpoena from the Department of
Health and Human Services, Office of Inspector General (“OIG”), requesting
various documents and certain patient records of one of Odyssey’s hospice
programs relating to services performed from January 1, 2006 through
December 31, 2009. Odyssey is cooperating with the OIG and has completed its
subpoena production. Based on the limited information that Odyssey has at this
time, the Company cannot predict the outcome of the investigation, the OIG’s
views of the issues being investigated or any actions that the OIG may take.

See Schedule 5.20.



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

See attached.

 

5.08(b)



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

 

JURISDICTION

 

DEBTOR NAME

 

SECURED PARTY

 

FILING

FOUND

 

FILE #

 

DATE

FILED

 

COLLATERAL

Mississippi Secretary of State   Alpine Home Health, Inc.   State of Mississippi
(Washington County Circuit Court)   State Tax Lien   37395C   10/29/2007   State
Tax Lien in the amount of $2,091. Kansas Secretary of State   Faith Home Health
and Hospice, LLC   Key Equipment Finance, Inc.   UCC-1   6369383   6/15/2007  
Specific Equipment Kansas Secretary of State   Faith Home Health and Hospice,
LLC   Key Equipment Finance, Inc.   UCC Amendment   70774216   6/7/2010  
Amendment to the original file number 6369383 filed 6/15/2007 to restate the
collateral Kansas Secretary of State   Faith Home Health and Hospice, LLC   Key
Equipment Finance, Inc.   UCC Continuation   71114339   3/15/2012   Continuation
of the original file number 6369383 filed 6/15/2007 West Virginia, Secretary of
State   First Home Health, Inc.   State of West Virginia   State Tax Lien  
BK53PG694   6/18/2003   Tax lien filed for the unpaid balance of $151 West
Virginia, Secretary of State   First Home Health, Inc.   State of West Virginia
  State Tax Lien   BK569PG965   8/11/2009   Tax lien filed for the unpaid
balance of $210 West Virginia, Secretary of State   Faith in Home Services, Inc.
  State of West Virginia   State Tax Lien Release   BK166PG528   8/11/2009  
Release of tax lien filed on 8/11/2009 for the unpaid balance of $210 Travis
County, Texas   First Home Health, Inc.   Department of Treasury - IRS   Federal
Tax Lien   20125098000   1/19/2012   Tax lien filed for the unpaid balance of
$33,999.88 for Tax Period ending 12/31/2007. Assessed 11/7/2011

 

Page 1 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   De Lage Landen Financial
Services, Inc.   UCC-1   06-0025604164   7/31/2006   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   De Lage Landen Financial
Services, Inc.   UCC Continuation   11-00199725   7/8/2011   Continuation of the
original file number 06-0025604164 filed 7/31/2006 Texas Secretary of State  
Girling Health Care, Inc.   Honeywell Global Finance LLC   UCC-1   08-0019575398
  6/10/2008   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0001334181   1/14/2009   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0001334292   1/14/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0008079356   3/23/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0008079467
  3/23/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0008081410   3/23/2009   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0009103395   4/1/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0009103406   4/1/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0009129555
  4/1/2009   Leased Equipment

 

Page 2 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   Oce Financial Services,
Inc.   UCC-1   09-0018718115   7/2/2009   Leased Equipment Texas Secretary of
State   Girling Health Care, Inc.   Wells Fargo Financial Leasing, Inc.   UCC-1
  09-0020626984   7/21/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0021129731
  7/27/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0021129842   7/27/2009   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0021130218   7/27/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0021130329   7/27/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0021130430
  7/27/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0021885083   8/4/2009   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0023114969   8/14/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0024293403   8/28/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0024293514
  8/28/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0029290506   10/20/2009  
Leased Equipment

 

Page 3 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   Oce Financial Services,
Inc.   UCC-1   09-0029381426   10/21/2009   Leased Equipment Texas Secretary of
State   Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1  
09-0029381537   10/21/2009   Leased Equipment Texas Secretary of State   Girling
Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0029381648  
10/21/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0029381759   10/21/2009  
Leased Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce
Financial Services, Inc.   UCC Amendment   09-00326605   11/24/2009   Amendment
to the original file number 09-0029381759 filed 10/21/2009 to delete specific
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0029381860   10/21/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0029608004   10/23/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0031048409
  11/6/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0031153981   11/9/2009   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0031154013   11/9/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0031154235   11/9/2009   Leased Equipment

 

Page 4 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   Oce Financial Services,
Inc.   UCC-1   09-0031154346   11/9/2009   Leased Equipment Texas Secretary of
State   Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1  
09-0031154457   11/9/2009   Leased Equipment Texas Secretary of State   Girling
Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0031154568  
11/9/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0031401624   11/11/2009  
Leased Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce
Financial Services, Inc.   UCC Amendment   09-00334145   12/4/2009   Amendment
to the original file number 09-0031401624 filed 11/11/2009 to restate the
collateral Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   09-0032198931   11/19/2009   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   09-0032199174   11/19/2009   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   09-0032199285
  11/19/2009   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   09-0032199518   11/19/2009  
Leased Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce
Financial Services, Inc.   UCC-1   09-0034201504   12/14/2009   Leased Equipment
Texas Secretary of State   Girling Health Care, Inc.   Oce Financial Services,
Inc.   UCC-1   09-0035412145   12/28/2009   Leased Equipment

 

Page 5 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   Oce Financial Services,
Inc.   UCC-1   09-0035412256   12/28/2009   Leased Equipment Texas Secretary of
State   Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1  
10-0003589692   2/5/2010   Leased Equipment Texas Secretary of State   Girling
Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   10-0009315110  
4/2/2010   Leased Equipment Texas Secretary of State   Girling Health Care, Inc.
  Oce Financial Services, Inc.   UCC-1   10-0009375994   4/5/2010   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   10-0012283714   4/30/2010   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   10-0014479713   5/20/2010   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   10-0014489118
  5/20/2010   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   10-0014626060   5/21/2010   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc.   Oce Financial
Services, Inc.   UCC-1   10-0014626181   5/21/2010   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   10-0015215257   5/27/2010   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   10-0015943144
  6/3/2010   Leased Equipment

 

Page 6 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Girling Health Care, Inc.   De Landen Financial
Services, Inc.   UCC-1   10-0020000396   7/12/2010   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   10-0020147853   7/13/2010   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc.   Oce Financial Services, Inc.   UCC-1   10-0021377738
  7/26/2010   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc.   Oce Financial Services, Inc.   UCC-1   10-0023158464   8/10/2010   Leased
Equipment Texas Secretary of State   Girling Health Care, Inc. and Harden
Healthcare Services, LLC   Oce Financial Services, Inc.   UCC-1   10-0025267801
  8/31/2010   Leased Equipment Texas Secretary of State   Girling Health Care,
Inc. and Harden Healthcare Services, LLC   Oce Financial Services, Inc.   UCC-1
  10-0026440572   9/13/2010   Leased Equipment Texas Secretary of State  
Girling Health Care, Inc. and Harden Healthcare Services, LLC   Oce Financial
Services, Inc.   UCC-1   10-0026703170   9/15/2010   Leased Equipment Texas
Secretary of State   Girling Health Care, Inc.   Oce Financial Services, Inc.  
UCC-1   10-0027697961   9/24/2010   Leased Equipment Texas Secretary of State  
Harden Healthcare, LLC   Oce Financial Services, Inc.   UCC-1   10-0014479218  
5/20/2010   Leased Equipment

 

Page 7 of 12



--------------------------------------------------------------------------------

Texas Secretary of State   Harden Healthcare, LLC   Oce Financial Services, Inc.
  UCC-1   10-0017208443   6/15/2010   Leased Equipment Texas Secretary of State
  Harden Healthcare, LLC   Oce Financial Services, Inc.   UCC Amendment  
10-00172172   6/15/2010   Amendment to the original file number 10-0017208443
filed 6/15/2010 to change the Debtor name from Harden Healthcare, LLC to Harden
Healthcare Services, LLC Texas Secretary of State   Harden Healthcare Services,
LLC   Oce Financial Services, Inc.   UCC-1   09-0028675441   10/13/2009   Leased
Equipment Texas Secretary of State   Harden Healthcare Services, LLC   Oce
Financial Services, Inc.   UCC-1   09-0028675552   10/13/2009   Leased Equipment
Texas Secretary of State   Harden Healthcare Services, LLC   Oce Financial
Services, Inc.   UCC-1   09-0028675663   10/13/2009   Leased Equipment Texas
Secretary of State   Harden Healthcare Services, LLC   Oce Financial Services,
Inc.   UCC-1   09-0028675774   10/13/2009   Leased Equipment Texas Secretary of
State   Harden Healthcare Services, LLC   Oce Financial Services, Inc.   UCC-1  
09-0034015668   12/10/2009   Leased Equipment Texas Secretary of State   Harden
Healthcare Services, LLC   Oce Financial Services, Inc.   UCC-1   09-0034697715
  12/17/2009   Leased Equipment Texas Secretary of State   Harden Healthcare,
LLC   Oce Financial Services, Inc.   UCC-1   10-0017208443   6/15/2010   Leased
Equipment Texas Secretary of State   Harden Healthcare Services, LLC   Oce
Financial Services, Inc.   UCC Amendment   10-00172172   6/15/2010   Amendment
to the original file number 10-0017208443 filed 6/15/2010 to change the Debtor
name from Harden Healthcare, LLC to Harden Healthcare Services, LLC

 

Page 8 of 12



--------------------------------------------------------------------------------

Texas Secretary of State    Harden Healthcare Services, LLC    Oce Financial
Services, Inc.    UCC-1    10-0017217079    6/15/2010    Leased Equipment Texas
Secretary of State    Harden Healthcare Services, LLC    Oce Financial Services,
Inc.    UCC-1    10-0017218080    6/15/2010    Leased Equipment Texas Secretary
of State    Harden Healthcare Services, LLC    Oce Financial Services, Inc.   
UCC-1    10-0017219091    6/15/2010    Leased Equipment Texas Secretary of State
   Harden Healthcare Services, LLC    Oce Financial Services, Inc.    UCC-1   
10-0017262645    6/15/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC    Oce Financial Services, Inc.    UCC-1   
10-0017782258    6/21/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC    Oce Financial Services, Inc.    UCC-1   
10-0018102376    6/23/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC    Oce Financial Services, Inc.    UCC-1   
10-0019958194    7/12/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC and Girling Health Care, Inc., as additional
Debtor    Oce Financial Services, Inc.    UCC-1    10-0021377738    7/26/2010   
Leased Equipment Texas Secretary of State    Harden Healthcare Services, LLC and
Girling Health Care, Inc., as additional Debtor    Oce Financial Services, Inc.
   UCC-1    10-0025267801    8/31/2010    Leased Equipment

 

Page 9 of 12



--------------------------------------------------------------------------------

Texas Secretary of State    Harden Healthcare Services, LLC and Girling Health
Care, Inc., as additional Debtor    Oce Financial Services, Inc.    UCC-1   
10-0026440572    9/13/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC    Oce Financial Services, Inc.    UCC-1   
10-0026702169    9/15/2010    Leased Equipment Texas Secretary of State   
Harden Healthcare Services, LLC and Girling Health Care, Inc., as additional
Debtor    Oce Financial Services, Inc.    UCC-1    10-0026703170    9/15/2010   
Leased Equipment Texas Secretary of State    Harden Healthcare Services, LLC   
Oce Financial Services, Inc.    UCC-1    10-0027697840    9/24/2010    Leased
Equipment Alabama Secretary of State    HomeCare Plus, Inc.   

State of Alabama Department of Revenue

 

Lien Number 1462139392

   State Tax Lien    T13-0182594    4/16/2013    State Tax Lien in the amount of
$17,495.45

Alabama Secretary of State

 

(Jefferson County, Reorders Office)

   HomeCare Plus, Inc.    State of Alabama Department of Revenue    State Tax
Lien    Book 201313, Page 7809    4/23/2013    State Tax Lien in the amount of
$17,495.45

 

Page 10 of 12



--------------------------------------------------------------------------------

Kansas Secretary of State   

Hospice Care of Kansas, L.L.C.

 

And

 

Voyager Hospicecare Inc.

   Mark Rowe - Creditor   

Civil New Filing

 

Sedgwick County District Court

   07CV1950    5/30/2007    Lien and Judgment Records Texas Secretary of State
   Lighthouse Hospice Partners, LLC    Oce Financial Services, Inc.    UCC-1   
09-0022118598    8/14/2009    Leased Equipment Texas Secretary of State   
Lighthouse Hospice Partners, LLC    Oce Financial Services, Inc.    UCC-1   
09-0023273703    8/14/2009    Leased Equipment Missouri Secretary of State   

Missouri Home Care of Rolla, Inc.

 

Missouri Home Care

   St. Anthonys Medical Center    Civil New Filing    26V03030370V    3/21/2003
   Lien & Judgment filed with Phelps Associate Circuit Court, Missouri West
Virginia Secretary of State    Nursing Care - Home Health Agency, Inc.    State
of West Virginia    State Tax Lien    BK568 PG327    6/16/2009    Tax Lien for
the unpaid balance of $2,929 West Virginia Secretary of State    Nursing Care -
Home Health Agency, Inc.    State of West Virginia    State Tax Lien    BK528
PG258    1/8/2006    Tax Lien for the unpaid balance of $4,423

 

Page 11 of 12



--------------------------------------------------------------------------------

JURISDICTION

  

DEBTOR NAME

  

SECURED PARTY

  

FILING FOUND

  

FILE #

  

DATE FILED

  

COLLATERAL

Delaware Secretary of State    Gentiva Health Services, Inc.    National City
Vendor Finance LLC    UCC-1    2008 3478581    10/15/2008    Specific Equipment
Delaware Secretary of State    Gentiva Health Services, Inc.    Ricoh Americas
Corporation    UCC-1    2010 1492010    4/29/2010    Leased Equipment Delaware
Secretary of State    Gentiva Health Services, Inc.    Forstyhe/McArthur
Associates, Inc.    UCC-1    2011 0294853    1/26/2011    Leased Equipment
Delaware Secretary of State   

Healthfield Operating Group, Inc.

 

Name Searched:

 

Healthfield Operating Group, LLC

   Key Equipment Finance Inc.    UCC-1    5232231 2    7/27/2005    Leased
Equipment Delaware Secretary of State   

Healthfield Operating Group, Inc.

 

Name Searched:

 

Healthfield Operating Group, LLC

   Key Equipment Finance Inc.    UCC Continuation    2010 1326424    4/16/2010
   Continuation of the original file number 5232231 2 filed 7/27/2005 New York
Department of State    New York Healthcare Services, Inc.    De Lange Landen
Financial Services, Inc.    UCC-1    201007130379942    7/13/2010    Leased
Equipment

 

Page 12 of 12



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

OWNED REAL PROPERTY

(Material Owned Real Property)

None.

 

5.08(c)



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)

EXISTING INVESTMENTS

(a) Equity Interests of Companies and Subsidiaries

 

Entity

   Record Owner    Certificate No.    No. Shares/Interest  

Odyssey HealthCare of South Texas, LLC

   Odyssey HealthCare Operating B, LP    N/A      120 (60 %) 

Odyssey HealthCare of Kansas City, LLC

   Odyssey HealthCare Operating B, LP    N/A      160 (80 %) 

Wake Forest Baptists Health Care at Home, LLC

   Total Care Home Health of North
Carolina, LLC    N/A      60 (60 %) 

(b) Other Equity Interests

Equity interest in CareCentrix, Inc. valued at approximately $916,000.1

(c) Promissory Notes

 

Entity

   Principal
Amount      Date of
Issuance    Interest Rate     Maturity Date

CareCentrix, Inc. issued note to Gentiva Health Services Holding Corp.

   $ 25,000,000       09/2011      10.0 %    3/19/2017

CareCentrix, Inc. note receivable2

   $ 3,400,000       08/2012      18.0 %    3/19/2017

Health Care Management, LLC issued note to First Home Health, Inc.

   $ 410,003.80       04/2011      7.5 %    10/28/2013

 

1  The Borrower established an investment in CareCentrix, Inc. for shares that
it may receive as part of any settlement. Amount may be reduced or eliminated by
indemnification claims.

2  Represents escrow amount that may be reduced or eliminated by indemnification
claims.

 

5.08(d)



--------------------------------------------------------------------------------

Entity

   Principal
Amount      Date of
Issuance    Interest Rate     Maturity Date

Health Care Management, LLC issued note to First Home Health, Inc.

   $ 299,013.25       12/2012      3.92 %    12/31/2013

 

 

5.08(e) - 2 -



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

None.

 

5.12(d)



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

Part A - Equity Interests in Subsidiaries.

 

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

Gentiva Certified Healthcare Corp.

   Gentiva Health Services Holding Corp.    2      100   

Gentiva Health Services (Certified), Inc.

   Gentiva Health Services Holding Corp.    7      1,000   

Gentiva Health Services Holding Corp.

   Gentiva Health Services, Inc.    3      100   

Gentiva Health Services (USA) LLC

   Gentiva Health Services Holding Corp.    N/A      N/A   

Gentiva Services of New York, Inc.

   Gentiva Health Services Holding Corp.    1      1,000   

New York Healthcare Services, Inc.

   Gentiva Health Services Holding Corp.    3      100   

OHS Service Corp.

   Gentiva Health Services Holding Corp.    2      100   

QC-Medi New York, Inc.

   Gentiva Health Services Holding Corp.    3      100   

Quality Care - USA, Inc.

   Gentiva Health Services Holding Corp.    3      10   

Healthfield Operating Group, LLC

   Gentiva Health Services Holding Corp.    N/A      N/A   

Healthfield, LLC

   Healthfield Operating Group, LLC    N/A      N/A   

Chattahoochee Valley Home Care Services, LLC

   Healthfield, LLC    N/A      N/A   

Chattahoochee Valley Home Health, LLC

   Chattahoochee Valley Home Care Services, LLC    N/A      N/A   

CHMG Acquisition LLC

   Healthfield, LLC    N/A      N/A   

Capital Health Management Group, LLC

   CHMG Acquisition LLC    N/A      N/A   

Access Home Health of Florida, LLC

   Capital Health Management Group, LLC    N/A      N/A   

 

5.13



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

Capital Care Resources, LLC

   Capital Health Management Group, LLC    N/A      N/A   

Capital Care Resources of South Carolina, LLC

   Capital Health Management Group, LLC    N/A      N/A   

CHMG of Atlanta, LLC

   Capital Health Management Group, LLC    N/A      N/A   

CHMG of Griffin, LLC

   Capital Health Management Group, LLC    N/A      N/A   

Eastern Carolina Home Health Agency, LLC

   Capital Health Management Group, LLC    N/A      N/A   

Home Health Care of Carteret County, LLC

   Capital Health Management Group, LLC    N/A      N/A   

Tar Heel Health Care Services, LLC

   Capital Health Management Group, LLC    N/A      N/A   

Healthfield Home Health, LLC

   Healthfield, LLC    N/A      N/A   

Healthfield Hospice Services, LLC

   Healthfield, LLC    N/A      N/A   

Healthfield of Southwest Georgia, LLC

   Healthfield, LLC    N/A      N/A   

Healthfield of Statesboro, LLC

   Healthfield, LLC    N/A      N/A   

Healthfield of Tennessee, LLC

   Healthfield, LLC    N/A      N/A   

Mid-South Home Health, LLC

   Healthfield, LLC    N/A      N/A   

Mid-South Home Health of Gadsden, LLC

   Healthfield, LLC    N/A      N/A   

Total Care Home Health of Louisburg, LLC

   Healthfield, LLC    N/A      N/A   

Total Care Home Health of North Carolina, LLC

   Healthfield, LLC    N/A      N/A   

Total Care Home Health of South Carolina, LLC

   Healthfield, LLC    N/A      N/A   

Wiregrass Hospice Care, LLC

   Healthfield, LLC    N/A      N/A   

Gentiva Rehab Without Walls, LLC

   Gentiva Health Services (USA) LLC    N/A      N/A   

 

5.13 - 2 -



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

Horizon Health Network LLC

   Wiregrass Hospice Care, LLC    N/A      N/A   

Mid-South Home Health Agency, LLC

   Horizon Health Network LLC    2      N/A   

Mid-South Home Care Services, LLC

   Horizon Health Network LLC    2      N/A   

Wiregrass Hospice LLC

   Horizon Health Network LLC    1      100 % 

Wiregrass Hospice of South Carolina, LLC

   Horizon Health Network LLC    N/A      N/A   

PHHC Acquisition Corp.

   Gentiva Certified Healthcare Corp.    1      100   

Home Health Care Affiliates of Mississippi, Inc.

   Gentiva Certified Healthcare Corp.    4


5

6

    


 

 

333


333

333

  


  

  

Home Health Care Affiliates, Inc.

   Gentiva Certified Healthcare Corp.    5


6

7

    


 

 

333


333

333

  


  

  

Gilbert’s Home Health Agency, Inc.

   Home Health Care Affiliates, Inc.    2      100,000   

Home Health Care Affiliates of Central Mississippi, L.L.C.

   Gentiva Certified Healthcare Corp.    N/A      N/A   

Gilbert’s Hospice Care of Mississippi, LLC

   Gentiva Certified Healthcare Corp.    N/A      N/A   

Van Winkle Home Health Care, Inc.

   Home Health Care Affiliates, Inc.    1      100,000   

Gilbert’s Hospice Care, LLC

   Gentiva Certified Healthcare Corp.    N/A      N/A   

Odyssey HealthCare, Inc.

   Gentiva Health Services, Inc.    1-A      1,000   

Odyssey HealthCare Holding Company

   Odyssey Healthcare, Inc.    001      1,000   

Odyssey HealthCare GP, LLC

   Odyssey HealthCare Holding Company    N/A      N/A   

Odyssey HealthCare LP, LLC

   Odyssey HealthCare Holding Company    N/A      N/A   

Odyssey HealthCare Operating A, LP

   Odyssey HealthCare GP, LLC (1%) Odyssey HealthCare LP, LLC (99%)    N/A     
N/A   

Odyssey HealthCare Management, LP

   Odyssey HealthCare GP, LLC (1%) Odyssey HealthCare LP, LLC (99%)    N/A     
N/A   

 

5.13 - 3 -



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

Odyssey HealthCare Operating B, LP

   Odyssey HealthCare GP, LLC (1%) Odyssey HealthCare LP, LLC (99%)    N/A     
N/A   

Odyssey HealthCare Fort Worth, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare Detroit, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare Austin, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare of Augusta, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey Healthcare of St. Louis, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

VistaCare of Boston, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare of Flint, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare of Savannah, LLC

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Odyssey HealthCare of Marion County, Inc.

   Odyssey HealthCare Operating B, LP    1      1,000   

VistaCare, LLC

   Odyssey Healthcare Holding Company    N/A      N/A   

Vista Hospice Care, LLC

   VistaCare, LLC    2      100   

FHI Health Systems, Inc.

   VistaCare, LLC.    2      100   

VistaCare USA, LLC

   Vista Hospice Care, LLC    N/A      N/A   

FHI GP, Inc.

   FHI Health Systems, Inc.    2      1,000   

FHI LP, Inc.

   FHI Health Systems, Inc.    2      1,000   

Family Hospice, Ltd.

   FHI GP, Inc. (1%) FHI LP, Inc. (99%)    N/A      N/A   

 

5.13 - 4 -



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

FHI Management, Ltd.

   FHI GP, Inc. (1%) FHI LP, Inc. (99%)    N/A      N/A   

Javelin Healthcare Holdings, LLC

   Gentiva Health Services, Inc.3    N/A      N/A   

Javelin Merger Sub, Inc.

   Gentiva Health Services, Inc.    N/A      N/A   

Odyssey HealthCare of South Texas, LLC (JV 60% Ownership)

   Odyssey HealthCare Operating A, LP    N/A      N/A   

Odyssey HealthCare of Kansas City, LLC (JV 80% Ownership)

   Odyssey HealthCare Operating B, LP    N/A      N/A   

Hospice of the Emerald Coast, Inc. (not-for profit)

   Wiregrass Hospice, LLC    N/A      N/A   

Gentiva Insurance Corporation (captive insurance company)

   Gentiva Health Services Holding Corp.    1      100,000   

RWW Michigan, Inc. (MI not-for-profit)

   Gentiva Health Services (USA) LLC    N/A      N/A   

Wake Forest Baptist Health Care at Home, LLC (JV 60% Ownership)

   Total Care Home Health of North Carolina, LLC    N/A      60   

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

ABC Hospice, LLC

   Lighthouse Hospice – Metroplex, LLC    N/A      N/A   

Alpine Home Health Care, LLC

   Voyager Home Health, Inc.    N/A      N/A   

Alpine Home Health II, Inc.

   Voyager Home Health, Inc.    3      10,000   

Alpine Home Health, Inc.

   Voyager Home Health, Inc.    3      1,000   

Alpine Resource Group, Inc.

   Voyager Home Health, Inc.    3      10,000   

American Homecare Management Corp.

   Missouri Home Care of Rolla, Inc.    12      100   

American Hospice, Inc.

   Voyager HospiceCare, Inc.    4      2,000   

 

3  To be transferred to Gentiva Health Services Holding Corp. on the Closing
Date.

 

5.13 - 5 -



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/Interest  

Asian American Home Care, Inc.

   Harden Home Health, LLC    3      3,000   

Bethany Hospice, LLC

   Harden Hospice, LLC    N/A      N/A   

California Hospice, LLC

   Harden Hospice, LLC    N/A      N/A   

Chaparral Hospice, Inc.

   American Hospice, Inc.    4      1,000   

Colorado Hospice, L.L.C.

   Voyager HospiceCare, Inc.    N/A      N/A   

Faith Home Health and Hospice, LLC

   Harden Home Health, LLC    N/A      N/A   

Faith in Home Services, L.L.C.

   Harden Home Health, LLC    N/A      N/A   

First Home Health, Inc.

   Harden Home Health, LLC    8      1,000   

Georgia Hospice, LLC

   Harden Hospice, LLC    N/A      N/A   

Girling Health Care Services of Knoxville, Inc.

   Harden Home Health, LLC    4      10,000   

Girling Health Care, Inc.

   Harden Home Health, LLC    111      10,000   

Harden Clinical Services, LLC

   Harden HC Texas Holdco, LLC    N/A      N/A   

Harden HC Texas Holdco, LLC

   Harden Healthcare, LLC    N/A      N/A   

Harden Healthcare Holdings, Inc.

   Gentiva Health Services, Inc.    N/A      N/A   

Harden Healthcare Services, LLC

   Harden HC Texas Holdco, LLC    N/A      N/A   

Harden Healthcare, LLC

   Harden Healthcare Holdings, Inc.    N/A      N/A   

Harden Home Health, LLC

   Harden Healthcare, LLC    N/A      N/A   

Harden Home Option, LLC

   Harden HC Texas Holdco, LLC    N/A      N/A   

Harden Hospice, LLC

   Harden HC Texas Holdco, LLC    N/A      N/A   

Hawkeye Health Services, Inc.

   Harden Home Health, LLC    6      1,000   

HomeCare Plus, Inc.

   Voyager Home Health, Inc.    2      100   

Horizon Health Care Services, Inc.

   Harden Home Health, LLC    9      680   

Hospice Care of Kansas and Missouri, L.L.C.

   Hospice Care of Kansas, L.L.C.    N/A      N/A   

Hospice Care of Kansas, L.L.C.

   Voyager HospiceCare, Inc.    N/A      N/A   

 

5.13 - 6 -



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

   Certificate
No.    No. Shares/
Interest  

Hospice Care of the Midwest, L.L.C.

   Hospice Care of Kansas and Missouri, L.L.C.    N/A      N/A   

Iowa Hospice, L.L.C.

   Voyager HospiceCare, Inc.    N/A      N/A   

Isidora’s Health Care Inc.

   Voyager Home Health, Inc.    2      1,000   

Lakes Hospice, L.L.C.

   Iowa Hospice, L.L.C.    N/A      N/A   

Lighthouse Hospice Management, LLC

   Harden Hospice, LLC    N/A      N/A   

Lighthouse Hospice — Coastal Bend, LLC

   Harden Hospice, LLC    N/A      N/A   

Lighthouse Hospice — Metroplex, LLC

   Harden Hospice, LLC    N/A      N/A   

Lighthouse Hospice — San Antonio, LLC

   Harden Hospice, LLC    N/A      N/A   

Lighthouse Hospice Partners, LLC

   Harden HC Texas Holdco, LLC    N/A      N/A   

Missouri Home Care of Rolla, Inc.

   Harden Home Health, LLC    60      1,000   

Nursing Care – Home Health Agency, Inc.

   First Home Health, Inc.    2007-2      1,000   

Omega Hospice, LLC

   Harden Hospice, LLC    N/A      N/A   

Saturday Partners, LLC

   Voyager Home Health, Inc.    N/A      N/A   

The American Heartland Hospice Corp.

   Voyager HospiceCare, Inc.    8      3,500   

The Home Option, LLC

   Harden Home Option, LLC    N/A      N/A   

The Home Team of Kansas, LLC

   Harden Home Health, LLC    N/A      N/A   

Voyager Acquisition, L.P.

   GP - 1% GP- American Hospice, Inc. LP - 99% LP- Voyager HospiceCare, Inc.   
N/A      N/A   

Voyager Home Health, Inc.

   Voyager HospiceCare, Inc.    01      100   

Voyager HospiceCare, Inc.

   Harden Home Health, LLC    18      419,719.04   

We Care Home Health Services, Inc.

   Voyager Home Health, Inc.    3      67   

 

5.13 - 7 -



--------------------------------------------------------------------------------

Part (b) Equity Interests in other parties.

Equity interest in CareCentrix, Inc. valued at approximately $916,000.4

Part (d) Loan Parties

 

Legal Name

  

Chief Executive Office

  

Federal Taxpayer
Identification

Number

  

State of

Formation

Gentiva Health Services, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    36-4335801   
Delaware

Gentiva Certified Healthcare Corp.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-2645333   
Delaware

Gentiva Health Services (Certified), Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-3454105   
Delaware

Gentiva Health Services Holding Corp.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-3454104   
Delaware

Gentiva Health Services (USA) LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-3414024   
Delaware

Gentiva Rehab Without Walls, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    06-1725406   
Delaware

Gentiva Services of New York, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-2802024   
New York

New York Healthcare Services, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    22-2695367    New
York

OHS Service Corp.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    22-3690699    Texas

QC-Medi New York, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-2750425    New
York

Quality Care - USA, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    11-2256479    New
York

Healthfield Operating Group, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    36-4425473   
Delaware

Healthfield, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    58-1819650   
Delaware

Chattahoochee Valley Home Care Services, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    03-0387821   
Georgia

Chattahoochee Valley Home Health, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    34-1994007   
Georgia

CHMG Acquisition LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    04-3813487   
Georgia

Capital Health Management Group, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    58-2313705   
Georgia

Access Home Health of Florida, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    06-1451363   
Delaware

 

4  The Borrower established an investment in CareCentrix, Inc. for shares that
it may receive as part of any settlement. Amount may be reduced or eliminated by
indemnification claims.

 

5.13 - 8 -



--------------------------------------------------------------------------------

Capital Care Resources, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    58-2411159   
Georgia

Capital Care Resources of South Carolina, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    56-2102603   
Georgia

CHMG of Atlanta, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    54-2089073   
Georgia

CHMG of Griffin, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    54-2089075   
Georgia

Eastern Carolina Home Health Agency, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    56-1590744    North
Carolina

Home Health Care of Carteret County, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    56-1556547    North
Carolina

Tar Heel Health Care Services, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    56-1456991    North
Carolina

Healthfield Home Health, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    58-1947694   
Georgia

Healthfield Hospice Services, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    58-2284736   
Georgia

Healthfield of Southwest Georgia, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    27-0131980   
Georgia

Healthfield of Statesboro, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    68-0593590   
Georgia

Healthfield of Tennessee, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    01-0831798   
Georgia

Mid-South Home Health, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    63-0772385   
Delaware

Mid-South Home Health of Gadsden, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    14-1909499   
Georgia

Total Care Home Health of Louisburg, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    68-0593592   
Georgia

Total Care Home Health of North Carolina, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    20-0091435   
Georgia

Total Care Home Health of South Carolina, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    20-0091422   
Georgia

Wiregrass Hospice Care, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    20-0296636   
Georgia

Horizon Health Network LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    33-1017853   
Alabama

Mid-South Home Health Agency, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    82-0559199   
Alabama

Mid-South Home Care Services, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    82-0559231   
Alabama

Wiregrass Hospice LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    82-0559182   
Alabama

Wiregrass Hospice of South Carolina, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    34-2053721   
Georgia

PHHC Acquisition Corp.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    38-3784032   
Delaware

Home Health Care Affiliates of Mississippi, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    62-1775256   
Mississippi

Gilbert’s Home Health Agency, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    64-0730826   
Mississippi

 

5.13 - 9 -



--------------------------------------------------------------------------------

Home Health Care Affiliates of Central Mississippi, L.L.C.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    62-1807084   
Mississippi

Gilbert’s Hospice Care of Mississippi, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    20-1296854   
Mississippi

Van Winkle Home Health Care, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    62-1669388   
Mississippi

Gilbert’s Hospice Care, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    20-0566932   
Mississippi

Home Health Care Affiliates, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    74-2737989   
Mississippi

Odyssey HealthCare, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    43-1723043   
Delaware

Odyssey HealthCare Holding Company

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2925311   
Delaware

Odyssey HealthCare GP, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2932676   
Delaware

Odyssey HealthCare LP, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    74-2998154   
Delaware

Odyssey HealthCare Operating A, LP

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2752908   
Delaware

Odyssey HealthCare Management, LP

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2923658   
Delaware

Odyssey HealthCare Operating B, LP

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2937832   
Delaware

Odyssey HealthCare Fort Worth, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Disregarded   
Delaware

Odyssey HealthCare Detroit, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Disregarded   
Delaware

Odyssey HealthCare Austin, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Disregarded   
Delaware

Odyssey HealthCare of Augusta, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    26-0711782   
Delaware

Odyssey HealthCare of St. Louis, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    26-1174571   
Delaware

VistaCare of Boston, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    26-1544595   
Delaware

Odyssey HealthCare of Flint, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    26-3920362   
Delaware

Odyssey HealthCare of Savannah, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    26-0712052   
Delaware

Odyssey HealthCare of Marion County, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-3238731   
Delaware

VistaCare, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    06-1521534   
Delaware

 

5.13 - 10 -



--------------------------------------------------------------------------------

Vista Hospice Care, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    86-0808230   
Delaware

FHI Health Systems, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2588219   
Delaware

VistaCare USA, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    86-0914505   
Delaware

FHI GP, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2588220    Texas

FHI LP, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    88-0335145    Nevada

Family Hospice, Ltd.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2588221    Texas

FHI Management, Ltd.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    75-2588222    Texas

Javelin Healthcare Holdings, LLC

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Applied for   
Delaware

Javelin Merger Sub, Inc.

   3350 Riverwood Parkway, Suite 1400, Atlanta, GA 30339    Applied for   
Delaware

 

Legal Name

  

Chief Executive Office

  

Federal Taxpayer

Identification

Number

  

State of

Formation

ABC Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-8716006    Texas

Alpine Home Health Care, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    36-4473376   
Colorado

Alpine Home Health II, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1987917   
Colorado

Alpine Home Health, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    64-0921774   
Mississippi

Alpine Resource Group, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1987950   
Colorado

American Homecare Management Corp.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    11-3306095   
Delaware

American Hospice, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    75-2486047    Texas

Asian American Home Care, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    94-3247811   
California

Bethany Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-2999369   
Delaware

California Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    30-0711730    Texas

Chaparral Hospice, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    35-2224605    Texas

Colorado Hospice, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    27-2141126   
Colorado

Faith Home Health and Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    47-0884412   
Kansas

Faith in Home Services, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1931763   
Kansas

 

5.13 - 11 -



--------------------------------------------------------------------------------

First Home Health, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    55-0750157    West
Virginia

Georgia Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    27-4251135    Texas

Girling Health Care Services of Knoxville, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    62-1406895   
Tennessee

Girling Health Care, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    74-2115034    Texas

Harden Clinical Services, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    27-1519643    Texas

Harden HC Texas Holdco, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    26-1487182    Texas

Harden Healthcare Holdings, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    27-3096986   
Delaware

Harden Healthcare, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    74-3024009    Texas

Harden Healthcare Services, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    26-1569071    Texas

Harden Home Health, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    65-1299601   
Delaware

Harden Home Option, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    37-1657856    Texas

Harden Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    43-2083818    Texas

Hawkeye Health Services, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    42-1285486    Iowa

HomeCare Plus, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    63-1214842   
Alabama

Horizon Health Care Services, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    76-0456316    Texas

Hospice Care of Kansas and Missouri, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    48-1210207   
Missouri

Hospice Care of Kansas, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    48-1210207   
Kansas

Hospice Care of the Midwest, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    48-1210207   
Missouri

Iowa Hospice, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-2589495    Iowa

Isidora’s Health Care, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    65-1285069    Texas

Lakes Hospice, L.L.C.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    65-1302887    Iowa

Lighthouse Hospice - Coastal Bend, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    22-3946976    Texas

Lighthouse Hospice - Metroplex, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    26-3228001    Texas

Lighthouse Hospice - San Antonio, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    87-0798501    Texas

Lighthouse Hospice Management, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    06-1787617    Texas

 

5.13 - 12 -



--------------------------------------------------------------------------------

Lighthouse Hospice Partners, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    35-2190648    Texas

Missouri Home Care of Rolla, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    43-1317147   
Missouri

Nursing Care - Home Health Agency, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    55-0633030    West
Virginia

Omega Hospice, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-8667430   
Alabama

Saturday Partners, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1930463   
Colorado

The American Heartland Hospice Corp.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    43-1697602   
Missouri

The Home Option, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    26-2527353    Texas

The Home Team of Kansas, LLC

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    74-3052911   
Kansas

Voyager Acquisition, L.P.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1953497    Texas

Voyager Home Health, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    26-1501792   
Delaware

Voyager HospiceCare, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    20-1173787   
Delaware

We Care Home Health Services, Inc.

   1703 West Fifth Street, Suite 800, Austin, Texas 78703    33-0665550    Texas

 

5.13 - 13 -



--------------------------------------------------------------------------------

SCHEDULE 5.16

COMPLIANCE WITH LAWS

None

 

5.16



--------------------------------------------------------------------------------

SCHEDULE 5.17

INTELLECTUAL PROPERTY MATTERS

Trademark Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

TRADEMARK

Gentiva Health Services, Inc.    3464098    Cross shaped dotted logo Gentiva
Health Services, Inc.    3464097    Gentiva (stylized with cross shaped dotted
logo) Gentiva Health Services, Inc.    3430064    Lazarus House Gentiva Health
Services Holding Corp.    3218460    Casematch Gentiva Health Services, Inc.   
3303130    Great Healthcare Has Come Home Gentiva Health Services, Inc.   
3233987    Gentiva University Gentiva Health Services Holding Corp.    2717717
   Gentiva (word mark) Gentiva Health Services, Inc.    3099188    Safe Strides
Healthfield, LLC f/k/a/ Healthfield, Inc.    1637226    The Hug Center & Design
(Bear in Circle logo) Healthfield, LLC f/k/a Healthfield, Inc.    2334164   
Healthfield (word mark) Odyssey Healthcare, Inc.    3676396    A Life That
Matters Odyssey Healthcare, Inc.    3644869    A Passion For Caring Odyssey
Healthcare, Inc.    3939016    Big hearts. Better care. Odyssey Healthcare, Inc.
   3865548    Camp Odyssey Odyssey Healthcare, Inc.    3895159    Camp Odyssey &
Design Odyssey Healthcare, Inc.    2977864    Excellence Without Exception
Odyssey Healthcare, Inc.    2490463    Improving the Quality of Life Odyssey
Healthcare, Inc.    3617002    Odyssey CareBeyond Odyssey Healthcare, Inc.   
2071649    Odyssey Healthcare, Inc.

 

5.17



--------------------------------------------------------------------------------

OWNER

  

REGISTRATION
NUMBER

  

TRADEMARK

Odyssey Healthcare, Inc.    2069592    Healthcare, Inc. Odyssey & Design Odyssey
Healthcare, Inc.    3615165    Odyssey Vistacare Hospice Foundation Odyssey
Healthcare, Inc.    3939017    OdysseyHospice Odyssey Healthcare, Inc.   
3939014    OdysseyHospice Big hearts. Better care. & Design Odyssey Healthcare,
Inc.    3682703    Sky Camp Odyssey Healthcare, Inc.    3810087    Sky and
Design (Sky Camp Logo) Odyssey Healthcare, Inc.    2672152    Vistacare Odyssey
Healthcare, Inc.    3700119    VistaCare CareBeyond Odyssey Healthcare, Inc.   
3939018    VistaCareHospice Odyssey Healthcare, Inc.    3939015   
VistaCareHospice Big hearts. Better care. & Design Odyssey Healthcare, Inc.   
3310236    Vistacare Excellence Wiouth Exception OHS Service Corp.    2717765   
Lifesmart

 

OWNER

  

REGISTRATION
NUMBER

  

TRADEMARK

Harden Healthcare, LLC    2878069    Harden Healthcare Harden Healthcare, LLC   
4258765    CONTINUOUS CARE. ENDLESS COMPASSION Harden Healthcare, LLC    4247128
   HARDEN HEALTHCARE (with Design) Harden Healthcare, LLC    3109937    MBS
Harden Healthcare, LLC    2973305    TRISUN HEALTHCARE Girling Health Care, Inc.
   3725107    A HERITAGE OF CARING. RIGHT IN YOUR HOME Lighthouse Hospice
Partners, LLC    3983373    LIGHTHOUSE HOSPICE Voyager HospiceCare, Inc.   
3810677    PROMISECARE

 

5.17 - 2 -



--------------------------------------------------------------------------------

Trademark Applications:

 

OWNER

  

APPLICATION
NUMBER

  

TRADEMARK

Gentiva Health Services, Inc.    85867168    Gentivalink Gentiva Health
Services, Inc.    85867306    Gentivalink Gentiva Health Services, Inc.   
85867219    Gentivalink

 

OWNER

  

APPLICATION
NUMBER

  

TRADEMARK

Girling Health Care, Inc.    85921442    GIRLING HOSPICE Girling Health Care,
Inc.    3725107    A HERITAGE OF CARING RIGHT IN YOUR HOME

Service Mark Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

TRADEMARK

Lighthouse Hospice Partners, LLC    3,983,373    LIGHTHOUSE HOSPICE Voyager
HospiceCare, Inc.    3,810,677    PROMISECARE The American Heartland Hospice
Corp.    2,710,076    AMHEART HOSPICE The American Heartland Hospice Corp.   
2,710,075    AMHEART HOSPICE & Design

State Registrations:

 

OWNER

  

APPLICATION
NUMBER

  

TRADEMARK

Iowa Hospice L.L.C.    351,027    IOWA HOSPICE & Design

 

5.17 - 3 -



--------------------------------------------------------------------------------

OWNER

  

APPLICATION
NUMBER

  

TRADEMARK

Iowa Hospice L.L.C.    351,026    ALTHOUGH THERE MAY NOT BE A CURE, THERE CAN
ALWAYS BE A HEALING Iowa Hospice L.L.C.    351,025    LOVE IN ACTION Iowa
Hospice L.L.C.    351,024    MIND BODY SPIRIT Iowa Hospice L.L.C.    351,023   
LITLE FLOWER

Copyright Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

COPYRIGHT

Girling Health Care, Inc.    TX-5-520-109    Girling Health Care Knee
Replacement Program Girling Health Care, Inc.    TXu-1-104-743    Balance
Disorders and Fall Prevention Program Girling Health Care, Inc.    TXu-1-104-744
   Total Hip Replacement Program Girling Health Care, Inc.    TXu-1-104-745   
Diabetes Program Girling Health Care, Inc.    TXu-1-104-746    Total Knee
Replacement Program Girling Health Care, Inc.    TXu-1-187-000    The Management
of Congestive Heart Failure Girling Health Care, Inc.    TXu-1-186-999   
Respiratory Program Girling Health Care, Inc.    TXu-1-192-812    Cardiac
Post-Surgical Care Program Girling Health Care, Inc.    TXu-1-214-931   
DocScript

 

5.17 - 4 -



--------------------------------------------------------------------------------

SCHEDULE 5.20

LABOR MATTERS

Lisa Rindfleisch et al. v. Gentiva Health Services, Inc., (USDC NDGA Case No. CV
10-3288)

On May 10, 2010, a collective and class action complaint was filed against the
Company in which five former employees allege wage and hour violations. The
former employees worked out of either the Auburn, NY or the Pollucksville, NC
office and claim they were paid pursuant to “an unlawful hybrid” compensation
plan which paid them on a per visit and an hourly basis, therefore voiding their
exempt status and entitling them to overtime pay. The plaintiffs allege
continuing violations of federal and state law and seek damages under the Fair
Labor Standards Act (“FLSA”) as well as under the New York Labor Law and the
North Carolina Wage and Hour Act. Plaintiffs seek class certification of similar
employees and seek attorneys’ fees, back wages and liquidated damages going back
three years under the FLSA, six years under the New York statute and two years
under the North Carolina statute. On October 8, 2010, the court granted the
Company’s motion to transfer this case to the federal court in Atlanta. On
April 13, 2011, the court granted plaintiffs’ motion to conditionally certify a
class of clinicians who were paid on a per visit basis. Approximately 1,100
current and former employees opted into the class. Following a motion for
partial summary judgment by the Company regarding the New York state law claims,
plaintiffs agreed to voluntarily dismiss those claims in a filing on
December 12, 2011. Plaintiffs filed a motion for certification of a North
Carolina state law class for NCWHA claims on January 20, 2012. The Company filed
a motion for partial summary judgment on plaintiffs’ claims under NCWHA on
March 22, 2012. On August 29, 2012, the court denied plaintiffs’ motion for
certification of a North Carolina state law class. The Court dismissed all of
the North Carolina claims on January 16, 2013. Discovery in the liability phase
of the federal action closed on January 15, 2013. Motions were filed by the
parties on summary judgment and expert issues. On July 26, 2013, the Court
denied the Company’s motion for summary judgment and granted the plaintiffs’
motion for summary judgment ruling that the Company’s compensation plan violated
the FLSA. On August 23, 2013, Gentiva moved to certify two legal issues of the
Court’s July 26 order for an interlocutory appeal as well as to stay the
remainder of the litigation pending the resolution of the appeal. If the Court
denies this request, the case will proceed to the damages phase of the lawsuit.
The Company will also seek to decertify the class, but for now the case remains
conditionally certified with a class of roughly 1,000 allegedly similar
employees seeking attorneys’ fees, back wages and liquidated damages going back
three years under the FLSA. The Company does not believe an estimate of a
reasonably possible loss or range of loss can be made for this lawsuit at this
time. The Company intends to defend itself vigorously in this lawsuit.

 

5.20



--------------------------------------------------------------------------------

SCHEDULE 5.26(b)

HEALTH CARE PERMITS

None.

 

5.26(b)



--------------------------------------------------------------------------------

SCHEDULE 5.26(c)

PROGRAM PARTICIPATION AGREEMENTS

 

I. INVESTIGATIONS, AUDITS, CLAIMS REVIEW

None.

 

II. PROGRAM PARTICIPATION AGREEMENTS

See attached.

 

III. TOP 25 PAYERS

 

     GENTIVA HOME HEALTH      HOSPICE      Combined HH
& Hospice  

Payer

   June YTD
2013      2013
Annualized      June YTD
2013      2013
Annualized      2013
Annualized  

Medicare

   $ 381,201,967       $ 762,403,934       $ 339,744,000       $ 679,488,000   
   $ 1,441,891,934   

UHC

   $ 13,440,876       $ 26,881,752       $ 1,954,274       $ 3,908,548       $
30,790,300   

Amerigroup

               $ 29,491,643 * 

Superior

               $ 29,216,962 * 

United

               $ 21,701,641 * 

Molina

               $ 18,873,898 * 

HUMANA

   $ 6,792,888       $ 13,585,776             $ 13,585,776   

BC/BS NC

   $ 5,080,801       $ 10,161,602             $ 10,161,602   

NC Medicaid

   $ 4,978,236       $ 9,956,472             $ 9,956,472   

CT Medicaid

   $ 4,822,117       $ 9,644,234             $ 9,644,234   

Care Improvement

   $ 4,721,325       $ 9,442,650             $ 9,442,650   

MA MCD

   $ 4,086,468       $ 8,172,936             $ 8,172,936   

Veterans Admin

   $ 2,000,813       $ 4,001,626       $ 1,730,605       $ 3,461,210       $
7,462,836   

CA MDC Medi-Cal

   $ 72,977       $ 145,954       $ 3,133,184       $ 6,266,368       $
6,412,322   

TRICARE

   $ 2,603,320       $ 5,206,640       $ 583,292       $ 1,166,584       $
6,373,224   

OK MCD

   $ 3,016,804       $ 6,033,608             $ 6,033,608   

BC/BS AL

   $ 2,392,905       $ 4,785,810       $ 550,110       $ 1,100,220       $
5,886,030   

Aetna

   $ 1,351,890       $ 2,703,780       $ 1,290,987       $ 2,581,974       $
5,285,754   

VIVA Health

   $ 2,474,037       $ 4,948,074             $ 4,948,074   

TX MCD

   $ 372       $ 744       $ 2,265,515       $ 4,531,030       $ 4,531,774   

BCBS

               $ 4,511,087 * 

Self Pay

               $ 4,286,034 * 

BC/BS MI

   $ 656,151       $ 1,312,302       $ 1,122,341       $ 2,244,682       $
3,556,984   

GA Medicaid

   $ 108,614       $ 217,228       $ 1,619,029       $ 3,238,058       $
3,455,286   

BC/BS TX

   $ 277,281       $ 554,562       $ 1,292,285       $ 2,584,570       $
3,139,132   

 

* As of the end of Fiscal Year Ended December 31, 2012

See attached list of provider numbers.

 

5.26(c)



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 1 of 16

 

KANSAS

 

CC# 1901    The Home Team of Kansas, LLC    Tax ID: 74-3052911 Harden Community
Care KANSAS    2099 E 151 St., Suite 400,    Olathe, KS
66062-0036                    Co: Johnson    Phone: (913) 712-9502    Fax:
(913) 393-2061   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD       100423000A,    Medicaid          100423000D,   
Medicaid          100423000B    Medicaid    NPI       1043360050    NPI    OTH
   KS    A-023-013    License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 2 of 16

 

MISSOURI

 

CC# 1902    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    950 Francis Place Suite 104    Clayton (Saint Louis), MO
63105-2465                    Co: St. Louis Phone: (314) 367-0600    Fax:
(314) 726-4676    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1903    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    3600 I70 Dr. SE Suite G,    Columbia, MO
65203                    Co: Boone    Phone: (573) 888-0399    Fax:
(573) 888-0420    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1904    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    904 W. Washington St.,    East Prairie, MO
63845                    Co: Mississippi    Phone: (573) 649-3316    Fax:
(573) 649-3272    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 3 of 16

 

CC # 1905    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    655 Clinic Road, Suite 202    Hannibal, MO
63401                    Co: Ralls    Phone: (573) 221-0838    Fax:
(573) 221-6033    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1906    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    4240 Blue Ridge Blvd    Suite 310,    Kansas City, MO
64133                    Co: Jackson    Phone: (816) 358-2477    Fax:
(816) 358-3348    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 4 of 16

 

CC # 1907    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    1226 Independence    Kennett, MO
63857                    Co: Dunklin    Phone: (573) 888-0399    Fax:
(573) 888-0420    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1908    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    3797 Osage Beach Parkway, Suite B-6,    Osage Beach, MO
65065                    Co: Camden and Miller    Phone: (573) 302-7467    Fax:
(573) 302-7858    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 5 of 16

 

CC# 1909    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    905 E. Main St., Suite B,    Park Hills, MO
63601                    Co: St. Francois    Phone: (573) 431-6599    Fax:
(573) 431-8966    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1910    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    1026 Kingshighway,    Rolla, MO
65401                    Co:     Phelps    Phone: (573) 364-3610    Fax:
(573) 341-9018   

 

Branches:    #1902    Clayton    #1903    Columbia    #1904    East Prairie   
#1905    Hannibal    #1906    Kansas City    #1907    Kennett    #1908    Osage
Beach    #1909    Park Hills    #1911    Springfield    #1912    St. Joseph   
#1913    West Plains

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 6 of 16

 

CC# 1911    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    2200 E Sunshine Suite 128    Springfield, MO
65804                    Co:     Greene    Phone: (573) 364-3610    Fax:
(573) 426-2034    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   

 

CC# 1912    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    2921 N Belt Highway, Suite M-3    St. Joseph, MO
64506                    Co:     Buchanan    Phone:    Fax: -    Branch of Rolla
CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 7 of 16

 

CC# 1913    American Homecare Management Corp (Delaware LBN)    Tax ID:
113306095 AHCM, Inc. (Missouri LBN)    Missouri ID:     16065662 dba American
Homecare Management    812 Kentucky Ave,    West Plains, MO
65775                    Co:     Howell    Phone: (417) 255-0753    Fax:
(417) 257-2093    Branch of Rolla CC# 1910   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    MO    01330    Medicaid Audit and Compliance Unit   
MCD    MO    26-3446106    Medicaid Personal Care Number    MCD    MO   
28-3446102    Medicaid Waiver Number    NPI       1194840041    Personal Care
NPI    NPI       1558485854    Aged and Disabled Waiver    OTH    MO    NA   
License   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 8 of 16

 

OKLAHOMA

 

CC# 1914    Girling Health Care, Inc.    Tax ID: 74-2115034 2601 NW Expressway
Suite 700E    Oklahoma City, OK 73112                    Co: Oklahoma    Phone:
(405) 858-1500    Fax: (405) 843-5923   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

LIC    OK    7706    License    MCR       NA       MCD    OK    100262860D   
Medicaid PCA contract    MCD    OK    100262860D    Medicaid ASR contract    MCD
   OK    100262860G    Medicaid Nursing    MCD    OK    100262860J    Medicaid
Respite    MCD    OK    1002628060I    Medicaid Case Management    NPI      
1154331973    NPI   

 

CC# 1915    Girling Health Care, Inc.    Tax ID: 74-2115034 7060 S. Yale Ave,
Suite 500,    Tulsa, OK 74136                    CO: Tulsa    Phone:
(918) 665-8886    Fax: (918) 665-2909   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

LIC    OK    7432    License    MCR       NA       MCD    OK    100262860D   
PCA    MCD    OK    100262860D    ASR    MCD    OK    100262860G    Nursing   
MCD    OK    100262860J    Respite    MCD    OK    1002628060I    Case
Management    NPI    OK    1154331973      



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 9 of 16

 

TEXAS

 

CC# 1916    Girling Health Care, Inc.    Tax ID: 74-2115034 3307 Northland Drive
   Suite 260    Austin, TX 78731                    Co: Travis    Phone:
(512) 454-3581    Fax: (512) 453-1748   

 

Branch:    #1919    Brenham

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX    1053321869    Medicaid    NPI       1053321869
   NPI    LIC    TX    011732    License    OTH    TX    001016243    PHC/FC   
OTH    TX    001016241       OTH    TX    001016244    CBA    OTH    TX   
001016242       OTH    TX    100106262    CLASS   

 

CC# 1917    Girling Health Care, Inc.    Tax ID: 74-2115034 595 18th Street   
Beaumont, TX 77706                    Co: Jefferson    Phone: (409) 832-5797   
Fax: (409) 832-1343    Branch of Bellaire/Houston CC#1918   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011753    License    OTH    TX    100300    PHC/FC    OTH    TX   
110300       OTH    TX    1016242    CBA    OTH    TX    1016240       OTH    TX
   1014513    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 10 of 16

 

CC# 1918    Girling Health Care, Inc.    Tax ID: 74-2115034 6750 West Loop South
   Suite 500    Bellaire, TX 77401                    Co:     Harris    Phone:
(713) 780-1248    Fax: (713) 782-9441   

 

Branch:    #1917    Beaumont

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011753    License    OTH    TX    100300    PHC/FC    OTH    TX   
110300       OTH    TX    1016242    CBA    OTH    TX    1016240       OTH    TX
   1014513    CLASS   

 

CC# 1919    Girling Health Care, Inc.    Tax ID: 74-2115034 305 North Park
Street    Brenham, TX 77833                    Co:     Washington    Phone:
(979) 836-4714    Fax: (979) 836-2883    Branch of Austin CC#1916   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011732    License    OTH    TX    001016243    PHC/FC    OTH    TX
   001016241       OTH    TX    001016244    CBA    OTH    TX    001016242      
OTH    TX    100106262    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 11 of 16

 

CC# 1920    Girling Health Care, Inc.    Tax ID: 74-2115034 1423 Coggin Avenue
   Brownwood, TX 76801                    Co:     Brown    Phone: (325) 643-5604
   Fax: (325) 646-2278   

 

Branch:    #1925    Lubbock    #1927    Odessa

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011726    License    OTH    TX    1016231    PHC/FC    OTH    TX   
1016235       OTH    TX    1016243       OTH    TX    1016247       OTH    TX   
1016233       OTH    TX    1016232    CBA    OTH    TX    1016234       OTH   
TX    1016236       OTH    TX    1016244       OTH    TX    1016249       OTH   
TX    1015944    CLASS   

 

CC# 1921    Girling Health Care, Inc.    Tax ID: 74-2115034 4646 Corona    Suite
220    Corpus Christi, TX 78411                    Co:     Nueces    Phone:
(361) 853-7470    Fax: (361) 853-7961   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011736    License    OTH    TX    1616245    PHC/FC    OTH    TX   
1016251       OTH    TX    1016246    CBA    OTH    TX    1016252       OTH   
TX    1015942    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 12 of 16

 

CC# 1922    Girling Health Care, Inc.    Tax ID: 74-2115034 4849 Greenville
Avenue    Suite 200    Dallas, TX 75206                    Co:     Dallas   
Phone: (214) 739-6900    Fax: (214) 739-8075   

 

Branch:    #1924    Fort Worth

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011756    License    OTH    TX    1616233    PHC/FC    OTH    TX   
1016235       OTH    TX    1016236    CBA    OTH    TX    1016234       OTH   
TX    1015943    CLASS    OTH    TX    1019470      

 

CC# 1923    Girling Health Care, Inc.    Tax ID: 74-2115034 6065 Montana   
Suite B-1    El Paso, TX 79925                    Co:     El Paso    Phone:
(915) 782-8900    Fax: (915) 774-0439    Branch of San Antonio CC#1928   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011757    License    OTH    TX    103800    PHC/FC    OTH    TX   
90300       OTH    TX    1016246    CBA    OTH    TX    1016250       OTH    TX
   1014530    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 13 of 16

 

CC# 1924    Girling Health Care, Inc.    Tax ID: 74-2115034 1170 Country Club
Lane    Fort Worth, TX 76112                    Co: Tarrant    Phone:
(817) 451-4690    Fax: (817) 451-4689    Branch of Dallas CC#1922   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011756    License    OTH    TX    1616233    PHC/FC    OTH    TX   
1016235       OTH    TX    1016236    CBA    OTH    TX    1016234       OTH   
TX    1015943    CLASS    OTH    TX    1019470      

 

CC# 1925    Girling Health Care, Inc.    Tax ID: 74-2115034 5010 Kenosha Avenue
   Suite C    Lubbock, TX 79413                    Co:     Lubbock    Phone:
(806) 747-0173    Fax: (806) 747-0491    Branch of Brownwood CC#1920   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011726    License    OTH    TX    1016231    PHC/FC    OTH    TX   
1016235       OTH    TX    1016243       OTH    TX    1016247       OTH    TX   
1016233       OTH    TX    1016232    CBA    OTH    TX    1016234       OTH   
TX    1016236       OTH    TX    1016244       OTH    TX    1016248       OTH   
TX    1015944    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 14 of 16

 

CC# 1926    Girling Health Care, Inc.    Tax ID: 74-2115034 2901 North 23rd
Street    McAllen, TX 78501                    Co:     Hidalgo    Phone:
(956) 682-4864    Fax: (956) 682-4875    Branch of San Antonio CC#1928   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011757    License    OTH    TX    103800    PHC/FC    OTH    TX   
90300       OTH    TX    1016246    CBA    OTH    TX    1016250       OTH    TX
   1014530    CLASS   

 

CC# 1927    Girling Health Care, Inc.    Tax ID: 74-2115034 619 North Grant   
Suite 110    Odessa, TX 79761                    Co: Ector    Phone:
(432) 332-4025    Fax: (432) 332-1640    Branch of Brownwood CC#1920   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011726    License    OTH    TX    1016231    PHC/FC    OTH    TX   
1016235       OTH    TX    1016243       OTH    TX    1016247       OTH    TX   
1016233       OTH    TX    1016232    CBA    OTH    TX    1016234       OTH   
TX    1016236       OTH    TX    1016244       OTH    TX    1016248       OTH   
TX    1015944    CLASS   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 15 of 16

 

CC# 1928    Girling Health Care, Inc.    Tax ID: 74-2115034 5282 Medical Drive
   Suite 420    San Antonio, TX 78229                    Co:     Bexar    Phone:
(210) 616-0212    Fax: (210) 615-8545   

 

Branch:    #1926    McAllen    #1923    El Paso

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011757    License    OTH    TX    103800    PHC/FC    OTH    TX   
90300       OTH    TX    1016246    CBA    OTH    TX    1016250       OTH    TX
   1014530    CLASS   

 

CC# 1929    Girling Health Care, Inc.    Tax ID: 74-2115034 1920 Birdcreek Drive
   Temple, TX 76502                    Co:     Bell    Phone: (254) 778-3261   
Fax: (254) 771-1607   

 

Branch:    #1931    Waco

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011758    License    OTH    TX    1016243    PHC/FC    OTH    TX   
1016244    CBA   



--------------------------------------------------------------------------------

  

Gentiva

Harden Community Care Locations

   Page 16 of 16

 

CC# 1930    Girling Health Care, Inc.    Tax ID: 74-2115034 100 East Ferguson   
Suite 600    Tyler, TX 75702                    Co:     Smith    Phone:
(903) 526-2914    Fax: (903) 526-1461   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011762    License    OTH    TX    1016237    PHC/FC    OTH    TX   
1016239       OTH    TX    1016238    CBA    OTH    TX    1016240       OTH   
TX    1019469    CLASS   

 

CC# 1931    Girling Health Care, Inc.    Tax ID: 74-2115034 8300 Central Park
Drive    Suite G    Waco, TX 76712                    Co:     McLennan    Phone:
(254) 751-7571    Fax: (254) 751-1649    Branch of Temple CC#1929   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF. DATE

MCR       NA       MCD    TX       Medicaid    NPI       1053321869    NPI   
LIC    TX    011758    License    OTH    TX    1016243    PHC/FC    OTH    TX   
1016244    CBA   



--------------------------------------------------------------------------------

   Gentiva    Page 1 of 15    Home Health Licenses (Harden)   

 

ALABAMA (CON State)

 

1001 HomeCare Plus, Inc.   Tax ID: 63-1214842  

3950 Autumn Lane

   

Birmingham, AL 35243-5240

  Co. Jefferson  

Phone: (205) 298-9886

   

Fax: (205) 298-9877

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7083   

Medicare (Palmetto)

   01/24/2007 NPI       1184713125   

NPI

  

CALIFORNIA

 

1002 Asian American Home Care, Inc.   Tax ID: 94-3247811  

Asian American Home Health CALIFORNIA BY HARDEN HEALTHCARE

 

704 Broadway

   

Suite 202

   

Oakland, CA 94607-6532

  Co. Alameda  

Phone: (510) 835-3268

   

Fax: (510) 835-8310

   

 

      Branch – San Jose (#1004)   

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    020000654   

Certified License

   MCR       55-7754   

Medicare (NGS)

   11/02/2004 MCD    CA    HHA57754F   

Certified Medicaid

   NPI       1336144484   

NPI

  

 

1003 We Care Home Health Services, Inc.   Tax ID: 33-0665550  

Harden Home Health California

   

2650 Camino Del Rio N

   

Suite 301

   

San Diego, CA 92108-1632

  Co. San Diego  

Phone: (619) 229-3800

   

Fax: (619) 229-3803

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000533   

Certified License

   MCR       55-7794   

Medicare (NGS)

   06/19/2008 MCD    CA    HHA57794F   

Certified Medicaid

   NPI       1801913223   

NPI

  

 

1004 Asian American Home Care, Inc.   Tax ID: 94-3247811  

Asian American Home Health CALIFORNIA BY HARDEN HEALTHCARE

 

1840 The Alameda

   

San Jose, CA 95126-1731

  Co. Santa Clara  

Phone: TBD

   

Fax: TBD

   

Branch of 1002 Oakland

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       55-7754   

Medicare Under Parent

   09/15/2003 BID       55Q7754001   

Medicare Branch ID Number

   MCD    CA      

Medicaid under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 2 of 15    Harden Home Health Locations   

 

COLORADO

 

1005 Saturday Partners, LLC   Tax ID: 20-1930463  

Harden Home Health Colorado

   

12200 East Iliff Avenue

   

Suite 102

   

Aurora, CO 80014-5375

  Co. Arapahoe  

Phone: (303) 337-5505

   

Fax: (303) 337-5509

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    04B434   

Certified License

   MCR       06-7448   

Medicare (CGS)

   03/01/2005 MCD    CO    4829565   

Medicaid

   NPI       1780682450   

NPI (per PECOS)

   NPI       1730374257   

NPI (per CGS)

  

 

1006 Alpine Home Health Care, LLC   Tax ID: 36-4473376  

Harden Home Health Colorado

   

2950 Professional Place

   

Suite 201

   

Colorado Springs, CO 80904-8106

  Co. El Paso  

Phone: (719) 548-9318

   

Fax: (719) 548-9351

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    04G497   

Certified License

   MCR       06-7499   

Medicare (CGS)

   01/25/2012 MCD    CO    40730387   

Medicaid

   NPI       1508146945   

NPI

  

 

1007 Alpine Home Health, Inc.   Tax ID: 64-0921774  

Harden Home Health COLORADO

   

691 County Road 233

   

Suite A4

   

Durango, CO 81301-6580

  Co. La Plata  

Phone: (970) 247-7913

   

Fax: (970) 247-0679

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    04G502   

Certified License

   MCR       06-7442   

Medicare (CGS)

   01/25/2012 MCD    CO    49632744   

Medicaid

   NPI       1841339306   

NPI

  

 

1008 Alpine Home Health Care, LLC   Tax ID: 36-4473376  

Harden Home Health COLORADO

   

2764 Compass Drive

   

Suite 108B

   

Grand Junction, CO 81506-8749

  Co. Mesa  

Phone: (970) 945-2838

   

Fax: (970) 945-9307

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    040803   

Certified License

   MCR       06-7196   

Medicare (CGS)

   11/12/2008 MCD    CO    33521743   

Medicaid

   NPI       1134297500   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 3 of 15    Harden Home Health Locations   

 

1009 Alpine Home Health, Inc.   Tax ID: 64-0921774  

Harden Home Health COLORADO

   

924 Spring Creek Road

   

Unit 3C

   

Montrose, CO 81403-3352

  Co. Montrose  

Phone: (970) 240-8979

   

Fax: (970) 240-3038

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    0411SL   

Certified License

   MCR       06-7406A   

Medicare (CGS)

   12/16/1998 MCD    CO    44939213   

Medicaid

   NPI       1588732564   

NPI

  

FLORIDA

 

1010 Girling Health Care, Inc.   Tax ID: 74-2115034  

2240 Belleair Road

   

Suite 180

   

Clearwater, FL 33764-1703

  Co. Pinellas  

Phone: (727) 538-2027

   

Fax: (727) 538-8655

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991636   

License

   MCR       10-7741   

Medicare (CGS)

   12/14/2006 MCD    FL      

Medicaid (TO BE VERIFIED

   NPI       1184633737   

NPI

  

 

1011 Girling Health Care, Inc.   Tax ID: 74-2115034  

13422 Telecom Drive

   

Building A, Unit 3

   

Temple Terrace, FL 33637-0927

  Co. Hillsborough  

Phone: (813) 979-9670

   

Fax: (813) 979-9745

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991741   

License

   MCR       10-7788   

Medicare (CGS)

   04/29/2011 MCD    FL    651654800   

Medicaid (TO BE VERIFIED)

   NPI       1871501908   

NPI

  

ILLINOIS

 

1017 Girling Health Care, Inc.   Tax ID: 74-2115034  

7222 West Cermak Road

   

Suite 210

   

North Riverside, IL 60546-1385

  Co. Cook  

Phone: (708) 442-6420

   

Fax: (708) 447-6216

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IL    1010900   

Certified license

   MCR       14-7726   

Medicare (CGS)

   05/14/2007 MCD    IL    001010187   

Medicaid

   NPI       1659380095   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 4 of 15    Harden Home Health Locations   

 

IOWA

 

1012 Hawkeye Health Services Inc.   Tax ID: 42-1285486  

Harden Home Health IOWA

   

4232 University Avenue

  [BELIEVED TO BE OPEN]  

Des Moines, IA 50311-3422

  Co. Polk  

Phone: (515) 277-0977

   

Fax: (515) 277-1587

   

Branch of 1015 Knoxville

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7187   

Medicare (CGS)

   BID    IA    16Q7187001   

Medicare Branch ID number

   MCD         

MEDICAID UNDER PARENT (?)

  

 

1013 Hawkeye Health Services Inc.   Tax ID: 42-1285486  

Harden Home Health IOWA

   

1415 11th Street

   

Suite A

   

DeWitt, IA 52742-1292

  Co. Clinton  

Phone: (563) 659-2661

   

Fax: (563) 659-2470

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7312   

Medicare (CGS)

   06/22/2007 MCD    IA    0673160   

Medicaid

   NPI       1962456079   

NPI

  

 

1014 Hawkeye Health Services Inc.   Tax ID: 42-1285486  

Harden Home Health IOWA

   

702 South Gilbert Street

   

Suite 101

   

Iowa City, IA 52240-1738

  Co. Johnson  

Phone: (319) 358-8787

   

Fax: (319) 358-9191

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7302   

Medicare (CGS)

   06/252007 MCD    IA    0673020   

Medicaid

   NPI       1154374080   

NPI

  

 

1015 Hawkeye Health Services Inc.   Tax ID: 42-1285486  

Harden Home Health IOWA

   

213 East Main Street

   

Suite 102

   

Knoxville, IA 50138-2502

  Co. Marion  

Phone: (641) 842-7143

   

Fax: (641) 842-2356

   

 

      Branch – Des Moines (#1012)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7187   

Medicare (CGS)

   07/10/07 MCD    IA    0671875   

Medicaid

   NPI       1902850431    NPI   



--------------------------------------------------------------------------------

   Gentiva    Page 5 of 15    Harden Home Health Locations   

 

1016 Hawkeye Health Services Inc.   Tax ID: 42-1285486  

Harden Home Health IOWA

   

16 1st Street Southwest

   

Oelwein, IA 50662-2202

  Co. Fayette  

Phone: (319) 283-5278

   

Fax: (319) 283-3576

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7309   

Medicare (CGS)

   06/21/2007 MCD    IA    0673095   

Medicaid

   NPI       1396799896   

NPI

  

KANSAS

 

1017 Faith Home Health & Hospice LLC   Tax ID: 47-0884412  

Harden Home Health KANSAS

   

15329 West 95th Street

   

Lenexa, KS 66219-1262

  Co. Johnson  

Phone: (913) 227-0604

   

Fax: (913) 227-0606

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KS    A-046-200   

HHA License

   MCR       17-8096   

Medicare (CGS)

   12/21/2012 MCD    KS    100262860B   

Medicaid

   NPI       1700157070   

NPI

  

 

1018 Faith Home Health & Hospice LLC   Tax ID: 47-0884412  

Harden Home Health KANSAS

   

2622 West Central Avenue

   

Suite 401-A

   

Wichita, KS 67203-4968

  Co. Sedgwick  

Phone: (316) 618-6800

   

Fax: (316) 618-6804

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KS    A-087-089   

HHA License

   MCR       17-8056   

Medicare (CGS)

   04/28/2003 MCD    KS    100454090A   

Medicaid

   NPI       1225013329   

NPI

  

MISSOURI

 

1019 American HomeCare Management Corp.   Tax ID: 11-3306095  

AHCM, Inc. (dba name to be reverified before entering into data base)

 

201 West Broadway

   

Suite 2D

   

Columbia, MO 65203-3842

  Co. Boone  

Phone: (573) 256-4705

   

Fax: (573) 256-4707

   

 

      Branch – Osage Beach (#1022)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    752-9HH   

State License

   MCR       26-7584   

Medicare (CGS)

   06/01/2007 MCD    MO    586136806   

Medicaid

   NPI       1144297268   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 6 of 15    Harden Home Health Locations   

 

1020 Missouri Home Care of Rolla, Inc.   Tax ID: 43-1317147  

Auxi Health

   

1265 Doctors Drive

   

Farmington, MO 63640-2947

  Co. Saint Francois  

Phone: (573) 431-6685

   

Fax: (573) 431-8922

   

Branch of 1023 Rolla

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

   EFF DATE MCR       26-7098   

Medicare under parent

   BID       26Q7098002   

Medicare Branch ID Number

  

 

1021 American HomeCare Management Corp.   Tax ID: 11-3306095  

American HomeCare

   

4240 Blue Ridge Boulevard

   

Suite 321

   

Kansas City, MO 64133-1748

  Co. Jackson  

Phone: (816) 743-2600

   

Fax: (816) 356-0466

   

 

TYPE

  

ST

  

NUMBER

 

DESCRIPTION

  

EFF DATE

LIC    MO    848-HH  

State License

   MCR       26-7639  

Medicare (CGS)

   12/21/2012 MCD    MO    (use NPI #) (?)  

Medicaid (TO BE VERIFIED

   NPI       1790053932  

NPI

  

 

1022 American HomeCare Management Corp.   Tax ID: 11-3306095  

AHCM, Inc. (Dba to be reverified before entering into data base)

 

980 Executive Drive

   

Suite D

   

Osage Beach, MO 65065-3495

  Co. Camden  

Phone: (573) 302-7898

   

Fax: (573) 302-7897

   

Branch of 1019 Columbia

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

   EFF DATE MCR       26-7584   

Medicare under parent

  

 

1023 Missouri Home Care of Rolla, Inc.   Tax ID: 43-1317147  

Auxi Health

   

1206 Homelife Plaza

   

Rolla, MO 65401-2512

  Co. Phelps  

Phone: (573) 341-3456

   

Fax: (573) 341-9018

   

 

      Branch – Farmington (#1020)       Branch – West Plains (#1024)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    652-14HH   

State License

   MCR       26-7098   

Medicare (CGS)

   06/01/2007 MCD    MO    581679602   

Medicaid

   NPI       1366495384   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 7 of 15    Harden Home Health Locations   

 

1024 Missouri Home Care of Rolla, Inc.   Tax ID: 43-1317147  

Auxi Health

   

707 Kentucky Avenue

   

West Plains, MO 65775-2085

  Co. Howell  

Phone: (417) 257-2080

   

Fax: (417) 257-4633

   

Branch of 1023 Rolla

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       26-7098   

Medicare under parent

   BID       26Q7098003   

Medicare Branch ID Number

  

OKLAHOMA

 

1025 Girling Health Care, Inc.   Tax ID: 74-2115034  

2601 Northwest Expressway

   

Suite 401E

   

Oklahoma City, OK 73112-7272

  Co. Oklahoma  

Phone: (405) 557-1643

   

Fax: (405) 557-1639

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7704   

Certified License

   MCR       37-7641   

Medicare (CGS)

   MCD    OK    100262860B   

HHA Medicaid

   NPI       1952310534   

NPI

  

 

1026 Girling Health Care, Inc.   Tax ID: 74-2115034  

6130 East 32nd Street

   

Suite 116

   

Tulsa, OK 74134-5454

  Co. Tulsa  

Phone: (918) 481-5280

   

Fax: (918) 481-3585

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7125   

Certified License

   MCR       37-7095   

Medicare (CGS)

   07/31/2008 MCD    OK    100262860B   

HHA Medicaid

   NPI       1467461079   

NPI

  

TENNESSEE (CON State)

 

1027 Girling Health Care, Inc.   Tax ID: 74-2115034  

320 North Cedar Bluff Road

   

Suite 360

   

Knoxville, TN 37923-4513

  Co. Knox  

Phone: (865) 690-7767

   

Fax: (865) 447-5464

   

 

      Branch – Sevierville (#1029)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    149   

State License

   MCR       44-7461   

Medicare (CGS)

   01/03/2008 MCD    TN    003006716   

Medicaid

   NPI       1073422520   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 8 of 15    Harden Home Health Locations   

 

XXXX Girling Health Care Services of Knoxville, Inc.   Tax ID: 62-1406895  

The Home Option by Harden Health Care

 

320 North Cedar Bluff Road

   

Suite 360

   

Knoxville, TN 37923-4513

  Co. Knox  

Phone: (865) 690-7767

   

Fax: (865) 447-5464

   

Branch of 1028 Oak Ridge

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    148   

State License

   OTH       616896800   

Dept of Labor provider number

   08/20/2012

 

1028 Girling Health Care Services of Knoxville, Inc.   Tax ID: 62-1406895  

The Home Option by Harden Health Care

 

800 Oak Ridge Turnpike

   

Suite A208

   

Oak Ridge, TN 37830-6957

  Co. Anderson  

Phone: (865) 220-1700

   

Fax: (865) 220-1704

   

 

      Branch – Knoxville (#XXXX)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    148   

State License

   LIC    TN    11948   

PAS License (EXP. 10/31/13; DO NOT NEED

   OTH       616896800   

Dept of Labor provider number

   08/20/2012

 

1029 Girling Health Care, Inc.   Tax ID: 74-2115034  

549 Dolly Parton Parkway

   

Suite 803-B

   

Sevierville, TN 37862

  Co. Sevier  

Phone: (865) 428-3345

   

Fax: [Unk.]

   

Branch of 1027 Knoxville

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       44-7461   

Medicare under parent

   BID       44Q7461001   

Medicare Branch ID Number

   8/22/1995

TEXAS

 

1030 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

209 South Danville Drive

   

Suite B104

   

Abilene, TX 79605-4005

  Co. Taylor  

Phone: (325) 676-2668

   

Fax: (325) 676-9742

   

Branch of 1042 Eastland

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011731   

Certified License under parent

   MCR       45-7128   

Medicare under parent

   BID       45Q7128002   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 9 of 15    Harden Home Health Locations   

 

1031 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

8701 North Mopac Expressway

   

Suite 165

   

Austin, TX 78759-8398

  Co. Travis  

Phone: (512) 342-0331

   

Fax: (512) 342-1065

   

 

      Branch – Burnet (#1037)       Branch – Cameron (#1038)       Branch –
Schulenburg (#1050)       Branch – Temple (#XXXX)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011739   

Certified License

   MCR       45-7050   

Medicare (CGS)

   08/10/1969 MCD    TX    12111301   

Medicaid DME

   MCD    TX    133553103   

Medicaid

   NPI       1730197542   

NPI

  

 

1032 The Home Option, LLC   Tax ID: 26-2527353  

The Home Option

   

3600 Bee Caves Road

   

Suite 102

   

Austin, TX 78746-5374

  Co. Travis  

Phone: (512) 291-7096

   

Fax: (512) 291-7098

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014741   

License

   NPI       1356687792   

NPI

  

 

1033 Horizon Health Care Services, Inc.   Tax ID: 76-0456316  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

7225 Eastex Freeway

   

Beaumont, TX 77708-3841

  Co. Jefferson  

Phone: (409) 895-0009

   

Fax: (409) 895-0006

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014447   

Certified License

   MCR       67-8039   

Medicare (Palmetto)

   NPI       1760567002   

NPI

  

 

1034 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

6700 West Loop South

   

Suite 200

   

Bellaire, TX 77401-4120

  Co. Harris  

Phone: (713) 781-6691

   

Fax: (713) 783-3926

   

 

      Branch – Humble (#1045)       Branch – Wharton (#1055)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011738   

Certified License

   MCR       45-7222   

Medicare (CGS)

   8/17/1982 MCD    TX    133553107   

Medicaid

   MCD    TX    12165901   

Medicaid DME

   NPI       1962411389   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 10 of 15    Harden Home Health Locations   

 

XXXX The Home Option, LLC   Tax ID: 26-2527353  

The Home Option

   

6700 West Loop South

   

Suite 200-A

   

Bellaire, TX 77401-4120

  Co. Harris  

Phone: (713) 778-2060

   

Fax: (713) 349-0116

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014872   

License

  

 

1035 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

118 South Park Drive

   

Suite D

   

Brownwood, TX 76801-5957

  Co. Brown  

Phone: (325) 643-5525

   

Fax: (325) 646-2158

   

Branch of 1042 Eastland

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011731   

Certified License under parent

   MCR       45-7128   

Medicare under parent

   BID       45Q7128003   

Medicare Branch ID Number

(assigned to Eastland per CMS ltr 07/15/2010)

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

1036 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

3201 University East Drive

   

Suite 350

   

Bryan, TX 77802-3484

  Co. Brazos  

Phone: (979) 776-0875

   

Fax: (979) 776-5108

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014267   

Certified License

   MCR       74-7708   

Medicare (Palmetto)

   MCD    TX    315054201   

Medicaid

   NPI       1568752285   

NPI

  

 

1037 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1001 South Water Street

   

Suite D

   

Burnet, TX 78611-3678

  Co. Burnet  

Phone: (512) 756-8856

   

Fax: (512) 756-8331

   

Branch of 1031 Austin

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7050   

Medicare under parent

   BID       45Q7050002   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 11 of 15    Harden Home Health Locations   

 

1038 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

212 South Houston Avenue

   

Cameron, TX 76520-3933

  Co. Milam  

Phone: (254) 697-6531

   

Fax: (254) 697-4741

   

Branch of 1031 Austin

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7050   

Medicare under parent

   BID       45Q7050001   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

1039 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

210 South Carancahua Street

   

Suite 303

   

Corpus Christi, TX 78401-3040

  Co. Nueces  

Phone: (361) 853-9901

   

Fax: (361) 853-9908

   

 

      Branch – Victoria (#1053)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011735   

Certified License

   MCR       45-7126   

Medicare (CGS)

   5/22/1980 MCD    TX    2351901   

Medicaid

   MCD    TX    12132901   

Medicaid DME

   NPI       1164430286   

NPI

  

 

1040 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

800 North Main Street

   

Suite P

   

Corsicana, TX 75110-3053

  Co. Navarro  

Phone: (903) 432-2230

   

Fax: (903) 432-2494

   

Branch of 1051 Temple

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7096   

Medicare under parent

   BID       45Q7096007   

Medicare Branch ID Number

           

[BID previously assigned to Seven Points, TX]

  

 

1041 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

4849 Greenville Avenue

   

Suite 1400

   

Dallas, TX 75206-4192

  Co. Dallas  

Phone: (214) 378-9913

   

Fax: (214) 378-8329

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011755   

Certified License

   MCR       45-7223   

Medicare (CGS)

   8/10/1982 MCD    TX    133553106   

Medicaid

   MCD    TX    12166701   

Medicaid DME

   NPI       1629086749   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 12 of 15    Harden Home Health Locations   

 

1042 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

405 East Commerce Street

   

Eastland, TX 76448-2903

  Co. Eastland  

Phone: (254) 629-1268

   

Fax: (254) 629-8698

   

 

      Branch – Abilene (#1030)       Branch – Brownwood (#1035)       Branch –
San Angelo (#1048)

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011731   

Certified License

   MCR       45-7128   

Medicare (CGS)

   08/01/1980 MCD    TX    133553101   

Medicaid

   MCD    TX    12133701   

Medicaid DME

   NPI       1326057779   

NPI

  

 

1043 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

6421 Camp Bowie Boulevard

   

Suite 203

   

Fort Worth, TX 76116-5401

  Co. Tarrant  

Phone: (817) 731-6124

   

Fax: (817) 731-2092

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    012403   

Certified License

   MCR       67-9096   

Medicare (CGS)

   MCD    TX    205254801   

Medicaid

   NPI       1659520708   

NPI

  

 

1045 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

9810 FM 1960 Bypass Road West

   

Suite 215

   

Humble, TX 77388-3574

  Co. Harris  

Phone: (281) 446-5366

   

Fax: (281) 446-4361

   

Branch of 1034 Bellaire

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7222   

Medicare under parent

   BID       45Q7222001   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

1046 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

434 East Loop 281

   

Suite 100

   

Longview, TX 75605-7933

  Co. Gregg  

Phone: (903) 938-6776

   

Fax: (903) 778-2881

   

Branch of 1051 Temple

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7096   

Medicare under parent

   BID       45Q7096004   

Medicare Branch ID Number

[previously assigned to Marshall, TX]

  



--------------------------------------------------------------------------------

   Gentiva    Page 13 of 15    Harden Home Health Locations   

 

1047 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

5010 Kenosha Avenue

   

Suite A

   

Lubbock, TX 79413-3999

  Co. Lubbock  

Phone: (806) 780-6898

   

Fax: (806) 780-1515

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011741   

Certified License

   MCR       45-9496   

Medicare (CGS)

   08/03/2000 MCD    TX    17377501   

Medicaid DME

   MCD    TX    133553102   

Medicaid

   NPI       1972512697   

NPI

  

 

1048 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1518 West Beauregard Avenue

   

San Angelo, TX 76901-4005

  Co. Tom Green  

Phone: (325) 949-1108

   

Fax: (325) 944-8712

   

Branch of 1042 Eastland

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011731   

Certified License under parent

   MCR       45-7128   

Medicare under parent

   BID       45Q7128001   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

1049 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

5282 Medical Drive

   

Suite 210A

   

San Antonio, TX 78229-6122

  Co. Bexar  

Phone: (210) 614-0473

   

Fax: (210) 614-0746

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011737   

Certified License

   MCR       67-9074   

Medicare (CGS)

   9/27/2001 MCD    TX    133553108   

Medicaid

   MCD    TX    145786301   

Medicaid DME

   NPI       1235148933   

NPI

  

 

1050 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

85 North Kessler Avenue

   

Schulenburg, TX 78956-5661

  Co. Fayette  

Phone: (979) 743-2633

   

Fax: (979) 743-2733

   

Branch of 1031 Austin

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR·       45-7050   

Medicare under parent

   BID·       45Q7050003   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 14 of 15    Harden Home Health Locations   

 

1051 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1920 Birdcreek Drive

   

Temple, TX 76502-1001

  Co. Bell   ***co-located office @ 1920 Birdcreek Drive***

Phone: (254) 778-4210

   

Fax: (254) 778-4284

   

 

     

Branch – Corsicana (#1040)

        

Branch – Longview (#1046)

        

Branch – Tyler (#1052)

        

Branch – Waco (#1054)

  

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    012075   

Certified License

   MCR       45-7096   

Medicare (Palmetto)

   12/10/1980 NPI       1346247442   

NPI

  

 

XXXX Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1920 Birdcreek Drive

   

Temple, TX 76502-1001

  Co. Bell   ***co-located office @ 1920 Birdcreek Drive***

Phone: (254) 778-6334

   

Fax: (254) 771-1607

   

Branch of 1031 Austin

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7050   

Medicare under parent

   BID       45Q7050004   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

XXXX The Home Option, LLC   Tax ID: 26-2527353  

The Home Option

 

1920 Birdcreek Drive

   

Suite 203

   

Temple, TX 76502-1001

  Co. Bell   ***co-located office @ 1920 Birdcreek Drive***

Phone: (254) 774-6840

   

Fax: (254) 774-9912

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    015460   

License

   MCR       NA   

NA

   NPI       1356687792   

NPI

  

 

1052 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

100 East Ferguson Street

   

Suite 606

   

Tyler, TX 75702-5776

  Co. Smith  

Phone: (903) 595-5266

   

Fax: (903) 595-5289

   

Branch of 1051 Temple

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7096   

Medicare under parent

   BID       45Q7096006   

Medicare Branch ID Number

           

[previously assigned to Stephenville, TX]

  



--------------------------------------------------------------------------------

   Gentiva    Page 15 of 15    Harden Home Health Locations   

 

1053 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1501 East Mockingbird Lane

   

Suite 301

   

Victoria, TX 77904-2153

  Co. Victoria  

Phone: (361) 576-2179

   

Fax: (361) 578-4972

   

Branch of 1039 Corpus Christi

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7126   

Medicare under parent

   BID       45Q7126001   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

 

1054 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

8300 Central Park Drive

   

Suite G

   

Waco, TX 76712-6666 Co. McLennan

   

Phone: (254) 751-0200

   

Fax: (254) 751-9967

   

Branch of 1051 Temple

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7096   

Medicare under parent

   BID       45Q7096003   

Medicare Branch ID Number

  

 

1055 Girling Health Care, Inc.   Tax ID: 74-2115034  

Girling Home Health TEXAS BY HARDEN HEALTHCARE

 

1614 North Alabama Road

   

Wharton, TX 77488-3204

  Co. Wharton  

Phone: (979) 282-8822

   

Fax: (979) 282-7755

   

Branch of 1034 Bellaire

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-7222   

Medicare under parent

   BID       45Q7222003   

Medicare Branch ID Number

   MCD         

Medicaid under parent

   MCD         

Medicaid DME under parent

  

WEST VIRGINIA (CON State)

 

1056 Nursing Care Home Health Agency, Inc. Tax ID: 55-0633030  

Girling Health Care

   

46 Friendly Neighbor Dr.

   

Chapmanville, WV 25508-2550

  Co. Logan  

Phone: (304) 855-7104

   

Fax: (304) 855-1131

   

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

CON    WV    07-WV-8528-A   

Certificate of need

   MCR       51-7060   

Medicare (CGS)

   MCD    WV    0005060000   

Medicaid

   NPI       1801870811   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 1    Hospice Locations    of 46

 

ALABAMA (CON State)

2510 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

2305 Hand Ave.

Suite 3 & 4

Bay Minette, AL 36507-4198    Co. Baldwin

Phone: (251)937-3804

Fax: (251)937-3805

ADS of 2498 Dothan

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E0217   

Hospice License (Facility ID)

   08/26/03 MCR       01-1522   

Medicare Under Parent

   03/21/05 MCD    AL    PIC1014E   

Medicaid

   06/01/06 CLI       01D1049391   

CLIA Waiver

   OTH    AL    069-P2448   

SHPDA ID Under Parent

   06/02/11

2494 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

2000B SouthBridge Parkway

Suite 150

Birmingham, AL 35209-7709    Co. Jefferson

Phone: (205)870-4340

Fax: (205)870-9928

ADS - Jasper 02689

ADS - Clanton 02691

ADS - Oxford 02690

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E3733   

Hospice License (Facility ID)

   04/21/04 NPI       1184897092   

NPI

   04/11/08 MCR       01-1675   

Medicare (Palmetto)

   08/27/08 MCD    AL    106066   

Medicaid

   08/27/08 CLI       01D1020616   

CLIA Waiver

   CON    AL    2298-HPC-E   

CON

   11/04/09 CON    AL    2447-HPC   

CON

   07/01/10 OTH    AL    073-P2447   

SHPDA ID

   06/07/11

2778 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

2000B SouthBridge Parkway

Suite 425

Birmingham, AL 35209-7709    Co. Jefferson

Phone: (205)870-4782

Fax: (205)423-8477

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E3715   

Hospice License (Facility ID)

   05/28/98 NPI       1669473039   

NPI

   08/09/05 MCR       01-1570   

Medicare (Palmetto)

   05/28/98 MCD    AL    PIC1570E   

Medicaid

   07/01/98 CON    AL    2461-HPC   

CON

   08/05/10 CON    AL    2378-HPC   

CON

   04/01/10 OTH    AL    073-P2461   

SHPDA ID Number

   12/15/10



--------------------------------------------------------------------------------

   Gentiva    Page 2    Hospice Locations    of 46

 

2691 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

118 6th Street South

Suite 504

Clanton, AL 35045-3540    Co. Chilton

Phone: (205)755-1505

Fax: (205)755-1530

ADS of 2494 Birmingham

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E1106   

Hospice License (Facility ID)

   12/16/96 MCR       01-1675   

Medicare Under Parent

   01/01/10 MCD    AL    117215   

Medicaid

   01/01/10 CLI       01D0954286   

CLIA Waiver

   OTH    AL    073-P2447   

SHPDA ID Under Parent

   06/07/11

2700 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

1213 Cullman Shopping Center SW

Cullman, AL 35055-2859    Co. Cullman

Phone: (256)737-7234

Fax: (256)737-7356

ADS of 2648 Huntsville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E2204   

Hospice License (Facility ID)

   11/17/05 MCR       01-1674   

Medicare Under Parent

   05/01/10 MCD    AL    120491   

Medicaid

   05/01/10 CLI       01D1040361   

CLIA Waiver

   OTH    AL    089-P2345   

SHPDA ID Under Parent

   09/30/10

2786 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

9805 Millwood Circle

Suite D

Daphne, AL 36526-7454    Co. Baldwin

Phone: (251)621-2500

Fax: (251)621-7901

ADS of 2785 Mobile

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E0209   

Hospice License (Facility ID)

   07/26/06 MCR       01-1605   

Medicare Under Parent

   07/26/06 MCD    AL    PIC1036E   

Medicaid

   06/26/06 OTH    AL    097-P2469   

SHPDA ID Under Parent

   12/14/10



--------------------------------------------------------------------------------

   Gentiva    Page 3    Hospice Locations    of 46

 

2498 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

2740 Headland Avenue

Dothan, AL 36303-1236    Co. Houston

Phone: (334)792-1100

Fax: (334)671-4168

ADS - Enterprise 02703

ADS - Bay Minette 02510

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E3501   

Hospice License (Facility ID)

   01/09/03 NPI       1770519324   

NPI

   06/24/06 MCR       01-1522   

Medicare (Palmetto)

   12/01/99 MCD    AL    PIC 1522E   

Medicaid

   09/01/99 CLI       01D0877928   

CLIA Waiver

   CON    AL    2297-HPC-E   

CON

   11/05/09 CON    AL    2448-HPC   

CON

   07/01/10 OTH    AL    069-P2448   

SHPDA ID

   06/02/11

2703 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

1208 Rucker Blvd.

Suite A

Enterprise, AL 36330-3634    Co. Coffee

Phone: (334)347-3353

Fax: (334)308-9999

ADS of 2498 Dothan

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E1606   

Hospice License (Facility ID)

   08/24/06 MCR       01-1522   

Medicare Under Parent

   03/21/05 MCD    AL    PIC 1017E   

Medicaid

   06/01/06 CLI       01D0899041   

CLIA Waiver

   OTH    AL    069-P2448   

SHPDA ID Under Parent

   06/02/11

2701 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

2530 Florence Blvd.

Southern Square

Suite B

Florence, AL 35630-6034    Co. Lauderdale

Phone: (256)764-0873

Fax: (256)766-6898

ADS of 2648 Huntsville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E3905   

Hospice License (Facility ID)

   07/15/04 MCR       01-1674   

Medicare Under Parent

   05/01/10 MCD    AL    120360   

Hospice Medicaid

   05/01/10 CLI       01D1026861   

CLIA Waiver

   OTH    AL    089-P2345   

SHPDA ID Under Parent

   09/30/10



--------------------------------------------------------------------------------

   Gentiva    Page 4    Hospice Locations    of 46

 

2648 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

303 Williams Avenue SW

Suite 116

Huntsville, AL 35801-6001    Co. Madison

Phone: (256)519-8808

Fax: (256)519-8809

ADS - Florence 02701

ADS - Cullman 02700

ADS - Rainbow City 02702

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E4505   

Hospice License (Facility ID)

   12/17/03 NPI       1568635472   

NPI

   04/11/08 MCR       01-1674   

Medicare (Palmetto)

   08/28/08 MCD    AL    PIC1021E   

Medicaid

   08/28/08 CLI       01D1020277   

CLIA Waiver

   CON    AL    2345-HPC   

CON (see Org Unit Commets)

   03/04/10 OTH    AL    089-P2345   

SHPDA ID

   09/30/10

2689 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

4330 Hwy 78 E.

Jasper, AL 35501-8905    Co. Walker

Phone: (205)384-3882

Fax: (205)384-3733

ADS of 2494 Birmingham

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E6403   

Hospice License (Facility ID)

   08/25/05 MCR       01-1675   

Medicare Under Parent

   01/01/10 MCD    AL    117218   

Medicaid

   01/01/10 CLI       01D1040358   

CLIA Waiver

   OTH    AL    073-P2447   

SHPDA ID Under Parent

   06/07/11

2785 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

2800 Dauphin Street

Suite 103

Mobile, AL 36606-2400    Co. Mobile

Phone: (251)478-9900

Fax: (251)478-9902

ADS - Daphne 02786

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E4906   

Hospice License (Facility ID)

   NPI       1184625717   

NPI

   08/04/05 MCR       01-1605   

Medicare (Palmetto)

   08/28/03 MCD    AL    PIC1605E   

Medicaid

   08/28/03 CLI       01D1012560   

CLIA Waiver

   CON    AL    2377-HPC   

CON

   04/01/10 CON    AL    2469-HPC   

CON

   09/02/10 OTH    AL    097-P2469   

SHPDA ID Number

   12/14/10



--------------------------------------------------------------------------------

   Gentiva    Page 5    Hospice Locations    of 46

 

2776 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

7075 Halcyon Park Drive

Suite 202

Montgomery, AL 36117-7763    Co. Montgomery

Phone: (334)260-0015

Fax: (334)260-0603

ADS of 2775 Phenix City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E5108   

Hospice License (Facility ID)

   09/08/05 MCR       01-1602   

Medicare Under Parent

   06/21/06 MCD    AL    PIC1031E   

Medicaid

   06/01/10 OTH    AL    113-P2485   

SHPDA ID Under Parent

   12/14/10

2690 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

1825 Day Street

Oxford, AL 36203-8026    Co. Calhoun

Phone: (256)831-2964

Fax: (256)835-1417

ADS of 2494 Birmingham

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E0804   

Hospice License (Facility ID)

   04/15/05 MCR       01-1675   

Medicare Under Parent

   01/01/10 MCD    AL    117216   

Medicaid

   01/01/10 CLI       01D1040359   

CLIA Waiver

   05/06/05 OTH    AL    073-P2447   

SHPDA ID Under Parent

   06/07/11

2775 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

3615 South Railroad Street

Suite 3

Phenix City, AL 36867-2940    Co. Russell

Phone: (334)298-8898

Fax: (334)298-9535

ADS - Montgomery 02776

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E5702   

Hospice License (Facility ID)

   06/03/03 NPI       1326091273   

NPI

   05/19/06 MCR       01-1602   

Medicare (Palmetto)

   06/05/03 MCD    AL    PIC1602E   

Medicaid

   06/05/03 CON    AL    2485-HPC   

CON

   09/02/10 CON    AL    2369-HPC   

CON

   03/04/10 OTH    AL    113-P2485   

SHPDA ID Number

   12/14/10



--------------------------------------------------------------------------------

   Gentiva    Page 6    Hospice Locations    of 46

 

2702 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

3225 Rainbow Drive

Suite S

Rainbow City, AL 35906-5861    Co. Etowah

Phone: (256)442-3208

Fax: (256)442-3968

ADS of 2648 Huntsville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AL    E2804   

Hospice License (Facility ID)

   04/15/05 MCR       01-1674   

Medicare Under Parent

   05/01/10 MCD    AL    123239   

Medicaid

   05/01/10 CLI       01D1040371   

CLIA Waiver

   05/06/05 OTH    AL    089-P2345   

SHPDA ID Under Parent

   09/30/10

ARKANSAS

2880 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

1004 Van Ronkle Street

Suite 1

Conway, AR 72032-4333    Co. Faulkner

Phone: (501)764-1626

ADS of 2752 Little Rock

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4949   

Hospice License

   03/05/13 MCR       04-1561   

Medicare Under Parent

   11/20/12 MCD    AR    197927747   

Hospice Medicaid

   11/20/12

2879 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

2212 Malvern Avenue

Suite 3

Hot Springs, AR 71901-8043    Co. Garland

Phone: (501)321-1440

ADS of 2752 Little Rock

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4950   

Hospice License

   03/05/13 MCR       04-1561   

Medicare Under Parent

   11/20/12 MCD    AR    197926747   

Hospice Medicaid

   11/20/12

2752 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

10800 Financial Centre Parkway

Suite 380

Little Rock, AR 72211-3508    Co. Pulaski

Phone: (501)223-8868

Fax: (501)217-4975

ADS - Conway 02880

ADS - Hot Springs 02879

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4653   

Hospice License

   04/01/01 NPI       1750382750   

NPI

   08/02/05 MCR       04-1561   

Medicare (Palmetto)

   04/01/01 MCD    AR    145426747   

Medicaid

   11/27/96



--------------------------------------------------------------------------------

   Gentiva    Page 7    Hospice Locations    of 46

 

ARIZONA

2856 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

5210 East Williams Circle

Suite 300

Tucson, AZ 85711-4479    Co. Pima

Phone: (520)577-0270

Fax: (520)577-0450

IPU - Tucson 02857

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AZ    HSPC-1059   

Hospice License

   NPI       1295736270   

NPI

   08/02/05 MCR       03-1538   

Medicare (NGS)

   11/01/99 MCD    AZ    648404   

Medicaid

   04/08/02

2857 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

750 East Foothills Drive

Tucson, AZ 85718-4747    Co. Pima

Phone: (520)292-3955

Fax: (520)292-3488

IPU of 2856 Tucson

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AZ    HSPC-2177   

Hospice In-Patient Unit License

   MCR       03-1538   

Medicare Under Parent

   11/01/99 MCDP    AZ    N/A   

Medicaid Under Parent

   CLI       03D0953968   

CLIA Waiver

  

CALIFORNIA

2835 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

5001 East Commercecenter Drive

Suite 140

Bakersfield, CA 93309-1687    Co. Kern

Phone: (661)324-1232

Fax: (661)324-0931

ADS - Tulare 02836

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    070000582   

Hospice License

   06/01/02 NPI       1740281633   

NPI

   08/02/05 MCR       05-1740   

Medicare (NGS)

   06/01/02 MCD    CA    HPC01740G   

Medicaid

   08/27/02 MDW    CA    FA0032722   

Medical Waste Limited Exempt Hauler

   10/29/09



--------------------------------------------------------------------------------

   Gentiva    Page 8    Hospice Locations    of 46

 

2838 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

2355 Main Street

Suite 230

Irvine, CA 92614-4291    Co. Orange

Phone: (949)251-8832

Fax: (949)260-9847

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000713   

Hospice License

   NPI       1699776575   

NPI

   08/02/05 MCR       05-1572   

Medicare (NGS)

   08/01/99 MCD    CA    HPC00003I   

Medicaid

   07/01/01

2839 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

36947 Cook Street, Bldg 10

Suite 102

Palm Desert, CA 92211-6078    Co. Riverside

Phone: (760)346-2816

Fax: (760)341-5620

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000724   

Hospice License

   NPI       1043211931   

NPI

   08/02/05 MCR       05-1716   

Medicare (NGS)

   09/01/01 MCD    CA    HPC01716G   

Medicaid

   09/01/01 MDW    CA    FA0040213       07/26/13

2834 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

6140 Stoneridge Mall Road

Suite 175

Pleasanton, CA 94588-3233    Co. Alameda

Phone: (925)737-0203

Fax: (925)737-0245

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    550000790   

Hospice License

   NPI       1881899250   

NPI

   06/18/07 MCR       55-1562   

Medicare (NGS)

   11/07/09 MCD    CA    1881899250   

Medicaid

   11/07/09

2841 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

225 West Hospitality Lane

Suite 102

San Bernardino, CA 92408-3244    Co. San Bernardino

Phone: (909)888-5000

Fax: (909)888-4040

ADS - Victorville 02842

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000736   

Hospice License

   NPI       1053312033   

NPI

   08/02/05 MCR       05-1593   

Medicare (NGS)

   08/01/99 MCD    CA    HPC01593H   

Medicaid

   07/01/01 MDW       FA0000189   

Small & Limited Quality Hauling Permit

  



--------------------------------------------------------------------------------

   Gentiva    Page 9    Hospice Locations    of 46

 

2843 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

9444 Balboa Avenue

Suite 290

San Diego, CA 92123-4901    Co. San Diego

Phone: (858)565-2499

Fax: (858)565-2548

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000595   

Hospice License

   NPI       1346241056   

NPI

   08/03/05 MCR       05-1717   

Medicare (NGS)

   11/01/99 MCD    CA    HPC01717H   

Medicaid

   07/01/01 MDW    CA    154768   

LQHE and HMED

  

2844 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

2055 Gateway Place

Suite 600

San Jose, CA 95110-1083    Co. Santa Clara

Phone: (408)441-0223

Fax: (408)441-0244

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    070000417   

Hospice License

   NPI       1033110994   

NPI

   08/02/05 MCR       05-1693   

Medicare (NGS)

   06/01/98 MCD    CA    HPC01693H   

Medicaid

   06/01/98

2836 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

1116 Leland Avenue

Tulare, CA 93274-7811    Co. Tulare

Phone: (559)685-9218

Fax: (559)685-8793

ADS of 2835 Bakersfield

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    070000582   

Licensed Under Parent

   02/18/11 MCR       05-1740   

Medicare Under Parent

   01/07/11

2842 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

17290 Jasmine Street

Suite 104

Victorville, CA 92395-8300    Co. San Bernardino

Phone: (760)241-7044

Fax: (760)241-7255

ADS of 2841 San Bernardino

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    CA    N/A   

Licensed Under Parent

   MCR       05-1593   

Medicare Under Parent

   02/25/08 MCDP    CA    N/A   

Medicaid Under Parent

   02/25/08



--------------------------------------------------------------------------------

   Gentiva    Page 10    Hospice Locations    of 46

 

COLORADO

2798 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

5526 N Academy Blvd.

Suite 108

Colorado Springs, CO 80918-3688    Co. El Paso

Phone: (719)573-4166

Fax: (719)573-4164

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    1705DD   

Hospice License

   NPI       1811998826   

NPI

   08/02/05 MCR       06-1531   

Medicare (CGS)

   07/01/01 MCD    CO    13175041   

Medicaid

   07/01/02

2900 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

1615 Foxtrail Drive

Suite 4A

Loveland, CO 80538-9082    Co. Larimer

Phone: (970)667-0057

Fax: (970)667-0077

ADS of 2799 Wheat Ridge

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17N611   

Hospice License

   07/10/13 MCR       06-1544   

Medicare Under Parent

   03/01/13

2799 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

4350 Wadsworth Blvd.

Suite 250

Wheat Ridge, CO 80033-4653    Co. Jefferson

Phone: (303)639-9243

Fax: (303)639-9238

ADS - Loveland 02900

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17044T   

Hospice License

   NPI       1134174238   

NPI (Part A)

   05/24/06 MCR       06-1544   

Medicare (Palmetto)

   08/27/98 MCD    CO    05800404   

Medicaid

   08/27/98

FLORIDA (CON State)

2885 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

1330 S. Boulevard

Chipley, FL 32428-1846    Co. Washington

Phone: (850)638-8787

Fax: (850)638-8788

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Licensed Under Parent

   09/05/12 MCR       10-1537   

Medicare Part A Under Parent

   09/05/12 MCDP    FL    150009100   

Medicaid Under Parent

   09/05/12 CLIP       N/A   

CLIA Under Parent

   09/05/12 MDW    FL    67-64-1421222   

BioMedical Waste Permit

   07/19/12



--------------------------------------------------------------------------------

   Gentiva    Page 11    Hospice Locations    of 46

 

2496 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

550 Redstone Ave. West

Suite 310

Crestview, FL 32536-6434    Co. Okaloosa

Phone: (850)689-0300

Fax: (850)689-0307

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Licensed Under parent

   MCR       10-1537   

Medicare Under parent

   MCDP    FL    150009100   

Medicaid Under parent

   CLI       10D1001168   

CLIA Waiver

   MDW    FL    46-64-00251   

Biomedical Waste Permit - Escambia County

   03/15/07

2755 Odyssey HealthCare of Marion County, LLC    Tax ID: 75-3238731

Gentiva Hospice

1717 North Clyde Morris Blvd.

Suite 130

Daytona Beach, FL 32117-5532    Co. Volusia

Phone: (386)274-1004

Fax: (386)274-3388

ADS of 2753 Miami

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    N/A   

License Under Parent

   10/01/09 MCR       10-1548   

Medicare Under Parent

   10/01/09 MCDP    FL    001572800   

Medicaid Under Parent

   10/01/09 ANRP    FL    9731   

CON Compliance Report

   10/07/04 CON    FL    9731   

CON

   10/07/04 MDW       64-64-1436989   

Biomedical Waste Permit - Volusia CHD

   10/25/12

2599 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

340 Beal Parkway NW

Suite C

Fort Walton Beach, FL 32548-3924    Co. Okaloosa

Phone: (850)862-1069

Fax: (850)862-5019

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Licensed Under Parent

   09/24/07 MCR       10-1537   

Medicare Under Parent

   09/24/07 MCDP    FL    150009100   

Medicaid Under Parent

   09/24/07 CLI       10D1089075   

CLIA Waiver

   09/10/08 MDW    FL    46-64-00361   

BioMedical Waste Permit

   10/09/07



--------------------------------------------------------------------------------

   Gentiva    Page 12    Hospice Locations    of 46

 

2754 Odyssey HealthCare of Marion County, LLC    Tax ID: 75-3238731

Gentiva Hospice

100360 Overseas Highway

Suite 5

Key Largo, FL 33037-2045    Co. Monroe

Phone: (305)453-3000

Fax: (305)453-3001

ADS of 2753 Miami

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    N/A   

Licensed Under Parent

   02/19/07 MCR       10-1548   

Medicare Under Parent

   02/19/07 MCDP    FL    001572800   

Medicaid Under Parent

   02/19/07 CON    FL    9798   

CON

   07/05/05

 

2501 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

4374 Lafayette Street

Marianna, FL 32446-3356    Co. Jackson

Phone: (850)526-3577

Fax: (850)526-3578

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Licensed Under parent

   MCR       10-1537   

Medicare Under parent

   MCDP    FL    150009100   

Medicaid Under Parent

   CLI       10D1001171   

CLIA Waiver

   MDW    FL    32-64-00774   

BioMedical Waste Exemption

  

 

2753 Odyssey HealthCare of Marion County, LLC    Tax ID: 75-3238731

Gentiva Hospice

6161 Blue Lagoon Drive

Suite 170

Miami, FL 33126-2045    Co. Dade

Phone: (786)388-1400

Fax: (786)388-1401

ADS - Palm Coast 02756

ADS - Key Largo 02754

ADS - Ocala 02757

ADS - Daytona Beach 02755

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    50370970   

Hospice License

   03/17/06 NPI       1114159902   

NPI

   08/13/09 MCR       10-1548   

Medicare (Palmetto)

   06/05/06 MCD    FL    001572800   

Medicaid

   06/05/06 ANRP    FL    9798   

Annual Report

   07/08/05 CON    FL    10019   

Certificate of Need

   06/01/09 CON    FL    9798   

Certificate of Need

   07/08/05 CON    FL    9731   

Certificate of Need

   10/07/04



--------------------------------------------------------------------------------

   Gentiva    Page 13    Hospice Locations    of 46

 

2757 Odyssey HealthCare of Marion County, LLC    Tax ID: 75-3238731

Gentiva Hospice

1320 SE 25th Loop

Suite 101

Ocala, FL 34471-1024    Co. Marion

Phone: (352)622-9331

Fax: (352)622-6418

ADS of 2753 Miami

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    N/A   

Licensed Under Parent

   01/01/10 MCR       10-1548   

Medicare Under Parent

   01/01/10 MCDP    FL    001572800   

Medicaid Under Parent

   06/01/10 ANRP    FL    10019   

CON Compliance Report

   06/01/09 CON    FL    10019   

CON

   06/01/09

2695 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

4212 Highway 90

Pace, FL 32571-2000    Co. Santa Rosa

Phone: (850)995-4664

Fax: (850)995-8977

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Licensed Under Parent

   03/01/11 MCR       10-1537   

Medicare Under Parent

   03/01/11 MCDP    FL    150009100   

Medicaid Under Parent

   03/01/11 CLI       10D2021941   

CLIA Waiver

   03/23/11 MDW    FL    57-64-1307883   

BioMedical Waste Permit, exempt from payint fee

   03/18/11

2756 Odyssey HealthCare of Marion County, LLC    Tax ID: 75-3238731

Gentiva Hospice

4861 Palm Coast Parkway NW

Suite Unit 3

Palm Coast, FL 32137-3658    Co. Flagler

Phone: (386)597-6306

Fax: (386)597-6316

ADS of 2753 Miami

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    N/A   

Licensed Under Parent

   10/01/09 MCR       10-1548   

Medicare Under Parent

   10/01/09 MCDP    FL    001572800   

Medicaid Under Parent

   10/01/09 ANRP    FL    9731   

CON Compliance Report

   10/07/04 CON    FL    9731   

CON

   10/07/04 MDW    FL    18-64-1436756   

Biomedical Waste Permit - Flagler CHD

  



--------------------------------------------------------------------------------

   Gentiva    Page 14    Hospice Locations    of 46

 

2504 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

421 Oak Avenue

Panama City, FL 32401-2737    Co. Bay

Phone: (850)769-0055

Fax: (850)769-0321

ADS - Crestview 02496

ADS - Pensacola 02505

ADS - Pace 02695

ADS - Marianna 02501

ADS - Fort Walton Beach 02599

ADS - Chipley 02885

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    5001096   

Hospice License

   NPI       1952337149   

NPI

   06/23/06 MCR       10-1537   

Medicare (Palmetto)

   02/29/00 MCD    FL    1500091   

Medicaid

   ANRP    FL    8377   

CON Compliance Report

   CLI       10D1001178   

CLIA Waiver

   CON    FL    6368   

CON(no annual compliance report)

   02/23/91 CON    FL    8377   

CON

   07/30/97 MDW    FL    03-64-00230   

BioMedical Waste Permit - Bay CHD

  

2505 Hospice of the Emerald Coast, Inc.    Tax ID: 62-1805874

Emerald Coast Hospice

1555 North Palafox Street

Pensacola, FL 32501-2134    Co. Escambia

Phone: (850)438-2201

Fax: (850)438-2299

ADS of 2504 Panama City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    FL    5001096   

Under parent

   MCR       10-1537   

Under parent

   MCDP    FL    150009100       CLI       10D1001635       MDW    FL   
17-64-00467   

Exempt from paying yearly fee

  

GEORGIA

2761 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

855 Gaines School Road

Suite G

Athens, GA 30605-3131    Co. Clarke

Phone: (706)549-5736

Fax: (706)208-1530

ADS - Gainesville 02762

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    029-202-H   

Hospice License

   03/16/04 NPI       1427040765   

NPI

   08/22/05 MCR       11-1612   

Medicare (Palmetto)

   06/21/04 MCD    GA    000769216D   

Medicaid

   07/01/04 OTH    GA    HSPC001133   

License Activity Fee

   10/31/10



--------------------------------------------------------------------------------

   Gentiva    Page 15    Hospice Locations    of 46

 

2765 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

2302 Parklake Drive NE

Suite 150

Atlanta, GA 30345-2918    Co. Dekalb

Phone: (678)937-1800

Fax: (678)937-1901

IPU - Decatur 02766

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    060-090-H   

Hospice License

   07/01/01 NPI       1467453092   

NPI

   08/04/05 MCR       11-1558   

Medicare (Palmetto)

   10/30/97 MCD    GA    000769216A   

Medicaid

   10/01/01 OTH    GA    HSPC001072   

License Activity Fee

   10/31/10

2767 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

3101 Towercreek Pkwy SE

Suite 225

Atlanta, GA 30339-3256    Co. Fulton

Phone: (770)952-5574

Fax: (770)952-5575

IPU - Atlanta 02862

IPU - Atlanta 02861

ADS - Douglasville 02769

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    033-113-H   

Hospice License

   08/26/98 NPI       1043257934   

NPI

   06/01/06 MCR       11-1544   

Medicare (Palmetto)

   08/26/98 MCD    GA    000821257A   

Medicaid

   05/01/99 OTH    GA    HSPC001005   

License Activity Fee

   10/31/10

2861 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

1364 Clifton Rd NE

Suite Unit 5G

Atlanta, GA 30322-1059    Co. Dekalb

Phone: (404)712-3530

Fax: (404)712-4046

IPU of 2767 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Hospice In-Patient Unit Licensed Under Parent

   11/09/10 MCR       11-1544   

Medicare Under Parent

   11/09/10 MCD       000821257H   

Medicaid

   06/01/11 CLI       11D2023836   

CLIA Waiver

   05/04/11



--------------------------------------------------------------------------------

   Gentiva    Page 16    Hospice Locations    of 46

 

2862 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

550 Peachtree St. NE

Suite Unit 32

Atlanta, GA 30308-2247    Co. Fulton

Phone: (404)686-3034

Fax: (404)686-3039

IPU of 2767 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Hospice In-Patient Unit Licensed Under Parent

   11/09/10 MCR       11-1544   

Medicare Under Parent

   11/09/10 MCD    GA    000821257C   

Medicaid

   02/01/11 CLI       11D2023838   

CLIA Waiver

   05/04/11

2872 Odyssey HealthCare of Augusta, LLC    Tax ID: 26-0711782

Gentiva Hospice

3508 Professional Circle

Suite A

Augusta, GA 30907-8232    Co. Richmond

Phone: (706)210-5900

Fax: (706)228-1601

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    036-0293-H   

Hospice License

   01/30/08 NPI       1235270505   

NPI

   11/09/07 MCR       11-1667   

Medicare (Palmetto)

   01/30/08 MCD    GA    000769216F   

Medicaid

   03/01/08 OTH    GA    HSPC001222   

License Activity Fee

   10/31/10

2495 Wiregrass Hospice, LLC    Tax ID: 82-0559182

Gentiva Hospice

432 East Shotwell St.

Bainbridge, GA 39819-4058    Co. Decatur

Phone: (229)246-6330

Fax: (229)248-1679

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    043-084-H   

Hospice License

   NPI       1063448645   

NPI

   06/24/06 MCR       11-1556   

Medicare (Palmetto)

   01/01/03 MCD    GA    000641154A   

Medicaid

   CLI       11D0903727   

CLIA Waiver

   OTH    GA    HSPC001011   

License Activity Fee

   10/31/10

2482 Healthfield Hospice Services, LLC    Tax ID: 58-2284736

Gentiva Hospice

34 Center Road

Cartersville, GA 30121-2956    Co. Bartow

Phone: (770)383-3565

Fax: (770)383-3566

ADS - Stockbridge 02483

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    033-229-H   

Hospice License

   04/30/05 NPI       1932137783   

NPI

   06/29/06 MCR       11-1528   

Medicare (Palmetto)

   MCD    GA    000510386A   

Medicaid

   CLI       11D0680939   

CLIA Waiver·

   OTH    GA    HSPC001065   

License Activity Fee

   10/31/10



--------------------------------------------------------------------------------

   Gentiva    Page 17    Hospice Locations    of 46

 

2770 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

100 Brookstone Centre Parkway

Columbus, GA 31904-2990    Co. Muscogee

Phone: (706)653-0835

Fax: (706)653-8067

IPU - Columbus 02771

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    106-233-H   

Hospice License

   04/20/99 NPI       1801834593   

NPI

   06/03/06 MCR       11-1560   

Medicare (Palmetto)

   08/26/98 MCD    GA    000821268A   

Medicaid

   09/26/98 OTH    GA    HSPC001073   

License Activity Fee

   10/31/10

2771 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

2425 Williams Road,

2nd Floor

Columbus, GA 31909-1676    Co. Muscogee

Phone: (706)649-3900

Fax: (706)649-5053

IPU of 2770 Columbus

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Hospice In-Patient Unit Licensed Under Parent

   05/18/07 MCR       11-1560   

Medicare Under Parent

   05/18/07 MCD    GA    000821257F   

Medicaid

   02/01/11 CLI       11D1061972   

CLIA Waiver

   12/04/06

2766 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

2362 Lawrenceville Hwy. Bldg. 2

Suite 200

Decatur, GA 30033-3176    Co. Dekalb

Phone: (404)235-7600

Fax: (404)235-7614

IPU of 2765 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Hospice In-Patient Unit Licensed under Parent

   09/08/05 MCR       11-1558   

Medicare Under Parent

   09/08/05 MCD       000769216H   

Medicaid

   02/01/11 CLI       11D1011200   

CLIA Waiver

   04/03/03 OTH    GA    881598   

Food Permit

  

2769 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

6458 Spring Street

Suite 100

Douglasville, GA 30134-1865    Co. Douglas

Phone: (770)489-4225

Fax: (770)489-8471

ADS of 2767 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Licensed Under Parent

   05/18/07 MCR       11-1544   

Medicare Under Parent

   05/18/07 MCD    GA    000821257D   

Medicaid

   02/01/11



--------------------------------------------------------------------------------

   Gentiva    Page 18    Hospice Locations    of 46

 

2762 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

1100 Sherwood Park Drive NE

Suite 120

Gainesville, GA 30501-3426    Co. Hall

Phone: (770)533-4422

Fax: (770)533-4493

ADS of 2761 Athens

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Licensed Under Parent

   05/02/07 MCR       11-1612   

Medicare Under Parent

   05/02/07 MCD       000769216G   

Medicaid

   02/01/11

2667 Healthfield Hospice Services, LLC    Tax ID: 58-2284736

Gentiva Hospice

2525 Highway 34 E

Newnan, GA 30265-1329    Co. Coweta

Phone: (770)502-1104

Fax: (770)502-1227

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    038-0310-H   

Hospice License

   09/02/08 NPI       1851323364   

NPI

   07/07/06 MCR       11-1675   

Medicare (Palmetto)

   11/06/08 MCD    GA    000510386C   

Medicaid

   04/01/09 CLI       11D1093953   

CLIA Waiver

   01/07/09 OTH    GA    HSPC001238   

License Activity Fee

   10/31/10

2758 Odyssey HealthCare of Savannah, LLC    Tax ID: 26-0712052

Gentiva Hospice

5105 Paulsen St.

Suite 225-D

Savannah, GA 31405-4696    Co. Chatham

Phone: (912)352-8200

Fax: (912)352-8283

ADS - Statesboro 02759

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    025-213-H   

Hospice License

   07/21/04 NPI       1477554947   

NPI

   08/09/05 MCR       11-1615   

Medicare (Palmetto)

   12/15/04 MCD    GA    127940560A   

Medicaid

   01/01/05 OTH    GA    HSPC001142   

License Activity Fee

   10/31/10

2759 Odyssey HealthCare of Savannah, LLC    Tax ID: 26-0712052

Gentiva Hospice

1525 Fair Road

Suite 107

Statesboro, GA 30458-6118    Co. Bulloch

Phone: (912)212-2072

Fax: (912)212-2076

ADS of 2758 Savannah

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    N/A   

Licensed Under Parent

   10/01/07 MCR       11-1615   

Medicare Under Parent

   10/01/07 MCD    GA    127940560B   

Medicaid

   02/01/11



--------------------------------------------------------------------------------

   Gentiva    Page 19    Hospice Locations    of 46

 

2483 Healthfield Hospice Services, LLC    Tax ID: 58-2284736

Gentiva Hospice

216 Business Center Drive

Stockbridge, GA 30281-9087    Co. Henry

Phone: (770)389-5760

Fax: (770)389-5496

ADS of 2482 Cartersville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    GA    033-229-H   

Licensed Under parent

   03/08/06 MCR       11-1528   

Medicare Under parent

   03/08/06 MCD    GA    000510386D   

Medicaid

   06/01/11

2773 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

319 Margie Drive

Warner Robins, GA 31088-7818    Co. Houston

Phone: (478)953-1016

Fax: (478)953-1042

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    011-111-H   

Hospice License

   08/26/98 NPI       1891733580   

NPI

   06/03/06 MCR       11-1559   

Medicare (Palmetto)

   08/26/98 MCD    GA    000821301A   

Medicaid

   09/14/98 OTH    GA    HSPC001034   

License Activity Fee

   10/31/10

IOWA

2874 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

900 Woodbury Ave.

Suite 6D

Council Bluffs, IA 51503-7855    Co. Pottawattmie

Phone: (712)352-0193

Fax: (712)352-0197

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

NPI       1780987727   

NPI

   MCR       16-1600   

Medicare (Cigna GS)

   03/22/12 MCD       1780987727   

Medicaid

   03/22/12

ILLINOIS

2712 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

85 West Algonquin Road

Suite 100

Arlington Heights, IL 60005-4420    Co. Cook

Phone: (847)439-0348

Fax: (847)439-0508

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IL    2002228   

Hospice License

   NPI       1124029848   

NPI

   08/03/05 MCR       14-1608   

Medicare (Palmetto)

   09/05/02 MCD    IL    752752908002   

Medicaid

   09/05/02



--------------------------------------------------------------------------------

   Gentiva    Page 20    Hospice Locations    of 46

 

2713 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

4 Westbrook Corporate Center

Suite 620

Westchester, IL 60154-5705    Co. Cook

Phone: (708)409-3040

Fax: (708)409-3041

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IL    2002848   

Hospice License

   NPI       1033449301   

NPI

   01/08/10 MCR       14-1610   

Medicare (Palmetto)

   01/01/10 MCD    IL    752752908004   

Medicaid

   01/01/10

INDIANA

2886 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

6845 East U.S. Highway 36

Suite 550

Avon, IN 46123-8104    Co. Hendricks

Phone: (317)272-0975

Fax: (317)272-1060

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    12-004875-1   

Hospice License

   07/22/12 NPI       1447505144   

NPI

   MCR       15-1594   

Medicare (Palmetto)

   06/09/06 MCD       201123190 A   

Medicaid

   07/22/12

2729 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

323 Metro Avenue

Evansville, IN 47715-2859    Co. Vanderburgh

Phone: (812)476-8990

Fax: (812)476-0251

ADS - Jasper 02869

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    13-009765-1   

Hospice License

   NPI       1700894987   

NPI

   08/04/06 MCR       15-1558   

Medicare (Palmetto)

   08/27/98 MCD    IN    200141350A   

Medicaid

   02/22/08

2730 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

6431 S. East Street

Indianapolis, IN 46227-2100    Co. Marion

Phone: (317)788-0300

Fax: (317)788-8760

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    12-003901-1   

Hospice License

   NPI       1952319113   

NPI

   08/04/06 MCR       15-1586   

Medicare (Palmetto)

   02/24/04 MCD    IN    200471710A   

Medicaid

   02/24/04



--------------------------------------------------------------------------------

   Gentiva    Page 21    Hospice Locations    of 46

 

2869 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

3745 N. Newton St.

Suite 150

Jasper, IN 47546-9601    Co. Dubois

Phone: (812)482-3322

Fax: (812)482-0118

ADS of 2729 Evansville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    IN    N/A   

Licensed Under Parent

   06/30/11 MCR       15-1558   

Medicare Under Parent

   06/30/11 MCD    IN    200141350 C   

Medicaid

   06/30/11

2731 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

391 Quartermaster Court

Jeffersonville, IN 47130-3670    Co. Clark

Phone: (812)284-2600

Fax: (812)284-2700

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    12-009766-1   

Hospice License

   NPI       1629086707   

NPI

   08/04/06 MCR       15-1557   

Medicare (Palmetto)

   08/27/98 MCD    IN    200141370A   

Medicaid

   02/22/08

2904 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

1025 Michigan Avenue

Suite 25

Logansport, IN 46947-1593    Co. Cass

Phone: (574)722-3683

Fax: (574)722-9250

ADS of 2903 Rochester

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    IN    N/A   

Hospice License

   MCR       15-1562   

Medicare Under Parent

   06/01/11

2903 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

1476 West 18th Street

Rochester, IN 46975-7939    Co. Fulton

Phone: (574)224-4673

Fax: (574)224-4444

ADS - Logansport 02904

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    13-009878-1   

Hospice License

   05/01/13 NPI       1699118513   

NPI

   04/10/13 MCR       15-1562   

Medicare (Palmetto)

   08/09/13



--------------------------------------------------------------------------------

   Gentiva    Page 22    Hospice Locations    of 46

 

2732 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

3401 South 4th Street

Terre Haute, IN 47802-5501    Co. Vigo

Phone: (812)478-3250

Fax: (812)478-2470

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    13-004763-1   

Hospice license

   NPI       1720034432   

NPI

   05/25/06 MCR       15-1592   

Medicare (Palmetto)

   03/07/06 MCD    IN    200141370C   

Medicaid

   03/15/06

KANSAS

2720 Odyssey HealthCare of Kansas City, LLC    Tax ID: 26-1174455

Gentiva Hospice

8735 Rosehill Road

Suite 200

Lenexa, KS 66215-4624    Co. Johnson

Phone: (913)541-0266

Fax: (913)438-5718

Joint Venture

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

NPI       1467782516   

NPI

   01/12/10 MCR       17-1569   

Medicare (CGS)

   01/26/10 MCD    KS    200568150A   

Medicaid

   04/01/10

MASSACHUSETTS

2865 VistaCare of Boston, LLC    Tax ID: 26-1544595

Gentiva Hospice

275 Martine Street

Suite 202

Fall River, MA 02723-1500    Co. Bristol

Phone: (508)672-0580

Fax: (508)672-0581

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MA    707C   

Hospice License

   01/18/12 NPI       1639450513   

NPI

   09/06/11 MCR       22-1594   

Medicare (NHIC)

   09/06/12 MCD    MA    110095326A   

Hospice Medicaid

   03/26/13 ACC       525175   

The Joint Commission

   09/06/12

2735 VistaCare of Boston, LLC    Tax ID: 26-1544595

Gentiva Hospice

2 Willow Street

Suite 102

Southborough, MA 01745-1020    Co. Worcester

Phone: (508)229-0912

Fax: (508)229-2376

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MA    7F0L   

Hospice License

   NPI       1255388732   

NPI

   11/12/08 MCR       22-1574   

Medicare (NHIC)

   04/25/07 MCD    MA    110079500A   

Medicaid

   07/13/07



--------------------------------------------------------------------------------

   Gentiva    Page 23    Hospice Locations    of 46

 

MICHIGAN

2716 Odyssey HealthCare of Flint, LLC    Tax ID: 26-3920362

Gentiva Hospice

2360 Stone Bridge Drive

Flint, MI 48532-5406    Co. Genesee

Phone: (810)733-7250

Fax: (810)733-8424

ADS - Saginaw 02870

IPU - Flint 02717

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MI    10410000023   

Hospice License

   NPI       1346247244   

NPI - Part A

   07/07/05 MCR       23-1524   

Medicare - Part A (NGS-WI)

   01/01/09 MCD    MI    1226533   

Medicaid

   01/01/09 CLI       23D0919905   

CLIA Waiver

  

2717 Odyssey HealthCare of Flint, LLC    Tax ID: 26-3920362

Gentiva Hospice

2360 Stone Bridge Drive

Flint, MI 48532-5406    Co. Genesee

Phone: (810)733-7251

Fax: (810)733-8424

IPU of 2716 Flint

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MI    1050000001   

Hospice In-Patient Unit License

   MCR       23-1524   

Medicare Under Parent - Part A

   MCDP    MI    1226533   

Medicaid Under Parent

  

2870 Odyssey HealthCare of Flint, LLC    Tax ID: 26-3920362

Gentiva Hospice

5310 Hampton Place

Suite 2

Saginaw, MI 48604-8202    Co. Saginaw

Phone: (989)921-0135

Fax: (810)733-8424

ADS of 2716 Flint

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP       N/A   

Licensed under Parent

   MCR       23-1524   

Medicare Under Parent

   06/01/11

2714 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

25925 Telegraph Road

Suite 102

Southfield, MI 48033-2527    Co. Oakland

Phone: (248)356-5070

Fax: (248)356-6292

IPU - Southfield 02715

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MI    1041000057   

Hospice License

   08/01/13 NPI       1164423703   

NPI (Part A)

   04/04/05 MCR       23-1564   

Medicare Part A (NGS-WI)

   10/01/98 MCD    MI    1433870   

Hospice Medicaid

  



--------------------------------------------------------------------------------

   Gentiva    Page 24    Hospice Locations    of 46

 

2715 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

25285 W. 11 Mile Road

Southfield, MI 48033-2276    Co. Oakland

Phone: (248)352-7800

Fax: (248)352-7801

IPU of 2714 Southfield

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MI    1050000019   

Hospice In-Patient Unit License

   MCR       23-1564   

Under Parent

   06/05/08 MCDP    MI    N/A   

Under Parent

   CLI       23D1071042   

CLIA Waiver

  

2868 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Odyssey Hospice

2221 Health Drive SW

Suite 1400

Wyoming, MI 49519-9681    Co. Kent

Phone: (616)249-3043

Fax: (616)249-8927

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MI    413001   

Hospice License

   12/29/12 NPI       1528347572   

NPI

   11/10/11 MCR       23-1627   

Medicare Part A (NGS)

   05/31/13 ACC       519613   

Joint Commission

   05/31/13

MISSOURI

2718 Odyssey HealthCare of Kansas City, LLC    Tax ID: 26-1174455

Gentiva Hospice

4911 South Arrowhead

Suite 310

Independence, MO 64055-7032    Co. Jackson

Phone: (816)795-1333

Fax: (816)795-1711

Joint Venture

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    178-5HO   

Hospice License

   NPI       1073514600   

NPI

   08/04/05 MCR       26-1534   

Medicare (Palmetto)

   01/01/08 MCD       1073514600   

Medicaid

  

2791 Odyssey HealthCare of St. Louis, LLC    Tax ID: 26-1174571

Gentiva Hospice

2055 Craigshire Road

Suite 410

Saint Louis, MO 63146-4012    Co. Saint Louis

Phone: (314)275-6100

Fax: (314)275-6101

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    177-5HO   

Hospice License

   08/17/10 NPI       1386645950   

NPI

   08/09/09 MCR       26-1592   

Medicare (CGS)

   02/01/08 MCD       1386645950   

Medicaid

  



--------------------------------------------------------------------------------

   Gentiva    Page 25    Hospice Locations    of 46

 

MISSISSIPPI

2781 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

962 Tommy Munro Drive

Suite D&E

Biloxi, MS 39532-2130    Co. Harrison

Phone: (228)385-7845

Fax: (228)385-7846

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    037   

Hospice License

   08/01/02 NPI       1699776245   

NPI

   08/04/05 MCR       25-1536   

Medicare (Palmetto)

   08/01/02 MCD    MS    00770607   

Medicaid

   08/01/02

2699 Gilbert’s Hospice Care, LLC    Tax ID: 20-0566932

Gentiva Hospice

301 W College Street

Booneville, MS 38829-3314    Co. Prentiss

Phone: (662)728-7404

Fax: (662)728-7752

ADS - Tupelo 02901

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    103   

Hospice License

   09/16/04 NPI       1851397921   

NPI

   06/23/05 MCR       25-1594   

Medicare (Palmetto)

   11/23/04 MCD    MS    03381877   

Medicaid

   01/01/05 CLI       25D1026345   

CLIA Waiver

   06/03/04 RET    MS    06306/10.1   

Drug Room License

   06/07/04

2782 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

106 Riverview Drive

Flowood, MS 39232-8908    Co. Rankin

Phone: (601)983-3193

Fax: (601)713-3441

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    097   

Hospice License

   08/06/04 NPI       1306847868   

NPI

   08/09/05 MCR       25-1590   

Medicare (Palmetto)

   09/16/04 MCD    MS    03955226   

Medicaid

   09/16/04

2625 Gilbert’s Hospice Care of Mississippi, LLC    Tax ID: 20-1296854

Gentiva Hospice

376 Simpson Highway 149

Suite 300

Magee, MS 39111-3569    Co. Simpson

Phone: (601)849-5803

Fax: (601)894-5805

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    104   

Hospice License

   09/16/04 NPI       1235117391   

NPI

   01/08/06 MCR       25-1593   

Medicare (Palmetto)

   11/22/04 MCD    MS    03538248   

Medicaid

   01/01/05 CLI       25D1026344   

CLIA Waiver

   06/03/04 RET    MS    06305/10.1   

Drug Room License

   06/07/04



--------------------------------------------------------------------------------

   Gentiva    Page 26    Hospice Locations    of 46

 

2896 Gilbert’s Hospice Care, LLC    Tax ID: 20-0566932

Gentiva Hospice

104 Skyline Dr.

Oxford, MS 38655-9781    Co. Lafayette

Phone: (662)234-0140

Fax: (662)234-0176

ADS - Southaven 02897

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    084   

Hospice License

   09/01/12 NPI       1104176486   

NPI

   09/14/12 MCR    MS    25-1579   

Medicare (Palmetto)

   09/01/12 MCD    MS    00930305   

Hospice Medicaid

   09/01/12

2897 Gilbert’s Hospice Care, LLC    Tax ID: 20-0566932

Gentiva Hospice

6858 Swinnea Rd

Bldg: 1

Southaven, MS 38671-9493    Co. De Soto

Phone: (662)342-9744

Fax: (662)342-0441

ADS of 2896 Oxford

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    N/A   

Licensed Under Parent

   MCR       25-1579   

Medicare Under Parent

  

2686 Gilbert’s Hospice Care, LLC    Tax ID: 20-0566932

Gentiva Hospice

115-A Highway 12 West

Starkville, MS 39759-3761    Co. Oktibbeha

Phone: (662)615-1519

Fax: (662)615-1554

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    105   

Hospice License

   03/05/10 NPI       1477875441   

NPI

   02/18/10 MCR       25-1597   

Medicare (Palmetto)

   12/30/04 MCD    MS    00770496   

Medicaid

   06/20/01 CLI       25D2005394   

CLIA Waiver

   03/26/10 RET    MS    08466/10.1   

Drug Room Permit

   04/14/10

2901 Gilbert’s Hospice Care, LLC    Tax ID: 20-0566932

Gentiva Hospice

144 S. Thomas St.

Suite 201

Tupelo, MS 38801-5337    Co. Lee

Phone: (662)844-2417

Fax: (662)844-3519

ADS of 2699 Booneville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    MS    N/A   

Licensed under parent

   MCR    MS    25-1594   

Medicare Under Parent

   RET    MS    08467/10.1   

Drug Room Permit

   04/14/10



--------------------------------------------------------------------------------

   Gentiva    Page 27    Hospice Locations    of 46

 

NEBRASKA

2724 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

847 East 23rd Street

Fremont, NE 68025-2444    Co. Dodge

Phone: (402)753-9312

Fax: (402)753-9374

ADS of 2723 Omaha

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    NE    N/A   

Licensed Under Parent

   MCR       28-1528A   

Medicare Under Parent

   11/15/05 MCD    NE    10026264700   

Routine Hospice (not room/board nrsg home chgs)

   12/31/12

2723 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

444 Regency Parkway Drive

Suite 200

Omaha, NE 68114-3779    Co. Douglas

Phone: (402)397-0990

Fax: (402)397-5290

ADS - Fremont 02724

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NE    HOSPICE 32   

Hospice License

   NPI       1265433247   

NPI

   08/02/05 MCR       28-1528A   

Medicare (CGS)

   09/01/02 MCD    NE    10025142800   

Medicaid

   01/01/03

NEW JERSEY

2737 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

242 Old New Brunswick Road

Suite 140

Piscataway, NJ 08854-3754    Co. Middlesex

Phone: (732)562-8800

Fax: (732)562-8686

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NJ    22800   

Hospice License

   NPI       1497756993   

NPI

   08/09/05 MCR       31-1545   

Medicare (NGS-WI)

   07/01/01 MCD    NJ    8960208   

Medicaid

   07/01/02



--------------------------------------------------------------------------------

   Gentiva    Page 28    Hospice Locations    of 46

 

NEW MEXICO

2794 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

5600 Wyoming Blvd. NE

Suite 10

Albuquerque, NM 87109-3136    Co. Bernalillo

Phone: (505)821-5404

Fax: (505)821-5449

IPU - Albuquerque 02795

ADS - Santa Fe 02864

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6670A4   

Hospice License

   NPI       1033127147   

NPI

   08/04/06 MCR       32-1520   

Medicare (Palmetto)

   11/01/97 MCD    NM    000T9469   

Medicaid

  

2795 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

601 Dr. Martin Luther King Jr. Ave

Suite 10th Floor

Albuquerque, NM 87102-3619    Co. Bernalillo

Phone: (505)727-3153

Fax: (505)727-3158

IPU of 2794 Albuquerque

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6670AS1   

Hospice In-Patient Unit License

   MCR       32-1520   

Medicare Under Parent

   MCD    NM    12071731   

Medicaid

   08/01/06 CLI       32D1003157   

CLIA Waiver

   RET    NM    CL00010420   

Clinic Class C

   RET    NM    CS00211114   

Controlled Substance-Facility Clinic License

  

2803 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

2708 North Prince Street

Clovis, NM 88101-7735    Co. Curry

Phone: (575)762-7067

Fax: (575)762-2563

ADS of 2801 Hobbs

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6716AS2   

Hospice License

   MCR       32-1513   

Medicare Under Parent

   09/17/04 MCD    NM    68975091   

Medicaid

   10/31/04



--------------------------------------------------------------------------------

   Gentiva    Page 29    Hospice Locations    of 46

 

2801 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

1515 West Calle Sur Street

Suite 129

Hobbs, NM 88240-0998    Co. Lea

Phone: (575)392-2060

Fax: (575)392-2807

ADS - Clovis 02803

ADS - Roswell 02804

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6716   

Hospice License

   NPI       1972511061   

NPI

   08/04/06 MCR       32-1513   

Medicare (Palmetto)

   MCD    NM    000T7597   

Medicaid

  

2804 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

400 North Pennsylvania Avenue

Suite 500

Roswell, NM 88201-4720    Co. Chaves

Phone: (575)627-1145

Fax: (575)627-1150

ADS of 2801 Hobbs

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6716AS1   

Hospice License

   MCR       32-1513   

Medicare Under Parent

   01/28/04 MCD    NM    83873830   

Medicaid

   07/02/04

2864 Family Hospice, Ltd.    Tax ID: 75-2588221

Gentiva Hospice

1911 5th Street

Suite 100

Santa Fe, NM 87505-5403    Co. Santa Fe

Phone: (505)988-5331

Fax: (505)982-9524

ADS of 2794 Albuquerque

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6670AS2   

Hospice License

   10/01/10 MCR       32-1520   

Medicare Under Parent

   10/01/10

NEVADA

2867 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

710 West Washington Street

Carson City, NV 89703-3826    Co. Carson City

Phone: (775)882-5735

Fax: (775)882-5723

ADS of 2854 Sparks

 

TTYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC       6429HPC-3   

Hospice LIcense

   08/23/11 MCR       29-1507   

Medicare under Parent

   12/08/11 MCDP       N/A   

Medicaid Under Parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 30    Hospice Locations    of 46

 

2846 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

4011-A McLeod Drive

Las Vegas, NV 89121-4305    Co. Clark

Phone: (702)693-4904

Fax: (702)693-4925

IPU - Las Vegas 02847

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC       6309HPC-4       NPI       1285635292   

NPI

   08/05/05 MCR       29-1504   

Medicare (NGS-CA)

   10/28/97 MCD    NV    006402008   

Medicaid

  

2847 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

4011-A McLeod Drive

Las Vegas, NV 89121-4305    Co. Clark

Phone: (702)693-4904

Fax: (702)693-4925

IPU of 2846 Las Vegas

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       29-1504   

Medicare Under Parent

   MCDP    NV    N/A   

Medicaid Under Parent

   CLI       29D0925566   

CLIA

  

2854 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

1625 East Prater Way

Suite C-108

Sparks, NV 89434-8963    Co. Washoe

Phone: (775)825-5008

Fax: (775)825-5140

ADS - Carson City 02867

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC       1795HPC-25   

Hospice license

   NPI       1043265341   

NPI

   05/24/06 MCR       29-1507   

Medicare (Palmetto)

   06/12/98 MCD    NV    006416005   

Medicaid

  

OHIO

2728 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

3085 Woodman Drive

Suite 200

Dayton, OH 45420-1193    Co. Montgomery

Phone: (937)298-2800

Fax: (937)298-2801

ADS of 2726 Gahanna

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    OH    N/A   

Licensed Under Parent

   MCR       36-1573   

Medicare Under Parent

   09/30/08 MCDP    OH    N/A   

Medicaid Under Parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 31    Hospice Locations    of 46

 

2726 VistaCare USA, LLC    Tax ID: 86-0914505

Gentiva Hospice

540 Officenter Place

Suite 100

Gahanna, OH 43230-5332    Co. Franklin

Phone: (614)414-0500

Fax: (614)414-0502

ADS - Dayton 02728

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OH    0084-HSP   

Hospice License

   NPI       1366498305   

NPI

   05/25/06 MCR       36-1573   

Medicare (Palmetto)

   08/26/98 MCD    OH    2095496   

Medicaid

  

2733 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

1745 Indian Wood Circle

Suite 200

Maumee, OH 43537-4062    Co. Lucas

Phone: (419)887-6700

Fax: (419)887-6701

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OH    0138-HSP   

Hospice License

   NPI       1104827682   

NPI

   08/09/05 MCR       36-1616   

Medicare (Palmetto)

   09/25/03 MCD    OH    2445134   

Medicaid

  

2725 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

6140 Parkland Blvd.

Suite 105

Mayfield Heights, OH 44124-6106    Co. Cuyahoga

Phone: (440)995-1740

Fax: (440)995-1741

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OH    0134-HSP   

Hospice License

   NPI    OH    1033110507   

NPI

   08/09/05 MCR       36-1613   

Medicare (Palmetto)

   03/13/03 MCD    OH    2393208   

Medicaid

  

OREGON

2852 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Gentiva Hospice

8625 SW Cascade Avenue

Suite 500

Beaverton, OR 97008-7156    Co. Washington

Phone: (503)574-2900

Fax: (503)574-2901

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OR    16-1000   

Hospice License

   NPI       1144221128   

NPI

   08/02/05 MCR       38-1547   

Medicare (NGS-CA)

   06/17/03 MCD    OR    298955   

Medicaid

   06/17/03



--------------------------------------------------------------------------------

   Gentiva    Page 32    Hospice Locations    of 46

 

2848 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

2925 River Road South

Suite 100

Salem, OR 97302-3677    Co. Marion

Phone: (503)315-1003

Fax: (503)315-1007

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OR    16-1001   

Hospice License

   NPI       1467620609   

NPI

   02/11/08 MCR       38-1557   

Medicare (NGS-CA)

   11/07/09 MCD    OR    500618086   

Medicaid

   02/18/10

PENNSYLVANIA

2739 VistaCare USA, LLC     Tax ID: 86-0914505

Gentiva Hospice

2 Valley Square

Suite 305

Blue Bell, PA 19422-2717    Co. Montgomery

Phone: (215)619-7710

Fax: (215)619-7740

ADS - Trevose 02740

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    162299   

Hospice License

   NPI       1164478103   

NPI

   05/25/06 MCR       39-1622   

Medicare (Palmetto)

   08/27/98 MCD    PA    100747901-0013   

Medicaid

   10/12/09

2736 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

4660 Trindle Road

Suite 204

Camp Hill, PA 17011-5608    Co. Cumberland

Phone: (717)612-1200

Fax: (717)612-1201

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    16711601   

Hospice License

   NPI       1316921323   

NPI

   12/02/05 MCR       39-1671   

Medicare (CGS)

   09/02/05 MCD    PA    001910190-0006   

Medicaid

  

2878 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

3124 Wilmington Road

New Castle, PA 16105-1100    Co. Lawrence

Phone: (724)654-2210

Fax: (724)654-2213

ADS of 2741 Pittsburgh

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP       N/A   

Licensed Under Parent

   MCR       39-1612   

Medicare Under Parent

   03/01/12



--------------------------------------------------------------------------------

   Gentiva    Page 33    Hospice Locations    of 46

 

2741 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

190 Bilmar Drive

Suite 200

Pittsburgh, PA 15205-4611    Co. Allegheny

Phone: (412)920-5500

Fax: (412)920-5515

ADS - New Castle 02878

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    161299   

Hospice License

   NPI       1437150430   

NPI

   08/02/05 MCR       39-1612   

Medicare (CGS)

   08/26/96 MCD    PA    001910190-0007   

Medicaid

   03/01/07

2740 VistaCare USA, LLC     Tax ID: 86-0914505

Gentiva Hospice

1210 Northbrook Drive

Suite 220

Trevose, PA 19053-2518    Co. Bucks

Phone: (215)322-5746

Fax: (215)364-1506

ADS of 2739 Blue Bell

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    PA    N/A   

Licensed Under Parent

   MCR       39-1622   

Medicare Under Parent

   09/30/08 MCDP    PA    N/A   

Medicaid Under Parent

  

RHODE ISLAND

2743 Odyssey HealthCare Operating B, LP     Tax ID: 75-2937832

Gentiva Hospice

2374 Post Road

Suite 206

Warwick, RI 02886-2270    Co. Kent

Phone: (401)738-1492

Fax: (401)738-4029

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    RI    HSP01627   

Hospice License

   10/20/11 NPI       1699776187   

NPI

   08/09/05 MCR       41-1511   

Medicare (NHIC)

   09/29/04 MCD    RI    OH54245   

Medicaid

   09/29/04

SOUTH CAROLINA (CON State - Inpatient hospice providers only)

2780 VistaCare USA, LLC     Tax ID: 86-0914505

Gentiva Hospice

15 Brendan Way

Suite 100

Greenville, SC 29615-3562    Co. Greenville

Phone: (864)297-3164

Fax: (864)297-3159

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HPC-0058   

Hospice License

   08/26/98 NPI       1013962034   

NPI

   05/25/06 MCR       42-1534   

Medicare (Palmetto)

   07/16/97 MCD    SC    HSP036   

Medicaid

   01/27/99



--------------------------------------------------------------------------------

   Gentiva    Page 34    Hospice Locations    of 46

 

2641 Wiregrass Hospice of South Carolina, LLC     Tax ID: 34-2053721

Hospice Center of Hospice of Charleston

676 Wando Park Blvd.

Mount Pleasant, SC 29464-7936    Co. Charleston

Phone: (843)654-5755

Fax: (843)266-3489

IPU of 2640 North Charleston

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HPF-0005   

Hospice In-Patient Unit License

   08/02/08 MCR       42-1503   

Medicare Under Parent

   CLI       42D1089129   

CLIA Waiver

   09/11/08 CON    SC    SC-03-51   

CON

   09/12/03 MDW    SC    SC10-1684G   

Infectious Waste Generator Registration

  

2640 Wiregrass Hospice of South Carolina, LLC     Tax ID: 34-2053721

Hospice of Charleston

4975 Lacross Road

Suite 200

North Charleston, SC 29406-6531    Co. Charleston

Phone: (843)529-3100

Fax: (843)266-3489

IPU - Mount Pleasant 02641

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HPC-0007   

Hospice License

   08/02/08 NPI       1780849026   

NPI

   08/02/08 MCR       42-1503   

Medicare (Palmetto)

   01/01/88 MCD    SC    HSP-102   

Medicaid

   08/02/08 CLI       42D1051438   

CLIA Waiver

   MDW    SC    SC10-1295G   

Infectious Waste Generator

  

2779 Odyssey HealthCare Operating B, LP     Tax ID: 75-2937832

Odyssey Hospice

5965 Core Avenue

Suite 603

North Charleston, SC 29406-6087    Co. Charleston

Phone: (843)554-4048

Fax: (843)747-6407

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HPC-0071   

Hospice License

   NPI    SC    1528069168   

NPI

   08/04/05 MCR    SC    42-1526   

Medicare (Palmetto)

   12/01/93 MCD    SC    HSP048   

Medicaid

  

2511 Wiregrass Hospice of South Carolina, LLC     Tax ID: 34-2053721

Gentiva Hospice

905 East Main Street

Suite 2

Spartanburg, SC 29302-2182    Co. Spartanburg

Phone: (864)585-6500

Fax: (864)585-6553

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HPC-0103   

Hospice License

   02/22/06 NPI       1861445835   

NPI Number

   05/18/06 MCR       42-1571   

Medicare (Palmetto)

   10/17/06 MCD    SC    HSP083   

Medicaid

   10/17/06 CLI       42D1050922   

CLIA Waiver

   02/15/06 MDW    SC    SC42-2233G   

Infectious Waste Generator

   08/20/13



--------------------------------------------------------------------------------

   Gentiva    Page 35    Hospice Locations    of 46

 

TENNESSEE (CON State)

2298 Wiregrass Hospice, LLC     Tax ID: 82-0559182

Gentiva Hospice

851 South Willow Ave.

Suite 102

Cookeville, TN 38501-4223    Co. Putnam

Phone: (931)528-5133

Fax: (931)372-0249

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    331   

Hospice License

   06/01/06 NPI       1720081409   

NPI

   05/24/05 MCR       44-1520   

Medicare (Palmetto)

   06/01/06 MCD    TN    0441520   

Medicaid

   07/01/90 CLI       44D1055492   

CLIA Waiver

   06/16/06 CON       N/A      

2784 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

5350 Poplar Avenue

Suite 850

Memphis, TN 38119-0618    Co. Shelby

Phone: (901)818-5600

Fax: (901)818-5640

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000602   

Hospice License

   05/01/03 NPI       1154322139   

NPI

   08/02/05 MCR       44-1580   

Medicare (Palmetto)

   05/01/03 MCD    TN    0441580   

Medicaid

   05/01/03 CON    TN    CN0005-038A   

Certificate of Need

   02/28/01

2787 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

1400 Donelson Pike

Suite B5

Nashville, TN 37217-3013    Co. Davidson

Phone: (615)365-1009

Fax: (615)366-3418

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000346   

Hospice License

   NPI       1649435579   

NPI - Part B

   07/21/08 NPI       1649271578   

NPI - Part A

   08/02/05 MCR       44-1553   

Medicare Part A (Palmetto)

   07/01/01 MCD    TN    0441553   

Medicaid

   07/01/01 CON    TN    N/A   

CON

   PTB       3373623   

Medicare Part B (CAHABA)

   06/01/09



--------------------------------------------------------------------------------

   Gentiva    Page 36    Hospice Locations    of 46

 

TEXAS

2796 Family Hospice, Ltd.     Tax ID: 75-2588221

Odyssey Hospice

6900 I-40 West

Suite 150

Amarillo, TX 79106-2522     Co. Potter

Phone: (806)372-7696

Fax: (806)372-2825

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007947   

Hospice License

   NPI       1740235159   

NPI

   05/23/06 MCR       45-1724   

Medicare (Palmetto)

   04/03/03 MCD    TX    001013250   

Medicaid

   04/01/05 CLI       45D1030692   

CLIA Waiver

  

2809 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

4201 W. Parmer Lane, Bldg. C

Suite 100

Austin, TX 78727-4161     Co. Travis

Phone: (512)310-0214

Fax: (512)310-9328

ADS - Georgetown 02873

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007845   

Hospice License

   NPI       1760483671   

NPI

   08/02/05 MCR       45-1715   

Medicare (Palmetto)

   04/09/02 MCD    TX    001004062   

Medicaid

   07/01/02

2820 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

550 Fannin Street

Suite 1230

Beaumont, TX 77701-3313     Co. Jefferson

Phone: (409)212-0020

Fax: (409)212-0022

ADS - Jasper 02821

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007790   

Hospice License

   NPI       1821099714   

NPI

   08/02/05 MCR       45-1638   

Medicare (Palmetto)

   07/01/01 MCD    TX    001003397   

Medicaid

   11/01/01

2831 Odyssey HealthCare of South Texas, LLC     Tax ID: 26-2529581

Odyssey Hospice

2501 Paredes Line Road

Suite B-9

Brownsville, TX 78526-1194     Co. Cameron

Phone: (956)504-5298

Fax: (956)504-9265

Joint Venture

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    012130   

Hospice License

   NPI       1255332961   

NPI

   08/03/05 MCR       45-1667   

Medicare (Palmetto)

   08/01/03 MCD    TX    001016586   

Medicaid

   09/01/06



--------------------------------------------------------------------------------

   Gentiva    Page 37    Hospice Locations    of 46

 

2822 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

100 I-45 North

Suite 300

Conroe, TX 77301-2701     Co. Montgomery

Phone: (936)788-7707

Fax: (936)788-7708

IPU - Conroe 02823

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    009029   

Hospice License

   NPI       1386645273   

NPI

   08/02/05 MCR       45-1568   

Medicare (Palmetto)

   01/15/04 MCD    TX    001012312   

Medicaid

   01/15/04

2823 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

233 I-45 North

Conroe, TX 77304-2307     Co. Montgomery

Phone: (936)539-1400

Fax: (936)539-1402

IPU of 2822 Conroe

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1568   

Medicare Under Parent

   09/07/05 MCDP    TX    N/A   

Medicaid Under Parent

   CLI       45D1040208   

CLIA Waiver

  

2825 Vista Hospice Care, LLC     Tax ID: 86-0808230

Odyssey Hospice

5350 South Staples Street

Suite 400

Corpus Christi, TX 78411-4654     Co. Nueces

Phone: (361)992-2700

Fax: (361)992-2703

IPU - Corpus Christi 02826

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    005215   

Hospice License

   NPI       1831145895   

NPI

   05/25/06 MCR       45-1644   

Medicare (Palmetto)

   10/31/96 MCD    TX    000215900   

Medicaid

   09/01/99

2826 Vista Hospice Care, LLC     Tax ID: 86-0808230

Odyssey Hospice

Trinity Towers,

101 North Upper Broadway Street

Corpus Christi, TX 78401-2756     Co. Nueces

Phone: (361)653-3500

Fax: (361)653-3540

IPU of 2825 Corpus Christi

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1644   

Medicare Under Parent

   10/18/07 MCDP    TX    N/A   

Medicaid Under Parent

   CLI       45D1061915   

CLIA Wavier

  



--------------------------------------------------------------------------------

   Gentiva    Page 38    Hospice Locations    of 46

 

2748 Family Hospice, Ltd.     Tax ID: 75-2588221

Odyssey Hospice

7557 Rambler Road

Suite 112

Dallas, TX 75231-2303     Co. Dallas

Phone: (214)231-3914

Fax: (214)630-4032

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004059   

Hospice License

   NPI       1033129887   

NPI

   08/08/06 MCR       45-1527   

Medicare (Palmetto)

   10/18/88 MCD    TX    000216100   

Medicaid

   06/18/05

2877 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

3500 Wheatland Drive

Suite 5th Floor

Dallas, TX 75237-3460     Co. Dallas

Phone: (972)298-1597

Fax: (972)298-1541

ADS/IPU of 2760 Waxahachie

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    008430   

Licensed Under parent

   10/29/12 MCR       45-1699   

Medicare Under Parent

   03/16/13 MCDP       N/A   

Medicaid Under Parent

   CLI       45D2047012   

CLIA Waiver

   09/17/12

2747 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Odyssey Hospice

2817 S. Mayhill Road

Suite 120

Denton, TX 76208-5967     Co. Denton

Phone: (940)566-0018

Fax: (940)566-4955

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007693   

Hospice License

   NPI       1841291812   

NPI

   08/02/05 MCR       45-1571   

Medicare (Palmetto)

   02/21/97 MCD    TX    001003356   

Medicaid

   09/01/06

2800 Odyssey HealthCare Operating A, LP     Tax ID: 75-2752908

Gentiva Hospice

7500 Viscount Blvd.

Suite C-83

El Paso, TX 79925-5693     Co. El Paso

Phone: (915)778-9058

Fax: (915)778-9053

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007770   

Hospice License

   NPI       1194726083   

NPI

   08/02/05 MCR       45-1705   

Medicare (Palmetto)

   07/01/01 MCD    TX    001003376   

Medicaid

   11/01/01



--------------------------------------------------------------------------------

   Gentiva    Page 39    Hospice Locations    of 46

 

2749 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

2630 West Freeway

Suite 102

Fort Worth, TX 76102-7117    Co. Tarrant

Phone: (817)338-1512

Fax: (817)339-2577

IPU - Fort Worth 02750

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007701   

Hospice License

   NPI       1477554368   

NPI

   08/02/05 MCR       45-1618   

Medicare (Palmetto)

   07/01/01 MCD    TX    001003374   

Medicaid

   11/01/01

2750 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

6940 River Park Circle

Fort Worth, TX 76116-0525    Co. Tarrant

Phone: (817)989-2223

Fax: (817)989-2226

IPU of 2749 Fort Worth

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    007701   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1618   

Medicare Under Parent

   11/24/08 MCDP    TX    N/A   

Medicaid Under Parent

   11/24/08 CLI       45D1068344   

CLIA Waiver

  

2873 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

205 East University Ave.

Suite 100

Georgetown, TX 78626-6815    Co. Williamson

Phone: (512)869-3151

Fax: (512)869-3152

ADS of 2809 Austin

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    7845   

Licensed Under Parent

   MCR       45-1715   

Medicare Under Parent

   MCDP       Pending   

Medicaid Under Parent

  

2751 Family Hospice, Ltd.     Tax ID: 75-2588221

Odyssey Hospice

2824 Terrell Road

Suite 500

Greenville, TX 75402-5529    Co. Hunt

Phone: (903)454-1107

Fax: (903)454-2177

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    008082   

Hospice License

   NPI       1821043852   

NPI

   05/25/06 MCR       45-1722   

Medicare (Palmetto)

   02/24/03 MCD    TX    000219300   

Medicaid

   06/18/05



--------------------------------------------------------------------------------

   Gentiva    Page 40    Hospice Locations    of 46

 

2827 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

10110 West Sam Houston Parkway South

Suite 110

Houston, TX 77099-5153     Co. Harris

Phone: (281)568-5548

Fax: (281)568-5666

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007698   

Hospice License

   NPI       1568463453   

NPI

   08/02/05 MCR       45-1647   

Medicare (Palmetto)

   01/01/98 MCD    TX    001003375   

Medicaid

   11/01/01

2829 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

13325 Hargrave Road

Suite 230

Houston, TX 77070-4540    Co. Harris

Phone: (281)469-3697

Fax: (281)477-3973

IPU - Houston 02830

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004058   

Hospice License

   NPI       1164432910   

NPI

   08/08/06 MCR       45-1560   

Medicare (Palmetto)

   MCD    TX    000215300   

Medicaid

   09/01/99

2830 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

303 Lantern Bend Drive,

Third Floor

Houston, TX 77090-2823    Co. Harris

Phone: (281)943-6512

Fax: (281)943-6513

IPU of 2829 Houston

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1560   

Medicare Under Parent

   07/28/05 CLI       45D1037301   

CLIA Waiver

  

2821 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

902 North Wheeler Street

Suite 1

Jasper, TX 75951-3129    Co. Jasper

Phone: (409)384-4336

Fax: (409)489-0579

ADS of 2820 Beaumont

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Licensed Under Parent

   MCR       45-1638   

Medicare Under Parent

   05/12/06 MCDP    TX    N/A   

Medicaid Under Parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 41    Hospice Locations    of 46

 

2817 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

1001 Water Street

Suite B-100

Kerrville, TX 78028-3513    Co. Kerr

Phone: (830)792-6200

Fax: (830)792-6204

ADS of 2816 San Antonio

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Licensed Under Parent

   MCR       45-1563   

Medicare Under Parent

   MCD    TX    000219700   

Medicaid

   01/01/01

2805 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

1717A Norfolk Avenue,

4th Floor

Suite A

Lubbock, TX 79416-6065    Co. Lubbock

Phone: (806)748-1041

Fax: (806)748-6133

IPU - Lubbock 02806

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    005035   

Hospice License

   NPI       1720098585   

NPI

   08/08/06 MCR       45-1520   

Medicare (Palmetto)

   MCD    TX    000215200   

Medicaid

   09/01/99

2806 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

1717A Norfolk Avenue,

4th Floor

Suite B

Lubbock, TX 79416-6065    Co. Lubbock

Phone: (806)784-3825

Fax: (806)791-5800

IPU of 2805 Lubbock

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1520   

Medicare Under Parent

   05/31/06 CLI       45D1053395   

CLIA Waiver

   04/24/06

2813 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

402 North Bryant Blvd.

San Angelo, TX 76903-5257    Co. Tom Green

Phone: (325)481-0123

Fax: (325)481-3211

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    006693   

Hospice License

   NPI       1609822295   

NPI

   05/25/06 MCR       45-1697   

Medicare (Palmetto)

   11/10/99 MCD    TX    000219500   

Medicaid

   06/18/05



--------------------------------------------------------------------------------

   Gentiva    Page 42    Hospice Locations    of 46

 

2814 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

4440 South Piedras Drive

Suite 125

San Antonio, TX 78228-1241    Co. Bexar

Phone: (210)733-1212

Fax: (210)733-1331

IPU - San Antonio 02815

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    007712   

Hospice License

   NPI       1437150141   

NPI

   08/03/05 MCR       45-1682   

Medicare (Palmetto)

   07/09/98 MCD    TX    001003272   

Medicaid

   10/01/01

2815 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

13431 Blanco Road

San Antonio, TX 78216-2187    Co. Bexar

Phone: (210)492-1400

Fax: (210)492-1475

IPU of 2814 San Antonio

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Hospice In-Patient Unit Licensed Under Parent

   MCR       45-1682   

Medicare Under Parent

   02/27/07 MCDP    TX    N/A   

Medicaid Under Parent

   CLI       45D1048991   

CLIA Wavier

  

2816 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

1222 N. Main Avenue

Suite 600

San Antonio, TX 78212-5713    Co. Bexar

Phone: (210)738-8141

Fax: (210)738-3507

ADS - Kerrville 02817

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004072   

Hospice License

   NPI       1265441190   

NPI

   08/07/06 MCR       45-1563   

Medicare (Palmetto)

   08/19/92 MCD    TX    000216000   

Medicaid

   06/18/05

2812 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

1911 Corporate Drive

Suite 104

San Marcos, TX 78666-6171    Co. Hays

Phone: (512)392-9138

Fax: (512)392-9148

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004098   

Hospice License

   NPI       1790795524   

NPI

   08/08/06 MCR       45-1640   

Medicare (Palmetto)

   MCD    TX    001013335   

Medicaid

   05/01/05



--------------------------------------------------------------------------------

   Gentiva    Page 43    Hospice Locations    of 46

 

2832 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

2626 South 37th Street

Suite B

Temple, TX 76504-7136    Co. Bell

Phone: (254)742-2000

Fax: (254)742-2023

ADS - Waco 02833

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004135   

Hospice License

   NPI       1588674352   

NPI

   08/08/06 MCR       45-1542   

Medicare (Palmetto)

   06/30/98 MCD    TX    000212400   

Medicaid

   09/01/99

2833 Family Hospice, Ltd.    Tax ID: 75-2588221

Odyssey Hospice

510 North Valley Mills Drive

Suite 703

Waco, TX 76710-6077    Co. Mclennan

Phone: (254)399-0963

Fax: (254)399-8200

ADS of 2832 Temple

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    TX    N/A   

Licensed Under Parent

   MCR       45-1542   

Medicare Under Parent

   09/22/05 MCD    TX    001013936   

Medicaid

   01/01/06

2760 Odyssey HealthCare Operating A, LP    Tax ID: 75-2752908

Odyssey Hospice

2001 Bates Drive

Suite 400

Waxahachie, TX 75167-4826    Co. Ellis

Phone: (972)938-9888

Fax: (972)938-9838

ADS/IPU - Dallas 02877

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    008430   

Hospice License

   NPI       1417958380   

NPI

   08/02/05 MCR       45-1699   

Medicare (Palmetto)

   02/01/03 MCD    TX    001004555   

Medicaid

   02/01/03

UTAH

2807 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

4905 South 1500 West

Suite 100

Riverdale, UT 84405-7176    Co. Weber

Phone: (801)475-5300

Fax: (801)475-5235

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    UT    816   

Hospice License

   NPI       1578518775   

NPI

   MCR       46-1502   

Medicare (Palmetto)

   06/01/96 MCD    UT    860808230004   

Medicaid

  



--------------------------------------------------------------------------------

   Gentiva    Page 44    Hospice Locations    of 46

 

2808 Vista Hospice Care, LLC    Tax ID: 86-0808230

Gentiva Hospice

1111 East Brickyard Road

Suite 107

Salt Lake City, UT 84106-2590    Co. Salt Lake

Phone: (801)467-7772

Fax: (801)467-7799

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    UT    2013-Hosp-814   

Hospice License

   NPI       1376599738   

NPI

   MCR       46-1507   

Medicare (Palmetto)

   05/01/96 MCD    UT    860808230018   

Medicaid

   MCD    NV    1376599738   

Medicaid

  

VIRGINIA

2745 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

2801 Boulevard

Suite G

Colonial Heights, VA 23834-2323    Co. Colonial Heights

Phone: (804)504-0031

Fax: (804)504-0097

ADS of 2744 Richmond

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    HSP-13158   

Hospice License

   NPI       1740422047   

NPI

   04/01/09 MCR       49-1568   

Medicare Under Parent

   01/29/09 MCD    VA    1740422047   

Medicaid

   01/29/09

2744 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

8000 Franklin Farms Drive

Suite 100

Richmond, VA 23229-5002    Co. Henrico

Phone: (804)290-4300

Fax: (804)282-4535

ADS - Colonial Heights 02745

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    HSP-1388   

Hospice License

   NPI       1265433718   

NPI

   08/09/05 MCR       49-1568   

Medicare (Palmetto)

   11/13/03 MCD    VA    010047871   

Medicaid

   11/13/03

2734 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

8229 Boone Blvd.

Suite 510

Vienna, VA 22182-2634    Co. Fairfax

Phone: (703)821-9200

Fax: (703)821-9700

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    HSP-1390   

Hospice License

   NPI       1255332888   

NPI

   08/04/05 MCR       49-1569   

Medicare (Palmetto)

   03/25/04 MCD    VA    010069165   

Medicaid

   03/25/04 MCD    DC    060338800   

Medicaid

   11/09/11



--------------------------------------------------------------------------------

   Gentiva    Page 45    Hospice Locations    of 46

 

2738 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

5544 Greenwich Rd

Suite 202

Virginia Beach, VA 23462-6563    Co. Virginia Beach C

Phone: (757)461-0600

Fax: (757)461-0610

ADS - Williamsburg 02887

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    HSP-1364   

Hospice License

   NPI    VA    1346241981   

NPI

   08/04/05 MCR       49-1562   

Medicare (Palmetto)

   02/21/02 MCD    VA    4910524   

Medicaid

   02/21/02

2887 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

217 Bulifants Blvd.

Suite A

Williamsburg, VA 23188-5751    Co. York

Phone: (757)259-2481

Fax: (757)259-2482

ADS of 2738 Virginia Beach

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    HSP-13194   

Hospice Licensure

   04/19/13 MCR       49-1562   

Medicare Under Parent

   04/09/13

WASHINGTON (CON State)

2891 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

22820 E. Appleway Ave

Liberty Lake, WA 99019-9514    Co. Spokane

Phone: (509)789-4377

Fax: (509)755-4962

ADS - Pullman 02892

 

TYPE

  

ST

  

NUMBER

 

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.60308060  

Certified license

   12/20/12 NPI       1205183878  

NPI

   MCR       50-1534  

Medicare (NGS)

   MCD    ID    1205183878(ID)  

Medicaid

   02/13/13 MCD    WA    1205183878  

Washington Medicaid

   09/01/12 CON    WA    N/A  

CON Whitman County, WA

   CON    WA    1448  

CON Spokane County, WA

   08/05/11

2892 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

1610 NE Eastgate Blvd

Suite 610

Pullman, WA 99163-5625    Co. Whitman

Phone: (509)332-2236

Fax: (509)332-2338

ADS of 2891 Liberty Lake

 

TYPE

  

ST

  

NUMBER

 

DESCRIPTION

  

EFF DATE

MCR       50-1534  

Medicare - Hospice branch

   MCDP    WA    1205183878  

Medicaid

   09/01/12 MCDP    ID    1205183878(ID)  

Medicaid

   02/13/13



--------------------------------------------------------------------------------

   Gentiva    Page 46    Hospice Locations    of 46

 

2884 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Odyssey Hospice

115 NE 100th Street

Bldg A

Suite 210

Seattle, WA 98125-8099    Co. King

Phone: (206)525-1090

Fax: (206)525-1091

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.60330209   

Hospice

   07/02/13 NPI       1689906125   

NPI

   02/09/10 CON    WA    1416R   

CON

   03/07/12

WISCONSIN

2722 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

197 West Chestnut Street

Suite 100

Burlington, WI 53105-1200    Co. Racine

Phone: (262)767-8674

Fax: (262)767-8993

ADS of 2721 West Allis

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LUP    WI    N/A   

Licensed Under Parent

   MCR       52-1559   

Medicare Under Parent

   MCDP    WI    N/A   

Medicaid Under Parent

  

2721 Odyssey HealthCare Operating B, LP    Tax ID: 75-2937832

Gentiva Hospice

10150 West National Avenue

Suite 200

West Allis, WI 53227-2145    Co. Milwaukee

Phone: (414)546-3200

Fax: (414)546-3401

ADS - Burlington 02722

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WI    553   

Hospice License (Perpetual License)

   09/09/96 NPI       1538160163   

NPI

   08/04/05 MCR       52-1559   

Medicare (NGS-WI)

   07/01/01 MCD    WI    43189400   

Medicaid

   ANRP    WI    N/A   

Hospice Annual Report

  



--------------------------------------------------------------------------------

   Gentiva    Page 1    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

ALABAMA (CON State)

2412 Mid-South Home Health of Gadsden, LLC    Tax ID: 14-1909499

Gentiva Health Services

8612 Highway 431

Suite 1

Albertville, AL 35950-0153    Co. Marshall

Phone: (256)878-1113

Fax: (256)878-3313

Branch of 2416 Rainbow City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7018   

Medicare under parent

   BID       01Q7018003   

Medicare Branch ID number

  

2076 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

1309 Antioch Road

Andalusia, AL 36420-3419    Co. Covington

Phone: (334)222-2172

Fax: (334)222-0757

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7121A   

Medicare (CGS)

   09/27/93 MCD    AL    GEN7121A   

Medicaid

   11/07/98 OTH    AL    039-H7121   

SHPDA ID

   NPI       1730118621   

NPI

   07/02/06

2174 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1328 Greenbrier Dear Road

Anniston, AL 36207-6702    Co. Calhoun

Phone: (256)835-7101

Fax: (256)835-7190

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7151   

Medicare (CGS)

   10/05/00 MCD    AL    GEN7151A   

Medicaid

   10/05/00 OTH    AL    015-H7151   

SHPDA ID

   NPI       1841229754   

NPI

   07/02/06

2558 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

905A South Clinton Street

Athens, AL 35611-3663    Co. Limestone

Phone: (256)232-9180

Fax: (256)216-5724

Branch of 2548 Moulton

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7071   

Medicare under parent

   BID       01Q7071001   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 2    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

966 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1108 East Park Drive

Birmingham, AL 35235-2560    Co. Jefferson

Phone: (205)836-0777

Fax: (205)945-8605

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7054   

Medicare (CGS)

   09/04/84 MCD    AL    GEN7054A   

Medicaid

   10/01/87 OTH    AL    073-H7054   

SHPDA ID

   NPI       1477582393   

NPI

   07/02/06

2559 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

2200 Riverchase Center

Suite 700

Birmingham, AL 35244-2915    Co. Shelby

Phone: (205)739-7800

Fax: (205)985-0158

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7026   

Medicare (Palmetto)

   MCD    AL    MID7026A   

Medicaid

   OTH    AL    073-H7026   

SHPDA ID

   NPI       1962459438   

NPI

   05/28/06

2650 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

118 6th Street South

Clanton, AL 35045-3540    Co. Chilton

Phone: (205)755-9926

Fax: (205)755-7597

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7166   

Medicare (Palmetto)

   05/11/09 MCD    AL    113425   

Medicaid

   05/11/09 OTH    AL    021-H7166   

SHPDA ID

   NPI       1003067000   

NPI

   10/08/08

2651 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

1217 Cullman Shopping Center NW

Cullman, AL 35055-2859    Co. Cullman

Phone: (256)739-2992

Fax: (256)739-2932

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7171   

Medicare (Palmetto)

   09/02/09 MCD    AL    115216   

Medicaid ID

   09/02/09 OTH    AL    043-H7171   

SHPDA ID

   NPI       1285885285   

NPI

   10/08/08



--------------------------------------------------------------------------------

   Gentiva    Page 3    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

2560 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

9037 Independence Avenue

Suite B

Daphne, AL 36526-7694    Co. Baldwin

Phone: (251)621-0882

Fax: (251)621-1942

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7058   

Medicare (Palmetto)

   MCD    AL    MID7058A   

Medicaid

   OTH    AL    003-H7058   

SHPDA ID

   NPI       1497784326   

NPI

   07/02/06

2598 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2740 Headland Avenue

Dothan, AL 36303-1236    Co. Houston

Phone: (334)944-2290

Fax: (334)699-3041

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7164   

Medicare (CGS)

   02/27/08 MCD    AL    116506   

Medicaid

   02/27/08 OTH    AL    069-H7164   

SHPDA ID

   NPI       1467489385   

NPI

  

2421 Mid-South Home Health Agency, LLC    Tax ID: 82-0559199

Gentiva Health Services

1239 Rucker Blvd.

Enterprise, AL 36330-3624    Co. Coffee

Phone: (334)347-0234

Fax: (334)393-4495

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7013   

Medicare (Palmetto)

   MCD    AL    HOM7013A   

Medicaid

   OTH    AL    031-H7013   

SHPDA ID

   NPI       1174552939   

NPI

   07/02/06

2545 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

3242 Florence Boulevard

Florence, AL 35634-2539    Co. Lauderdale

Phone: (256)764-9001

Fax: (256)767-9003

Branch of 2548 Moulton

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7071   

Medicare under parent

   BID       01Q7071003   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 4    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

737 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1390 N. McKenzie St.

Foley, AL 36535-2232    Co. Baldwin

Phone: (251)943-3002

Fax: (251)943-3302

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7052   

Medicare (CGS)

   09/20/84 OTH    AL    003-H7052   

SHPDA ID

   NPI       1306875059   

NPI

   07/02/06

2415 Mid-South Home Health of Gadsden, LLC    Tax ID: 14-1909499

Gentiva Health Services

716 Gault Avenue N

Fort Payne, AL 35967-2628    Co. De Kalb

Phone: (256)845-8994

Fax: (256)845-8964

Branch of 2416 Rainbow City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7018   

Medicare under parent

   BID       01Q7018002   

Medicare Branch ID number

  

2423 Mid-South Home Health Agency, LLC    Tax ID: 82-0559199

Gentiva Health Services

101 North Lincoln Street

Geneva, AL 36340-1210    Co. Geneva

Phone: (334)684-3919

Fax: (334)684-2394

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7048   

Medicare (Palmetto)

   MCD    AL    HOM7048A   

Medicaid

   OTH    AL    039-H7048   

SHPDA ID

   NPI       1457380172   

NPI

   07/03/06

2674 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

12731 Hwy 17

(Mail: PO Box 300, zip code 36908-0300)

Suite 3

Gilbertown, AL 36908-5229    Co. Choctaw

Phone: (251)843-2808

Fax: (251)843-2777

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7090   

Medicare ((Palmetto)

   MCD    AL    118177   

Medicaid

   OTH    AL    023-H7090   

SHPDA ID

   NPI       1457587404   

NPI

   06/04/09



--------------------------------------------------------------------------------

   Gentiva    Page 5    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

2575 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

185 Chateau Drive SW

Suite 102

Huntsville, AL 35801-7416    Co. Madison

Phone: (256)881-3266

Fax: (256)881-4015

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7161   

Medicare (Palmetto)

   03/15/07 MCD    AL    100830   

Medicaid

   03/15/07 OTH    AL    089-H4506   

SHPDA ID

   NPI       1952345233   

NPI

   06/16/06

2652 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

1458 Jones Dairy Road

Suite 100

Jasper, AL 35501-6111    Co. Walker

Phone: (205)221-5234

Fax: (205)221-5242

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7170   

Medicare (Palmetto)

   09/04/09 MCD    AL    115181   

Medicaid

   09/04/09 OTH    AL    127-H7170   

SHPDA ID

   NPI       1093966095   

NPI

   10/08/08

2653 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

824 Western America Drive

Mobile, AL 36609-4100    Co. Mobile

Phone: (251)316-0917

Fax: (251)316-3785

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7168   

Medicare (Palmetto)

   05/21/09 MCD    AL    115209   

Medicaid

   05/21/09 OTH    AL    097-H7168   

SHPDA ID

   NPI       1457502452   

NPI

   10/08/08

2548 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

12521 Alabama Hwy. 157

Suite E and F

Moulton, AL 35650-1937    Co. Lawrence

Phone: (256) 974-2741

Fax: (256) 974-7287

Branch - Branch - Russellville 02551

Branch - Branch - Athens 02558

Branch - Branch - Florence 02545

Branch - Branch - Muscle Shoals 02576

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7071   

Medicare (Palmetto)

   MCD    AL    MID7071A   

Medicaid

   OTH    AL    079-H7071   

SHPDA ID

   NPI       1376572081   

NPI

   07/03/06



--------------------------------------------------------------------------------

   Gentiva    Page 6    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

2576 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

716 State Street

Muscle Shoals, AL 35661-2940    Co. Colbert

Phone: (256)389-2855

Fax: (256)389-2885

Branch of 2548 Moulton

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7071   

Medicare Under Parent

   BID       01Q7071006   

Medicare Branch ID Number

   10/01/06

2654 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

3319 Dr. John Haynes Dr.

Suite 4

Pell City, AL 35125-1583    Co. Saint Clair

Phone: (205)338-8440

Fax: (205)338-8443

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7167   

Medicare (Palmetto)

   05/20/09 MCD    AL    114806   

Medicaid

   05/20/09 OTH    AL    115-H7167   

SHPDA ID

   NPI       1366693368   

NPI

   10/08/08

2410 Chattahoochee Valley Home Health, LLC    Tax ID: 34-1994007

Gentiva Health Services

River Chase Office Park,

5009 River Chase Dr., Bldg 100

Suite D

Phenix City, AL 36867-7484    Co. Russell

Phone: (334)297-6900

Fax: (334)297-6903

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7307   

Medicare (Palmetto)

   05/04/82 MCD    AL    141925   

Medicaid

   07/01/12 OTH    AL    113-H7307   

SHPDA ID

   NPI       1336170570   

NPI

   07/05/06

2676 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

11123 Chantilly Parkway,

Unit L

Pike Road, AL 36064-2881    Co. Montgomery

Phone: (334)270-1151

Fax: (334)270-1154

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7056   

Medicare (Palmetto)

   12/03/84 MCD    AL    MID7056A   

Medicaid

   OTH    AL    101-H7056   

SHPDA ID

   NPI       1013946722   

NPI

   07/03/06



--------------------------------------------------------------------------------

   Gentiva    Page 7    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

802 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1294-A East Main Street

Prattville, AL 36066-5527    Co. Autauga

Phone: (334)361-9806

Fax: (334)361-9827

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7055   

Medicare (CGS)

   06/08/84 MCD    AL    GEN7055A   

Medicaid

   11/01/88 MCD    AL    000041146   

Cert DME Medicaid

   08/30/94 OTH    AL    001-H7055   

SHPDA ID

   NPI       1134158843   

NPI

   07/03/06

2416 Mid-South Home Health of Gadsden, LLC    Tax ID: 14-1909499

Gentiva Health Services

3225 Rainbow Drive

Suite 256

Rainbow City, AL 35906-5861    Co. Etowah

Phone: (256)442-1138

Fax: (256)442-3136

Branch - Branch - Albertville 02412

Branch - Branch - Fort Payne 02415

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7018   

Medicare (Palmetto)

   MCD    AL    MID7018A   

Medicaid

   OTH    AL    055-H7018   

SHPDA ID

   NPI       1740219591   

NPI

   07/02/06

2551 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

12200 Highway 43 Bypass

Russellville, AL 35653-4737    Co. Franklin

Phone: (256)332-3375

Fax: (256)332-6505

Branch of 2548 Moulton

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7071   

Medicare under parent

   BID       01Q7071005   

Medicare Branch ID number

  

2430 Mid-South Home Health, LLC    Tax ID: 63-0772385

Gentiva Health Services

200 Central Park Place

Selma, AL 36701-7735    Co. Dallas

Phone: (334)872-6637

Fax: (334)872-6620

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7084   

Medicare (Palmetto)

   OTH    AL    047-H7084   

SHPDA ID

   NPI       1558392795   

NPI

   07/05/06



--------------------------------------------------------------------------------

   Gentiva    Page 8    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

2173 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1025 West Fort Williams St.

Sylacauga, AL 35150-2301    Co. Talladega

Phone: (256)249-4363

Fax: (256)249-3619

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-7152   

Medicare (CGS)

   10/05/00 MCD    AL    GEN7152A   

Medicaid

   10/05/00 MCD    AL    009907095   

DME Medicaid

   11/01/02 OTH    AL    121-H7152   

SHPDA ID

   NPI       1275564437   

NPI

   07/05/06

ARKANSAS (CON State)

695 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

3321 South 74th Street

Suite B

Fort Smith, AR 72903-5094    Co. Sebastian

Phone: (479)452-0424

Fax: (479)452-0960

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4999   

Certified Class A License

   MCR       04-7038   

Medicare (CGS)

   02/16/82 MCD    AR    129054514   

HHA Medicaid

   03/01/89 NPI       1619909884   

NPI

   06/23/06

696 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4328 Central Avenue

Suite E

Hot Springs, AR 71913-5907    Co. Garland

Phone: (501)525-5888

Fax: (501)525-5897

Branch - Branch - Hot Springs Village 02663

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4681   

Certified Class A License

   MCR       04-7105   

Medicare (CGS)

   10/12/88 MCD    AR    129062514   

HHA Medicaid

   01/01/96 NPI       1235161407   

NPI

   06/23/06

2663 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4409 North Hwy 7,

Summers Bldg.

Suite 10

Hot Springs Village, AR 71909-9318    Co. Garland

Phone: (501)984-5034

Fax: (501)984-5037

Branch of 696 Hot Springs

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       04-7105   

Medicare Under Parent

   BID       04Q7105001   

Medicare Branch ID#

   03/19/09



--------------------------------------------------------------------------------

   Gentiva    Page 9    Home Health Agency Licensed, Medicare-Approved Locations
   of 68

 

98 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

10825 Financial Centre Parkway

Suite 210

Little Rock, AR 72211-3545    Co. Pulaski

Phone: (501)223-8310

Fax: (501)223-8315

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AR    AR4831   

Certified Class A License

   MCR       04-7029   

Medicare (CGS)

   10/22/81 MCD    AR    129059514   

HHA Medicaid

   10/01/87 NPI       1093747347   

NPI

   06/23/06

ARIZONA

2656 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1910 South Stapely Drive

Suite 107

Mesa, AZ 85204-6675    Co. Maricopa

Phone: (480)838-5553

Fax: (480)838-3347

Branch of 2603 Phoenix

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       03-7037   

Medicare Under Parent

   BID       03Q7037001   

Medicare Branch ID

   11/26/02

5 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

14050 North 83rd Avenue

Suite 150

Peoria, AZ 85381-5645    Co. Maricopa

Phone: (623)979-7471

Fax: (623)979-3352

Branch of 2603 Phoenix

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       03-7037   

Medicare Under Parent

   BID       03Q7037002   

Medicare Branch ID

   07/18/08

2603 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

16620 North 40th Street

Suite D4

Phoenix, AZ 85032-3350    Co. Maricopa

Phone: (602)992-0709

Fax: (602)992-7196

Branch - Branch - Mesa 02656

Branch - Branch - Peoria 00005

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AZ    HHA0039   

Certified License

   04/01/83 MCR       03-7037   

Medicare (CGS)

   03/21/83 MCD    AZ    333724   

Certified Medicaid

   01/13/89 NPI       1437185139   

NPI

   06/30/06



--------------------------------------------------------------------------------

   Gentiva    Page 10   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

45 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

6400 East El Dorado Circle

Suite 120

Tucson, AZ 85715-4601    Co. Pima

Phone: (520)731-1333

Fax: (520)731-2722

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AZ    HHA0171   

Certified License

   02/01/83 MCR       03-7036   

Medicare (CGS)

   01/27/83 MCD    AZ    351586   

Certified Medicaid

   01/13/89 NPI       1952337651   

NPI

   06/30/06

CALIFORNIA

603 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1503 North Imperial Avenue

Suite 104

El Centro, CA 92243-6301    Co. Imperial

Phone: (760)353-3773

Fax: (760)353-5128

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000283   

Certified License

   MCR       55-7139   

Medicare (CGS)

   07/26/91 MCD    CA    HHA57139G   

Certified Medicaid

   NPI       1194755223   

NPI

   06/23/06

878 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

3240 El Camino Real

Suite 190

Irvine, CA 92602-1385    Co. Orange

Phone: (714)505-3087

Fax: (714)505-3467

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    060000282   

Certified License

   11/21/90 MCR       55-7104   

Medicare (CGS)

   11/16/90 MCD    CA    HHA07896G   

Certified Medicaid

   NPI       1689600389   

NPI

   06/30/06

2248 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4216 Kiernan Avenue

Suite 100

Modesto, CA 95356-8500    Co. Stanislaus

Phone: (209)545-7803

Fax: (209)545-7812

Branch of 588 Stockton

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       05-8025   

Medicare Under Parent

   09/15/03 BID       05Q8025002   

Medicare Branch ID Number

   10/03/07



--------------------------------------------------------------------------------

   Gentiva    Page 11   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

573 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2281 Lava Ridge Court

Suite 120

Roseville, CA 95661-2804    Co. Placer

Phone: (916)929-2229

Fax: (916)929-0642

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    100000164   

Certified License

   MCR       05-7168   

Medicare (CGS)

   03/06/78 MCD    CA    HHA07168F   

Certified Medicaid

   12/02/97 NPI       1063444248   

NPI

   06/23/06

614 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2525 Camino Del Rio South

Suite 220

San Diego, CA 92108-3719    Co. San Diego

Phone: (619)299-9900

Fax: (619)299-9938

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    080000015   

Certified License

   MCR       05-7143   

Medicare (CGS)

   09/01/83 MCD    CA    HHA07143H   

Certified Medicaid

   NPI       1003846130   

NPI

   06/23/06

479 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4030 Moorpark Ave.

Suite 251

San Jose, CA 95117-1807    Co. Santa Clara

Phone: (408)261-2801

Fax: (408)261-9202

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    070000279   

Certified License

   MCR       55-7052   

Medicare (CGS)

   07/07/89 MCD    CA    HHA07842F   

Certified Medicaid

   12/30/97 NPI       1710919998   

NPI

   06/23/06

592 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

3220 S. Higuera St.

Suite 101

San Luis Obispo, CA 93401-6983    Co. San Luis Obispo

Phone: (805)544-4402

Fax: (805)544-8735

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    050000095   

Certified License

   MCR       05-7203   

Medicare (CGS)

   12/12/78 MCD    CA    HHA07203G   

Certified Medicaid

   NPI       1861428567   

NPI

   06/30/06



--------------------------------------------------------------------------------

   Gentiva    Page 12   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

699 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1260 North Dutton Avenue

Suite 150

Santa Rosa, CA 95401-4680    Co. Sonoma

Phone: (707)545-7114

Fax: (707)545-8026

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    010000084   

Certified License

   01/01/96 MCR       05-7036   

Medicare (CGS)

   MCD    CA    ZZR07036H   

Certified Medicaid

   NPI       1700813615   

NPI

   06/30/06

588 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

10100 Trinity Parkway

Suite 450

Stockton, CA 95219-7241    Co. San Joaquin

Phone: (209)474-7881

Fax: (209)474-2958

Branch - Branch - Modesto 02248

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    100000602   

Certified License

   01/01/97 MCR       05-8025   

Medicare (CGS)

   08/07/97 MCD    CA    HHA08025F   

Certified Medicaid

   10/22/97 NPI       1962434134   

NPI

   06/23/06

COLORADO

2636 PHHC Acquisition Corp.    Tax ID: 38-3784032

Gentiva Health Services

3650 Rebecca Lane

Colorado Springs, CO 80917-5005    Co. El Paso

Phone: (719)531-9585

Fax: (719)531-7063

Branch - Branch - Greenwood Village 02635

Branch - Branch - Pueblo 02637

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    040504   

Certified License

   08/31/09 MCR       06-7129   

Medicare (CGS)

   02/01/95 MCD    CO    26079747   

Medicaid

   NPI       1346408762   

NPI

  

2635 PHHC Acquisition Corp.    Tax ID: 38-3784032

Gentiva Health Services

6000 Greenwood Plaza Blvd.

Suite 130

Greenwood Village, CO 80111-4817    Co. Arapahoe

Phone: (303)433-3500

Fax: (303)480-9746

Branch of 2636 Colorado Springs

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       06-7129   

Medicare Under Parent

   BID       06Q7129001   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 13   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2637 PHHC Acquisition Corp.    Tax ID: 38-3784032

Gentiva Health Services

2441 South Prairie Avenue

Pueblo, CO 81005-2886    Co. Pueblo

Phone: (719)583-0832

Fax: (719)583-0849

Branch of 2636 Colorado Springs

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       06-7129   

Medicare Under Parent

   BID       06Q7129002   

Medicare Branch ID Number

   06/01/08

CONNECTICUT

600 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

30 Stanford Drive

Farmington, CT 06032-2453    Co. Hartford

Phone: (860)674-1302

Fax: (860)674-9526

Branch - Branch - Old Saybrook 02693

Branch - Branch - Hamden 02200

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CT    9612801   

Certified License

   MCR       07-7162   

Medicare (CGS)

   03/30/84 MCD    CT    004043758   

Certified Medicaid

   03/30/94 NPI       1891726568   

NPI

   07/05/06

2200 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1952 Whitney Avenue, 1st Floor

Hamden, CT 06517-1209    Co. New Haven

Phone: (203)287-3174

Fax: (203)287-0256

Branch of 600 Farmington

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       07-7162   

Under Parent

   01/01/00 BID       07Q7162001   

CMS Branch ID Number

  

2693 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

210 Main Street

Suite 1A & 2

Old Saybrook, CT 06475-2333    Co. Middlesex

Phone: (860)510-0210

Fax: (860)510-0508

Branch of 600 Farmington

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       07-7162   

Under parent

   05/15/10 BID       07Q7162003   

Medicare Branch ID Number

   05/15/10



--------------------------------------------------------------------------------

   Gentiva    Page 14   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

722 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

99 Hawley Lane

Suite 1101

Stratford, CT 06614-1204    Co. Fairfield

Phone: (203)377-5117

Fax: (203)377-5187

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CT    C9815107   

Cert License

   07/01/97 MCR       07-7218   

Medicare (CGS)

   07/01/97 MCD    CT    004177699   

Cert Medicaid

   07/01/97 NPI       1588691448   

NPI

   06/27/06

FLORIDA

2583 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

425 South Hunt Club Blvd.

Suite 1001

Apopka, FL 32703-2428    Co. Orange

Phone: (407)865-7671

Fax: (407)865-7675

Branch of 2073 Orlando

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       10-7234A   

Medicare under parent

   BID       10Q7234003   

Medicare Branch ID Number

   12/14/06

2049 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

402 43rd Street West

Bradenton, FL 34209-2953    Co. Manatee

Phone: (941)749-2990

Fax: (941)749-5299

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    204320954   

Certified License

   11/07/99 MCR       10-7136A   

Medicare (CGS)

   NPI       1700821097   

NPI

   06/19/06

2101 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

2215 S. Ferdon Blvd. Court Plaza

Crestview, FL 32536-8458    Co. Okaloosa

Phone: (850)682-9615

Fax: (850)682-6785

Branch of 2100 Fort Walton Beach

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       10-7240B   

Medicare under parent

   BID       10Q7240003   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 15   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2063 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

1717 North Clyde Morris Blvd.

Suite 140

Daytona Beach, FL 32117-5532    Co. Volusia

Phone: (386)274-1088

Fax: (386)274-1419

Branch - Branch - Deland 02181

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    209080962   

Certified License

   MCR       10-7338A   

Medicare (CGS)

   NPI       1114955713   

NPI

   06/30/06

2181 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

844 North Stone Street

Suite 206

Deland, FL 32720-3208    Co. Volusia

Phone: (386)736-9224

Fax: (386)734-3444

Branch of 2063 Daytona Beach

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       10-7338A   

Medicare under parent

   BID       10Q7338002   

Medicare Branch ID number

  

2100 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

340 Beal Parkway NW

Suite B

Fort Walton Beach, FL 32548-3924    Co. Okaloosa

Phone: (850)862-3240

Fax: (850)862-7976

Branch - Branch - Crestview 02101

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208220964   

Certified License

   11/07/98 MCR       10-7240B   

Medicare (CGS)

   06/01/87 NPI       1518991215   

NPI

   07/10/06

2091 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

4011 NW 43rd Street

Suite C

Gainesville, FL 32606-4609    Co. Alachua

Phone: (352)376-3221

Fax: (352)376-7525

Branch - Branch - Trenton 02093

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    202600961   

Certified License

   MCR       10-7486B   

Medicare (CGS)

   11/07/98 NPI       1114956349   

NPI

   07/01/06



--------------------------------------------------------------------------------

   Gentiva    Page 16   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2090 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

8657 Baypine Road

Suite 100

Jacksonville, FL 32256-8634    Co. Duval

Phone: (904)731-3515

Fax: (904)731-9303

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208680963   

Certified License

   MCR       10-7290B   

Medicare (CGS)

   02/19/90 NPI       1689603870   

NPI

   07/01/06

2182 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

3296 North Greenwald Way

Kissimmee, FL 34741-0728    Co. Osceola

Phone: (407)935-1235

Fax: (407)935-1329

Branch of 2073 Orlando

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991525   

Certified License

   09/10/01 MCR       10-7234A   

Medicare under parent

   BID       10Q7234001   

Medicare Branch ID

  

2084 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

419 SW State Road 247

Suite 109

Lake City, FL 32025-8318    Co. Columbia

Phone: (386)758-3490

Fax: (386)758-3493

Branch - Branch - Live Oak 02083

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    206340963   

Certified License

   11/07/98 MCR       10-7420A   

Medicare (CGS)

   11/07/98 NPI       1669406377   

NPI

   07/10/06

2047 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

3671 Innovation Drive

Lakeland, FL 33812-4106    Co. Polk

Phone: (863)648-9118

Fax: (863)687-7717

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208130961   

Certified License

   MCR       10-7166B   

Medicare (CGS)

   11/07/98 NPI       1427082122   

NPI

   07/10/06



--------------------------------------------------------------------------------

   Gentiva    Page 17   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2085 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

2417 North Lecanto Highway

Lecanto, FL 34461-9677    Co. Citrus

Phone: (352)746-5010

Fax: (352)746-5508

Branch of 2086 Ocala

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20872096   

Certified License

   11/07/98 MCR       10-7512A   

Medicare under parent

   BID       10Q7512001   

Medicare Branch ID number

  

2259 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

1600 West Main Street

Leesburg, FL 34748-2811    Co. Lake

Phone: (352)787-2780

Fax: (352)787-3995

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991869   

Certified License

   01/23/04 MCR       10-8045   

Medicare (CGS)

   04/22/04 NPI       1134153836   

NPI

   07/10/06

2083 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

712 South Ohio Avenue

Live Oak, FL 32064-3817    Co. Suwannee

Phone: (386)364-4593

Fax: (386)362-6541

Branch of 2084 Lake City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    219160962   

Certified License

   11/07/98 MCR       10-7420A   

Medicare under parent

   BID       10Q7420001   

Medicare Branch ID number

  

2639 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

2491 Commercial Park Dr.

Marianna, FL 32448-2521    Co. Jackson

Phone: (850)526-1932

Fax: (850)526-1938

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299992355   

Certified License

   03/16/06 MCR       10-9102   

Medicare (CGS)

   09/22/08 NPI       1194918854   

NPI

   08/24/07



--------------------------------------------------------------------------------

   Gentiva    Page 18   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2069 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

8247 Devereux Drive

Suite 103

Melbourne, FL 32940-8227    Co. Brevard

Phone: (321)255-9995

Fax: (321)255-5874

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    213290962   

Certified License

   MCR       10-7112A   

Medicare (CGS)

   NPI       1518996461   

NPI

   07/02/06

2435 Access Home Health of Florida, LLC    Tax ID: 06-1451363

Gentiva Health Services

1333 Gateway Drive

Suite 1020

Melbourne, FL 32901-2648    Co. Brevard

Phone: (321)725-4799

Fax: (321)725-3703

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    213070962   

Certified License

   MCR       10-7383   

Medicare (Palmetto)

   NPI       1821027780   

NPI

   07/02/06

2086 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

311 SE 17th Place

Ocala, FL 34471-5224    Co. Marion

Phone: (352)402-0660

Fax: (352)629-0167

Branch - Branch - Lecanto 02085

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20826096   

Certified License

   11/07/98 MCR       10-7512A   

Medicare (CGS)

   11/07/98 NPI       1841229515   

NPI

   07/02/06

2073 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

4776 New Broad St.

Suite 110

Orlando, FL 32814-6423    Co. Orange

Phone: (407)894-5703

Fax: (407)894-5704

Branch - Branch - Kissimmee 02182

Branch - Branch - Apopka 02583

Branch - Branch - Sanford 02180

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    21293096   

Certified License

   11/07/98 MCR       10-7234A   

Medicare (CGS)

   11/07/98 NPI       1023045390   

NPI

   06/26/06



--------------------------------------------------------------------------------

   Gentiva    Page 19   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2097 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

205 Zeagler Dr

Suite 401

Palatka, FL 32177-3887    Co. Putnam

Phone: (386)328-0202

Fax: (386)325-9872

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208270962   

Certified License

   11/07/98 MCR       10-7514A   

Medicare (CGS)

   12/28/89 NPI       1043244742   

NPI

   07/10/06

2080 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

475 Harrison Avenue

Suite 250

Panama City, FL 32401-2745    Co. Bay

Phone: (850)769-3398

Fax: (850)769-4877

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20084096   

Certified License

   11/07/98 MCR       10-7275A   

Medicare (CGS)

   11/07/98 NPI       1083648950   

NPI

   07/10/06

2104 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

4700 Bayou Blvd., Bldg 1C

Pensacola, FL 32503-2670    Co. Escambia

Phone: (850)477-5800

Fax: (850)477-9283

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20768096   

Certified License

   11/07/98 MCR       10-7100A   

Medicare (CGS)

   11/07/98 NPI       1134159510   

NPI

   07/03/06

2881 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

1200 South Pine Island Road

Suite 375

Plantation, FL 33324-4410    Co. Broward

Phone: (954)472-1814

Fax: (954)693-0219

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208670961   

Certified License

   11/07/98 MCR       10-7098B   

Medicare (CGS)

   11/07/98 NPI       1275562001   

NPI

   07/02/06

2438 Access Home Health of Florida, LLC    Tax ID: 06-1451363

Gentiva Health Services

1832 SE Port St. Lucie Blvd.

Port Saint Lucie, FL 34952-5545    Co. Saint Lucie

Phone: (772)335-3245

Fax: (772)337-5236

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991086   

Certified License

   MCR       10-7586   

Medicare (Palmetto)

   NPI       1831129162   

NPI

   07/03/06



--------------------------------------------------------------------------------

   Gentiva    Page 20   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2432 Access Home Health of Florida, LLC    Tax ID: 06-1451363

Gentiva Health Services

2906 Falkenberg Road

Riverview, FL 33578-2554    Co. Hillsborough

Phone: (813)612-5989

Fax: (813)621-9682

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    299991033   

Certified License

   MCR       10-7565   

Medicare (Palmetto)

   04/25/97 NPI       1730117482   

NPI

   06/29/06

2186 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

6006 49th Street North

Suite 340

Saint Petersburg, FL 33709-2149    Co. Pinellas

Phone: (727)525-0721

Fax: (727)527-7635

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20830096   

Certified License

   11/07/99 MCR       10-7171B   

Medicare (CGS)

   11/07/98 NPI       1003844655   

NPI

   06/30/06

2180 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

730 Lexington Green Lane

Sanford, FL 32771-1019    Co. Seminole

Phone: (407)328-9304

Fax: (407)328-5290

Branch of 2073 Orlando

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    209060964   

Certified License

   11/07/98 MCR       10-7234A   

Medicare under parent

   11/07/98 BID       10Q7234002   

Medicare Branch ID number

  

2031 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

2201 Cantu Court

Suite 104

Sarasota, FL 34232-6254    Co. Sarasota

Phone: (941)343-0509

Fax: (941)342-9718

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208620963   

Certified License

   11/07/98 MCR       10-7132B   

Medicare (CGS)

   11/07/98 NPI       1689608382   

NPI

   07/10/06

2062 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

260 Mariner Boulevard

Spring Hill, FL 34609-5691    Co. Hernando

Phone: (352)683-6858

Fax: (352)683-7767

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    20419096   

Certified License

   11/07/98 MCR       10-7330B   

Medicare (CGS)

   11/07/98 NPI       1972533180   

NPI

   07/03/06



--------------------------------------------------------------------------------

   Gentiva    Page 21   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2098 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

2450 Tim Gamble Place

Tallahassee, FL 32308-4383    Co. Leon

Phone: (850)878-2191

Fax: (850)942-2147

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    208730961   

Certified License

   11/07/98 MCR       10-7200B   

Medicare (CGS)

   11/07/98 NPI       1982634101   

NPI

   07/04/06

2048 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

14497 North Dale Mabry Highway

Suite 220-N

Tampa, FL 33618-2047    Co. Hillsborough

Phone: (813)961-8446

Fax: (813)963-5224

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    21263096   

Certified License

   11/07/98 MCR       10-7017A   

Medicare (CGS)

   11/07/98 NPI       1497789192   

NPI

   07/10/06

2093 Gentiva Health Services (Certified), Inc.    Tax ID: 11-3454105

Gentiva Health Services

413 East Wade Street

Trenton, FL 32693-3330    Co. Gilchrist

Phone: (352)463-7411

Fax: (352)463-7440

Branch of 2091 Gainesville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    FL    214630963   

Certified License

   11/07/98 MCR       10-7486B   

Medicare under parent

   BID       10Q7486001   

Medicare Branch ID number

  

GEORGIA (CON - CERTIFIED AGENCIES ONLY)

2202 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1303 Hightower Trail

Suite 105

Atlanta, GA 30350-2919    Co. Fulton

Phone: (770)998-1393

Fax: (770)998-0078

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    060-262-H   

Certified License

   MCR       11-7132   

Medicare (CGS)

   10/10/02 MCD    GA    797880700A   

Medicaid

   10/10/02 NPI       1891725693   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 22   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2562 Healthfield Home Health, LLC    Tax ID: 58-1947694

Gentiva Health Services

1575 Northside Drive NW

Suite 470

Atlanta, GA 30318-4236    Co. Fulton

Phone: (404)367-8211

Fax: (404)367-8225

Branch - Branch - Stockbridge 02556

Branch - Branch - Marietta 02554

Branch - Branch - Rome 02552

Branch - Branch - Lawrenceville 02553

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    060-048   

Certified License

   MCR       11-7027   

Medicare (Palmetto)

   MCD    GA    000181706A   

Cert Medicaid

   NPI       1770513574   

NPI

   07/04/06

2579 Healthfield of Statesboro, LLC    Tax ID: 68-0593590

Gentiva Health Services

2826 Hillcreek Drive

Suite A

Augusta, GA 30909-5628    Co. Richmond

Phone: (706)651-1211

Fax: (706)651-8575

Branch of 2411 Statesboro

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7033   

Medicare Under Parent

   BID       11Q7033001   

Medicare Branch ID Number

   12/19/06

2608 Healthfield of Southwest Georgia, LLC    Tax ID: 27-0131980

Gentiva Health Services

430 East Shotwell Street

Bainbridge, GA 39819-4058    Co. Decatur

Phone: (229)246-1941

Fax: (229)246-1991

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    043-011-H   

Certified License

   10/01/08 MCR       11-7151   

Medicare (Palmetto)

   02/25/09 MCD    GA    589839623A   

Medicaid

   04/01/10 NPI       1518144922   

NPI

   01/28/08

2403 Chattahoochee Valley Home Health, LLC    Tax ID: 34-1994007

Gentiva Health Services

1921 Whittlesey Road

Suite 310

Columbus, GA 31904-9212    Co. Muscogee

Phone: (706)649-7990

Fax: (706)649-7991

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    106-186   

Certified License

   MCR       11-7056   

Medicare (Palmetto)

   MCD    GA    003124937A   

Medicaid

   08/23/12 NPI       1184651531   

NPI

   06/28/06



--------------------------------------------------------------------------------

   Gentiva    Page 23   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2409 CHMG of Atlanta, LLC    Tax ID: 54-2089073

Gentiva Health Services

2080 Ronald Reagan Blvd

Suite 500

Cumming, GA 30041-0206    Co. Forsyth

Phone: (770)781-1999

Fax: (770)889-2060

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    060-269-H   

Certified License

   MCR       11-7136   

Medicare (Palmetto)

   MCD    GA    579729483A   

Medicaid

   NPI       1306873849   

NPI

   06/28/06

2406 CHMG of Griffin, LLC    Tax ID: 54-2089075

Gentiva Health Services

246 O’Dell Road, Unit 5

Griffin, GA 30224-4880    Co. Spalding

Phone: (770)233-0023

Fax: (770)233-0188

Branch of 2659 Peachtree City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7137   

Medicare Under Parent

   MCD    GA    614408124C   

Medicaid - Based on Parent

   11/01/09 BID       11Q7137002   

Medicare Branch ID Number

   12/06/08

2553 Healthfield Home Health, LLC    Tax ID: 58-1947694

Gentiva Health Services

1075 Old Norcross Road

Suite S

Lawrenceville, GA 30046-3302    Co. Gwinnett

Phone: (678)985-3300

Fax: (770)995-3898

Branch of 2562 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7027   

Medicare under parent

   MCD    GA    000181706D   

Certified Medicaid

   04/01/11 BID       11Q7027001   

Medicare Branch ID number

   02/28/03

2554 Healthfield Home Health, LLC    Tax ID: 58-1947694

Gentiva Health Services

1395 S. Marietta Pkwy.

Suite 910

Marietta, GA 30067-7830    Co. Cobb

Phone: (770)951-6100

Fax: (770)541-3689

Branch of 2562 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7027   

Medicare under parent

   BID       11Q7027005   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 24   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2659 CHMG of Griffin, LLC    Tax ID: 54-2089075

Gentiva Health Services

277 Hwy 74 North

Suite 307

Peachtree City, GA 30269-1571    Co. Fayette

Phone: (770)487-1399

Fax: (770)487-1676

Branch - Branch - Griffin 02406

Branch - Branch - Villa Rica 02633

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    126-270-H   

Certified License

   MCR       11-7137   

Medicare (Palmetto)

   07/10/03 MCD    GA    614408124A   

Medicaid

   NPI       1730119538   

NPI

   07/04/06

2552 Healthfield Home Health, LLC    Tax ID: 58-1947694

Gentiva Health Services

504 Riverside Parkway NE

Suite 500

Rome, GA 30161-2904    Co. Floyd

Phone: (706)235-1841

Fax: (706)235-1842

Branch of 2562 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7027   

Medicare under parent

   BID       11Q7027004   

Medicare Branch ID number

  

804 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

401 Mall Blvd.

Suite 202-C

Savannah, GA 31406-4834    Co. Chatham

Phone: (912)355-3409

Fax: (912)352-0577

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    025-163   

Certified License

   MCR       11-7090   

Medicare (CGS)

   09/21/88 MCD    GA    000702292A   

Medicaid

   03/03/89 NPI       1437180767   

NPI

   07/05/06

2411 Healthfield of Statesboro, LLC    Tax ID: 68-0593590

Gentiva Health Services

1525 Fair Road

Suite 106

Statesboro, GA 30458-6025    Co. Bulloch

Phone: (912)486-1900

Fax: (912)681-6442

Branch - Branch - Augusta 02579

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    016-288-H   

Certified License

   MCR       11-7033   

Medicare (Palmetto)

   MCD    GA    000708078A   

Certified Medicaid

   07/09/96 NPI       1942230750   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 25   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2556 Healthfield Home Health, LLC    Tax ID: 58-1947694

Gentiva Health Services

200 Business Center Drive

Suite 218

Stockbridge, GA 30281-9025    Co. Henry

Phone: (678)289-6044

Fax: (678)565-3408

Branch of 2562 Atlanta

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7027   

Medicare under parent

   06/01/98 MCD    GA    000181706F   

Certified Medicaid

   04/01/11 BID       11Q7027002   

Medicare Branch ID number

   06/01/98

2633 CHMG of Griffin, LLC    Tax ID: 54-2089075

Gentiva Health Services

845 South Carroll Road

Suite C & D

Villa Rica, GA 30180-7035    Co. Carroll

Phone: (678)840-4475

Fax: (678)840-4889

Branch of 2659 Peachtree City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       11-7137   

Medicare Under Parent

   BID       11Q7137001   

Medicare Branch ID Number

   02/01/08

IOWA

778 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1067 N. Center Point Road

Hiawatha, IA 52233-1231    Co. Linn

Phone: (319)393-4742

Fax: (319)393-8310

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-7124A   

Medicare (CGS)

   05/26/89 MCD    IA    0671321   

HHA Medicaid

   NPI       1083641997   

NPI

   06/30/06

IDAHO

2584 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1230 Northwood Center Ct.

Suite C

Coeur D Alene, ID 83814-4940    Co. Kootenai

Phone: (208)667-5470

Fax: (208)765-3873

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    ID    HH-241   

Certified License

   08/13/08 MCR       13-7112   

Medicare (NGS)

   MCD    ID    808640800   

Home Health Medicaid Provider

   11/01/09 NPI       1639109762   

NPI

   01/05/07



--------------------------------------------------------------------------------

   Gentiva    Page 26   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

ILLINOIS

50 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1600 Fourth Ave

Suite 201

Rock Island, IL 61201-8632    Co. Rock Island

Phone: (309)786-3700

Fax: (309)786-1839

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IL    1002815   

Certified license

   MCR       14-7428   

Medicare (CGS)

   07/18/85 MCD    IA    0917435   

Certified Medicaid

   MCD    IL    112645333037   

Certified Medicaid

   NPI       1861428559   

NPI

   06/30/06

INDIANA

2139 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

701 East County Line Road

Suite 205

Greenwood, IN 46143-1071    Co. Johnson

Phone: (317)881-3483

Fax: (317)881-3882

Branch of 58 Indianapolis

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       15-7115   

Medicare Under Parent

   MCD       100263840B       08/15/09 BID       15Q7115002   

Medicare Branch ID#

   08/15/09

58 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

8606 Allisonville Rd

Suite 350

Indianapolis, IN 46250-5514    Co. Marion

Phone: (317)915-1440

Fax: (317)915-8520

Branch - Branch - Greenwood 02139

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    13-005306-1   

HHA - Facility #005306

   MCR       15-7115   

Medicare (CGS)

   06/26/84 MCD    IN    100263840A   

Cert Medicaid

   NPI       1144252313   

NPI

   06/23/06

630 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1400 E McGalliard Road

Muncie, IN 47303-2208    Co. Delaware

Phone: (765)286-1519

Fax: (765)286-1790

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    IN    13-005347-1   

HHA - Facility #5347

   MCR       15-7180   

Medicare (CGS)

   10/15/86 MCD    IN    100264810A   

Cert

   10/15/86 NPI       1548292717   

NPI

   06/23/06



--------------------------------------------------------------------------------

   Gentiva    Page 27   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

KANSAS

1 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

11880 College Blvd.

Suite 4A

Overland Park, KS 66210-2768    Co. Johnson

Phone: (913)906-0522

Fax: (913)906-0530

Branch - Branch - Kansas City 02261

Branch - Branch - Shawnee 02679

Branch - Branch - Lee’S Summit 02655

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KS    A-046-013   

HHA GHS I

   01/01/93 MCR       17-7179   

Medicare (CGS)

   03/23/84 MCD    KS    100241990B   

Medicaid

   07/18/85 MCD    MO    581942109   

MO HHA

   05/01/94 NPI       1710919071   

NPI

   06/23/06

2679 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5401 Roberts Street

Shawnee, KS 66226-3937    Co. Johnson

Phone: (913)422-1576

Fax: (913)422-5416

Branch of 1 Overland Park

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-7179   

Medicare Under Parent

   MCD    KS    100060500I   

Medicaid

   03/04/10 BID       17Q7179003   

Medicare Branch ID Number

   12/16/09

KENTUCKY (CON State)

2882 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

105 Citation Dr

Suite B

Danville, KY 40422-8633    Co. Boyle

Phone: (859)236-2193

Fax: (859)238-9730

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KY    150190   

Certified State License

   06/14/12 MCR       18-7183   

Medicare (Palmetto)

   06/15/12 MCD    KY    7100242150       04/08/13 NPI       1922387976   

NPI

   08/02/11

536 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2114 Chamber Center Drive

Fort Mitchell, KY 41017-1669    Co. Kenton

Phone: (859)331-5800

Fax: (859)578-4741

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KY    150050   

Certified License

   MCR       18-7058   

Medicare (CGS)

   07/24/78 MCD    OH    2050757   

OH HHA Medicaid

   03/26/97 MCD    KY    34006593   

Certified Medicaid

   NPI       1831122563   

NPI

   07/08/06



--------------------------------------------------------------------------------

   Gentiva    Page 28   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

534 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

540 Noel Avenue

Hopkinsville, KY 42240-1386    Co. Christian

Phone: (270)885-7887

Fax: (270)886-2096

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KY    150135   

Certified License

   MCR       18-7124   

Medicare (CGS)

   02/25/86 MCD    KY    34003244   

Certified Medicaid

   NPI       1518990258   

NPI

   07/08/06

593 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2020 Liberty Rd.

Suite 115

Lexington, KY 40505-4257    Co. Fayette

Phone: (859)252-4206

Fax: (859)225-5096

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KY    150094   

Certified License

   MCR       18-7095   

Medicare (CGS)

   03/21/86 MCD    KY    34020347   

Certified Medicaid

   NPI       1730112418   

NPI

   07/08/06

70 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

710 Executive Park

Louisville, KY 40207-4207    Co. Jefferson

Phone: (502)895-4213

Fax: (502)897-7454

Branch - Branch - Shelbyville 02300

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    KY    150093   

Certified License

   08/14/84 MCR       18-7090   

Medicare (CGS)

   08/14/84 MCD    KY    34000257   

See Org. Remarks

   02/01/06 NPI       1558394254   

NPI

   07/08/06

2300 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

140 Stonecrest Road

Suite 203

Shelbyville, KY 40065-8144    Co. Shelby

Phone: (502)647-1025

Fax: (502)647-1026

Branch of 70 Louisville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       18-7090   

Medicare under parent

   10/01/07 BID       18Q7090001   

Medicare Branch ID Number

   10/01/07



--------------------------------------------------------------------------------

   Gentiva    Page 29   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

MASSACHUSETTS

745 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

275 Martine Street

Suite 104

Fall River, MA 02723-1500    Co. Bristol

Phone: (508)672-0675

Fax: (508)672-9174

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       22-7260   

Medicare (CGS)

   03/08/91 MCD    MA    110024326J   

Cert Medicaid

   03/08/91 NPI       1538190087   

NPI

   07/05/06

667 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

46 North Street

Suite 2

Hyannis, MA 02601-3808    Co. Barnstable

Phone: (508)862-8240

Fax: (508)862-8246

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       22-7426   

Medicare (CGS)

   02/01/96 MCD    NY    01728165   

NY Cert Medicaid

   06/01/95 MCD    MA    110024326M   

Cert Medicaid

   02/01/96 NPI       1912934696   

NPI

   06/27/06

550 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2 South Street

Berkshire Commons

Suite 180

Pittsfield, MA 01201-6264    Co. Berkshire

Phone: (413)443-3525

Fax: (413)443-3579

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       22-7219   

Medicare (CGS)

   03/01/83 MCD    MA    110024326C   

Cert Medicaid

   05/29/95 NPI       1790718427   

NPI

   07/08/06

558 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2069 Roosevelt Avenue

Springfield, MA 01104-1657    Co. Hampden

Phone: (413)733-1132

Fax: (413)733-0863

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       22-7224   

Medicare (CGS)

   08/15/83 MCD    MA    110024326P   

Cert Medicaid

   10/18/97 NPI       1215968391   

NPI

   07/06/06



--------------------------------------------------------------------------------

   Gentiva    Page 30   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

MARYLAND (CON State)

161 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

180 Admiral Cochrane Drive

Suite 230

Annapolis, MD 21401-7366    Co. Anne Arundel

Phone: (410)224-2988

Fax: (410)224-3308

Branch of 2250 Columbia

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       21-7071   

Medicare Under Parent

   BID    MD    21Q7071002   

CMS Branch ID

   05/23/05

2250 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

9700 Patuxent Woods Drive

Suite 131

Columbia, MD 21046-2940    Co. Howard

Phone: (410)381-4340

Fax: (410)381-4359

Branch - Branch - Towson 02249

Branch - Branch - Silver Spring 02588

Branch - Branch - Annapolis 00161

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MD    HH7071   

Certified License

   MCR       21-7071   

Medicare (CGS)

   04/11/80 MCD    MD    360443800   

Certified Medicaid

   NPI       1922035880   

NPI

   06/27/06

2588 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

12501 Prosperity Drive

Suite 225

Silver Spring, MD 20904-1689    Co. Montgomery

Phone: (301)622-2320

Fax: (301)622-0152

Branch of 2250 Columbia

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       21-7071   

Medicare Under Parent

   BID       21Q7071003   

Medicare Branch ID Number

   02/12/07

2249 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

8600 LaSalle Rd.

Chester Building

Suite 302

Towson, MD 21286-2011    Co. Baltimore

Phone: (410)337-3663

Fax: (410)337-4959

Branch of 2250 Columbia

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       21-7071   

Medicare Under parent

   BID       21Q7071001   

CMS Branch ID Number

   01/07/04



--------------------------------------------------------------------------------

   Gentiva    Page 31   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

MAINE

447 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

175 Exchange Street

Suite 100

Bangor, ME 04401-6537    Co. Penobscot

Phone: (207)990-9000

Fax: (207)941-8645

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    ME    03127   

Certified License

   09/30/95 MCR       20-7045   

Medicare (CGS)

   01/10/94 MCD    ME    160770202   

Physical Therapy Medicaid (not a waiver)

   MCD    ME    160770201   

Occupational Therapy Medicaid (not a waiver)

   11/01/99 MCD    ME    160770001   

Home Health Agency Medicaid/See Comments

   09/30/95 MCD    ME    160770300   

Speech Therapy Medicaid (not a waiver)

   11/01/99 NPI       1982638771   

NPI

   07/10/06

905 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

881 Forest Avenue

Portland, ME 04103-4107    Co. Cumberland

Phone: (207)772-0954

Fax: (207)775-4705

Branch - Branch - Sanford 02645

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    ME    03128   

Certified License

   MCR       20-7038   

Medicare (CGS)

   03/12/90 MCD    ME    1255362943-001   

HHA Medicaid - Straight

   03/12/90 NPI       1255362943   

NPI

   07/05/06

2645 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

61 Washington Street

Suite 2

Sanford, ME 04073-3044    Co. York

Phone: (207)324-8790

Fax: (207)324-8904

Branch of 905 Portland

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       20-7038   

Medicare Part A Under Parent

   MCD    ME    1255362943-002   

Medicaid Under Parent

   BID       20Q7038002   

Medicare Branch ID

   09/01/08

MICHIGAN

810 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2377 South Linden Rd.

Flint, MI 48532-5430    Co. Genesee

Phone: (810)732-9030

Fax: (810)732-5245

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       23-7136   

Medicare (CGS)

   09/14/83 MCD    MI    2887435   

Cert Medicaid

   NPI       1114959483   

NPI

   06/23/06



--------------------------------------------------------------------------------

   Gentiva    Page 32   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

821 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4081 Cascade Road SE

Suite 400

Grand Rapids, MI 49546-2170    Co. Kent

Phone: (616)942-5744

Fax: (616)942-2491

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       23-7222   

Medicare (CGS)

   08/06/80 MCD    MI    2887444   

Cert Medicaid

   NPI       1306876438   

NPI

   06/23/06

504 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4341 South Westnedge Ave.

Kalamazoo, MI 49008-3289    Co. Kalamazoo

Phone: (269)381-5620

Fax: (269)381-6701

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       23-7085   

Medicare (CGS)

   11/10/81 MCD    MI    2887462   

Cert Medicaid

   NPI       1629000989   

NPI

   06/23/06

MINNESOTA

2638 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2626 East 82nd Street

Bloomington, MN 55425-1300    Co. Hennepin

Phone: (952)854-9628

Fax: (952)854-4259

Branch of 515 Roseville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       24-7145   

Medicare Under Parent

   BID       24Q7145001   

Medicare Branch ID

   08/11/08

785 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

925 East Superior St

Suite 104

Duluth, MN 55802-2253    Co. Saint Louis

Phone: (218)723-8999

Fax: (218)723-8237

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WI    1102   

Certified License - no renewal

   11/06/07 LIC    MN    360606   

Certified License

   01/01/99 MCR       24-7241   

Medicare (CGS)

   12/10/87 MCD    MN    023355200   

Certified Medicaid

   01/31/94 OTH    WI    N/A   

Leg Rep Bkground CK

   NPI       1003848375   

NPI

   06/23/06



--------------------------------------------------------------------------------

   Gentiva    Page 33   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2698 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

7365 Kirkwood Court North

Suite 150

Maple Grove, MN 55369-4721    Co. Hennepin

Phone: (763)416-0289

Fax: (763)416-0293

Branch of 515 Roseville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       24-7145   

Medicare Under Parent

   BID       24Q7145002   

Medicare Branch ID Number

   08/15/10

515 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1970 Oakcrest Avenue

Suite 107

Roseville, MN 55113-2624    Co. Ramsey

Phone: (651)636-6330

Fax: (651)636-6229

Branch - Branch - Maple Grove 02698

Branch - Branch - Bloomington 02638

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WI    211   

Certified License - No renewal

   08/02/88 LIC    MN    359960   

Certified License

   10/01/97 MCR       24-7145   

Medicare (CGS)

   09/23/83 MCD    WI    41525000   

Certified Medicaid

   04/01/94 MCD    MN    071755000   

Certified Medicaid

   09/23/83 OTH    WI    N/A   

Leg Rep Bkground CK

   NPI       1194757468   

NPI

   06/23/06

MISSOURI

938 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

12125 Woodcrest Executive Dr.

Suite 340

Creve Coeur, MO 63141-5004    Co. Saint Louis

Phone: (314)434-3030

Fax: (314)439-0438

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    688-13HH   

State License

   MCR       26-7290A   

Medicare (CGS)

   11/01/93 NPI       1215963921   

NPI

   06/30/06

2261 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5921 NW Barry Road

Suite 201

Kansas City, MO 64154-2579     Co. Jackson

Phone: (816)587-0441

Fax: (816)584-0085

Branch of 1 Overland Park

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    692-13HH   

State License

   MCR       17-7179   

Medicare Under Parent

   03/23/84 BID       17Q7179001   

CMS Branch Identifier

  



--------------------------------------------------------------------------------

   Gentiva    Page 34   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2655 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

3521 Ralph Powell Road

Suite B

Lee’S Summit, MO 64064-2360    Co. Jackson

Phone: (816)524-5087

Fax: (816)524-7287

Branch of 1 Overland Park

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MO    692-13HH       MCR       17-7179   

Medicare Under Parent

   BID       17Q7179002   

Medicare Branch ID Number

   02/05/09

MISSISSIPPI (CON State)

2616 Home Health Care Affiliates of Mississippi, Inc.    Tax ID: 62-1775256

Gentiva Health Services

1225 Hwy 278 East

(Mail: PO Box 83, Amory 38821)

Amory, MS 38821-5807    Co. Monroe

Phone: (662)256-5404

Fax: (662)256-5510

Branch of 2614 Columbus

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7110   

Medicare Under Parent

   BID       25Q7110001   

Medicare Branch ID Number

  

2628 Gilbert’s Home Health Agency, Inc.    Tax ID: 64-0730826

Gentiva Health Services

200 South Second St.

(PO Box 697, Booneville, MS 38829)

Booneville, MS 38829-3227    Co. Prentiss

Phone: (662)720-0066

Fax: (662)720-9993

Branch of 2613 Tupelo

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7303   

Medicare Under Parent

   BID       25Q7303001   

CMS Branch Identifier

   05/15/08

2615 Home Health Care Affiliates of Mississippi, Inc.    Tax ID: 62-1775256

Gentiva Health Services

104 Legion Ave

Calhoun City, MS 38916-6600    Co. Calhoun

Phone: (662)628-6657

Fax: (662)628-6658

Sub Unit of 2614 Columbus

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    485   

Certified License

   MCR       25-7309   

Medicare (Palmetto)

   02/26/80 MCD    MS    00770326   

Medicaid

   04/01/99 NPI       1710983887   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 35   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2619 Home Health Care Affiliates of Central MS, LLC    Tax ID: 62-1807084

Gentiva Health Services

171 Curbview Cove

Canton, MS 39046-9707    Co. Madison

Phone: (601)859-0686

Fax: (601)859-8684

Branch of 2617 Flowood

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7126   

Medicare Under Parent

   BID       25Q7126003   

CMS Branch Identifier

  

2614 Home Health Care Affiliates of Mississippi, Inc.    Tax ID: 62-1775256

Gentiva Health Services

189 Park Creek Drive

(Mail-POBox 8609, Columbus 39705-0012)

Columbus, MS 39705-1308    Co. Lowndes

Phone: (662)327-9669

Fax: (662)327-1487

Sub Unit - Calhoun City 02615

Branch - Branch - Amory 02616

Branch - Branch - Starkville 02661

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    385   

Certified License

   MCR       25-7110   

Medicare (Palmetto)

   02/09/81 MCD    MS    00770327   

Medicaid

   04/01/99 NPI       1770589822   

NPI

  

2617 Home Health Care Affiliates of Central MS, LLC    Tax ID: 62-1807084

Gentiva Health Services

106 Riverview Drive

Flowood, MS 39232-8908    Co. Rankin

Phone: (601)362-7801

Fax: (601)362-7811

Branch - Branch - Canton 02619

Branch - Branch - Morton 02630

Branch - Branch - Magee 02631

Branch - Branch - Vicksburg 02618

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    7781   

Certified License

   MCR       25-7126   

Medicare (Palmetto)

   03/13/79 MCD    MS    00770366   

Medicaid

   01/01/06 NPI       1417935578   

NPI

  

2621 VanWinkle Home Health Care, Inc.    Tax ID: 62-1669388

Gentiva Health Services

217 Caldwell Drive

(Mail: POBox 186, Hazlehurst 39083-0186)

Hazlehurst, MS 39083-2711    Co. Copiah

Phone: (601)894-2701

Fax: (601)894-3301

 

‘

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    12581   

Certified License

   MCR       25-7304   

Medicare (Palmetto)

   11/01/78 MCD    MS    00770193   

Medicaid

   NPI       1881672947   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 36   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2631 Home Health Care Affiliates of Central MS, LLC    Tax ID: 62-1807084

Gentiva Health Services

306 2nd Street SE

Suite A

Magee, MS 39111-3610    Co. Simpson

Phone: (601)849-6263

Fax: (601)849-5227

Branch of 2617 Flowood

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7126   

Medicare Under Parent

   BID       25Q7126004   

CMS Branch Identifier

   08/04/08

2671 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2600 Old North Hills Street

Meridian, MS 39305-1600    Co. Lauderdale

Phone: (601)482-5055

Fax: (601)482-5592

Branch - Branch - Philadelphia 02672

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    4387   

Certified License

   08/28/09 MCR       25-7300   

Medicare (Palmetto)

   07/01/92 MCD    MS    00770549   

HHA Medicaid

   NPI       1952537714   

NPI

   06/08/09

2630 Home Health Care Affiliates of Central MS, LLC    Tax ID: 62-1807084

Gentiva Health Services

5325 Hwy 80

Morton, MS 39117-3704    Co. Scott

Phone: (601)732-3952

Fax: (601)732-3953

Branch of 2617 Flowood

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7126   

Medicare Under Parent

   BID       25Q7126005   

CMS Branch Identifier

   08/04/08

2629 Gilbert’s Home Health Agency, Inc.    Tax ID: 64-0730826

Gentiva Health Services

407 Doctors Dr.

(P. O. Box 937, New Albany, MS 38652)

New Albany, MS 38652-3110    Co. Union

Phone: (662)534-0106

Fax: (662)538-0700

Branch of 2613 Tupelo

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7303   

Medicare Under Parent

   BID       25Q7303002   

CMS Branch Identifier

   05/15/08



--------------------------------------------------------------------------------

   Gentiva    Page 37   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2672 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

250 Canal Place

Philadelphia, MS 39350-8927    Co. Neshoba

Phone: (601)389-2105

Fax: (601)389-2106

Branch of 2671 Meridian

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7300   

Medicare Under Parent

   BID       25Q7300001   

Medicare Branch ID Number

   07/15/10

2649 Gilbert’s Home Health Agency, Inc.    Tax ID: 64-0730826

Gentiva Health Services

902 North Main Street

(P. O. Box 503, Ripley, MS 38663)

Suite D

Ripley, MS 38663-1421    Co. Tippah

Phone: (662)837-7005

Fax: (662)837-8090

Branch of 2613 Tupelo

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7303   

Medicare Under Parent

   BID       25Q7303003   

CMS Branch Identifier

   05/15/08

2661 Home Health Care Affiliates of Mississippi, Inc.    Tax ID: 62-1775256

Gentiva Health Services

1085 Stark Road

(Mail-POBox 2557, Starkville 39760-2557)

Suite 306

Starkville, MS 39759-3698    Co. Oktibbeha

Phone: (662)323-6777

Fax: (662)323-6780

Branch of 2614 Columbus

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7110   

Medicare Under Parent

   BID       25Q7110002   

CMS Branch Identifier

   12/01/08

2613 Gilbert’s Home Health Agency, Inc.    Tax ID: 64-0730826

Gentiva Health Services

101 North Industrial Road

(Mail: PO Box 4208, zip 38803-4208)

Suite B

Tupelo, MS 38801-3441    Co. Lee

Phone: (662)844-9725

Fax: (662)680-3685

Branch - Branch - New Albany 02629

Branch - Branch - Booneville 02628

Branch - Branch - Ripley 02649

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    MS    8395   

Certified License

   MCR       25-7303   

Medicare (Palmetto)

   10/01/78 MCD    MS    00770177   

Medicaid

   NPI       1972509099   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 38   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2618 Home Health Care Affiliates of Central MS, LLC    Tax ID: 62-1807084

Gentiva Health Services

2710 Sherman Ave

Vicksburg, MS 39183-6639    Co. Warren

Phone: (601)638-3808

Fax: (601)638-7822

Branch of 2617 Flowood

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       25-7126   

Medicare Under Parent

   BID       25Q7126001   

CMS Branch Identifier

   07/25/03

NORTH CAROLINA (CON - CERTIFIED AGENCIES ONLY)

2273 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

208-A West Salisbury Street

Asheboro, NC 27203-5576    Co. Randolph

Phone: (336)629-3178

Fax: (336)629-0603

Branch of 657 Greensboro

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0953   

Certified License

   MCR       34-7075   

Medicare Under Parent

   BID       34Q7075001   

Medicare Branch ID

   02/19/05

2440 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

9 Olde Eastwood Village Blvd.

Asheville, NC 28803-1670    Co. Buncombe

Phone: (828)298-1370

Fax: (828)298-1390

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC2114   

Certified License

   MCR       34-7235   

Medicare (Palmetto)

   MCD    NC    3407235   

Cert Medicaid

   NPI       1720018542   

NPI

   07/04/06

731 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

8520 Cliff Cameron Dr

Suite 140

Charlotte, NC 28269-0013    Co. Mecklenburg

Phone: (704)594-9029

Fax: (704)593-1413

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0787   

Certified License

   MCR       34-7177   

Medicare (CGS)

   12/02/88 MCD    NC    3407177   

Cert Medicaid

   11/30/88 NPI       1437175338   

NPI

   07/14/06



--------------------------------------------------------------------------------

   Gentiva    Page 39   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2441 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

9009-C Perimeter Woods Drive

Charlotte, NC 28216-0040    Co. Mecklenburg

Phone: (704)598-2716

Fax: (704)598-6692

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0138   

Certified License

   MCR       34-7196   

Medicare (Palmetto)

   MCD    NC    3427196   

Cert Medicaid

   NPI       1407883929   

NPI

   06/28/06

2443 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

11111 Carmel Commons Blvd.

Suite 350

Charlotte, NC 28226-4561    Co. Mecklenburg

Phone: (704)543-1167

Fax: (704)543-1168

Sub Unit - Winston-Salem 02557

Branch - Branch - Monroe 02451

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0097   

Certified License

   MCR       34-7091   

Medicare (Palmetto)

   MCD    NC    3437091   

Cert Medicaid

   NPI       1497782924   

NPI

   06/28/06

2444 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

2505 Meridian Parkway

Suite 225

Durham, NC 27713-5246    Co. Durham

Phone: (919)361-1921

Fax: (919)806-2426

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC2111   

Certified License

   MCR       34-7236   

Medicare (Palmetto)

   MCD    NC    3407236   

Cert Medicaid

   NPI    NC    1902833445   

NPI

   06/28/06

2445 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

934 Cox Road

Gastonia, NC 28054-3456    Co. Gaston

Phone: (704)824-7099

Fax: (704)824-7156

Branch of 2454 Shelby

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0268   

Certified License

   MCR       34-7317   

Medicare under parent

   BID       34Q7317002   

Medicare Branch ID

  



--------------------------------------------------------------------------------

   Gentiva    Page 40   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2459 Tar Heel Health Care Services, LLC    Tax ID: 56-1456991

Gentiva Health Services

1200 Parkway Dr.

Goldsboro, NC 27534-9432    Co. Wayne

Phone: (919)731-7254

Fax: (919)751-3433

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC1299   

Certified License

   MCR       34-7331   

Medicare (Palmetto)

   MCD    NC    3407331   

Cert Medicaid

   NPI       1558391391   

NPI

   07/04/06

657 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

3150 N Elm Street

Suite 102

Greensboro, NC 27408-3881    Co. Guilford

Phone: (336)288-1181

Fax: (336)288-8225

Branch - Branch - Asheboro 02273

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0952   

Certified License

   MCR       34-7075   

Medicare (CGS)

   01/01/77 MCD    NC    3417075   

Cert Medicaid

   NPI       1093738072   

NPI

   07/25/06

2461 Eastern Carolina Home Health Agency, LLC    Tax ID: 56-1590744

Gentiva Health Services

1970 West Arlington Blvd.

Suite B-2

Greenville, NC 27834-5783    Co. Pitt

Phone: (252)353-3300

Fax: (252)353-3312

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0328   

Certified License

   MCR       34-7031   

Medicare (Palmetto)

   MCD    NC    3407031   

Cert Medicaid

   NPI       1396775136   

NPI

   07/04/06

947 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

915 Tate Blvd. SE

Suite 106

Hickory, NC 28602-4042    Co. Catawba

Phone: (828)322-6131

Fax: (828)322-9335

Branch - Branch - Mooresville 00163

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0227   

Certified License

   01/01/93 MCR       34-7300   

Medicare (CGS)

   05/30/96 MCD    NC    3407300   

Cert Medicaid

   05/30/96 NPI       1316974272   

NPI

   06/27/06



--------------------------------------------------------------------------------

   Gentiva    Page 41   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2447 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

1771 Tate Blvd. SE

Suite 101

Hickory, NC 28602-4250    Co. Catawba

Phone: (828)328-1871

Fax: (828)328-8090

Branch of 2454 Shelby

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0272   

Certified License

   MCR       34-7317   

Medicare under parent

   BID       34Q7317001   

Medicare Branch ID

  

184 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

297 East 22nd Street

Kannapolis, NC 28083-2607    Co. Rowan

Phone: (704)933-1001

Fax: (704)933-9696

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0270   

Certified License

   MCR       34-7170   

Medicare (CGS)

   06/25/87 MCD    NC    3407170   

Cert

   06/25/87 NPI       1720010010   

NPI

   07/07/06

2458 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

720 Parke Centre

(PO Box 859, Kernersville 27285-0859)

Suite A

Kernersville, NC 27284-3779    Co. Forsyth

Phone: (336)564-0185

Fax: (336)564-0192

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC1210   

Certified License

   MCR       34-7227   

Medicare (Palmetto)

   MCD    NC    3417227   

Cert Medicaid

   NPI       1497785133   

NPI

   07/04/06

2448 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

167 Moore Road

King, NC 27021-8770    Co. Stokes

Phone: (336)983-2110

Fax: (336)983-2484

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC1699   

Certified License

   MCR       34-7330   

Medicare (Palmetto)

   07/03/03 MCD    NC    3407330   

Cert Medicaid

   NPI       1396775045   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 42   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2462 Tar Heel Health Care Services, LLC    Tax ID: 56-1456991

Gentiva Health Services

2111-C North Queen Street

Kinston, NC 28501-1647     Co. Lenoir

Phone: (252)522-1458

Fax: (252)522-5940

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0428   

Certified License

   MCR       34-7124   

Medicare (Palmetto)

   MCD    NC    3407124   

Cert Medicaid

   NPI       1154358596   

NPI

   06/28/06

2451 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

2160 Commerce Drive

Suite D

Monroe, NC 28110-2839    Co. Union

Phone: (704)283-0535

Fax: (704)289-1155

Branch of 2443 Charlotte

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC2057   

Certified License

   MCR       34-7091   

Medicare under parent

   BID       34Q7091003   

Medicare Branch ID number

  

163 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

136 Fairview Road

Suite 110

Mooresville, NC 28117-9518    Co. Iredell

Phone: (704)799-4611

Fax: (704)799-4619

Branch of 947 Hickory

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0159   

Certified License

   01/01/93 MCR       34-7300   

Medicare under parent

   05/30/96 BID       34Q7300001   

CMS Branch ID Number

  

2463 Home Health Care of Carteret County, LLC    Tax ID: 56-1556547

Gentiva Health Services

Cypress Bay Plaza,

5167 US Hwy 70 West

Suite 100

Morehead City, NC 28557-4535    Co. Carteret

Phone: (252)726-9300

Fax: (252)726-9832

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0073   

Certified License

   MCR       34-7171   

Medicare (Palmetto)

   09/08/87 MCD    NC    3407171   

Cert Medicaid

   NPI       1528098324   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 43   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2457 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

905 Cherry Street

Suite 10

North Wilkesboro, NC 28659-4252    Co. Wilkes

Phone: (336)667-3389

Fax: (336)667-4279

Branch of 2557 Winston-Salem

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0252   

Certified License

   MCR       34-7318   

Medicare under parent

   BID       34Q7318004   

Medicare Branch ID number

  

2464 Tar Heel Health Care Services, LLC    Tax ID: 56-1456991

Gentiva Health Services

206 S. Turner Street

Pink Hill, NC 28572-7880    Co. Lenoir

Phone: (252)568-6022

Fax: (252)568-6028

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC1565   

Certified License

   MCR       34-7226   

Medicare (Palmetto)

   MCD    NC    3417226   

Medicaid

   NPI       1912934845   

NPI

   06/27/06

2465 Tar Heel Health Care Services, LLC    Tax ID: 56-1456991

Gentiva Health Services

P. O. Box 399,

124 Main Street

Pollocksville, NC 28573-5000    Co. Jones

Phone: (252)224-1012

Fax: (252)224-0310

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0431   

Certified License

   MCR       34-7333   

Medicare (Palmetto)

   MCD    NC    3407333   

Cert Medicaid

   NPI       1043243835   

NPI

   07/07/06

2452 Capital Care Resources, LLC    Tax ID: 58-2411159

Gentiva Health Services

3301 Benson Drive

Suite 222

Raleigh, NC 27609-7362    Co. Wake

Phone: (919)881-9492

Fax: (919)881-9539

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0299   

Certified License

   MCR       34-7178   

Medicare (Palmetto)

   02/27/89 MCD    NC    3417178   

Medicaid

   NPI       1710917547   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 44   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2466 Eastern Carolina Home Health Agency, LLC    Tax ID: 56-1590744

Gentiva Health Services

4013 Capital Drive

Rocky Mount, NC 27804-3123    Co. Nash

Phone: (252)443-7083

Fax: (252)443-6361

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0497   

Certified License

   MCR       34-7328   

Medicare (Palmetto)

   MCD    NC    3407328   

Medicaid

   11/15/02 NPI       1306873831   

NPI

   06/28/06

2453 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

1834 West Jake Alexander Blvd.

Suite 503

Salisbury, NC 28147-1135    Co. Rowan

Phone: (704)636-3334

Fax: (704)639-0070

Branch of 2557 Winston-Salem

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0265   

Certified License

   MCR       34-7318   

Medicare under parent

   BID       34Q7318003   

Medicare Branch ID number

  

2454 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

425 Cherryville Road

Suite A

Shelby, NC 28150-3651    Co. Cleveland

Phone: (704)484-3294

Fax: (704)484-3944

Branch - Branch - Gastonia 02445

Branch - Branch - Hickory 02447

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0221   

Certified License

   MCR       34-7317   

Medicare (Palmetto)

   MCD    NC    3417317   

Cert Medicaid

   NPI       1649203431   

NPI

   07/07/06

2455 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

1905 East Broad Street

Statesville, NC 28625-4309    Co. Iredell

Phone: (704)872-3606

Fax: (704)872-6320

Branch of 2557 Winston-Salem

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0170   

Certified License

   MCR       34-7318   

Medicare under parent

   BID       34Q7318002   

Medicare Branch ID number

  



--------------------------------------------------------------------------------

   Gentiva    Page 45   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2467 Eastern Carolina Home Health Agency, LLC    Tax ID: 56-1590744

Gentiva Health Services

1638 Carolina Ave.

Washington, NC 27889-3365    Co. Beaufort

Phone: (252)946-7145

Fax: (252)946-9525

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0329   

Certified License

   MCR       34-7329   

Medicare (Palmetto)

   MCD    NC    3407329   

Cert Medicaid

   NPI       1750318614   

NPI

   06/27/06

817 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2000 Frontis Plaza Blvd

Suite 300

Winston-Salem, NC 27103-5616    Co. Forsyth

Phone: (336)397-3820

Fax: (336)788-6808

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0567   

Certified License

   03/24/88 MCR       34-7174   

Medicare (CGS)

   06/29/88 MCD    NC    3407174   

Medicaid

   06/29/88 NPI       1598795296   

NPI

   07/05/06

2557 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

145 Kimel Park Drive

Suite 200

Winston-Salem, NC 27103    Co. Forsyth

Phone: (336)760-8336

Fax: (336)768-5277

Sub Unit of 2443 Charlotte

Branch - Branch - North Wilkesboro 02457

Branch - Branch - Salisbury 02453

Branch - Branch - Statesville 02455

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0231   

Certified License

   MCR       34-7318   

Medicare (Palmetto)

   MCD    NC    3417318   

Medicaid

   NPI       1386672459   

NPI

   06/29/06

2591 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2000 Frontis Plaza Blvd

Suite 106

Winston-Salem, NC 27103-5616    Co. Forsyth

Phone: (336)397-3331

Fax: (336)397-3354

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC1131   

Certified License

   MCR       34-7204   

Medicare (Palmetto)

   MCD    NC    3417204   

Medicaid

   07/01/07 NPI       1578626321   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 46   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2902 Wake Forest Baptist Health Care at Home, LLC    Tax ID: 46-2300938

2000 Frontis Plaza Blvd

Suite 303

Winston-Salem, NC 27103-5616    Co. Forsyth

Phone: (336)760-1838

Fax: (336)760-1884

Joint Venture

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    Pending   

Certified License

   MCR       34-7106   

Medicare (Palmetto)

   NPI       1861422990   

NPI

  

2449 Total Care Home Health of Louisburg, LLC    Tax ID: 68-0593592

Gentiva Health Services

74 Wheaton Avenue

Youngsville, NC 27596-8691    Co. Franklin

Phone: (919)554-2279

Fax: (919)554-2688

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NC    HC0215   

Certified License

   MCR       34-7217   

Medicare (Palmetto)

   MCD    NC    3417217   

Medicaid Provider number

   01/01/13 NPI       1023041837   

NPI

   07/08/06

NEBRASKA

942 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

8055 O Street

Suite 111

Lincoln, NE 68510-2565    Co. Lancaster

Phone: (402)434-8081

Fax: (402)489-8570

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NE    501014   

Certified License

   05/11/90 MCR       28-7060   

Medicare (CGS)

   05/08/90 NPI       1558398479   

NPI

   06/30/06

734 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

9140 West Dodge Road

Suite 401

Omaha, NE 68114-3317    Co. Douglas

Phone: (402)343-9433

Fax: (402)343-9434

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NE    261022   

Certified License

   MCR       28-7038   

Medicare (CGS)

   04/27/87 NPI       1689600371   

NPI

   06/30/06



--------------------------------------------------------------------------------

   Gentiva    Page 47   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

NEW MEXICO

782 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

6400 Jefferson Street NE

Suite 101

Albuquerque, NM 87109-3470    Co. Bernalillo

Phone: (505)345-3754

Fax: (505)345-5121

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    6059A4   

Certified License

   MCR       32-7070   

Medicare (CGS)

   09/23/87 MCD    NM    N1425   

Certified Medicaid

   NPI       1295761997   

NPI

   06/30/06

2680 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1005 South Telshor Blvd.

Suite B

Las Cruces, NM 88011-4879    Co. Dona Ana

Phone: (575)528-5620

Fax: (575)526-1536

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NM    3325   

Certified License

   10/16/09 MCR       32-7182   

Medicare Part A (Palmetto)

   10/17/09 NPI       1487987335   

NPI

  

NEVADA

2662 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

896 W. Nye Lane

Suite 103

Carson City, NV 89703-1544    Co. Carson City

Phone: (775)884-0100

Fax: (775)884-0120

Branch of 407 Reno

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NV    6278HBR-0   

Home Health Branch License

   09/11/09 MCR       29-7022   

Medicare Under Parent

   BID       29Q7022001   

Medicare Branch ID

   02/17/10

407 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5425 Louie Lane

Suite B

Reno, NV 89511-1835    Co. Washoe

Phone: (775)858-1900

Fax: (775)858-1908

Branch - Branch - Carson City 02662

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NV    586HHA-20   

Certified License - GHS III

   09/29/90 MCR       29-7022   

Medicare (CGS)

   10/25/85 MCD    NV    29-16002   

Certified Medicaid

   09/29/90 NPI       1285661108   

NPI

   06/30/06



--------------------------------------------------------------------------------

   Gentiva    Page 48   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

NEW YORK (CON State)

887 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

425 Grant Ave.

Suite 2

Auburn, NY 13021-8204    Co. Cayuga

Phone: (315)255-1781

Fax: (315)252-1808

Branch of 895 Liverpool

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       33-7255   

Medicare under parent

   07/10/05 BID       33Q7255002   

CMS Branch ID Number

   07/10/05

887 Quality Care-USA, Inc.    Tax ID: 11-2256479

Gentiva Health Services

425 Grant Ave.

Suite 2

Auburn, NY 13021-8204    Co. Cayuga

Phone: (315)255-1781

Fax: (315)252-1808

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    9511L040   

LHCSA License

   09/01/05 NPI       1174555924   

NPI

   07/06/06

2263 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

Malta Commons Business Park

100 Saratoga Village Blvd

Suite 5

Ballston Spa (Malta), NY 12020-3703    Co. Saratoga

Phone: (518)899-1158

Fax: (518)899-7008

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    2801600   

CHHA Operating Certificate

   MCR       33-7401   

Medicare (CGS)

   MCD    NY    01573711   

Medicaid

   09/19/95 NPI       1023049830   

NPI

   07/06/06

2263 Quality Care-USA, Inc.    Tax ID: 11-2256479

Gentiva Health Services

Malta Commons Business Park

100 Saratoga Village Blvd

Suite 5

Ballston Spa (Malta), NY 12020-3703    Co. Saratoga

Phone: (518)452-3524

Fax: (518)452-2191

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    9511L001   

LHCSA License

   05/22/87 NPI       1205867090   

NPI

   07/06/06



--------------------------------------------------------------------------------

   Gentiva    Page 49   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

76 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

11849 East Corning Road

Suite 108

Corning, NY 14830    Co. Steuben

Phone: (607)962-0102

Fax: (607)962-0140

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    0752601   

CHHA Operating Certificate

   03/31/93 MCR       33-7292   

Medicare (CGS)

   04/09/93 MCD    NY    01447763   

Cert Medicaid

   NPI       1114959988   

NPI

   07/06/06

718 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

888 Veterans Memorial Highway

Suite 210

Hauppauge, NY 11788-2940    Co. Suffolk

Phone: (631)232-6030

Fax: (631)232-6470

Sub Unit - Riverhead 02860

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    5157600   

CHHA Operating Certificate

   MCR       33-7232   

Medicare (CGS)

   09/10/87 MCD    NY    01047281   

Cert Medicaid

   04/08/88 NPI       1376575977   

NPI

   07/06/06

895 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

200 Elwood Davis Rd

Liverpool, NY 13088-6184    Co. Onondaga

Phone: (315)461-0209

Fax: (315)461-0298

Branch - Branch - Auburn 00887

Branch - Branch - Oswego 00888

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    3301605   

CHHA Operating Certificate

   MCR       33-7255   

Medicare (CGS)

   12/07/87 MCD    NY    01085501   

Cert Medicaid

   12/07/87 NPI       1912939489   

NPI

   07/07/06

895 Quality Care-USA, Inc.    Tax ID: 11-2256479

Gentiva Health Services

200 Elwood Davis Rd

Liverpool, NY 13088-6184    Co. Onondaga

Phone: (315)461-0209

Fax: (315)461-0298

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    9511L022   

LHCSA License

   05/22/87 NPI       1972528057   

NPI

   07/12/06



--------------------------------------------------------------------------------

   Gentiva    Page 50   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

888 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

19 Fourth Avenue

Oswego, NY 13126-1803    Co. Oswego

Phone: (315)342-0521

Fax: (315)342-2451

Branch of 895 Liverpool

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       33-7255   

Medicare Under parent

   11/01/87 BID       33Q7255001   

CMS Branch ID Number

  

888 Quality Care-USA, Inc.    Tax ID: 11-2256479

Gentiva Health Services

19 Fourth Avenue

Oswego, NY 13126-1803    Co. Oswego

Phone: (315)342-0521

Fax: (315)342-2451

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    9511L027   

LHCSA License

   05/22/87 NPI       1043242498   

NPI

   07/07/06

2860 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

877 East Main St.

Riverhead, NY 11901-2521    Co. Suffolk

Phone: (631)727-5353

Fax: (631)727-5268

Sub Unit of 718 Hauppauge

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC       N/A   

Operating Certificate Under Parent

   MCR       33-7302   

Medicare (CGS)

   08/17/10 MCD    NY    03294915   

Home Health Mediciad

   08/17/10 NPI       1235458035   

NPI

   05/19/10

829 QC-Medi New York, Inc.    Tax ID: 11-2750425

Gentiva Health Services

865 Merrick Avenue

Suite 340 South

Westbury, NY 11590-6695    Co. Nassau

Phone: (516)746-8013

Fax: (516)746-7172

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    NY    2910601   

CHHA Operating Certificate

   01/25/93 MCR       33-7289   

Medicare (CGS)

   06/03/97 MCD    NY    01447745   

CHHA Medicaid

   11/01/93 NPI       1760414171   

NPI

   07/07/06



--------------------------------------------------------------------------------

   Gentiva    Page 51   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

OHIO

342 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

495 Portage Lakes Dr.

Akron, OH 44319-2205    Co. Summit

Phone: (330)644-4447

Fax: (330)644-2823

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       36-7159   

Medicare (CGS)

   09/02/81 MCD    OH    0208000   

HHA Medicaid

   09/30/95 NPI       1316973019   

NPI

   06/30/06

75 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

959 Illinois Ave.

Suite B

Maumee, OH 43537-1744    Co. Lucas

Phone: (419)482-6519

Fax: (419)482-6832

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       36-7520   

Medicare (CGS)

   04/07/93 MCD    OH    0928652   

HHA

   NPI       1598791295   

NPI

   06/30/06

OKLAHOMA

136 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1202 West Willow Road

Suite D

Enid, OK 73703-2530    Co. Garfield

Phone: (580)242-0024

Fax: (580)242-4037

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7060   

Certified License

   01/01/97 MCR       37-7122   

Medicare (CGS)

   05/16/85 MCD    OK    100260400N   

HHA Medicaid

   03/26/96 OTH    OK    32796   

OBN Registration

   NPI       1013943711   

NPI

   06/30/06

136 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

1202 West Willow Road

Suite D

Enid, OK 73703-2530    Co. Garfield

Phone: (580)242-0024

Fax: (580)242-4037

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7449   

Non-certified License

   01/01/96 NPI       1538191713   

NPI

   06/23/06 OTH       32796   

OBN Registration

  



--------------------------------------------------------------------------------

   Gentiva    Page 52   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

177 Gentiva Certified HealthCare Corp.     Tax ID: 11-2645333

Gentiva Health Services

804 East Jackson Street

Hugo, OK 74743-4222     Co. Choctaw

Phone: (580)326-8376

Fax: (580)326-5729

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7064   

Certified License

   10/03/94 MCR       37-7146   

Medicare (CGS)

   02/11/87 MCD    OK    100260400M   

HHA Medicaid

   03/26/96 OTH    OK    32795   

OBN Registration

   NPI       1861428575   

NPI

   06/30/06

177 Gentiva Health Services (USA), LLC     Tax ID: 11-3414024

Gentiva Health Services

804 East Jackson Street

Hugo, OK 74743-4222    Co. Choctaw

Phone: (580)326-8376

Fax: (580)326-5729

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7447   

Non-certified license

   11/14/98 NPI       1902833825   

NPI

   06/30/06 OTH       32795   

OBN Registration- under cert

  

962 Gentiva Certified HealthCare Corp.     Tax ID: 11-2645333

Gentiva Health Services

2210 West Gore Blvd

Suite 3

Lawton, OK 73501-3652    Co. Comanche

Phone: (580)248-9998

Fax: (580)248-9995

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7063   

Certified License

   01/01/97 MCR       37-7164   

Medicare (CGS)

   08/09/89 MCD    OK    100260400R   

HHA Medicaid

   03/26/96 OTH    OK    32794   

OBN Registration

   NPI       1497781108   

NPI

   06/30/06

962 Gentiva Health Services (USA), LLC     Tax ID: 11-3414024

Gentiva Health Services

2210 West Gore Blvd

Suite 3

Lawton, OK 73501-3652    Co. Comanche

Phone: (580)248-9998

Fax: (580)248-9995

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7450   

Non-certified License

   11/14/98 NPI       1033141205   

NPI

   06/23/06 OTH       32794   

OBN Registration

  



--------------------------------------------------------------------------------

   Gentiva    Page 53   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

890 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4045 NW 64th Street

Suite 420

Oklahoma City, OK 73116-2617    Co. Oklahoma

Phone: (405)843-0465

Fax: (405)848-6957

Branch - Branch - Stroud 00181

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7093   

Certified License

   MCR       37-7170   

Medicare (CGS)

   03/08/83 MCD    OK    100260400K   

HHA Medicaid

   09/30/95 OTH    OK    32793   

OBN Registration

   NPI       1689600397   

NPI

   06/30/06

890 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

4045 NW 64th Street

Suite 420

Oklahoma City, OK 73116-2617    Co. Oklahoma

Phone: (405)843-0465

Fax: (405)848-6957

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7278   

Non-certified License

   01/01/97 NPI       1811924731   

NPI

   06/30/06 OTH       32793   

OBN Registration

  

181 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

408 South 8th Avenue

Stroud, OK 74079-4630    Co. Lincoln

Phone: (918)968-9543

Fax: (918)968-9548

Branch of 890 Oklahoma City

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       37-7170   

Medicare Under Parent

   06/11/01 OTH    OK    32804   

OBN Reg-under non cert lic

   BID       37Q7170001   

Medicare Branch ID Number

  

181 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

408 South 8th Avenue

Stroud, OK 74079-4630    Co. Lincoln

Phone: (918)968-9543

Fax: (918)968-9548

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7448   

Non-certified License

   NPI       1770519480   

NPI

   06/30/06 OTH    OK    32804   

OBN Registration

  



--------------------------------------------------------------------------------

   Gentiva    Page 54   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

137 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

7666 East 61st Street

Suite 340

Tulsa, OK 74133-1148    Co. Tulsa

Phone: (918)250-3636

Fax: (918)250-6833

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7056   

Certified License

   01/01/97 MCR       37-7442   

Medicare (CGS)

   11/09/94 MCD    OK    100260400Q   

HHA Medicaid

   03/26/96 OTH    OK    32802   

OK Bureau of Narcotics Registration

   NPI       1093742918   

NPI

   06/30/06

137 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

7666 East 61st Street

Suite 340

Tulsa, OK 74133-1148    Co. Tulsa

Phone: (918)250-3636

Fax: (918)250-6833

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OK    7452   

Non-certified License

   01/01/98 NPI       1346278454   

NPI

   06/23/06 OTH    OK    32802   

OK Bureau of Narcotics Registration (Under Cert)

  

OREGON

2607 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

16760 SW Upper Boones Ferry Rd

Suite 106

Portland, OR 97224-7696    Co. Washington

Phone: (503)620-3407

Fax: (503)620-3487

Branch of 631 Vancouver

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       50-7081   

Medicare Under Parent

   BID       50Q7081001   

Medicare Branch ID Number

   05/01/08

PENNSYLVANIA

677 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1860 Charter Lane

Suite 106

Lancaster, PA 17601-6755    Co. Lancaster

Phone: (717)291-5943

Fax: (717)291-4415

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    723705   

Cert License

   MCR       39-7237   

Medicare (CGS)

   07/03/84 MCD    PA    1006932660068   

PA Cert Medicaid

   03/09/89 NPI       1780614412   

NPI

   07/05/06



--------------------------------------------------------------------------------

   Gentiva    Page 55   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

2267 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1250 N. 9th St.

Stroudsburg, PA 18360-7800    Co. Monroe

Phone: (570)424-7790

Fax: (570)424-7795

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    80050501   

Cert License

   04/12/04 MCR       39-8005   

Medicare (CGS)

   06/04/04 MCD    PA    1006932660092   

Medicaid

   03/31/06 NPI       1023042264   

NPI

   07/11/06

788 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1065 Highway 315, Cross Creek Point

Suite 301

Wilkes Barre, PA 18702    Co. Luzerne

Phone: (570)822-0857

Fax: (570)823-8242

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    PA    742205   

Certified License

   MCR       39-7422   

Medicare (CGS)

   09/04/85 MCD    PA    1006932660056   

Certified Medicaid

   05/01/89 NPI       1598796161   

NPI

   07/05/06

SOUTH CAROLINA (CON - CERTIFIED AGENCIES ONLY)

2606 Capital Care Resources of South Carolina, LLC    Tax ID: 56-2102603

Gentiva Health Services

1704 E. Greenville St.

Suite 2E

Anderson, SC 29621-7914    Co. Anderson

Phone: (864)332-8200

Fax: (864)332-8208

Branch of 2469 Greenville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       42-7017   

Medicare under parent

   BID       42Q7017003   

Medicare Branch ID

   04/02/09

2468 Capital Care Resources of South Carolina, LLC    Tax ID: 56-2102603

Gentiva Health Services

2000 Center Point Road

Suite 2300

Columbia, SC 29210-5812    Co. Richland

Phone: (803)731-2365

Fax: (803)798-0211

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HHA-0154   

Certified License

   MCR       42-7061   

Medicare (Palmetto)

   02/23/93 MCD    SC    470617   

Cert Medicaid

   NPI       1619904968   

NPI

   06/26/06



--------------------------------------------------------------------------------

   Gentiva    Page 56   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2540 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

517 Chesnee Highway

Suite C & D

Gaffney, SC 29341-2709    Co. Cherokee

Phone: (864)488-0898

Fax: (864)488-3423

Branch - Branch - Rock Hill 02596

Branch - Branch - Union 02597

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HHA-0178   

Certified License

   01/03/07 MCR       42-7117   

Medicare (Palmetto)

   06/13/07 MCD       HHA178   

Medicaid

   NPI       1891724555   

NPI

   09/19/06

2469 Capital Care Resources of South Carolina, LLC    Tax ID: 56-2102603

Gentiva Health Services

430 Roper Mountain Road

Suite E

Greenville, SC 29615-4243    Co. Greenville

Phone: (864)297-5711

Fax: (864)297-5744

Branch - Branch - Anderson 02606

Branch - Branch - Seneca 02472

Branch - Branch - Spartanburg 02473

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HHA-0158   

Certified License

   MCR       42-7017   

Medicare (Palmetto)

   MCD    SC    470172   

Cert Medicaid

   NPI       1598793192   

NPI

   06/30/06

2470 Total Care Home Health of South Carolina, LLC    Tax ID: 20-0091422

Gentiva Health Services

1240 21st Avenue North

Suite 200

Myrtle Beach, SC 29577-7401    Co. Horry

Phone: (843)448-7060

Fax: (843)448-3619

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HHA-0179   

Certified License

   MCR       42-7045   

Medicare (Palmetto)

   MCD    SC    HHA-179   

Medicaid

   NPI       1821027962   

NPI

   07/01/06

2642 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4975 Lacross Road

Suite 354

North Charleston, SC 29406-6531    Co. Charleston

Phone: (843)744-1191

Fax: (843)744-1141

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    SC    HHA-0051   

Certified license

   MCR       42-7035   

Medicare (Palmetto)

   MCD    SC    HHA300   

Medicaid

   08/02/08 NPI       1285899526   

NPI

   08/02/08



--------------------------------------------------------------------------------

   Gentiva    Page 57   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2596 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

250 Piedmont Blvd

Rock Hill, SC 29732-1835    Co. York

Phone: (803)329-3184

Fax: (803)329-4613

Branch of 2540 Gaffney

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       42-7117   

Medicare Under Parent

   BID       42Q7117002   

Medicare Branch ID Number

   11/01/07

2472 Capital Care Resources of South Carolina, LLC    Tax ID: 56-2102603

Gentiva Health Services

10 Accountants Circle,

The Commons

Seneca, SC 29678-2670    Co. Oconee

Phone: (864)885-1085

Fax: (864)885-1798

Branch of 2469 Greenville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       42-7017   

Medicare under parent

   BID       42Q7017002   

Medicare Branch ID number

   01/27/06

2473 Capital Care Resources of South Carolina, LLC    Tax ID: 56-2102603

Gentiva Health Services

905 East Main Street

Suite 1

Spartanburg, SC 29302-2182    Co. Spartanburg

Phone: (864)582-5936

Fax: (864)582-4225

Branch of 2469 Greenville

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       42-7017   

Medicare under parent

   BID       42Q7017001   

Medicare Branch ID number

   04/01/04

2597 Total Care Home Health of North Carolina, LLC    Tax ID: 20-0091435

Gentiva Health Services

1261 South Duncan Bypass

(Mail: PO Box 625, zip 29379-0625)

Union, SC 29379-7218    Co. Union

Phone: (864)429-4821

Fax: (864)429-5213

Branch of 2540 Gaffney

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       42-7117   

Medicare Under Parent

   BID       42Q7117001   

Medicare Branch ID Number

   11/01/07



--------------------------------------------------------------------------------

   Gentiva    Page 58   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

TENNESSEE (CON State)

757 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5751 Cornelison Road

Bldg 6400 B

Suite 100

Chattanooga, TN 37411-5700    Co. Hamilton

Phone: (423)892-1122

Fax: (423)899-2015

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000100   

Certified License

   MCR       44-7495   

Medicare (CGS)

   07/15/85 MCD    TN    044-7495   

Cert Medicaid

   07/15/85 NPI       1093744815   

NPI

   07/02/06

178 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2004 American Way

Suite 121

Kingsport, TN 37660-5892    Co. Sullivan

Phone: (423)230-1000

Fax: (423)246-6087

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000251   

Certified License

   MCR       44-7254   

Medicare (CGS)

   12/12/83 MCD    TN    044-7254   

Cert Medicaid

   10/09/84 NPI       1689604860   

NPI

   07/04/06

750 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

6223 Highland Place Way

Knoxville, TN 37919-4024    Co. Knox

Phone: (865)584-3133

Fax: (865)584-0677

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000142   

Certified License

   MCR       44-7111   

Medicare (CGS)

   06/01/77 MCD    TN    044-7111   

Cert Medicaid

   NPI       1669402749   

NPI

   07/04/06

2478 Healthfield of Tennessee, LLC    Tax ID: 01-0831798

Gentiva Health Services

115 Winwood Dr.

Suite 101

Lebanon, TN 37087-1343    Co. Wilson

Phone: (615)449-0045

Fax: (615)443-0063

Branch - Branch - Smyrna 02541

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000041   

Certified License

   MCR       44-7191   

Medicare (Palmetto)

   MCD    TN    0447191       07/01/05 NPI       1659301737   

NPI

   07/04/06



--------------------------------------------------------------------------------

   Gentiva    Page 59   

Home Health Agency Licensed, Medicare-Approved  Locations

   of 68

 

663 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

624 Grassmere Park Drive

Suite 8

Nashville, TN 37211-3671    Co. Davidson

Phone: (615)360-9000

Fax: (615)360-9278

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000049   

Certified License

   MCR       44-7488   

Medicare (CGS)

   03/03/85 MCD    TN    044-7488   

Cert Medicaid

   03/08/85 NPI       1427089697   

NPI

   07/06/06

2541 Healthfield of Tennessee, LLC    Tax ID: 01-0831798

Gentiva Health Services

695 President Place

Suite 200

Smyrna, TN 37167-5681    Co. Rutherford

Phone: (615)220-6183

Fax: (615)220-6987

Branch of 2478 Lebanon

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       44-7191   

Medicare under parent

   BID       44Q7191001   

Medicare Branch ID Number

   04/15/06

2480 Healthfield of Tennessee, LLC    Tax ID: 01-0831798

Gentiva Health Services

1970 North Jackson Street

Tullahoma, TN 37388-8240    Co. Coffee

Phone: (931)455-1026

Fax: (931)455-1920

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TN    0000000030   

Certified License

   MCR       44-7151   

Medicare (Palmetto)

   NPI       1568493633   

NPI

   07/06/06

TEXAS

793 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1600 West 38th Street

Suite 202

Austin, TX 78731-6405    Co. Travis

Phone: (512)459-5479

Fax: (512)451-4840

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    004444   

Certified License

   MCR       67-7166   

Medicare (CGS)

   09/16/88 MCD    TX    1364945-04   

Certified Medicaid

   NPI       1376573402   

NPI

   06/23/06



--------------------------------------------------------------------------------

   Gentiva    Page 60   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

13 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

13700 Veterans Memorial Drive

Suite 410

Houston, TX 77014-1017    Co. Harris

Phone: (281)583-7191

Fax: (281)583-5812

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    003072   

Certified License

   MCR       45-7264   

Medicare (CGS)

   11/22/82 MCD    TX    1364945-03   

Certified Medicaid

   NPI       1558391680   

NPI

   06/23/06

2257 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

10100 W. Sam Houston Parkway South

Suite 360

Houston, TX 77099-5150    Co. Harris

Phone: (281)568-1878

Fax: (281)568-5530

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    008390   

Certified License

   MCR       67-7737   

Medicare (CGS)

   MCD    TX    1591836-02   

Medicaid

   03/29/03 NPI       1093745127   

NPI

   06/23/06

44 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4242 East Piedras Drive

Suite 100

San Antonio, TX 78228-1420    Co. Bexar

Phone: (210)340-1800

Fax: (210)524-7215

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    003074   

Certified License

   01/12/83 MCR       45-7416   

Medicare (CGS)

   01/12/83 MCD    TX    1364945-07   

Certified Medicaid

   NPI       1942232111   

NPI

   06/23/06

UTAH

899 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

50 East 100 South

Suite 200

Saint George, UT 84770-2316    Co. Washington

Phone: (435)628-5277

Fax: (435)673-0432

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    AZ    HHA0170   

Certified License (AZ)

   LIC    UT    2013-HHA-793   

Certified License

   LIC    NV    592HSB-18   

Certified License (NV) - GHS XI

   MCR       46-7015A   

Medicare (CGS)

   MCD    UT    112645333014   

Certified Medicaid

   12/31/95 MCD    NV    29-88017   

Certified Medicaid

   12/01/89 NPI       1578595757   

NPI

   06/23/06



--------------------------------------------------------------------------------

   Gentiva    Page 61   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

VIRGINIA

2692 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

876-B East Main Street

Bedford, VA 24523-2904    Co. Bedford

Phone: (540)586-6765

Fax: (540)586-6758

Branch of 2272 Lynchburg

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       49-7597   

Medicare Under Parent

   BID       49Q7597001   

Medicare Branch ID Number

   03/15/10

2665 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1097 North Franklin Street

Christiansburg, VA 24073-1421    Co. Montgomery

Phone: (540)382-9311

Fax: (540)381-0132

Branch of 830 Roanoke

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       49-7429   

Medicare Under Parent

   BID       49Q7429001   

Medicare Branch ID Number

   06/01/09

2272 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1928 Thomson Drive

Lynchburg, VA 24501-1009    Co. Lynchburg City

Phone: (434)846-5219

Fax: (434)528-4963

Branch - Branch - Bedford 02692

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    N/A   

Cert License Exempt

   MCR       49-7597   

Medicare (CGS)

   03/31/05 MCD    VA    004970985   

Cert Medicaid

   02/25/94 NPI       1194753194   

NPI

   06/29/06

744 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2601 Willard Road

Suite 101

Richmond, VA 23294-3638    Co. Henrico

Phone: (804)672-7500

Fax: (804)672-7563

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    N/A   

Cert Exempt

   MCR       49-7424   

Medicare (CGS)

   01/03/89 MCD    VA    004974247   

Cert Medicaid

   01/03/89 NPI       1891726584   

NPI

   07/05/06



--------------------------------------------------------------------------------

   Gentiva    Page 62   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

830 Gentiva Certified HealthCare Corp.     Tax ID: 11-2645333

Gentiva Health Services

1302 Plantation Road

Roanoke, VA 24012-5713    Co. Roanoke

Phone: (540)362-7578

Fax: (540)362-8150

Branch - Branch - Christiansburg 02665

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    N/A   

Cert Exempt

   MCR       49-7429   

Medicare (CGS)

   05/04/89 MCD    VA    004974298   

Cert Medicaid

   05/04/89 NPI       1124059688   

NPI

   07/05/06

937 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5544 Greenwich Road

Suite 300

Virginia Beach, VA 23462-6563    Co. Virginia Beach C

Phone: (757)499-2303

Fax: (757)499-5973

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    VA    N/A   

Cert Exempt

   MCR       49-7271   

Medicare (CGS)

   07/01/89 MCD    VA    004972716   

Cert Medicaid

   10/21/82 NPI       1881625051   

NPI

   07/06/06

WASHINGTON (CON - CERTIFIED AGENCIES ONLY)

2627 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

10940 NE 33rd Place

Suite 103

Bellevue, WA 98004-1432    Co. King

Phone: (425)827-2415

Branch of 627 Kent

2627 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

10940 NE 33rd Place

Suite 103

Bellevue, WA 98004-1432    Co. King

Phone: (425)827-2415

Fax: (425)822-0328

Branch of 627 Kent

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       50-7082   

Medicare Under Parent

   BID       50Q7082002   

Medicare Branch ID number

   04/19/08



--------------------------------------------------------------------------------

   Gentiva    Page 63   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

708 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4060 Wheaton Way

Bldg A

Suite 2A

Bremerton, WA 98310-3500    Co. Kitsap

Phone: (360)373-6966

Fax: (360)373-6965

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.00000291   

Certified License - Fac#011379

   MCR       50-7106   

Medicare (CGS)

   01/12/96 MCD    WA    9041591   

DME Medicaid

   01/12/96 MCD    WA    9041609   

Certified Medicaid

   11/30/90 NPI       1114958725   

NPI

   07/07/06

2251 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

728 134th Street SW

Suite 203

Everett, WA 98204-5322     Co. Snohomish

Phone: (425)745-4345

Fax: (425)745-4835

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.00000295   

Certified License - Facility#011364

   MCR       50-7071   

Medicare (CGS)

   08/01/85 MCD    WA    9041138   

Certified HHA Medicaid

   01/01/86 MCD    WA    9041575   

DME Medicaid

   02/01/93 NPI       1538198817   

NPI

   07/07/06

627 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

20829 72nd Ave South

Suite 125

Kent, WA 98032-1404    Co. King

Phone: (253)395-5133

Fax: (253)395-8834

Branch - Branch - Bellevue 02627

Branch - Branch - Seattle 02268

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.00000293   

Certified License - Facility #011363

   MCR       50-7082   

Medicare (CGS)

   01/17/87 MCD    WA    9041112   

Certified Medicaid

   01/06/90 MCD    WA    9041567   

DME Medicaid

   06/01/95 NPI       1992734271   

NPI

   07/07/06

627 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

20829 72nd Ave South

Suite 125

Kent, WA 98032-1404    Co. King

Phone: (253)395-5133

Fax: (253)395-8834

Branch - Branch - Bellevue 02627

Branch - Branch - Seattle 02268

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.60378522   

Non-certified License

   01/01/96 NPI       1861423477   

NPI

   07/07/06



--------------------------------------------------------------------------------

   Gentiva    Page 64   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

2888 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

22820 E. Appleway Ave

Liberty Lake, WA 99019-9514    Co. Spokane

Phone: (509)473-4900

Fax: (509)473-4953

Branch - Branch - Pullman 02889

 

TYPE

  

ST

  

NUMBER

 

DESCRIPTION

  

EFF DATE

LIC    ID    HH-225  

Certified license

   LIC    WA    IHS.FS.60308064  

Certified license

   12/20/12 MCR       50-7021  

Medicare (NGS)

   09/01/12 MCD    WA    1265789820  

Certified Medicaid - Provider One

   09/01/12 MCD    ID    1265789820 (ID)      09/01/12 NPI       1265789820  

NPI

  

2889 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

1610 NE Eastgate Blvd

Suite 850

Pullman, WA 99163-5625    Co. Whitman

Phone: (509)334-6016

Fax: (509)334-6094

Branch of 2888 Liberty Lake

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       50-7021   

Medicare Under Parent

   BID       50-Q7021001   

Medicare Branch ID

   09/01/12

2611 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

2913 NE 5th Avenue

Suite 202

Puyallup, WA 98372-6748    Co. Pierce

Phone: (253)435-9953

Fax: (253)435-9954

Branch of 629 Tacoma

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       50-7031   

Medicare Under Parent

   BID       50Q7031001   

Medicare Branch ID

   07/21/08

2611 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

2913 NE 5th Avenue

Suite 202

Puyallup, WA 98372-6748    Co. Pierce

Phone: (253)435-9953

Fax: (253)435-9954

Branch of 629 Tacoma



--------------------------------------------------------------------------------

   Gentiva    Page 65   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2268 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

115 NE 100th Street

Bldg A

Suite 250

Seattle, WA 98125-8099    Co. King

Phone: (206)729-7773

Fax: (206)729-8881

Branch of 627 Kent

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       50-7082   

Medicare Under parent

   BID       50Q7082001   

Medicare Branch ID number

  

2268 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

115 NE 100th Street

Bldg A

Suite 250

Seattle, WA 98125-8099    Co. King

Phone: (206)729-7773

Fax: (206)729-8881

Branch of 627 Kent

2660 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

9718 N. Morton Court

Spokane, WA 99218-3816    Co. Spokane

Phone: (509)464-4970

Fax: (509)464-4971

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.00000296   

Certified License - Facility #011369

   01/07/03 MCR       50-7075   

Medicare (CGS)

   04/18/86 MCD    WA    9041120   

Certified Medicaid

   06/13/92 MCD    WA    9041559   

DME Medicaid

   07/01/92 NPI       1184653461   

NPI

   07/07/06

629 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

4020 South 56th St.

Suite 101

Tacoma, WA 98409-2615    Co. Pierce

Phone: (253)475-6862

Fax: (253)471-0931

Branch - Branch - Puyallup 02611

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.00000298   

Certified License - Facility #011357

   MCR       50-7031   

Medicare (CGS)

   01/17/87 MCD    WA    9041161   

Cert HH

   01/06/90 MCD    WA    9041583   

Cert DME

   01/01/96 NPI       1801825187   

NPI

   07/07/06



--------------------------------------------------------------------------------

   Gentiva    Page 66   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

629 Gentiva Health Services (USA), LLC    Tax ID: 11-3414024

Gentiva Health Services

4020 South 56th St.

Suite 101

Tacoma, WA 98409-2615    Co. Pierce

Phone: (253)475-6862

Fax: (253)471-0931

Branch - Branch - Puyallup 02611

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WA    IHS.FS.60378511   

Non-certified License - Facility #011358

   01/01/96 NPI       1396776902   

NPI

   07/07/06

631 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

204 SE Stone Mill Drive

Suite 260

Vancouver, WA 98684-3507    Co. Clark

Phone: (360)253-7746

Fax: (360)944-7915

Branch - Branch - Portland 02607

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    OR    13-0069   

Certified License

   05/04/99 LIC    WA    IHS.FS.00000300   

Certified License - Facility #011396

   MCR       50-7081   

Medicare (CGS)

   03/05/87 MCD    WA    9040171   

DME Medicaid

   09/01/95 MCD    WA    9041146   

Certified Medicaid

   02/21/87 NPI       1205867819   

NPI

   07/07/06

WISCONSIN

2908 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

W177 N9886 Rivercrest Drive

Suite 112

Germantown, WI 53022-6407    Co. Washington

Phone: (262)251-3807

Fax: (262)251-3812

Branch of 247 West Allis

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       52-7207   

Medicare Under Parent

   08/19/13 BID       52Q7207001   

Medicare Branch ID number

   08/19/13

585 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

One Main Centre

One Main St

Suite 330

Racine, WI 53403-1069    Co. Racine

Phone: (262)636-9036

Fax: (262)636-9029

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WI    3   

HHA cert - no renewal

   01/10/77 MCR       52-7098   

Medicare (CGS)

   05/01/79 MCD    WI    41506200   

HHA

   OTH    WI    N/A   

Leg Rep Bkground CK

   NPI       1225064934   

NPI

   06/30/06



--------------------------------------------------------------------------------

   Gentiva    Page 67   

Home Health Agency Licensed, Medicare-Approved Locations

   of 68

 

247 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

10150 West National Avenue

Suite 300

West Allis, WI 53227-214     Co. Milwaukee

Phone: (414)327-4553

Fax: (414)327-4576

Branch - Branch - Germantown 02908

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    WI    237   

CERT HHA - no renewal

   04/06/90 MCR       52-7207   

Medicare (CGS)

   05/04/90 MCD    WI    41532800   

Cert HH, RC, PC

   11/04/96 OTH    WI    N/A   

Leg Rep Bkground CK

   NPI       1225064926   

NPI

   06/30/06

WEST VIRGINIA (CON State)

2260 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

347 A Rural Acres Dr

Beckley, WV 25801-3064    Co. Raleigh

Phone: (304)255-5263

Fax: (304)255-2174

Branch - Branch - Bluefield 02590

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       51-7125   

Medicare (CGS)

   09/16/03 MCD    PA    100693266   

PA Cert Medicaid (See Remark)

   07/23/04 MCD    WV    0005018-001   

Cert Medicaid

   11/24/03       3810000154   

Private Duty Nursing - Hourly

   11/24/03 NPI       1265461545   

NPI

   07/07/06

2590 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

513 Cherry Street

Bluefield, WV 24701-3335    Co. Mercer

Phone: (304)325-3378

Fax: (304)324-7087

Branch of 2260 Beckley

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       51-7125   

Medicare Under Parent

   BID       51Q7125001   

Medicare Branch ID Number

   05/12/07

799 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

100 Kanawha Blvd West

Charleston, WV 25302-2300    Co. Kanawha

Phone: (304)346-9667

Fax: (304)346-9717

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       51-7048   

Medicare (CGS)

   06/18/84 MCD    WV    0005018000   

Cert Medicaid

   06/18/84 MCD    WV    0160941000   

Children With Special Needs Medicaid

   NPI       1356370639   

NPI

   07/07/06



--------------------------------------------------------------------------------

   Gentiva    Page 68   
Home Health Agency Licensed, Medicare-Approved Locations    of 68

 

2264 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

5187 US Route 60E

Bldg. 2

Suite 28

Huntington, WV 25705-2076    Co. Cabell

Phone: (304)733-9430

Fax: (304)733-9439

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       51-7126   

Medicare (CGS)

   09/16/03 MCD    WV    0005018-002   

Cert Medicaid

   11/24/03 MCD    WV    3810000157   

Private Duty Nursing-Hourly Care

   11/24/03 NPI       1659302164   

NPI

   07/07/06

173 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

39 12th Street

Parkersburg, WV 26101-4339    Co. Wood

Phone: (304)424-7172

Fax: (304)485-1559

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MC       51-7087   

Medicare (CGS)

   04/21/93 MCD    WV    0004498000   

WV Cert Medicaid

   04/21/93 NPI       1447289723   

NPI

   07/07/06

2669 Gentiva Certified HealthCare Corp.    Tax ID: 11-2645333

Gentiva Health Services

800 Broad Street

Summersville, WV 26651-1707    Co. Nicholas

Phone: (304)872-7380

Fax: (304)872-7384

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       51-7120   

Medicare (CGS)

   MCD    WV    3810017555   

Medicaid

   07/01/09 NPI       1396971107   

NPI

   07/01/09



--------------------------------------------------------------------------------

   Gentiva    Page 1 of 16    Harden Hospice Locations   

 

ALABAMA (CON State)

 

CC # 2913     Omega Hospice, LLC   Tax ID: 20-8667430   101 2nd Avenue Cullman,
AL 35055-3511    Co. Cullman Phone: (256) 737-1793 Fax: (256) 737-3765

ADS—Huntsville—CC# 2914

ADS—Vestavia—CC# 2915

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-1667   

Medicare (Palmetto)

   MCD    AL    1447371455   

Medicaid

   02/14/08 NPI       1447371455   

NPI

  

 

CC # 2914     Omega Hospice, LLC   Tax ID: 20-8667430   2006 Franklin Street    
Suite 203     Huntsville, AL 35801-4537    Co. Madison Phone: (256) 533-1112    
Fax: (256) 533-1115     ADS of Cullman # 2913    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       01-1667   

Medicare under parent

   BID         

Medicare Branch ID Number

  

 

CC # 2915     Omega Hospice, LLC   Tax ID: 20-8667430   3125 Sunview Drive    
Vestavia, AL 35243-5434    Co. Jefferson Phone: (205)969-4872     Fax:
(205) 969-8234     ADS of Cullman # 2913    

 

TYPE    ST    NUMBER   

DESCRIPTION

   EFF DATE MCR       01-1667   

Medicare under parent

   BID         

Medicare Branch ID Number

  

CALIFORNIA

 

CC # 2916      California Hospice, LLC   Tax ID: 30-0711730    Asian American
Hospice CALIFORNIA BY HARDEN HEALTHCARE 1570 The Alameda    Suite 312     
San Jose, CA 95126     Co. Santa Clara    Phone: (408) 271-9274    Fax:
(408) 271-9349      (NOT YET OPEN)     

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CA    Pending   

Certified License

   MCR       Pending   

Medicare (NGS)

   NPI       1659637866   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 2 of 16    Harden Hospice Locations   

 

COLORADO

 

CC # 2917     Alpine Home Health, Inc.    Tax ID: 64-0921774   Harden Hospice
COLORADO     1517 Blake Avenue     Suite 100B     Glenwood Springs, CO
81601-3966    Co. Garfield   Phone: (970) 945-1475     Fax: (970) 945-1365    
ADS of Grand Junction # 2918    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17C967   

Certified License

   MCR       06-1549   

Medicare under parent

  

 

CC # 2918     Alpine Home Health, Inc.    Tax ID: 64-0921774   Harden Hospice
COLORADO     2764 Compass Drive     Suite 110     Grand Junction, CO
81506-8749    Co. Mesa   Phone: (970) 245-0188     Fax: (970) 245-0288    

ADS—Glenwood Springs—CC# 2917

ADS—Montrose—CC# 2919

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17R327   

Certified License

   MCR       06-1549   

Medicare (CGS)

   MCD    CO    25601733   

Medicaid

   NPI       1427117043   

NPI

  

 

CC # 2919     Alpine Home Health, Inc.    Tax ID: 64-0921774   Harden Hospice
COLORADO     924 Spring Creek Road     Unit 3C     Montrose, CO
81403-3352    Co. Montrose   Phone: (970) 945-2838     Fax:     ADS of Grand
Junction # 2918    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17Y393   

Certified License

   MCR       06-1549   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

 

CC # 2920     Colorado Hospice, LLC    Tax ID: 27-2141126   Harden Hospice
COLORADO     4891 Independence Street     Suite 215     Wheat Ridge, CO
80033-6839    Co. Jefferson   Phone: (303) 217-5892     Fax: (303) 423-8919    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    CO    17L627   

Certified License

   MCR       06-1572   

Medicare (CGS)

   MCD    CO    26753278   

Medicaid

   NPI       1003130196   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 3 of 16    Harden Hospice Locations   

 

GEORGIA (CON - CERTIFIED AGENCIES ONLY)

 

CC # 2921     Georgia Hospice LLC    Tax ID: 27-4251135   2001 Professional Way
    Suite 240     Woodstock, GA 30188-6444    Co. Cherokee   Phone:
(770)592-3688     Fax: (678) 494-0418    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    GA    028-0362   

Certified License

   MCR       11-1721   

Medicare (Palmetto)

   MCD    GA    003129109A   

Medicaid

   NPI       1568767911   

NPI

  

IOWA

 

CC # 2923     Iowa Hospice, LLC    Tax ID: 20-2589495   Iowa Hospice BY HARDEN
HEALTHCARE   550 South Roosevelt Avenue     Burlington, IA 52601    Co. Des
Moines   Phone: (319) 752-0954     Fax:     ADS of Muscatine #2929    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1589   

Medicare under parent

  

 

CC # 2924     Iowa Hospice, LLC    Tax ID: 20-2589495   Iowa Hospice BY HARDEN
HEALTHCARE   831 North Griffith Road     Carroll, IA 51401    Co. Carroll  
Phone: (712) 792-2191     Fax: (712) 792-4856    

ADS—Fort Dodge—CC# 2926

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1582   

Medicare (CGS)

   08/20/2008 MCD    IA    0615872   

Medicaid

   NPI       1306946900   

NPI

  

 

CC # 2925     Iowa Hospice, LLC    Tax ID: 20-2589495   Iowa Hospice BY HARDEN
HEALTHCARE   1245 1st Southeast Avenue     Cedar Rapids, IA 52402    Co. Linn  
Phone: (319) 363-0454     Fax:     ADS of Waterloo #2935    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1578   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 4 of 16    Harden Hospice Locations   

 

CC # 2922     Iowa Hospice, LLC    Tax ID: 20-2589495     Iowa Hospice BY HARDEN
HEALTHCARE   132 W Broadway     Council Bluffs, IA 51503-4311    Co. Cass    
Phone: (712) 322-2373     Fax: (712) 322-2387    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1588   

Medicare (CGS)

   05/15/2009 MCD    IA    0615880   

Medicaid

   NPI       1992977920   

NPI

  

 

CC # 2926     Iowa Hospice, LLC    Tax ID: 20-2589495     Iowa Hospice BY HARDEN
HEALTHCARE   900 Central Avenue     Suite 1     Fort Dodge, IA 50501    Co.
Webster     Phone:     Fax:     ADS of Carroll #2924    

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1582   

Medicare under parent

  

 

CC # 2927     Iowa Hospice, LLC    Tax ID: 20-2589495     Iowa Hospice BY HARDEN
HEALTHCARE   5650 Northwest Johnston Drive     Suite E     Johnston, IA
50131-1375    Co. Polk     Phone: (515) 276-6696     Fax: (515) 276-6730    

ADS—Oskaloosa—CC# 2931

ADS—Panora—CC# 2932

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1575   

Medicare (CGS)

   08/20/2008 MCD    IA    0615815   

Medicaid

   NPI       1821075201   

NPI

  

CC # 2928

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

2 West Main Street

Marshalltown, IA 50158    Co. Marshall

Phone: (641) 753-6203

Fax:

ADS of Waterloo #2935

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1578   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 5 of 16    Harden Hospice Locations   

 

CC # 2929

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

1615 2nd Avenue

Muscatine, IA 52761    Co. Muscatine

Phone: (563) 263-2856

Fax: (563) 263-5908

ADS—Burlington—CC# 2923

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1589   

Medicare (CGS)

   08/25/2009 MCD    IA    0610002   

Medicaid

   NPI       1093987422   

NPI

  

CC # 2930

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

18 East Main Street

Suite 2

New Hampton, IA 50659    Co. Chickasaw

Phone: (641) 394-2033

Fax: (641) 394-2996

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1590   

Medicare (CGS)

   05/15/2009 MCD    IA    0615900   

Medicaid

   NPI       1114188505   

NPI

  

CC # 2931

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

212 1st Avenue East

Oskaloosa, IA 52577    Co. Mahaska

Phone: (641) 676-1799

Fax:

ADS of Johnston #2927

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1575   

Medicare under parent

  

CC # 2932

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

5399 Chimra Road

Panora, IA 50216-8738    Co. Guthrie

Phone: (641) 755-4114

Fax:

ADS of Johnston #2927

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1575   

Medicare under parent

  

CC # 2933

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

2912 Hamilton Boulevard

Lower B, Suite 105

Sioux City, IA 51104    Co. Woodbury

Phone: (712) 258-3457

Fax: (712) 258-3450

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1601   

Medicare (CGS)

   08/31/2012 MCD    IA    610021?   

Medicaid

   NPI       1982974283   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 6 of 16    Harden Hospice Locations   

 

CC # 2934

Iowa Hospice, LLC     Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

1370 Lake Street

Spirit Lake, IA 51360    Co. Dickinson

Phone: (712) 336-2941

Fax: (712) 336-2591

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1586   

Medicare (CGS)

   10/10/2007 MCD    IA    0615860   

Medicaid

   NPI       1033381736   

NPI

  

CC # 2935

Iowa Hospice, LLC    Tax ID: 20-2589495

Iowa Hospice BY HARDEN HEALTHCARE

626 Commercial Street

Waterloo, IA 50701-5416    Co. Black Hawk

Phone: (319) 232-5233

Fax: (319) 232-5751

ADS—Cedar Rapids—CC# 2925

ADS—Marshalltown—CC# 2928

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       16-1578   

Medicare (CGS)

   MCD    IA    0615856   

Medicaid

   NPI       1801806476   

NPI

  

KANSAS

CC # 2936

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

1117 Washington Street

Great Bend, KS 67530-4350    Co. Barton

Phone: (620) 792-5034

Fax: (620) 792-5131

ADS of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  

CC # 2937

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

125 West 2nd Avenue

Suite C

Hutchinson, KS 67501-5263    Co. Reno

Phone: (620) 664-5757

Fax: (620) 664-6670

ADS of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 7 of 16    Harden Hospice Locations   

 

CC # 2938

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

15329 West 95th Street

Lenexa, KS 66219-1262    Co. Johnson

Phone: (913) 599-1125

Fax: (913) 599-3554

ADS—Topeka—CC# 2943

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1553   

Medicare (CGS)

   MCD    KS    100342290C   

Medicaid

   NPI       1326196627   

NPI

  

CC # 2939

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

117 E. Euclid

McPherson, KS 67460-4301    Co. McPherson

Phone: (620) 254-0891

Fax: (620) 245-9565

ADS of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  

CC # 2940

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

301 N. Main St., #196

Newton, KS 67114-3400    Co. Harvey

Phone: (316) 283-2116

Fax: (316) 283-0046

ADS of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  

CC # 2941

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

1906 Main Street, #103

Parsons, KS 67357-3392    Co. Labette

Phone: (620) 421-6161

Fax: (620) 423-3072

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1556   

Medicare (CGS)

   MCD    KS    100342290D   

Medicaid

   NPI       1609924638   

NPI

  

CC # 2942

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

200 South Santa Fe Avenue, Suite A

Salina, KS 67401-3963    Co. Saline

Phone: (785) 823-2979

Fax: (785) 493-0597

ADS of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 8 of 16    Harden Hospice Locations   

 

CC # 2943

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

2121 Southwest Chelsea Drive

Suite 107

Topeka, KS 66614-1756    Co. Shawnee

Phone: (785) 273-4357

Fax: (785) 723-1541

ADS of Lenexa #2938

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1553   

Medicare under parent

  

CC # 2944

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

2622 West Central Avenue

Suite 501

Wichita, KS 67203-4974    Co. Sedgwick

Phone: (316) 559-2049

Fax: (316) 559-2060

ADS—Great Bend—CC# 2936

ADS—Hutchinson—CC# 2937

ADS—McPherson—CC# 2939

ADS—North Newton—CC# 2940

ADS—Salina—CC# 2942

ADS—Winfield—CC# 2945

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare (CGS)

   04/28/2003 MCD    KS    100342290A   

Medicaid

   NPI       1790833382   

NPI

  

CC # 2945

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice KANSAS

917 Main Street

Winfield, KS 67156-3604    Co. Cowley

Phone: (620) 221-3329

Fax: (620) 221-4438

Branch of Wichita #2944

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       17-1542   

Medicare under parent

  

MISSOURI

CC # 2946

The American Heartland Hospice Inc.    Tax ID: 43-1697602

AmHeart Hospice

821 Valley Creek Drive

Farmington, MO 63640-1970    Co. Saint Francois

Phone: (573) 756-0554

Fax: (573) 756-0496

ADS of Saint Louis #2948

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       26-1550   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 9 of 16    Harden Hospice Locations   

 

CC # 2947

Hospice Care of Kansas LLC    Tax ID: 48-1210207

Harden Hospice MISSOURI

4731 South Cochise Drive

Suite 120

Independence, MO 64055-6975    Co. Jackson

Phone: (816) 350-2212

Fax: (816) 285-6083

 

TYPE

 

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC   MO    190-3HO   

State License

   MCR      26-1619   

Medicare (CGS)

   MCD   MO    826260309   

Medicaid

   NPI      1013065317   

NPI

  

CC # 2948

The American Heartland Hospice Inc.    Tax ID: 43-1697602

AmHeart Hospice

2388 Schuetz Road

Suite C75

Saint Louis, MO 63146-3414    Co. Saint Louis

Phone: (314) 894-8189

Fax: (314) 894-7334

ADS—Farmington—CC# 2946

ADS—Troy—CC# 2949

 

TYPE

 

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC   MO    189-3HO   

State License

   MCR      26-1550   

Medicare (CGS)

   MCD   MO    827763301   

Medicaid

   NPI      1649265166   

NPI

  

CC # 2949

The American Heartland Hospice Inc.    Tax ID: 43-1697602

AmHeart Hospice

The Plaza

Suite 16

Troy, MO 63379    Co. Lincoln

Phone: (636) 526-2816

Fax: N/A

ADS of Saint Louis #2948

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       26-1550   

Medicare under parent

  



--------------------------------------------------------------------------------

   Gentiva    Page 10 of 16    Harden Hospice Locations   

 

TEXAS

CC # 2950

Girling Health Care, Inc.    Tax ID: 74-2115034

Girling Hospice TEXAS BY HARDEN HEALTHCARE

3307 Northland Drive

Suite 240

Austin, TX 78731-4946    Co. Travis

Phone: (512) 349-0402

Fax: (512) 349-0114

ADS—Burnet—CC# 2954

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011733   

Certified License

   MCR       45-1733   

Medicare (CGS)

   MCD    TX    001017011   

Medicaid

   NPI       1932119567   

NPI

  

CC # 2951

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

2615 Calder Street

Suite 410

Beaumont, TX 77702-1935    Co. Jefferson

Phone: (409) 838-2796

Fax: (409) 838-5203

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014390   

Certified License

   MCR       67-1720   

Medicare (Palmetto)

   MCD    TX    001021136   

Medicaid

   NPI       1376838938   

NPI

  

CC # 2952

American Hospice, Inc.    Tax ID: 75-2486047

6700 West South Loop

Suite 250

Bellaire, TX 77401-4104    Co. Harris

Phone: (281) 496-5666

Fax: (281) 496-9568

ADS—League City—CC# 2966

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013631   

Certified License

   MCR       45-1686   

Medicare (Palmetto)

   MCD    TX    001019182   

Medicaid

   NPI       1316971195   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 11 of 16    Harden Hospice Locations   

 

CC # 2953

Girling Health Care, Inc.    Tax ID: 74-2115034

Girling Hospice TEXAS BY HARDEN HEALTHCARE

107 South Park Avenue

Suite E

Brownwood, TX 76801-3014    Co. Brown

Phone: (325) 629-8017

Fax: (325) 656-2158

ADS—Eastland—CC# 2960

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011763   

Certified License

   MCR       45-1707   

Medicare (CGS)

   MCD    TX    001016986   

Medicaid

   NPI       1275543316   

NPI

  

CC # 2954

Girling Health Care, Inc.    Tax ID: 74-2115034

Girling Hospice TEXAS BY HARDEN HEALTHCARE

1001 South Water Street

Suite B

Burnet, TX 78611-3678    Co. Burnet

Phone: (512) 756-8856

Fax: (512) 856-8331

ADS of Austin #2950

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1733   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2955

American Hospice, Inc.    Tax ID: 75-2486047

131 South Westmeadow Drive

Suite 300

Cleburne, TX 76033    Co. Johnson

Phone: (817) 551-0945

Fax: (817) 731-3529

ADS of Fort Worth #2962

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1704   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2956

Lighthouse Hospice Partners, LLC    Tax ID: 35-2190648

Girling Hospice TEXAS BY HARDEN HEALTHCARE

200 River Pointe

Suite 300

Conroe, TX 77304    Co. Montgomery

Phone: (888) 290-7727

Fax: (936) 539-6870

ADS of Tomball #2972

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1728   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  



--------------------------------------------------------------------------------

   Gentiva    Page 12 of 16    Harden Hospice Locations   

 

CC # 2957

Lighthouse Hospice – Coastal Bend, LLC    Tax ID: 22-3946976

Girling Hospice TEXAS BY HARDEN HEALTHCARE

210 South Carancahua Street

Suite 301

Corpus Christi, TX 78401-3042    Co. Nueces

Phone: (361) 882-4364

Fax: (361) 882-1706

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011168   

Certified License

   MCR       67-1580   

Medicare (Palmetto)

   MCD    TX    001015384   

Medicaid

   NPI       1649321928   

NPI

  

CC # 2958

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

8150 Brookriver Drive

Suite 110

Dallas, TX 75247-7205    Co. Dallas

Phone: (973) 228-2634

Fax: (973) 228-1698

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013676   

Certified License

   MCR       45-1584   

Medicare (CGS)

   MCD    TX    001019178   

Medicaid

   NPI       1336173111   

NPI

  

CC # 2959

American Hospice, Inc.    Tax ID: 75-2486047

525 North Locust Street

Denton, TX 76201    Co. Denton

Phone: (940) 483-9922

Fax: (940) 566-3252

ADS of Fort Worth #2962

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1704   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2960

Girling Health Care, Inc.    Tax ID: 74-2115034

Girling Hospice TEXAS BY HARDEN HEALTHCARE

957 East Main Street

Eastland, TX 76448-3014    Co. Eastland

Phone: (254) 629-8017

Fax: (254) 628-8014

ADS of Brownwood Hospice #2953

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1707   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  



--------------------------------------------------------------------------------

   Gentiva    Page 13 of 16    Harden Hospice Locations   

 

CC # 2961

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

7500 Viscount Boulevard

Suite C60

El Paso, TX 79925-5638    Co. El Paso

Phone: (915) 771-7667

Fax: (915) 771-7696

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    014705   

Certified License

   MCR       67-1726   

Medicare (Palmetto)

   MCD    TX    001021202   

Medicaid

   NPI       1861762031   

NPI

  

CC # 2962

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

6421 Camp Bowie Boulevard

Suite 200

Fort Worth, TX 76116-5420    Co. Tarrant

Phone: (817) 551-0945

Fax: (817) 731-3529

ADS—Cleburne—CC# 2955

ADS—Denton—CC# 2959

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013771   

Certified License

   MCR       45-1704   

Medicare (Palmetto)

   MCD    TX    001019179   

Medicaid

   NPI       1710911599   

NPI

  

CC # 2963

Bethany Hospice, LLC    Tax ID: 20-2999369

Girling Hospice TEXAS BY HARDEN HEALTHCARE

2913 Williams Drive

Suite 320

Georgetown, TX 78628    Co. Williamson

Phone: (512) 868-0505

Fax: (512) 868-0622

ADS—(IPU) Round Rock—CC# 2969

ADS—Temple—CC# 2971

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    009947   

Certified License

   MCR       67-1517   

Medicare (Palmetto)

   MCD    TX    001013978   

Medicaid

   NPI       1295899284   

NPI

  

CC # 2964

ABC Hospice, LLC    Tax ID: 20-8716006

Girling Hospice TEXAS BY HARDEN HEALTHCARE

305 Coke Avenue

Suite 140

Hillsboro, TX 76645-2685    Co. Hill

Phone: (817) 299-0907

Fax: (817) 277-4430

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    012591   

Certified License

   MCR       67-1594   

Medicare (Palmetto)

   MCD    TX    001017051   

Medicaid

   NPI       1215156021   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 14 of 16    Harden Hospice Locations   

 

CC # 2965

Chaparral Hospice, Inc.    Tax ID: 35-2224605

American Hospice

334 North Main Street

Jacksboro, TX 76458    Co. Jack

Phone: (940) 567-5202

Fax: (940) 567-3931

ADS—Wichita Falls—CC# 2973

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1770   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2966

American Hospice, Inc.    Tax ID: 75-2486047

2525 South Shore Boulevard

Suite 400

League City, TX 77573    Co. Galveston

Phone:

Fax:

ADS of Bellaire Hospice #2952

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       45-1686   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2967

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

210 Park Drive

Suite 102

Livingston, TX 77351-8337    Co. Polk

Phone: (936) 494-0626

Fax: (936) 494-0628

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013607   

Certified License

   MCR       67-1609   

Medicare (Palmetto)

   MCD    TX    001019180   

Medicaid

   NPI       1407047590   

NPI

  

CC # 2968

American Hospice, Inc.    Tax ID: 75-2486047

Girling Hospice TEXAS BY HARDEN HEALTHCARE

194 Industrial Boulevard

Suite 107

McKinney, TX 75069-7240    Co. Collin

Phone: (972) 548-1871

Fax: (972) 548-1732

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013677   

Certified License

   MCR       67-1625   

Medicare (Palmetto)

   MCD    TX    001019181   

Medicaid

   NPI       1053502146   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 15 of 16    Harden Hospice Locations   

 

CC # 2969

Bethany Hospice, LLC    Tax ID: 20-2999369

Girling Hospice TEXAS BY HARDEN HEALTHCARE

100 North College Street

Round Rock, TX 78664    Co. Williamson

Phone: (512) 868-0505

Fax: (512) 868-0622

ADS (IPU) of Georgetown Hospice #2963

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       67-1517   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2970

Lighthouse Hospice – San Antonio, LLC    Tax ID: 87-0798501

Girling Hospice TEXAS BY HARDEN HEALTHCARE

4335 West Piedras Drive

Suite 100

San Antonio, TX 78228-1219    Co. Bexar

Phone: (210) 615-3691

Fax: (210) 615-3665

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    011938   

Certified License

   MCR       67-1615   

Medicare (Palmetto)

   MCD    TX    001017102   

Medicaid

   NPI       1013119015   

NPI

  

CC # 2971

Bethany Hospice, LLC    Tax ID: 20-2999369

Girling Hospice TEXAS BY HARDEN HEALTHCARE

1616 Azalea Drive

Suite 101

Temple, TX 76502    Co. Bell

Phone: (512) 868-0505

Fax: (512) 868-0622

ADS of Georgetown #2963

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

MCR       67-1517   

Medicare under parent

   BID       NA   

Medicare Branch ID Number

  

CC # 2972

Lighthouse Hospice Partners LLC    Tax ID: 35-2190648

Girling Hospice TEXAS BY HARDEN HEALTHCARE

715 East Main Street

Suite 100

Tomball, TX 77375-6720    Co. Harris

Phone: (281) 290-7727

Fax: (281) 290-8460

ADS—Conroe—CC# 2956

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013033   

Certified License

   MCR       45-1728   

Medicare (Palmetto)

   MCD    TX    001017960   

Medicaid

   NPI       1609879469   

NPI

  



--------------------------------------------------------------------------------

   Gentiva    Page 16 of 16    Harden Hospice Locations   

 

CC # 2973

Chaparral Hospice, Inc.    Tax ID: 35-2224605

American Hospice

4210 Kell Boulevard

Suite 211

Wichita Falls, TX 76309-4821    Co. Wichita

Phone: (940) 692-5555

Fax: (940) 692-5514

ADS—Jacksboro—CC# 2965

 

TYPE

  

ST

  

NUMBER

  

DESCRIPTION

  

EFF DATE

LIC    TX    013663   

Certified License

   MCR       45-1770   

Medicare (Palmetto)

   MCD    TX    001019177   

Medicaid

   NPI       1811929888   

NPI

  



--------------------------------------------------------------------------------

SCHEDULE 5.26(d)

EXCLUDED ENTITIES

None.

 

5.26(d)



--------------------------------------------------------------------------------

SCHEDULE 5.26(e)

CORPORATE INTEGRITY AGREEMENTS, SETTLEMENT AGREEMENTS, PLANS OF CORRECTION, ETC.

On May 5, 2008, Odyssey HealthCare, Inc. (“Odyssey”) received a letter from the
DOJ notifying it that it is conducting an investigation of VistaCare and
requesting that Odyssey provide certain information and documents related to its
investigation of claims submitted by VistaCare to Medicare, Medicaid and TRICARE
from January 1, 2003 through March 6, 2008, the date Odyssey completed the
acquisition of VistaCare. Odyssey has been informed by the DOJ and the Medicaid
Fraud Control Unit of the Texas Attorney General’s Office that they are
reviewing allegations that VistaCare may have billed the federal Medicare,
Medicaid and TRICARE programs for hospice services that were not reasonably or
medically necessary or performed as claimed. The basis of the investigation is a
qui tam lawsuit filed in the United States District Court for the Northern
District of Texas by a former employee of VistaCare. The lawsuit was unsealed on
October 5, 2009 and served on Odyssey on January 28, 2010. In connection with
the unsealing of the complaint, the DOJ filed a notice with the court declining
to intervene in the qui tam action at this time. The Texas Attorney General also
filed a notice of non-intervention with the court. While these actions should
not be viewed as a final assessment by the DOJ or the Texas Attorney General of
the merits of this qui tam action, Odyssey considers them to be positive
developments. Odyssey continues to cooperate with the DOJ and the Texas Attorney
General in their investigation. Based on the limited information that it has at
this time, Odyssey cannot predict the outcome of the investigation, the DOJ’s or
Texas Attorney General’s views of the issues being investigated, other than the
DOJ’s and Texas Attorney General’s notice declining to intervene in the qui tam
action at this time, any actions that the DOJ or Texas Attorney General may take
or the impact, if any, that the investigation may have on Odyssey’s and our
business, results of operations, liquidity or capital resources.

On October 28, 2011, the Assistant United States Attorney for the Northern
District of Texas notified Odyssey and Gentiva Health Services, Inc. (the
“Company”) of the existence of a second qui tam lawsuit against VistaCare, doing
business as VistaCare Hospice, Odyssey Healthcare, and the Company, that had
initially been filed on October 29, 2010, in the Northern District of Alabama,
but transferred to the Northern District of Texas due to the similarity of
allegations with the first qui tam lawsuit. A non-intervention order and
unsealing of the second complaint was entered by the District Court for the
Northern District of Texas on October 27, 2011. The Company believes this action
should not be viewed as a final assessment by the DOJ of the merits of this qui
tam action. On February 28, 2012, the court ordered a stay in this qui tam
action until the court rules on the pending motion to dismiss in the first qui
tam action. The court lifted the stay on July 23, 2012 following the court’s
entry of an order ruling on the motion to dismiss in the first qui tam action.
On October 24, 2012, all defendants moved to dismiss the complaint. In response
to that motion, the relators amended their complaint. On December 3, 2012, all
defendants moved to dismiss the relators’ amended complaint. On or about
August 30, 2013, the parties filed a stipulated notice of dismissal with
prejudice as to all substantive claims against Odyssey and the Company and
without prejudice as to VistaCare or the successor in interest claims against
Odyssey and the Company in this second qui tam case, which disposed of that
case. The United States DOJ consented to the stipulated dismissal on or about
September 4, 2013. The Court entered an order granting the stipulated dismissal
on September 9, 2013.

 

5.26(e)



--------------------------------------------------------------------------------

On February 23, 2010, Odyssey received a subpoena from the Department of Health
and Human Services, Office of Inspector General (“OIG”), requesting various
documents and certain patient records of one of Odyssey’s hospice programs
relating to services performed from January 1, 2006 through December 31, 2009.
Odyssey is cooperating with the OIG and has completed its subpoena production.
Based on the limited information that Odyssey has at this time, the Company
cannot predict the outcome of the investigation, the OIG’s views of the issues
being investigated or any actions that the OIG may take.

Odyssey entered into a five-year Corporate Integrity Agreement (“CIA”) with the
Office of Inspector General of the United States Department of Health and Human
Services (“OIG”), which became effective on February 15, 2012, concurrent with
the execution of a settlement agreement with the United States, acting through
the United States Department of Justice and on behalf of the OIG, that resolved
the investigation regarding Odyssey’s provision of continuous care services
prior to the Company’s acquisition of Odyssey in August 2010. Although the
covered conduct related to services prior to the Company’s acquisition of
Odyssey, the CIA, for operational and organizational consistency, relates to all
of the Company’s hospice operations.

Under the CIA, Odyssey must maintain its compliance officer and its compliance
committee, which must be chaired by the compliance officer and meet at least
quarterly. Odyssey must also provide general and special training for covered
persons, which include all employees of Odyssey and certain employees of the
Company and members of the Company’s Board of Directors. Odyssey must engage an
accounting, audit or consulting firm to perform verification and unallowable
cost reviews. In addition, Odyssey’s eligibility review team must review the
eligibility of Odyssey’s Medicare beneficiaries for the hospice services those
beneficiaries received and prepare an eligibility review report. In the event
that Odyssey changes locations, closes a business unit or location, purchases or
establishes a new business unit or location, or sells any or all of its business
units or locations, Odyssey must provide the OIG with at least 30 days’ notice.
Odyssey must submit to the OIG annually a report with respect to the status of,
and findings regarding, Odyssey’s compliance activities. Again, although the
covered conduct related to services prior to the Company’s acquisition of
Odyssey, the CIA, for operational and organizational consistency, relates to the
Company’s entire hospice operations. If Odyssey fails to comply with the terms
of the CIA, it will be subject to penalties.

On December 29, 2011, Odyssey was served with a complaint captioned United
States of America and the State of Illinois ex rel. Laurie Geschrey and Laurie
Janus v. Generations Healthcare, LLC, Odyssey HealthCare, Inc., Narayan Ponakala
and Catherine Ponakala, which was filed on April 19, 2010 as a qui tam action in
the United States District Court for the Northern District of Illinois, Eastern
Division, Case No. 10 C 2413, under the provisions of the Federal False Claims
Act, the Illinois Whistleblower Reward and Protection Act and the Illinois
Whistleblower Act. The plaintiffs, two former employees of Generations
Healthcare, LLC, a hospice company whose assets were acquired by Odyssey on
December 31, 2009, are the relators and allege that defendants committed fraud
against the United States and the State of Illinois by, among other things,
recruiting and certifying patients as being eligible for hospice care when

 

5.26(e) - 2



--------------------------------------------------------------------------------

they were known not to be eligible and falsifying patients’ medical records in
support of the claims for reimbursement. Relators further allege that Odyssey
was aware of Generations Healthcare’s alleged fraudulent business practices.
Both the United States and the State of Illinois declined to intervene in the
action, and the complaint was unsealed on December 1, 2011. Relators seek
statutory damages, which are three times the amount of any actual damages
suffered by the United States and the State of Illinois, the maximum statutory
civil penalty due under the statutes plus all costs and attorneys fees.
Additionally, relators seek back pay plus interest and other damages because of
defendants’ alleged retaliation against relators.

Odyssey filed a motion to dismiss the complaint against it on March 23, 2012. On
August 14, 2012, the Court denied that motion as it related to Odyssey.
Plaintiffs filed an amended complaint, which added a new retaliation claim. On
October 3, 2012, defendants moved to dismiss the new retaliation claim and
answered the remaining claims. The Court denied the second motion to dismiss on
March 22, 2013. Discovery between the parties has begun, and the case has been
referred to the magistrate judge for supervision of discovery. Odyssey is also
pursuing indemnification from Generations Healthcare and its owners, who are
defendants in this action. Given the preliminary stage of this action, the
Company is unable to assess the probable outcome or potential liability, if any,
arising from this action on the business, financial condition, results of
operations, liquidity or capital resources of the Company or Odyssey. Odyssey
intends to defend itself vigorously in the action.

On July 10, 2013, the Company was served with a qui tam complaint, which had
originally been filed on September 8, 2010 by a former employee in Tennessee as
relator. The government had declined to intervene in the action. Relator seeks
treble damages and civil penalties under the Federal False Claims Act for
alleged violations by the Company in presenting false claims for payment and
receiving Medicare reimbursement for certain home health services it had
provided, as well as damages relating to her alleged retaliatory discharge by
the Company. On September 6, 2013, the Company filed a motion to dismiss the
action in its entirety, which remains pending.

 

5.26(e) - 3



--------------------------------------------------------------------------------

SCHEDULE 6.11

REFINANCING INDEBTEDNESS

Debt Obligations:

Credit Agreement, dated August 17, 2010, by and among Gentiva Health services,
Inc., Bank of America, N.A. and lenders party thereto, as amended.

 

6.11



--------------------------------------------------------------------------------

SCHEDULE 6.12(a)

GENTIVA GUARANTORS

Access Home Health of Florida, LLC

Capital Care Resources, LLC

Capital Care Resources of South Carolina, LLC

Capital Health Management Group, LLC

Chattahoochee Valley Home Care Services, LLC

Chattahoochee Valley Home Health, LLC

CHMG Acquisition LLC

CHMG of Atlanta, LLC

CHMG of Griffin, LLC

Eastern Carolina Home Health Agency, LLC

Family Hospice, Ltd.

FHI GP, Inc.

FHI Health Systems, Inc.

FHI LP, Inc.

FHI Management, Ltd.

Gentiva Certified Healthcare Corp.

Gentiva Health Services (Certified), Inc.

Gentiva Health Services Holding Corp.

Gentiva Health Services (USA) LLC

Gentiva Rehab Without Walls, LLC

Gentiva Services of New York, Inc.

Gilbert’s Home Health Agency, Inc.

Gilbert’s Hospice Care, LLC

Gilbert’s Hospice Care of Mississippi, LLC

Healthfield Home Health, LLC

Healthfield Hospice Services, LLC

Healthfield, LLC

Healthfield of Southwest Georgia, LLC

Healthfield of Statesboro, LLC

Healthfield of Tennessee, LLC

Healthfield Operating Group, LLC

Home Health Care Affiliates, Inc.

Home Health Care Affiliates of Central Mississippi, L.L.C.

Home Health Care Affiliates of Mississippi, Inc.

Home Health Care of Carteret County, LLC

Horizon Health Network LLC

Javelin Healthcare Holdings, LLC

Javelin Merger Sub, Inc.

Mid-South Home Care Services, LLC

Mid-South Home Health Agency, LLC

Mid-South Home Health, LLC

Mid-South Home Health of Gadsden, LLC

New York Healthcare Services, Inc.

 

6.12(a)



--------------------------------------------------------------------------------

Odyssey HealthCare Austin, LLC

Odyssey HealthCare Detroit, LLC

Odyssey HealthCare Fort Worth, LLC

Odyssey HealthCare GP, LLC

Odyssey HealthCare Holding Company

Odyssey HealthCare, Inc.

Odyssey HealthCare LP, LLC

Odyssey HealthCare Management, LP

Odyssey HealthCare of Augusta, LLC

Odyssey HealthCare of Flint, LLC

Odyssey HealthCare of Marion County, LLC

Odyssey HealthCare of Savannah, LLC

Odyssey HealthCare of St. Louis, LLC

Odyssey HealthCare Operating A, LP

Odyssey HealthCare Operating B, LP

OHS Service Corp.

PHHC Acquisition Corp.

QC-Medi New York, Inc.

Quality Care-USA, Inc.

Tar Heel Health Care Services, LLC

Total Care Home Health of Louisburg, LLC

Total Care Home Health of North Carolina, LLC

Total Care Home Health of South Carolina, LLC

Van Winkle Home Health Care, Inc.

VistaCare, LLC

VistaCare of Boston, LLC

VistaCare USA, LLC

Vista Hospice Care, LLC

Wiregrass Hospice Care, LLC

Wiregrass Hospice LLC

Wiregrass Hospice of South Carolina, LLC

 

6.12(a) - 2 -



--------------------------------------------------------------------------------

SCHEDULE 6.12(b)

HARDEN GUARANTORS

ABC Hospice, LLC

Alpine Home Health Care, LLC

Alpine Home Health II, Inc.

Alpine Home Health, Inc.

Alpine Resource Group, Inc.

American Homecare Management Corp.

American Hospice, Inc.

Asian American Home Care, Inc.

Bethany Hospice, LLC

California Hospice, LLC

Chaparral Hospice, Inc.

Colorado Hospice, L.L.C.

Faith Home Health and Hospice, LLC

Faith in Home Services, L.L.C.

First Home Health, Inc.

Georgia Hospice, LLC

Girling Health Care Services of Knoxville, Inc.

Girling Health Care, Inc.

Harden Clinical Services, LLC

Harden HC Texas Holdco, LLC

Harden Healthcare Holdings, Inc.

Harden Healthcare Services, LLC

Harden Healthcare, LLC

Harden Home Health, LLC

Harden Home Option, LLC

Harden Hospice, LLC

Hawkeye Health Services, Inc.

HomeCare Plus, Inc.

Horizon Health Care Services, Inc.

Hospice Care of Kansas and Missouri, L.L.C.

Hospice Care of Kansas, L.L.C.

Hospice Care of the Midwest, L.L.C.

Iowa Hospice, L.L.C.

Isidora’s Health Care Inc.

Lakes Hospice, L.L.C.

Lighthouse Hospice - Coastal Bend, LLC

Lighthouse Hospice - Metroplex, LLC

Lighthouse Hospice - San Antonio, LLC

Lighthouse Hospice Management, LLC

Lighthouse Hospice Partners, LLC

Missouri Home Care of Rolla, Inc.

Nursing Care - Home Health Agency, Inc.

Omega Hospice, LLC

 

6.12(b)



--------------------------------------------------------------------------------

Saturday Partners, LLC

The American Heartland Hospice Corp.

The Home Option, LLC

The Home Team of Kansas, LLC

Voyager Acquisition, L.P.

Voyager Home Health, Inc.

Voyager HospiceCare, Inc.

We Care Home Health Services, Inc.

 

6.12(b) - 2 -



--------------------------------------------------------------------------------

SCHEDULE 6.20

POST CLOSING COVENANTS

See attached.

 

6.20



--------------------------------------------------------------------------------

SCHEDULE 6.20

POST CLOSING COVENANTS

I. Within 90 days after the Closing Date (unless waived or extended by the
Administrative Agent in its sole discretion), each applicable Loan Party shall
obtain and deliver to the Administrative Agent, to the extent such items have
not been delivered as of the Closing Date, a Control Agreement in form and
substance reasonably satisfactory to the Administrative Agent, duly authorized,
executed and delivered by the parties thereto, with respect to each Deposit
Account, Securities Account and Commodity Account maintained by such Loan Party
and required to be subject to the Administrative Agent’s Control pursuant to the
Security Agreement.

II. Within 30 days after the Closing Date (unless waived or extended by the
Administrative Agent in its sole discretion), the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower, to
the extent such certificate has not been delivered as of the Closing Date, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth each Deposit Account, Securities Account and Commodity Account maintained
by the Subsidiaries of Harden (identified on Annex A to this Schedule 6.20) and
required to be subject to the Administrative Agent’s Control pursuant to the
Security Agreement.

III. Within 30 days after the Closing Date (unless waived or extended by the
Administrative Agent in its sole discretion), each applicable Loan Party shall
obtain and deliver to the Administrative Agent, to the extent such items have
not been delivered as of the Closing Date, the following terminations of Control
Agreements, in form and substance reasonably satisfactory to the Administrative
Agent, duly authorized, executed and delivered by the parties thereto:

 

  •   Termination of SunTrust Bank Restricted (Non-Blocked) Account Agreement
with account number 1000003316246

 

  •   Termination of SunTrust Robinson Humphrey, Inc. Notification and Control
Agreement with account number 333001947

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 9428379817

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 385015861797

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 385015865120

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 385015863889

 

  •   Termination of SunTrust Bank Restricted (Non-Blocked) Account Agreement
with account number 1000084450534

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 3851280267

 

  •   Termination of Bank of America, N.A. Deposit Account Control Agreement
with account number 385015861807



--------------------------------------------------------------------------------

IV. Within 5 Business Days after the Closing Date (unless waived or extended by
the Administrative Agent in its sole discretion), the Borrower shall obtain and
deliver to the Administrative Agent, to the extent such items have not been
delivered as of the Closing Date the items indicated below with respect to the
following Pledged Securities:

 

Current Legal Entities Owned

  

Record Owner

   Certificate No.      No. Shares/Interest     

Item to be

Delivered

Isidora’s Health Care Inc.

  

Voyager Home Health, Inc.

     2         1,000      

Stock Power

PHHC Acquisition Corp.

  

Gentiva Certified Healthcare Corp.

     1         100      

Corrected Certificate

V. Within 7 Business Days after the Closing Date (unless waived or extended by
the Administrative Agent in its sole discretion), the Borrower shall obtain and
deliver to the Administrative Agent, to the extent such items have not been
delivered as of the Closing Date, a HIPAA Business Associate Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.

VI. Without giving effect to the benefit of any time periods thereunder, on the
Closing Date, promptly after the consummation of the Merger but no later than
3:00 p.m. New York City time on the Closing Date, the Borrower shall deliver or
cause to be delivered to the Administrative Agent the agreements and documents
(other than Control Agreements, which shall be subject to clause I. above) and
shall take or cause to be taken such other actions, in each case, with respect
to the Subsidiaries of Harden (identified on Annex A to this Schedule 6.20) in
order for such Subsidiaries to become Guarantors on the Closing Date, to cause
the Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement and otherwise comply with the provisions of
Section 6.12(a).

VII. The Loan Parties shall have delivered to the Administrative Agent within 10
days after the Closing Date, certified copies of the lien searches set forth
below, none of which encumber the Collateral covered or intended to be covered
by the Security Documents, other than Liens permitted by Section 7.01 and any
other Liens for which the Administrative Agent shall have received satisfactory
evidence that UCC termination statements and all other filings or recordings
have been made in the appropriate offices as may be required under applicable
law to terminate of record such Liens.

 

NAME

   JURISDICTION   

TYPE OF

SEARCH

Harden HC Texas Holdco, LLC

   Texas    Texas U.S. District Court Judgment Search



--------------------------------------------------------------------------------

ANNEX A

 

Name of Entity

   Jurisdiction ABC Hospice, LLC    Texas Alpine Home Health Care, LLC   
Colorado Alpine Home Health II, Inc.    Colorado Alpine Home Health, Inc.   
Mississippi Alpine Resource Group, Inc.    Colorado American Homecare Management
Corp.    Delaware American Hospice, Inc.    Texas Asian American Home Care, Inc.
   California Bethany Hospice, LLC    Delaware California Hospice, LLC    Texas
Chaparral Hospice, Inc.    Texas Colorado Hospice, L.L.C.    Colorado Faith Home
Health and Hospice, LLC    Kansas Faith in Home Services, L.L.C.    Kansas First
Home Health, Inc.    West Virginia Georgia Hospice, LLC    Texas Girling Health
Care Services of Knoxville, Inc.    Tennessee Girling Health Care, Inc.    Texas
Harden Clinical Services, LLC    Texas Harden HC Texas Holdco, LLC    Texas
Harden Healthcare Services, LLC    Texas Harden Healthcare, LLC    Texas Harden
Home Health, LLC    Delaware Harden Home Option, LLC    Texas Harden Hospice,
LLC    Texas Hawkeye Health Services, Inc.    Iowa HomeCare Plus, Inc.   
Alabama Horizon Health Care Services, Inc.    Texas Hospice Care of Kansas and
Missouri, L.L.C.    Missouri Hospice Care of Kansas, L.L.C.    Kansas Hospice
Care of the Midwest, L.L.C.    Missouri Iowa Hospice, L.L.C.    Iowa



--------------------------------------------------------------------------------

Name of Entity

   Jurisdiction Isidora’s Health Care Inc.    Texas Lakes Hospice, L.L.C.   
Iowa Lighthouse Hospice - Coastal Bend, LLC    Texas Lighthouse Hospice -
Metroplex, LLC    Texas Lighthouse Hospice - San Antonio, LLC    Texas
Lighthouse Hospice Management, LLC    Texas Lighthouse Hospice Partners, LLC   
Texas Missouri Home Care of Rolla, Inc.    Missouri Nursing Care - Home Health
Agency, Inc.    West Virginia Omega Hospice, LLC    Alabama Saturday Partners,
LLC    Colorado The American Heartland Hospice Corp.    Missouri The Home
Option, LLC    Texas The Home Team of Kansas, LLC    Kansas Voyager Acquisition,
L.P.    Texas Voyager Home Health, Inc.    Delaware Voyager HospiceCare, Inc.   
Delaware We Care Home Health Services, Inc.    Texas



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

Bonds

 

Bond Number

   Issuing Carrier    Principal    Obligee    Type of
Bond    Bond
Amount    Expiration
Date CMS216285    RLI Insurance
Company    Gentiva
Health
Services Inc.    State of Nevada
Department of
Human Resources,
Divison of Aging    Miscellaneous
Indemnity
Bonds - All    $100,000.00    1/9/2014 CMS218507    RLI Insurance
Company    Gentiva
Certified
Healthcare
Corporation
dba Gentiva
Health
Services    People of the
Commonwealth of
Massachusetts    License &
Permit    $12,000.00    6/1/2014 CMS227747    RLI Insurance
Company    Lisa Reed    Arkansas
Secretary of State    Notary and
Notary E&O    $7,500.00    12/12/2017 CMS238609    RLI Insurance
Company    Lynelle Ann
Hatlestad    State of Arizona,
Secretary of State    Notary and
Notary E&O    $5,000.00    6/22/2014 CMS238611    RLI Insurance
Company    Donna M.
Van Der
Does    State of Kansas    Notary and
Notary E&O    $7,500.00    8/14/2014 CMS238612    RLI Insurance
Company    Polly G. Gore    Kansas Secretary
of State    Notary and
Notary E&O    $7,500.00    7/9/2014 CMS238617    RLI Insurance
Company    Gentiva
Health
Services, Inc.    Southern
California Edison    Utility
Deposit
Bonds    $6,100.00    11/22/2013 CMS238620    RLI Insurance
Company    Linda Skaggs    Kansas Secretary
of State    Notary and
Notary E&O    $7,500.00    8/13/2016 CMS238622    RLI Insurance
Company    Frances Joann
Williams    Kansas Secretary
of State    Notary and
Notary E&O    $7,500.00    9/1/2016

 

7.02



--------------------------------------------------------------------------------

SCHEDULE 7.04(g)

FUNDAMENTAL CHANGES - SUBSIDIARIES

 

Subsidiary

  

Jurisdiction of Organization

RWW Michigan, Inc.

   MI

Gentiva Rehab Without Walls, LLC

   DE

 

7.04(g)



--------------------------------------------------------------------------------

SCHEDULE 7.05

PERMITTED DISPOSITION ENTITIES

 

Odyssey HealthCare of South Texas, LLC   

3350 Riverwood Parkway, Suite

1400, Atlanta, GA 30339

   Delaware    26-2529581 Odyssey HealthCare of Kansas City, LLC   

3350 Riverwood Parkway, Suite

1400, Atlanta, GA 30339

   Delaware    26-1174455 Wake Forest Baptist Health Care at Home, LLC   

3350 Riverwood Parkway, Suite

1400, Atlanta, GA 30339

   North Carolina    46-2300938

 

7.05



--------------------------------------------------------------------------------

SCHEDULE 7.09

RESTRICTIONS

None.

 

7.09



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

Borrower:

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Attn: Eric A. Slusser, Chief Financial Officer

Telephone: 770-951-6101

Facsimile: 913-689-6588

Email: Eric.Slusser@gentiva.com

Borrower’s Website Address: www.Gentiva.com.

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Attn: John N. Camperlengo, General Counsel

Telephone: 770-951-6387

Facsimile: 913-814-4066

Email: john.camperlengo@gentiva.com

Borrower’s Website Address: www.Gentiva.com.

Administrative Agent, Swing Line Lender and L/C Issuer:

Barclays Bank PLC

745 Seventh Avenue, 27th Floor

New York, New York 10019

Attn: Diane F. Rolfe, Director

Telephone: 212-526-1109

Facsimile: 646-250-3678

 

10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

  To: Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Barclays Bank PLC, as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving Credit][Term] Loans

 

  ¨ A conversion or continuation of [Revolving Credit][Term] Loans

 

1.    Class of Borrowing1                                         

2.

   On                                          (a Business Day).

3.

   In the amount of $                                        

4.

   Comprised of                                                         

[Type of Loan requested]

5.

   For Eurodollar Rate Loans: with an Interest Period of                     
months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(c) of the Agreement.]2

 

1  E.g. “Initial Term B Loans,” “Initial Term C Loans,” Revolving Credit Loans,”
“Additional Term B Loans,” “Additional Term C Loans,” “Additional Revolving
Credit Loans,” “Other Term Loans,” “Extended Term Loans,” “Extended Revolving
Credit Loans,” or another Class of Loans to be made pursuant to a Term Extension
Request or Revolving Credit Extension Request.

2  Include this sentence in the case of a Revolving Credit Borrowing.

 

Exhibit A

Form of Commited Loan Notice



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.]3

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:     Title:  

 

3  Do not include this sentence if this Notice is for a conversion of Loans to
the other Type or a continuation of Eurodollar Rate Loans.

 

Exhibit A

Form of Commited Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

  To: Barclays Bank PLC, as Swing Line Lender

Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Barclays Bank PLC, as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

1.    On                                         (a Business Day). 2.    In the
amount of $                    .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:     Title:  

 

Exhibit B

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of [            ], 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Term Note is also entitled to the benefits
of the Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
The Term Loan made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:     Title:  

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date           Type of
Loan Made   Amount of
Loan Made   End of
Interest Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date    Notation 
 Made By             

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-1

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of [            ], 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing
Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Credit Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Credit Note and endorse thereon the date, amount and maturity
of its Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

Exhibit C-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

 

Exhibit C-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date           Type of
Loan Made   Amount of
Loan Made   End of
Interest Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date    Notation 
 Made By             

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                  ,         

 

  To: Barclays Bank PLC, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of [            ],
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Gentiva Health Services, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies in his official capacity
and not individually as of the date hereof that he/she is the
                     of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year. Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such consolidated financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes and such consolidating financial statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of the Borrower and its Subsidiaries.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and financial condition of the Borrower during the
accounting period covered by such financial statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects (unless otherwise
qualified by materiality or the occurrence of a Material Adverse Effect) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (unless otherwise qualified by materiality
or the occurrence of a Material Adverse Effect) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information (such information based on
the financial statements delivered pursuant to Sections 6.01 (a) and 6.01(b) of
the Agreement) set forth on Schedules 1 and 2 attached hereto are true and
accurate on and as of the date of this Compliance Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                  ,         .

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                  ,          (“Statement Date”)

SCHEDULE 11

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 – Consolidated Leverage Ratio.

 

A.   Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):      1.    Consolidated Net Income    $               2.   
Consolidated Interest Charges    $               3.    Provision for income
taxes    $               4.    Depreciation expenses    $               5.   
Amortization expenses    $               6.    Extraordinary, unusual or
non-recurring charges or losses related solely to settlement of litigation in an
aggregate amount not to exceed $25,000,000    $               7.    Other
extraordinary, unusual or nonrecurring cash charges reducing Consolidated Net
Income in an aggregate amount not to exceed $25,000,000 for each Measurement
Period beginning after September 30, 2013    $               8.    Any other
non-cash charges or losses, including equity based compensation    $            
  9.    Costs associated with the Transaction    $               10.    Charges
or losses reducing Consolidated Net Income incurred (a) in connection with the
closure of certain facilities and branch offices of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $10,000,000, and (b) in
connection with consolidations of branch offices in an aggregate amount not to
exceed $5,000,000    $               11.    Charges or losses reducing
Consolidated Net Income in an aggregate amount not to exceed $6,000,000 incurred
in connection with the corporate restructuring plan identified as the “One
Gentiva Initiative”    $            

 

1  In the event of any inconsistency between this Exhibit and the Credit
Agreement itself, the terms of the Credit Agreement shall govern and control.

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

  12.    Cost savings not to exceed $5,000,000 projected by the Borrower in good
faith to be realized within 18 months of [the Closing Date], in connection with
the corporate restructuring plan identified as the “One Gentiva Initiative”   
$               13.    Integration expenses and one-time compensation charges
(including stay bonuses and severance expenses) in an aggregate amount not to
exceed $5,000,000, in each case, incurred as a result of the consummation of the
Merger    $               14.    The amount of “run rate” cost savings projected
by the Borrower in good faith to be realized as a result of specified actions
taken or to be taken, in either case, within 18 months after the Transaction or
the consummation of any other acquisition or disposition which is expected to
result in such cost savings, net of the amount of actual benefits realized from
such action, during such period; provided that the aggregate amount of such
costs savings (x) related to the Transaction shall not exceed $28,000,000 and
(y) with respect to any other acquisition or disposition shall not exceed 15% of
Consolidated EBITDA (for the applicable Measurement Period) (such determination
to be made prior to giving effect to any adjustments pursuant to this clause
I.A.14)    $               15.    Expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition    $               16.    Expenses with respect to liability or
casualty events or business interruption, to the extent covered by insurance   
$               17.    Non-cash purchase accounting adjustment and any
writedowns or impairment losses with respect to the valuation of long-lived
assets or deferred financing costs to the extent deducted in calculating
Consolidated Net Income    $               18.    Non-cash losses from joint
ventures and non-cash minority interest reductions    $               19.   
Income tax credits      20.    Non-cash increases to Consolidated Net Income   
$               21.    Extraordinary, unusual or non-recurring income or gain
increasing Consolidated Net Income    $               22.    Consolidated EBITDA
(Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12 + 13 + 14 + 15 + 16
+ 17 + 18 - 19 - 20 - 21):    $             B.   Consolidated Funded
Indebtedness at Statement Date:    $            

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

C.   Consolidated Leverage Ratio (Line B ÷ Line I.A.21):         to 1

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage
Ratio

Closing Date through December 31, 2013

   6.75 to 1.00

March 31, 2014

   6.75 to 1.00

June 30, 2014

   6.75 to 1.00

September 30, 2014

   6.75 to 1.00

December 31, 2014

   6.75 to 1.00

March 31, 2015

   6.75 to 1.00

June 30, 2015

   6.50 to 1.00

September 30, 2015

   6.50 to 1.00

December 31, 2015

   6.50 to 1.00

March 31, 2016

   6.50 to 1.00

June 30, 2016

   6.25 to 1.00

September 30, 2016

   6.25 to 1.00

December 31, 2016

   6.25 to 1.00

March 31, 2017

   6.25 to 1.00

June 30, 2017

   6.00 to 1.00

September 30, 2017

   6.00 to 1.00

December 31, 2017

   6.00 to 1.00

March 31, 2018 and each fiscal quarter thereafter

   5.75 to 1.00

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Twelve
Months
Ended


 

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ Provision for income taxes

              

+ Depreciation expenses

              

+ Amortization expenses

              

+ Extraordinary, unusual or non-recurring charges or losses related solely to
settlement of litigation in an aggregate amount not to exceed $25,000,000

              

+ Other extraordinary, unusual or nonrecurring cash charges reducing
Consolidated Net Income in an aggregate amount not to exceed $25,000,000 for
each Measurement Period beginning after September 30, 2013

              

+ Any other non-cash charges or losses including equity based compensation
expenses

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated EBITDA

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Twelve
Months
Ended


 

+ Costs associated with the Transaction

              

+ Charges or losses reducing Consolidated Net Income incurred (a) in connection
with the closure of certain facilities and branch offices of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $10,000,000, and (b) in
connection with consolidations of branch offices in an aggregate amount not to
exceed $5,000,000

              

+ Charges or losses reducing Consolidated Net Income in an aggregate amount not
to exceed $6,000,000 incurred in connection with the corporate restructuring
plan identified as the “One Gentiva Initiative”

              

+ Cost savings not to exceed $5,000,000 projected by the Borrower in good faith
to be realized within 18 months of [the Closing Date], in connection with the
corporate restructuring plan identified as the “One Gentiva Initiative”

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated EBITDA

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Twelve
Months
Ended


 

+ Integration expenses and one-time compensation charges (including stay bonuses
and severance expenses) in an aggregate amount not to exceed $5,000,000, in each
case, incurred as a result of the consummation of the Merger

              

+ The amount of “run rate” cost savings projected by the Borrower in good faith
to be realized as a result of specified actions taken or to be taken, in either
case, within 18 months after the Transaction or the consummation of any other
acquisition or disposition which is expected to result in such cost savings, net
of the amount of actual benefits realized from such action, during such period;
provided that the aggregate amount of such costs savings (x) related to the
Transaction shall not exceed $28,000,000 and (y) with respect to any other
acquisition or disposition shall not exceed 15% of Consolidated EBITDA (for the
applicable Measurement Period) (such determination to be made prior to giving
effect to any adjustments pursuant to this clause I.A.II)

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

Consolidated EBITDA

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Quarter
Ended


 

   Twelve
Months
Ended


 

+ Expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with a Permitted Acquisition

              

+ Expenses with respect to liability or casualty events or business
interruption, to the extent covered by insurance

              

+ Non-cash purchase accounting adjustment and any writedowns or impairment
losses with respect to the valuation of long-lived assets or deferred financing
costs to the extent deducted in calculating Consolidated Net Income

              

+ Non-cash losses from joint ventures and non-cash minority interest reductions

              

- Income tax credits

              

- Non-cash increases to Consolidated Net Income

              

- Extraordinary, unusual or non-recurring income or gain increasing Consolidated
Net Income

              

= Consolidated EBITDA

              

 

Exhibit D

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.   Assignor[s]:  

 

         

 

      2.   Assignee[s]:  

 

         

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.   Borrower:    Gentiva Health Services, Inc.      

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

4. Administrative Agent: Barclays Bank PLC, as the administrative agent under
the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of [            ], 2013, among
Gentiva Health Services, Inc., the Lenders from time to time party thereto, and
Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing Line Lender

 

6. Assigned Interest:

 

Assignor[s]1

   Assignee[s]2    Facility
Assigned3      Aggregate
Amount of
Commitment/Loans
for all Lenders4      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans5     CUSIP
Number                             $                    $                     
             %                                $                    $
                                  %                                $
                   $                                   %   

 

[7. Trade Date:                    ]6

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

      ASSIGNOR          [NAME OF ASSIGNOR]   

 

1  List each Assignor, as appropriate.

2  List each Assignee, as appropriate.

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Extended Revolving Credit Commitment,” “Additional
Revolving Credit Commitment,” “Term B Commitment,” “Term C Commitment,” “Other
Term Commitment,” “Additional Term B Commitment,” “Additional Term C
Commitment,” etc.).

4  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and]7 Accepted:

BARCLAYS BANK PLC, as

Administrative Agent

By:  

 

Name:   Title:   [Consented to:]8 By:  

 

Name:   Title:  

 

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

8  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, on the basis of which it has made such
analysis and decision independently and without reliance upon the Administrative
Agent or any other Lender, and (vi) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal,

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions.

3.1 In accordance with Section 10.06 of the Credit Agreement, upon execution,
delivery and acceptance of this Assignment and Assumption, from and after the
Effective Date, [the][any] Assignor shall, to the extent of the Assigned
Interest assigned pursuant to this Assignment and Assumption, be released from
its obligations under the Credit Agreement (and, in the case that this
Assignment and Assumption covers all of [the][any] Assignor’s rights and
obligations under the Credit Agreement, [the][any] Assignor shall cease to be a
party to the Credit Agreement but shall continue to be entitled to the benefits
of Sections 3.01, 3.04, 3.05 and 10.04 thereof with respect to facts and
circumstances occurring prior to the effective date of this assignment).

3.2 This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument, governed by, and construed in accordance with, the laws of the State
of New York.

 

Exhibit E-1

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAX ALONG WITH COMMITMENT LETTER TO:  

 

  FAX #  

 

 

I. Borrower Name:  

 

  $  

 

      Type of Facility  

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•   Signing Credit Agreement

 

 

  YES  

 

   NO

•   Coming in via Assignment

 

 

  YES  

 

   NO

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:      V. Eurodollar Address:

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

      

Credit Contact

    

Primary

Operations Contact

    

Secondary

Operations Contact

Name:     

 

    

 

    

 

Title:     

 

    

 

    

 

Address:     

 

    

 

    

 

    

 

    

 

    

 

Telephone:     

 

    

 

    

 

Facsimile:     

 

    

 

    

 

E-Mail Address:     

 

    

 

    

 

IntraLinks E-Mail Address:     

 

    

 

    

 

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Does Secondary Operations Contact need copy of notices?          YES            
NO

 

    

Letter of Credit

Contact

    

Draft Documentation

Contact

    

Legal Counsel

Name:   

 

    

 

    

 

Title:   

 

    

 

    

 

Address:   

 

    

 

    

 

Telephone:   

 

    

 

    

 

Facsimile:   

 

    

 

    

 

E-Mail Address:   

 

    

 

    

 

VII. Lender’s Letter of Credit and Bankers’ Acceptance Fed Wire Payment
Instructions (if applicable):

 

Pay to:       

 

(Bank Name)

    

 

(ABA #)

    

 

(Account #)

    

 

(Attention)

  

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:      

 

  (Bank Name)    

 

  (ABA#)   (City/State)  

 

  (Account #)   (Account Name)  

 

  (Attention)  

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the withholding tax instructions below and then complete this
section accordingly:

Lender Taxpayer Identification Number (TIN):           -                    
         

Tax Withholding Form Delivered Barclays Bank PLC:

 

 

   W-9

 

   W-8BEN

 

   W-8ECI

 

   W-8EXP

 

   W-8IMY

 

    

Tax Contact

    

Name:

  

 

  

Title:

  

 

  

Address:

  

 

  

Telephone:

  

 

  

Facsimile:

  

 

  

E Mail Address:

  

 

  

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

X. Barclays Bank PLC Payment Instructions:

 

Pay to:    Barclays Bank PLC       ABA # [    ]    [    ]   
Acct. # [                            ]       Attn: [    ]    Ref: [    ]

 

Exhibit E-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

[see attached]

 

Exhibit F

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

[see attached]

 

Exhibit G

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF PERFECTION CERTIFICATE

[see attached]

 

Exhibit H-1

Form of Perfection Certificate



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
[            ] (the “Security Agreement”), between Gentiva Health Services,
Inc., a Delaware corporation (“Borrower”), the Guarantors party thereto
(collectively, the “Guarantors”) and the Administrative Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of [            ] (the
“Credit Agreement”) among the Borrower, Barclays Bank PLC, as administrative
agent (in such capacity, the “Administrative Agent”) and the lenders from time
to time party thereto. Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

The undersigned hereby certify to the Administrative Agent as follows:

1. Names.

(a) The exact legal name of each Loan Party, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Loan Party is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Loan Party that is a
registered organization, the Federal Taxpayer Identification Number of each Loan
Party and the jurisdiction of formation of each Loan Party.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Loan Party has had in the past five years, together
with the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party, or any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

2. Current Locations. The chief executive office of each Loan Party is located
at the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions within the past five years described in Schedule 3 attached
hereto, all of the Collateral has been originated by each Loan Party in the
ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of (A) file search reports from the Uniform Commercial Code filing
offices, tax and judgment lien searches and bankruptcy searches or equivalent
reports or searches (i) in each jurisdiction identified in Section 1(a) or
Section 2 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 3 relating to any of
the transactions described in Schedule (1)(c) or Schedule 3 with respect to each
legal name of the person or entity from which each Loan Party purchased or
otherwise acquired any of the Collateral, (B) file search reports from the
United States Patent and Trademark



--------------------------------------------------------------------------------

Office (the “USPTO”) and United States Copyright Office (the “USCO”) and
(C) file search reports from each filing officer in each real estate recording
office identified in Schedule 7 with respect to real estate on which Collateral
consisting of fixtures is or is to be located. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Administrative Agent.

5. UCC Filings. The financing statements (duly authorized by each Loan Party
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c), and (iii) any other actions required to create, preserve,
protect and perfect the security interests in the Collateral granted to the
Administrative Agent pursuant to the Collateral Documents. No other filings or
actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted to the Administrative Agent pursuant to the
Collateral Documents.

7. Real Property. Attached hereto as Schedule 7(a) is a list of all (i) real
property owned, all leased real property with annual aggregate base rental
payments of $200,000 or greater or otherwise held by each Loan Party located in
the United States as of the Closing Date, (ii) real property to be encumbered by
a Mortgage and fixture filing, which real property includes all real property
owned, leased or otherwise held by each Loan Party as of the Closing Date (such
real property, the “Mortgaged Property”), (iii) common names, addresses and uses
of each Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a). Attached hereto
as Schedule 7(c) is a true copy of the current Water Rights owned or used by any
Loan Party in connection with the operation of any Mortgaged Property.

8. [Reserved].

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest owned by a Loan Party and describing the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 9(b)
is each equity investment of any Loan Party in any entity that represents 50% or
less of the equity of the entity in which such investment was made setting forth
the percentage of such equity interests pledged under the Security Agreement.

10. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 10 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Loan
Party as of the date hereof, including all intercompany notes between or among
any two or more Loan Parties or any of their Subsidiaries, stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
the Security Agreement.



--------------------------------------------------------------------------------

11. Intellectual Property. (a) Attached hereto as Schedule 11(a) is a schedule
setting forth all of each Loan Party’s Patents and Trademarks (each as defined
in the Security Agreement) applied for or registered with the USPTO, and all
other Patents and Trademarks (each as defined in the Security Agreement),
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each Patent or Trademark
owned by each Loan Party.

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Loan Party’s United States Copyrights (each as defined in the Security
Agreement), and all other Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Loan Party.

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

(d) Attached hereto as Schedule 11(d) in proper form for filing with the USPTO
and USCO are the filings necessary to preserve, protect and perfect the security
interests in the United States Trademarks, Trademark Licenses, Patents, Patent
Licenses, Copyrights and Copyright Licenses set forth in Schedule 11(a),
Schedule 11(b), and Schedule 11(c), including duly signed copies of each of the
Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, as applicable on Schedule 11(d).

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) held
by each Loan Party, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

13. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 13 is a true and complete list of all Deposit Accounts
(including those that contain proceeds of Medicaid, Medicare and similar
government programs), Securities Accounts and Commodity Accounts (each as
defined in the Security Agreement) maintained by each Loan Party, including the
name of each institution where each such account is held, the name of each such
account, the name of each entity that holds each account, specifying if any such
Deposit Account contains proceeds of Medicaid, Medicare or similar government
programs and stating if such account is required to be subject to a control
agreement pursuant to the Security Agreement and the reason for such account to
be excluded from the control agreement requirement.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit issued in favor of each Loan Party, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
Letters of Credit are required to be subject to a control arrangement pursuant
to the Security Agreement.

 

-2-



--------------------------------------------------------------------------------

15. Insurance. Attached hereto as Schedule 15 is a true and correct list of all
insurance policies of the Companies.1

16. Other Collateral. Attached hereto as Schedule 16 is a true and correct list
of all of the following types of collateral, if any, owned or held by each Loan
Party: (a) all agreements and contracts with any Governmental Authority, and
(b) all aircraft and airplanes, stating in each case, if such types of
collateral are required to be pledged pursuant to the Security Agreement.

[The Remainder of this Page has been intentionally left blank]

 

1  Evidence of flood insurance must be included with respect to each improved
Mortgaged Property located in a Special Flood Hazard Area if flood insurance has
been made available through the National Flood Insurance Program.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of             , 2013.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title: [GUARANTORS] By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

[see attached]

 

Exhibit H-2

Form of Perfection Certificate Supplement



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

 

Exhibit I

Opinion Matters - Counsel to Company



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(a)(xiii) of the Credit Agreement, dated as of
[                    ], 2013 (as amended, supplemented, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Gentiva
Health Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Barclays Bank PLC, as Administrative Agent, L/C
Issuer and Swing Line Lender. Capitalized terms used herein without definition
have the same meanings as in the Credit Agreement.

I hereby certify on behalf of the Loan Parties as follows:

1. I am the duly qualified and acting chief financial officer of the Borrower
and in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Borrower and the preparation of
consolidated financial statements of the Borrower and its Subsidiaries. I acted
on behalf of the Borrower in connection with the negotiation and execution of
the Credit Agreement, the other Loan Documents and each other document relating
to the Transaction. In connection with the following certifications, I have
reviewed the financial statements of the Borrower and its Subsidiaries.

2. I have carefully reviewed the contents of this Certificate, and I have
conferred with counsel for the Borrower for the purpose of discussing the
meaning of its contents and the purpose for which it is to be used. I have made
such investigations and inquiries as I have deemed to be reasonably necessary
and prudent, and have reviewed the Credit Agreement, the other Loan Documents
and each other document relating to the Transaction. I am providing this
certificate solely in my capacity as an officer of the Borrower and not
individually.

3. The fair value of the assets of the Company (as used herein “Company” means
the Borrower and its Subsidiaries (including the Acquired Business immediately
after giving effect to the Transaction) on a consolidated basis) is not as of
the date hereof, nor will it be after giving effect to the Transaction, less
than the total amount of liabilities, including contingent liabilities, of the
Company (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability).

4. On the date hereof, before and after giving effect to the Transaction, the
present fair salable value of the assets of the Company is greater as of the
date hereof than the total amount of liabilities, including contingent
liabilities, of the Company (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability).

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

5. The Company is not incurring, and does not intend to incur, debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they mature.

6. The Company is not, and after giving effect to the Transaction will not be,
left with property remaining in its hands constituting “unreasonably small
capital.” I understand that “unreasonably small capital” depends upon the nature
of the particular business or businesses conducted or to be conducted, and I
have reached my conclusion based on the needs and anticipated needs for capital
of the businesses conducted or anticipated to be conducted by the Company in
light of the projected financial statements and available credit capacity.

[Signature Page Follows]

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

 

Exhibit J

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT K

[Reserved]

 

Exhibit K

Form of HIPAA Business Associate Agreement



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:                     , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Gentiva Health Services, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Barclays Bank PLC, as
Administrative Agent, L/C Issuer and Swing Line Lender and the other parties
from time to time party thereto, and (b) that certain Solicited Discounted
Prepayment Notice, dated                     , 20    , from the Borrower (the
“Solicited Discounted Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement.

Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [    ]% in respect of the [    ]1 Class of Term Loans (the
“Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.05(a)(iv)(D) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the [    ]2 Class of Term Loans as follows:

1. The Borrower will not use proceeds of Revolving Credit Loans or Swing Line
Loans to fund this Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]3

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  Insert applicable representation.

 

Exhibit L

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

3. The Borrower does not possess material non-public information (within the
meaning of the United States and state securities laws) with respect to Borrower
and its Subsidiaries or the securities of any of them that (A) have not been
disclosed to the Term Lenders generally (other than Term Lenders who elect not
to receive such information) and (B) could reasonably be expected to have a
material effect upon or otherwise be material to a Lender’s decision to assign
Loans.

4. No Default or Event of Default has occurred, is continuing or would result
from the transactions contemplated by this notice.

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

Exhibit L

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

Name:   Title:  

 

Exhibit L

Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:                     , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(C) of that certain Credit Agreement, dated as of
[                    ], 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Gentiva Health Services, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time party thereto, and Barclays Bank PLC, as
Administrative Agent, L/C Issuer and Swing Line Lender and the other parties
from time to time party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement.

Pursuant to Section 2.05(a)(iv)(C) of the Credit Agreement, the Borrower hereby
requests that each Term Lender of the [    ]1 Class of Term Loans submit a
Discount Range Prepayment Offer. Any Discounted Loan Term Prepayment made in
connection with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each Term Lender of the [    ]2 Class of
Term Loans.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is $[        ] of the
[    ]3 Class of Term Loans (the “Discount Range Prepayment Amount”).4

3. The Borrower is willing to make Discount Loan Prepayments at a percentage
discount to par value greater than or equal to [    ]% but less than or equal to
[    ]% of the [    ]5 Class of Term Loans (the “Discount Range”).

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

4  Minimum of $10.0 million and whole increments of $1.0 million.

5  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit M

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.05(a)(iv)(C) of the
Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the [    ]6 Class of Term Loans as follows:

1. The Borrower will not use proceeds of Revolving Credit Loans or Swing Line
Loans to fund this Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]7

3. The Borrower does not possess material non-public information (within the
meaning of the United States and state securities laws) with respect to Borrower
and its Subsidiaries or the securities of any of them that (A) have not been
disclosed to the Term Lenders generally (other than Term Lenders who elect not
to receive such information) and (B) could reasonably be expected to have a
material effect upon or otherwise be material to a Lender’s decision to assign
Loans.

4. No Default or Event of Default has occurred, is continuing or would result
from the transactions contemplated by this notice.

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each relevant Term
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

6  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

7  Insert applicable representation.

 

Exhibit M

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

Exhibit M

Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of [            ], 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Gentiva Health Services, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing
Line Lender and the other parties from time to time party thereto, and (b) the
Discount Range Prepayment Notice, dated             , 20    , from the Borrower
(the “Discount Range Prepayment Notice”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on
[            ]1 Class of Term Loans held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[            ]2 Class of Term Loans - $[        ]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [    ]% in respect of the [            ]3 Class of
Term Loans (the “Submitted Discount”).

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit N

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [            ]4 Class of Term Loans indicated above pursuant
to Section 2.05(a)(iv)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

4  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit N

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF TERM LENDER] By:  

 

  Name:     Title:  

 

Exhibit N

Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of [            ], 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Gentiva Health Services, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing
Line Lender and the other parties from time to time party thereto, and (b) the
Solicited Discounted Prepayment Notice, dated             , 20    , from the
applicable Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Solicited Discounted Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the of the [            ]1 Class of Term Loans held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[            ]2 Class of Term Loans - $[        ]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [    ]% in respect of the [            ]3 Class of
Term Loans (the “Offered Discount”).

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit O

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [            ]4 Class of Term Loans pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Term Lender’s Offered Amount as such amount may be reduced in accordance with
the Solicited Discount Proration, if any, and as otherwise determined in
accordance with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

4  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit O

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF TERM LENDER] By:  

 

  Name:   Title:

 

Exhibit O

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of
[            ], 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Gentiva
Health Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Barclays Bank, as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
requests that each Term Lender of the [            ]1 Class of Term Loans submit
a Solicited Discounted Prepayment Offer. Any Discounted Term Loan Prepayment
made in connection with this solicitation shall be subject to the following
terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each Term Lender of the [            ]2 Class
of Term Loans.

2. The maximum aggregate amount of the Discounted Term Loan Prepayment that will
be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):3

[            ]4 Class of Term Loans - $[        ]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(iv)(D) of the
Credit Agreement.

The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  Minimum of $10.0 million and whole increments of $1.0 million.

4  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit P

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

Exhibit P

Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(B) of that certain Credit Agreement, dated as of
[            ], 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Gentiva
Health Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Barclays Bank PLC, as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Lender of the
[            ]1 Class of Term Loans on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each Term Lender of the [            ]2 Class of Term Loans.

2. The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed $[        ] of the
[            ]3 Class of Term Loans (the “Specified Discount Prepayment
Amount”).4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made [    ]% in respect of the [            ]5 Class of Term
Loans (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement.

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

4  Minimum of $10.0 million and whole increments of $1.0 million.

5  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit Q

Form of Specified Discounted Prepayment Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the of the [            ]6 Class of Term Loans as follows:

1. The Borrower will not use proceeds of Revolving Credit Loans or Swing Line
Loans to fund this Discounted Term Loan Prepayment.

2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]7

3. The Borrower does not possess material non-public information (within the
meaning of the United States and state securities laws) with respect to Borrower
and its Subsidiaries or the securities of any of them that (A) have not been
disclosed to the Term Lenders generally (other than Term Lenders who elect not
to receive such information) and (B) could reasonably be expected to have a
material effect upon or otherwise be material to a Lender’s decision to assign
Loans.

4. No Default or Event of Default has occurred, is continuing or would result
from the transactions contemplated by this notice.

The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each relevant Term
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

6  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

7  Insert applicable representation.

 

Exhibit Q

Form of Specified Discounted Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Exhibit Q

Form of Specified Discounted Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [Barclays Bank PLC], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of [        ] 17, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Gentiva Health Services, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Barclays Bank PLC, as Administrative Agent, L/C Issuer and Swing
Line Lender and the other parties from time to time party thereto, and (b) the
Specified Discount Prepayment Notice, dated             , 20    , from the
Borrower (the “Specified Discount Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Specified Discount Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [            ]1Class of Term Loans - $[        ]
held by such Term Lender at the Specified Discount in an aggregate outstanding
amount as follows:

[            ]2 Class of Term Loans - $[        ]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [            ]3 Class of Term Loans pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

1  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

2  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

3  List applicable Class(es) of Term Loans (e.g., Initial Term B Loans, Initial
Term C Loans, Additional Term B Loans, Additional Term C Loans, Other Term Loans
or Extended Term Loans).

 

Exhibit R

Form of Solicited Discounted Prepayment Response



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF TERM LENDER] By:  

 

  Name:   Title:

 

Exhibit R

Form of Solicited Discounted Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT S

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

 

Exhibit S

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT   -1

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of [            ], 2013 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Gentiva Health Services, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Barclays Bank PLC, as Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrower or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:     Title:   [Address]

Dated:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT   -2

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of [            ], 2013 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Gentiva Health Services, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Barclays Bank PLC, as Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of 3.01(e) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:     Title:   [Address]

Dated:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT   -3

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of [            ], 2013 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Gentiva Health Services, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Barclays Bank PLC, as Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:     Title:   [Address]

Dated:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT   -4

FORM OF UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of [            ], 2013 (as
amended, supplemented or otherwise modified from time to time) (the “Credit
Agreement”), among Gentiva Health Services, Inc., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and Barclays Bank PLC, as Administrative Agent. Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 10.06(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) and
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:     Title:   [Address]

Dated:             , 20[    ]